                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


EXMARK MANUFACTURING COMPANY
INC.,
                                                                 8:10CV187
                      Plaintiff,

       vs.                                                         ORDER

BRIGGS & STRATTON CORPORATION,

                      Defendant.


        A final pretrial conference was held on the 16th day of October 2018. Appearing
for the parties as counsel were:

       For Plaintiff Exmark: J. Derek Vandenburgh, Joseph W. Winkels, Jill Robb
       Ackerman

       For Defendant Briggs: Marc Cohn, Ken Lemke, John P. Passarelli, Carol A. Svolos

       (A)    Reservation of Rights.

       In light of the issues pending before or recently resolved by the Court, including

Exmark’s Motion to Reaffirm the Jury Verdict That Briggs’s Infringement Was Willful (see

Filing Nos. 723, 720, 737, 748), Exmark’s Motion to Reaffirm Summary Judgment That

the Asserted Claims of the ‘863 Patent Are Not Invalid in View of the Prior Art (see Filing

Nos. 722, 719, 741, 750), and Briggs’s Motion to Exclude Certain Opinions and Testimony

from Exmark’s Damages Expert Melissa Bennis (see Filing Nos. 757, 759, 764, 774),

each party reserves the right to supplement its objections to exhibits, identification of

witnesses as either will call/may call, and whether a witness will be made available for

live testimony at trial, until November 21, 2018.
       (B)    Exhibits. See attached Exhibit Lists. (Attachments 1 and 2)

       The attached Exhibit Lists contain the parties’ good-faith efforts to identify the

entire universe of exhibits to be used at trial, as well as objections to the admission of

such exhibits. Prior to November 14, 2018, each party may add up to five (5) exhibits to

its exhibit list without a showing of good cause. Thereafter, the exhibit lists shall not be

supplemented without approval of all parties or leave of the court, on good cause shown.

The mere listing of an exhibit on an exhibit list by a party does not mean it can be offered

into evidence by the adverse party without all necessary evidentiary prerequisites being

met.

       (C)    Uncontroverted Facts. The parties have agreed that the following may be

accepted as established facts for purposes of this case only:

       The parties agree that the following facts are uncontroverted and may be read to

the jury at such time(s) throughout the trial as needed to put the uncontroverted fact in

context.

1.     Plaintiff Exmark Manufacturing Co., Inc. is a Nebraska corporation with a

       principal place of business in Beatrice, Nebraska.

2.     Exmark is the owner of U.S. Patent No. 5,987,863 (“the ‘863 patent”), which

       issued on November 23, 1999. The ‘863 patent expired on November 23, 2015.

3.     Defendant Briggs & Stratton Corp. is a Wisconsin corporation with a principal

       place of business in Wauwatosa, Wisconsin.

4.     Briggs makes and sells mowers under the Ferris and Snapper Pro brand names.

5.     If a document is introduced at trial having a bates number beginning with “EXM”

       the document was in the possession, custody, or control of Plaintiff Exmark.

                                             2
6.      If a document is introduced at trial having a bates number beginning with

        “BRIGGS” the document was in the possession, custody, or control of Defendant

        Briggs.

7.      Briggs has manufactured and sold lawn mowers of particular designs, including

        under the Ferris and Snapper Pro brands, that infringe claim 1 of Exmark’s ‘863

        patent.

8.      In 1999, Simplicity Manufacturing, Inc. acquired Ferris as a wholly-owned

        subsidiary.

9.      On July 4, 2004, Briggs acquired Simplicity. After the acquisition, Ferris was

        structured as a wholly-owned subsidiary of Briggs.

        (D)    Controverted and Unresolved Issues.           The issues remaining to be

determined and unresolved matters for the court’s attention are:

        Willful Infringement

        Currently pending before the Court is Exmark’s Motion to Reaffirm the Jury Verdict

That Briggs’s Infringement Was Willful. See Filing Nos. 723, 720, 737, 748. The Court’s

ruling on that motion will determine whether willful infringement needs to be retried to the

jury.

        Damages

        The jury should be asked to determine what damages Exmark proves it has

suffered as a result of Briggs’s infringement.

        Interest, costs, enhanced damages and attorney fees

        Exmark’s statement:



                                             3
       After trial, the Court should determine the amount of prejudgment and post-

judgment interest and costs to be awarded on any damage award. Exmark anticipates

that it will also ask the Court to award enhanced damages and attorney fees under 35

U.S.C. §§ 284 and 285.

       Briggs’s statement:

       Whether Exmark is entitled to a judgment and order requiring Briggs to pay Exmark

any portion of its costs, expenses, pre- and post-judgment interest, and/or reasonable

attorneys’ fees for its infringement of the ‘863 patent as provided under 35 U.S.C. §§ 284

and 285.

       (E)   Witnesses. All witnesses, including rebuttal witnesses, expected to be

called to testify by plaintiff, except those who may be called for impeachment purposes

only, are:


 Witness Name                                   Expectation of Testimony

 Judy Altmaier                                  Trial testimony expected.
 Exmark Manufacturing Co., Inc.
 Industrial Park N.W., P.O. Box 808
 Beatrice, NE 68310
 Melissa A. Bennis                              Trial testimony expected.
 Davis & Hosfield Consulting LLC
 20 North Wacker Drive, Suite 2150
 Chicago, Illinois 60606
 Rod Benson                                     Will testify if need arises.
 Exmark Manufacturing Co., Inc.
 Industrial Park N.W., P.O. Box 808
 Beatrice, NE 68310
 William Bower                                  Will testify if need arises.
 Briggs & Stratton Power Products Group
 5375 N. Main Street
 Munnsville, NY 13406



                                            4
Garry Busboom                                Trial testimony expected.
562 Overlook Lane
Beatrice, NE 68310



Dave Converse                                Will testify if need arises.
10187 Station Road
Columbia Station, OH 44028

Bruce Cooper                                 Will testify if need arises.
#1 Gill Creek Terrace
Beloit, KS 67420

John Crumrine                                Will testify if need arises.
2010 Monroe St.
Beatrice, NE 68310
Dan Dorn                                     Trial testimony expected.
Exmark Manufacturing Co., Inc.
Industrial Park N.W., P.O. Box 808
Beatrice, NE 68310
Barbara Kufalk                               Will testify if need arises.
Briggs & Stratton Power Products Group
12301 W. Wirth Street
Wauwatosa, WI 53222
Robert Laurin                                Will testify if need arises.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406
James Marshall                               Trial testimony expected.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406
David Paul                                   Will testify if need arises.
Briggs & Stratton Power Products Group
12301 W. Wirth Street
Wauwatosa, WI 53222
William Shea                                 Will testify if need arises.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406




                                         5
 Mark Stinson                                  Trial testimony expected (via reading of

                                               2015 trial testimony).



 Dr. Paul J. Strykowski                        Trial testimony expected.
 University of Minnesota
 111 Church Street SE
 Minneapolis, MN 55455
 Dennis L. Thomte                              Will testify if need arises.
 Thomte Mazour and Niebergall LLC
 2120 S. 72nd Street, Suite 1111
 Omaha, NE 68124
 Philip Wenzel                                 Trial testimony expected.
 Briggs & Stratton Power Products Group
 5375 N. Main Street
 Munnsville, NY 13406

       All witnesses expected to be called to testify by defendant, except those who may
be called for impeachment purposes only, are:

 Witness Name                                  Expectation of Testimony

 Rod Benson                                    Trial testimony expected.
 Exmark Manufacturing Co., Inc.
 Industrial Park N.W., P.O. Box 808
 Beatrice, NE 68310
 John Bone                                     Trial testimony expected.
 Stout, Risius Ross
 One South Wacker Dr., 38th Floor
 Chicago, IL 60606
 William Bower                                 Will testify if need arises.



 Garry Busboom                                 Trial testimony expected.
 Exmark Manufacturing Co., Inc.
 Industrial Park N.W., P.O. Box 808
 Beatrice, NE 68310




                                           6
Witness Name                                 Expectation of Testimony

Dave Converse                                Will testify if need arises.
Exmark Manufacturing Co., Inc.
Industrial Park N.W., P.O. Box 808
Beatrice, NE 68310
Bruce Cooper                                 Trial testimony expected.
Exmark Manufacturing Co., Inc.
Industrial Park N.W., P.O. Box 808
Beatrice, NE 68310
John Crumrine                                Will testify if need arises.
Exmark Manufacturing Co., Inc.
Industrial Park N.W., P.O. Box 808
Beatrice, NE 68310
Denis Del Ponte                              Will testify if need arises.
1603 Silver Lake Road
Eagle River, WI 54521
Dan Dorn                                     Trial testimony expected.
Exmark Manufacturing Co., Inc.
Industrial Park N.W., P.O. Box 808
Beatrice, NE 68310
Robert Laurin                                Trial testimony expected.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406
Jennifer Loran                               Will testify if need arises.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406
James Marshall                               Trial testimony expected.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406
Rick Olson                                   Will testify if need arises.
Exmark Manufacturing Co., Inc.
Industrial Park N.W., P.O. Box 808
Beatrice, NE 68310
David Paul                                   Will testify if need arises.
Briggs & Stratton Power Products Group
12301 W. Wirth Street
Wauwatosa, WI 53222
William Shea                                 Will testify if need arises.
Briggs & Stratton Power Products Group
5375 N. Main Street
Munnsville, NY 13406

                                         7
 Witness Name                                    Expectation of Testimony

 Mark Stinson                                    Trial testimony expected.
 Exmark Manufacturing Co., Inc.
 Industrial Park N.W., P.O. Box 808
 Beatrice, NE 68310
 Philip Wenzel                                   Trial testimony expected.
 Briggs & Stratton Power Products Group
 5375 N. Main Street
 Munnsville, NY 13406

       It is understood that, except upon a showing of good cause, no witness whose

name and address does not appear herein shall be permitted to testify over objection for

any purpose except impeachment.        A witness whose only testimony is intended to

establish foundation for an exhibit for which foundation has not been waived shall not be

permitted to testify for any other purpose, over objection, unless such witness has been

disclosed pursuant to Federal Rule of Civil Procedure 26(a)(3). A witness appearing on

any party’s witness list may be called by any other party.

       (F)    Expert Witnesses’ Qualifications. Experts to be called by plaintiff and

their qualifications are:

       Dr. Paul J. Strykowski – CV attached (Attachment 3)

       Garry Busboom – Mr. Busboom is a degreed engineer who has been employed

in various engineering capacities by Exmark since 1985 and recently retired. In that time,

he has worked on the design and development of nearly every aspect of commercial

mowers. Mr. Busboom is a named inventor on 14 United States patents relating to lawn

mowers, including the ‘863 patent in suit.

       Melissa A. Bennis – CV attached (Attachment 4)

       Experts to be called by defendant and their qualifications are:


                                             8
       John R. Bone – CV attached (Attachment 5)

       (G)    Voir Dire. Counsel has reviewed Federal Rule of Civil Procedure 47(a) and

suggests the following with regard to the conduct of juror examination:

       See attached proposed jury voir dire. (Attachment 6)

       (H)    Number of Jurors. Counsel has reviewed Federal Rule of Civil Procedure

48 and suggests that this matter be tried to a jury composed of 10-12 members.

       (I)    Verdict. The parties will not stipulate to a less-than-unanimous verdict. (If

applicable), the parties’ stipulation is: (N/A)

       (J)    Briefs, Instructions, and Proposed Findings. Counsel has reviewed the

Nebraska local rules and suggest the following schedule for filing trial briefs, proposed

jury instructions, and proposed findings of fact, as applicable:

       Unless otherwise ordered, trial briefs, proposed jury instructions, and proposed

       findings of fact shall be filed five (5) working days before the first day of trial.

       December 3, 2018 – Trial briefs (see L.R. 39.2) and proposed jury instructions

       due (see L.R. 51.1(a))

       December 7, 2018 – Objections to proposed jury instructions due (see L.R.

       51.1(b))

       (K)    Length of Trial. Counsel estimate the length of trial will consume not less

than 3 day(s), not more than 8 day(s), and probably about 5-6 day(s).

       (L)    Trial Date. Trial is set for December 11, 2018.

       (M)    Other.

       Demonstratives



                                                  9
       The parties agree that any pre-prepared demonstratives to be used at trial shall be

disclosed to the opposing party by 7:00 p.m. the evening before the demonstrative is

used, and a meet and confer at 9:00 p.m. that same day regarding any objections to those

demonstratives. The parties anticipate working together prior to trial to reach agreement

regarding what constitutes a “pre-prepared demonstrative” for the purpose of this

disclosure provision.

       Witness Availability

       Exmark’s statement:

       Exmark anticipates that it will call two Briggs employees in its case in chief: Mr.

Philip Wenzel and Mr. James Marshall. Both witnesses previously testified at the 2015

trial and Mr. Wenzel was Briggs’s corporate designee during the 2015 trial. Exmark

requests that Briggs make both Mr. Wenzel and Mr. Marshall available for live testimony

in Exmark’s case in chief. Exmark maintains that if one party calls the other party’s

witness in its case in chief, the scope of cross-examination of that witness should be

limited to the scope of direct examination and that, in this instance, the party whose

witness was called is free to recall that witness to the stand to testify in that party’s case-

in-chief.

       Exmark notes the parties anticipate calling some witnesses via deposition. Exmark

agrees that the parties should promptly set a schedule for deposition designations and

counter-designations and that all admissible deposition counter-designation excerpts will

be introduced simultaneously in the sequence in which the testimony was originally given.

Exmark reserves its right to object to the use of deposition testimony in lieu of live

testimony under F.R.E. 801/802, Fed. R. Civ. P. 32.

                                              10
       Briggs’s statement:

       Briggs does not anticipate that it will call any of Exmark’s witnesses by live

testimony in its case-in-chief.    Regarding Exmark’s anticipated live examination of

Messrs. Wenzel and Marshall, for purposes of economy and the avoidance of prejudice

and disruption, Briggs requests that these witnesses take the stand only once, and that it

occur during Briggs’s case-in-chief. Briggs would call these witnesses, and then Exmark

can elicit all the testimony it needs from these witnesses, including on topics outside the

scope of Briggs’s examination, at that time.

       Briggs anticipates that it will call certain witnesses by deposition testimony or 2015

trial testimony during its case-in-chief subject to Fed. R. Civ. P. 32. Briggs will exchange

such designations at a mutually agreeable time and will work to set a schedule for any

objections or counter-designations. All admissible counter-designation excerpts will be

introduced simultaneously in the sequence in which the testimony was originally given.

       Use of Interrogatory Responses

       The parties agree that all or any part of any interrogatory response(s) of the

opposing party can be read to the jury at any time during trial.



       Dated this 7th day of December, 2018.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             11
Attachment 1
                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                  DISTRICT OF NEBRASKA

EXMARK MANUFACTURING CO.,                               )
INC.,                                                   )
                                                        )
                         Plaintiff(s),                  )
                                                        )   EXMARK’S LIST OF EXHIBITS
                                                        )
                 v.                                     )
                                                        )   Case Number: 8:10-CV-00187
BRIGGS & STRATTON CORP.                                 )   Courtroom Deputy:
                                                        )   Court Reporter:
                                                        )
                         Defendant.                     )

Trial Date(s):

PLF1    DF        DESCRIPTION                               OFF    OBJ      RCVD  NOT  DATE 
                                                                                  RCVD 
1                 Certified copy of U.S. Patent No. 
                  5,987,863, Lawn Mower Having Flow 
                  Control Baffles and Removable Mulching 
                  Baffles dated 11/23/1999, Inventors: 
                  Garry Busboom and John Crumrine and 
                  Reexamination Certificates. 
2                 Assignment of Patent to Exmark 
                  executed 1/15/1997(EXM0004625‐
                  4630). 
3                 Exmark deck prior to invention                   R 
                  (EXM0151687).
4                 Sod farm mowing photographs –                    R 
                  Busboom Dep. Ex. 21 (EXM0029425‐
                  29426).
5                 1994 baffle designs (EXM0004230‐4252).           R 
6                 Product Planning Meeting Summary                 R, H 
                  dated 10/12/1994 (EXM0029663‐29665).

1
  Exmark reserves the right to modify its list of exhibits subject to the Court’s rulings on the 
pending Motion to Reaffirm Summary Judgment that the Asserted Claims of the ‘863 Patent are 
not Invalid in View of the Prior Art (ECF No. 722) and Motion to Reaffirm the Jury Verdict that 
Briggs’ Infringement was Willful (ECF No. 723).  
                                                    1
PLF1    DF    DESCRIPTION                                OFF    OBJ        RCVD  NOT  DATE 
                                                                                 RCVD 
7             Invention Disclosure dated 10/19/1995 
              (EXM0000572‐584).
8             2001 Exmark brochure – Stinson Decl. Ex.          H 
              6 (EXM0032715‐32750). 
9             1995 Exmark All New LazerZ brochure –             H 
              Busboom Dep. Ex. 23 (EXM0032028‐
              32031). 
10            Exmark bar graph 1993 to 2004 by PL V2.           R, H, P 
11A           Pictures of a Snapper Pro Deck                    R, H, P 

18            Amended Exhibit V from Paul Strykowski            R, H, P 
              Expert Report dated November 3, 2014. 
19            This exhibit has been intentionally 
              omitted. 
20            This exhibit has been intentionally 
              omitted. 
21            This exhibit has been intentionally 
              omitted. 
22            This exhibit has been intentionally 
              omitted. 
23            This exhibit has been intentionally 
              omitted.
24            This exhibit has been intentionally 
              omitted.
25            This exhibit has been intentionally 
              omitted. 
26            This exhibit has been intentionally 
              omitted.
27            This exhibit has been intentionally 
              omitted.
28            ECN 11895 Decal Patent No. 
              (EXM054837‐54841).
29            Drawing Decal Patent No. 103‐0160 
              (EXM054848). 
                                                2
PLF1    DF    DESCRIPTION                                OFF    OBJ     RCVD  NOT  DATE 
                                                                              RCVD 
30            Exmark 2004 Product Sales Training                R, H 
              Video (EXM0247568). 
31            Sample Accused Ferris Mower Deck 
              Original Design. 
33            Deck Drawing dated 2/27/1997 – Laurin 
              Dep. Ex. 63 (BRIGGS000148251).
34            Deck Drawing dated 11/03/1997 – Laurin 
              Dep. Ex. 65 (BRIGGS00051981).
35            Deck Drawing dated 11/03/1997 – Laurin 
              Dep. Ex. 64 (BRIGGS00051990).
36            Ferris ECN #0458 dated 11/19/1997 
              (Page 44 of Laurin Dep. Ex. 72) 
              (BRIGGS0168948). 
37            Photograph of iCD Display.                        A 
38            This exhibit has been intentionally 
              omitted. 
39            Exmark Division Snapper Pricing –                 H 
              Stinson Dep. Ex. 170 (EXM0045391). 
40            Email dated 6/01/2009 from Bruce                  H, A 
              Cooper to Dan Dorn; Subject: Brickman 
              Purchase Price (EXM0088542‐88543).
41            Brickman Meeting Notes Summary Day 1              H 
              6/24/2009 (EXM0088669‐88672).
42            Hand sketch depicting baffle discharge            R, P 
              and trim from Dale Baumbach – Marshall 
              Dep. Ex. 172. 
43            Five photographs from Munnsville ‐ Shea 
              Dep. Ex. 475.
44            Five photographs from Munnsville – 
              Shea Dep. Ex. 476.
45            Six photographs from Munnsville ‐ Shea 
              Dep. Ex. 477.


                                              3
PLF1    DF    DESCRIPTION                                OFF    OBJ       RCVD  NOT  DATE 
                                                                                RCVD 
46            Photos of Exmark UltraCut 60 in 
              Munnsville – Wenzel Dep. Ex. 725 
              (Beginning at EXM0247635).
47            Eleven photographs of Exmark mower – 
              Wenzel Dep. Ex. 726 (Beginning at 
              EXM0247647).
48            Photos of Exmark LazerZ in Munnsville – 
              Wenzel Dep. Ex. 727 (Beginning at 
              EXM00247668). 
49            Cutter Deck Drawing 45013 dated 
              11/05/1996 – Marshall Dep. Ex. 173 
              (BRIGGS00148250). 
50            Cutter Deck Weld drawing with markings 
              dated 11/05/1996 – Marshall Dep. Ex. 
              174 (BRIGGS00148250).
51            Email dated 1/13/2003 from Phil Wenzel            R, P 
              to Chris S; Subject: Stripping Kit – Laurin 
              Dep. Ex. 144 (BRIGGS00471624‐471625).
52            Exmark Units in Munnsville 1/28‐1/29, 
              2015 – Wenzel Dep. Ex. 722. 
61            Exmark deck prior to invention                    R 
              (EXM0151689). 
64            Midmount Meeting Minutes dated                    H 
              5/24/1994 – Busboom Dep. Ex. 8 
              (EXM0004191‐4195). 
67            Handwritten notes regarding Lazer serial          H 
              number list dated 12/19/1994 – 
              Busboom Dep. Ex. 13 (EXM0041285). 
71            Lazer Z Telephone Report from Paul B              R, H, 
              dated 3/17/1995 (EXM0004196).                     A, 
123           2013 Exmark brochure (EXM00274992‐                H, INC 
              275028). 
131           Exmark Total Company Sales – Stinson              R, H 
              Decl. Ex. 1 (EXM0156240, EXM0156017, 
              EXM0029372). 
                                                4
PLF1    DF    DESCRIPTION                               OFF    OBJ      RCVD  NOT  DATE 
                                                                              RCVD 
132           Exmark P&L Sales from 1993‐2004 –                R, H                 
              Pages 3‐5 of Stinson Dep. Ex. 166. 
179           Page 49 demonstratives from Paul                 H, R, P              
              Strykowski Expert Report dated 
              November 26, 2014. 
299           iCD Cutting System webpage – Laurin                                   
              Dep. Ex. 78.
311           Ferris iCD Cutting System website page                                
              original. 
313           Snapper Pro New iCD Print Ad                                          
              (BRIGGS00141371). 
314           Snapper Pro New iCD Cutting System                                    
              Print Ad (BRIGGS00141367). 
323           Snapper Pro New Release, “New Snapper                                 
              Pro Cutting System Promotes 
              Outstanding Quality of Cut,” dated 
              10/29/2009 – Laurin Dep. Ex. 76. 
344           Briggs Powerpoint presentation                                        
              “Commercial Product Plan” – Wenzel 
              Dep. Ex. 23 (BRIGGS00140419‐140431). 
366           Ferris 2002 Spring Ahead Training –                                   
              Wenzel Dep. Ex. 25 (BRIGGS00201572‐
              201643).
377           Spreadsheet Ferris Net Sales by Model:                                
              Fiscal 2004‐2010 – Paul Dep. Ex. 204 
              (BRIGGS0484355‐484368). 
391           Ferris Powerpoint presentation                                        
              “Welcome to Our 2007 spring Tune‐Up” 
              – Loran Dep. Ex. 736 (BRIGGS00161084‐
              161276). 
430           Exmark UltraCut Full‐Floating Mowing             H                    
              System – Shea Dep. Ex. 489 
              (BRIGGS0481490‐481491). 



                                              5
PLF1    DF    DESCRIPTION                                     OFF    OBJ       RCVD  NOT  DATE 
                                                                                     RCVD 
438           1995 Exmark All New Lazer Z brochure –                 H                     
              Wenzel Dep. Ex. 19 (BRIGGS00170705‐
              170713). 
479           Briggs video Ferris Zero Turn Commercial                                     
              Mower IS700 – Loran Dep. Ex. 752 
              (EXM0279877). 
1522          Excerpt from Exmark's Opposition to Brigg's            R, H, P,              
              Motion to Exclude Certain Opinions and                 INC, 
              Testimony of Melissa A. Bennis.                        MIL 
1523          Excerpt from Page 21 of the Expert Report              H, P,                 
              and Disclosure of Melissa A. Bennis, dated             INC 
              June 1, 2018. 

1524          Excerpt from Page 23 of the Expert Report              H, P,                 
              and Disclosure of Melissa A. Bennis, dated             INC 
              June 1, 2018. 

1526          Excerpt from Page 49 of the Expert Report              R, H, P,              
              and Disclosure of Melissa A. Bennis, dated             INC, 
              June 1, 2018.                                          MIL 
1574          Total Damages Amount.                                  R, H, P               
1584          Flow control enhancement kit for FMD‐60                H                     
              and CD‐60SD cutting decks (EXM0004456). 

1585          Flow control baffles for CD‐60SD’s                     H                     
              (EXM0004454). 

1586          Flow control baffle kits for 48” & 52” Units           H                     
              (EXM0004453). 

PLAINTIFF MAY USE THE FOLLOWING EXHIBITS 
11            Exhibit P from Paul Strykowski Expert                  R, H, P               
              Report dated November 3, 2014. 
12            Exhibit Q from Paul Strykowski Expert                  R, H, P               
              Report dated November 3, 2014. 
13            Exhibit R from Paul Strykowski Expert                  R, H, P               
              Report dated November 3, 2014. 
14            Exhibit S from Paul Strykowski Expert                  R, H, P               
              Report dated November 3, 2014. 

                                                  6
PLF1    DF    DESCRIPTION                                 OFF    OBJ      RCVD  NOT  DATE 
                                                                                RCVD 
15            Exhibit T from Paul Strykowski Expert              R, H, P              
              Report dated November 3, 2014.  
15A           Strykowski Expert Report, Exhibit T.               R, H, P              
16            Page 20 demonstratives from Paul                   R, H, P              
              Strykowski Expert Report dated 
              November 3, 2014. 
17            Page 34 demonstratives from Paul                   R, H, P              
              Strykowski Expert Report dated 
              November 3, 2014. 
32            Sample Accused Ferris Mower Deck New                                    
              Design. 
53            Certified Copy of File History of U.S.                                  
              Patent No. 5,987,863, Application No. 
              09/135,926. 
54            Certified Copy of File History of U.S.                                  
              Patent No. 5,845,475, Application No. 
              08/784,825. 
55            Certified Copy of File History of Patent                                
              Application 08/559,575. 
56            Certified Copy of U.S. Patent No.                                       
              5,987,863 Reexamination File History SN 
              90/006,718. 
57            Certified Copy of Ex Parte Reexamination                                
              File 90/012,206 (EXM00247773‐251760). 
58            Certified Copy of Ex Parte Reexamination                                
              File 90/012,406 and Certified Copy of 
              Reexamination Certificate issued 
              October 2, 2014. (EXM00251761‐
              255073). 
59            Product List – Busboom Dep. Ex. 162.               H                    
60            Lazer Comments from operators at                   H                    
              Beatrice Municipal Airport dated August 
              16 – Busboom Dep. Ex. 2 (EXM0029788‐
              29789). 

                                               7
PLF1    DF    DESCRIPTION                              OFF    OBJ       RCVD  NOT  DATE 
                                                                              RCVD 
62            Exmark deck prior to invention                  R 
              (EXM0151671). 
63            Product Planning Meeting Summary                R 
              dated 3/08/1994 with Engineering 
              Projects Groups I, II and III 
              (EXM0030358‐30368). 
65            Midmount Project Specifications dated           R 
              8/19/1994 (EXM0030354‐30356). 
66            Lazer Project Specifications dated              H 
              11/30/1994 – Busboom Dep. Ex. 18 
              (EXM0029872‐29874). 
68            Product Planning Meeting Agenda dated           R 
              1/05/1995 (EXM0030277‐30278). 
69            Product Planning Meeting Summary                R 
              dated 1/05 & 06/1995 (EXM0029636‐
              29638). 
70            Memorandum dated 2/17/1995, Subj:               R, H 
              Correction to PPC Meeting Summary & 
              Engineering Project List (EXM0029639‐
              29641). 
72            Product Planning Meeting Summary                R 
              dated 3/23 & 24/1995 (EXM0029626‐
              29629). 
73            U.S. Patent Application Serial No.              R 
              80/559,575 filed 11/16/1995 – Weber 
              Dep. Ex. 357. 
74            ’97 Model Year Changes dated                    H, A 
              7/08/1996 – Busboom Dep. Ex. 130 
              (EXM0004210‐4214). 
75            Exmark Ultra Cut brochure                       H 
              (EXM00029030‐29031). 
76            Exmark UltraVac brochure                        H, INC 
              (EXM0028990‐28993). 



                                                8
PLF1    DF    DESCRIPTION                               OFF    OBJ      RCVD  NOT  DATE 
                                                                              RCVD 
77            1995 Exmark All New LazerZ brochure –            H                    
              Laurin Dep. Ex. 137 (EXM0032028‐
              32031). 
78            Memorandum dated 5/19/1995 from                  R, H, A              
              Rick Curlett to Exmark Distributors; 
              Subject: Release of 32” Metro Mulching 
              Kit (EXM0014839‐14849). 
79            1996 Exmark Professional Turf Care               H                    
              Equipment brochure ‐ Stinson Decl. Ex. 2 
              (EXM0032152‐32171). 
80            Exmark price sheet 1996 – Stinson Dep.           H                    
              Ex. 104 (EXM0153611‐153617). 
81            1997 Exmark Professional Turf Care               H                    
              Equipment brochure – Stinson Decl. Ex. 3 
              (EXM0032120‐32143). 
82            Exmark price sheet 1997 – Stinson Dep.           H                    
              Ex. 105 (EXM0153618‐153628). 
83            Exmark Service Bulletins 4/07/1997 –             H                    
              Stinson Dep. Ex. 117 (EXM0004447‐
              4458). 
84            Exmark Service Bulletins 4/07/1997 –             H                    
              Bone Dep. Ex. PX798 (EXM0004447‐
              4458).
85            1998 Exmark Professional Turf Care               H                    
              Equipment brochure – Stinson Decl. Ex. 4 
              (EXM0032226‐32249). 
86            Exmark price sheet 1998 – Stinson Dep.           H                    
              Ex. 106 (EXM0153629‐153635). 
87            Exmark price sheet 1999 – Stinson Dep.           H                    
              Ex. 107 (EXM0153636‐153646). 
88            News Release regarding Exmark LazerZ             R, H                 
              Ultra Cut Deck dated 2000 
              (EXM0103631). 
89            Exmark price sheet 2000 – Stinson Dep.           H                    
              Ex. 108 (EXM0153647‐153655). 
                                            9
PLF1    DF    DESCRIPTION                               OFF    OBJ    RCVD  NOT  DATE 
                                                                            RCVD 
90            2000 Exmark Professional Turf Care               H                  
              Equipment brochure (EXM0032353‐
              32376). 
91            Exmark 2001 Product Sales Manual                 H                  
              (EXM00032577‐32674). 
92            Exmark 2001 New Pro Turf Care                    H                  
              Equipment (EXM0153149‐153156). 
93            Exmark price sheet 2001 – Stinson Dep.           H                  
              Ex. 109 (EXM0153657‐153664). 
94            2002 Product Information Guide                   H                  
              (EXM00032675‐32714). 
95            2002 Exmark Nobody Does it Better                H                  
              brochure (EXM0032751‐32786). 
96            Exmark price sheet 2002 – Stinson Dep.           H                  
              Ex. 110 (EXM0153665‐153675). 
97            2003 Exmark product brochure – Stinson           H                  
              Decl. Ex. 8 (EXM0032827‐32867). 
98            2003 Exmark Product Information Guide            H                  
              (EXM0032787‐32826). 
99            Exmark price sheet 2003 – Stinson Dep.           H                  
              Ex. 111 (EXM0153676‐153686). 
100           2004 Exmark Product Information Guide            H                  
              (EXM00032904‐32947). 
101           Exmark price sheet 2004 – Stinson Dep.           H                  
              Ex. 112 (EXM0153687‐153699). 
102           2004 Exmark Nobody Does it Better                H                  
              brochure (EXM00032971‐33015). 
103           Exmark price sheet 2005 – Stinson Dep.           H                  
              Ex. 113 (EXM0153700‐153714). 
104           Exmark 2005 brochure “The Right Tool             H                  
              for the Job” (EXM0028998‐29001). 
105           Exmark 2006 brochure (EXM00033173‐               H                  
              33216). 

                                            10
PLF1    DF    DESCRIPTION                               OFF    OBJ       RCVD  NOT  DATE 
                                                                               RCVD 
106           2006 Exmark Product Information Guide            H 
              Revised (EXM00033119‐33170). 
107           Exmark price sheet 2006 – Stinson Dep.           H 
              Ex. 114 (EXM0153715‐153728). 
108           2007 Exmark Product Information Guide            H 
              (EXM00033217‐33265). 
109           Exmark 2007 Gotta Mow brochure                   H 
              (EXM00033286‐33329). 
110           2007 Exmark Distributor Prices                   H 
              (EXM0153729‐153740). 
111           2008 Exmark Product Information Guide            H, INC 
              (EXM0033340‐33392). 
112           Exmark 2008 product brochure                     H 
              (EXM0026253‐26297). 
113           2008 Exmark Distributor Price List               H 
              effective 8/02/2008 (EXM0153765‐
              153772). 
114           2009 Exmark Product Information Guide            H 
              (EXM0033437‐33489). 
115           2009 Exmark brochure – Loran Ex. 744             H 
              (EXM0033502‐33555). 
116           2009 Exmark Distributor Prices                   H 
              (EXM0153803‐153810). 
117           2010 Exmark Distributor Prices                   H 
              (EXM0153815‐153819). 
118           2010 Exmark Product Information Guide            H 
              (EXM00033556‐33621). 
119           2011 Exmark Distributor Prices                   H 
              (EXM0153824‐153829). 
120           2011 Exmark Product Information Guide            H 
              (EXM00275072‐275140). 
121           2012 Exmark brochure (EXM00274952‐               H, INC 
              274983). 

                                            11
PLF1    DF    DESCRIPTION                              OFF    OBJ     RCVD  NOT  DATE 
                                                                            RCVD 
122           2012 Exmark Product Information Guide           H                   
              (EXM00275211‐275279). 
124           2013 Exmark Product Information Guide           H                   
              (EXM00275417‐275489). 
125           2013 Exmark Distributor Business                H                   
              Growth Manual (EXM00263219‐263419).
126           2014 Exmark Product brochure                    H, INC              
              (EXM00275029‐275071). 
127           2014 Exmark Product Information Guide           H                   
              (EXM00275563‐275634). 
128           Exmark Two Decades of Growth and                H                   
              Innovation brochure (EXM0153609‐
              153610). 
129           Exmark Income Statement for 2004‐2014           H, R                
              (EXM00276798). 
130           Sales from Scag litigation –                    H, R                
              (EXM0004577). 
133           Customer Ranking – Total Sales with             H                   
              Corporate Account Sales 2014 
              (EXM00276744‐276748). 
134           Industry v. Exmark Shipments                    H                   
              Comparison Market Share Analysis 
              (EXM0030016‐30018). 
135           Exmark Customer Satisfaction Survey             H                   
              Analysis (EXM0039594‐39601). 
136           Survey Plan 1995‐1998 (EXM0039655‐              H                   
              39658). 
137           Exmark 1995‐1999 Survey #2 Results              H                   
              (EXM0039642‐39644).
138           Exmark Landscape Contractors/Lawn               H, A                
              Maintenance Product Positioning Study 
              Summary Report by Wiese Research 
              Associates dated January 1995 
              (EXM0034203‐34285). 

                                              12
PLF1    DF    DESCRIPTION                              OFF    OBJ     RCVD  NOT  DATE 
                                                                            RCVD 
139           Exmark Customer Oriented Market                 H 
              Response Summary dated 8/24/2000 
              (EXM0039669‐39674). 
140           Exmark Landscape Contractors/Lawn               H 
              Maintenance/Dealers Image and 
              Positioning Study Summary Report by 
              Wiese Research Associates dated 
              November 2001 (EXM0034390‐34462). 
141           2002 MY Industry Market Share                   H, A 
              Estimates – Stinson Dep. Ex. 171 
              (EXM0066493‐66494). 
142           Mid & Front Mount ZTR’s 2003                    H 
              Estimated Market Share – Stinson Dep. 
              Ex. 172 (EXM0066711‐66714). 
143           Exmark Current Ownership Landscape              H 
              Contractors dated 2003 – Stinson Dep. 
              Ex. 120 (EXM0026389‐26425). 
144           Exmark Brand Positioning Study                  H 
              Summary Report dated February 2004 by 
              Wiese Research Associates 
              (EXM00034286‐34389). 
145           Exmark Mid‐Mount Zero Turn Mower                H, A 
              Deck Study dated August 2004 – Benson 
              Dep. Ex. 72 (EXM0033686‐33763).
146           Exmark Cutting Deck Study dated                 H, A 
              9/24/2004 (EXM0040660‐40674).
147           Exmark Brand Positioning Study                  H 
              Summary Report dated January 2006 
              (EXM00028477‐28588). 
148           Exmark Market Share and Brand                   H 
              Positioning Study Summary Report dated 
              January 2008 (EXM0115480‐115561). 
149           Exmark Division F09 Annual Plan –               R, H 
              Stinson Dep. Ex. 126 (EXM0044823‐
              44913). 


                                             13
PLF1    DF    DESCRIPTION                              OFF    OBJ         RCVD  NOT  DATE 
                                                                                RCVD 
150           2009 Gallup Study of Commercial Lawn            H 
              Mowers and Grounds Maintenance 
              Equipment dated February 2009 
              (EXM0095180‐95357). 
151           Exmark Market Share and Brand                   H 
              Positioning Study Summary Report dated 
              November 2009 (EXM00096595‐96690).
152           Email dated 2/12/2010 from Randy                H, A 
              Harris to Daryn Walters; Subject: 
              Competitive Market Share(EXM0097870‐
              97871). 
153           Exhibit I from Paul Strykowski Expert           R, P 
              Report (refer to 2014 report). 
154           Exhibit J from Paul Strykowski Expert           R, P 
              Report (refer to 2014 report). 
155           Exhibit K from Paul Strykowski Expert           R, P 
              Report (refer to 2014 report). 
156           Exhibit L from Paul Strykowski Expert           R, P 
              Report (refer to 2014 report. 
157           Exhibit M from Paul Strykowski Expert 
              Report (refer to 2014 report) 
              (BRIGGS00055877‐55879). 
158           Page 17 demonstrative from Garry                R, P, 
              Busboom Expert Report dated                     MIL 
              November 3, 2014. 
159           Exhibit B to Garry Busboom Expert               H, R,  P 
              Report dated November 3, 2014. 
160           Exhibit C to Garry Busboom Expert               H, R, P 
              Report dated November 3, 2014. 
161           Exhibit D to Garry Busboom Expert               H, R, P 
              Report dated November 3, 2014. 
162           Exhibit E to Garry Busboom Expert               H, R, P 
              Report dated November 3, 2014. 



                                             14
PLF1    DF    DESCRIPTION                               OFF    OBJ       RCVD  NOT  DATE 
                                                                               RCVD 
163           Exhibit F to Garry Busboom Expert                H, P                  
              Report dated November 3, 2014. 
164           Exhibit G to Garry Busboom Expert                H, P                  
              Report dated November 3, 2014. 
165           Exhibit H to Garry Busboom Expert                H, P                  
              Report dated November 3, 2014. 
166           Exhibit J to Garry Busboom Expert                                      
              Report dated November 3, 2014. 
167           Pages 28‐30 demonstratives from Paul             H, P                  
              Strykowski Expert Report dated 
              November 3, 2014. 
168           Pages 40‐42 demonstratives from Paul             H, P                  
              Strykowski Expert Report dated 
              November 3, 2014. 
169           Page 43‐44 demonstratives from Paul              H, P                  
              Strykowski Expert Report dated 
              November 3, 2014. 
170           Version 1‐A image from Paul Strykowski           H, R, P               
              infringement expert report. 
171           Version 2‐B image from Paul Strykowski           H, R, P               
              infringement expert report. 
172           Version 3‐C image from Paul Strykowski           H, R, P               
              infringement expert report. 
173           Version 4‐D image from Paul Strykowski           H, R, P               
              infringement expert report. 
174           Version 5‐F image from Paul Strykowski           H, R, P               
              infringement expert report. 
175           Version 6‐G image from Paul Strykowski           H, R, P               
              infringement expert report. 
176           Version 7‐H image from Paul Strykowski           H, R, P               
              infringement expert report. 
177           This exhibit has been intentionally              H, R, P,              
              omitted.                                         MIL 


                                              15
PLF1    DF    DESCRIPTION                              OFF    OBJ      RCVD  NOT  DATE 
                                                                             RCVD 
178           Pages 36‐37 demonstratives from Paul            H, R, P              
              Strykowski Expert Report dated 
              November 26, 2014. 
180           Combined Pages 72 and 73                        H, R, P              
              demonstratives from Paul Strykowski 
              Expert Report dated November 26, 2014.
181           Page 114‐115 demonstratives from Paul           H, R, P              
              Strykowski Expert Report dated 
              November 26, 2014. 
182           This exhibit has been intentionally                                  
              omitted. 
183           This exhibit has been intentionally                                  
              omitted. 
184           This exhibit has been intentionally                                  
              omitted. 
185           This exhibit has been intentionally                                  
              omitted. 
186           This exhibit has been intentionally                                  
              omitted. 
187           This exhibit has been intentionally                                  
              omitted. 
188           This exhibit has been intentionally                                  
              omitted. 
189           This exhibit has been intentionally                                  
              omitted. 
190           This exhibit has been intentionally                                  
              omitted. 
191           This exhibit has been intentionally                                  
              omitted. 
192           This exhibit has been intentionally                                  
              omitted. 
193           Amended Exhibit H from Paul Strykowski          H, A                 
              Expert Report dated January 14, 2015. 

                                              16
PLF1    DF    DESCRIPTION                                 OFF    OBJ      RCVD  NOT  DATE 
                                                                                RCVD 
194           Amended Exhibit N from Paul Strykowski                                  
              Expert Report dated January 14, 2015. 
195           Amended Exhibit O from Paul Strykowski                                  
              Expert Report dated January 14, 2015. 
196           Amended Exhibit U from Paul Strykowski             H, R, P              
              Expert Report dated January 14, 2015. 
197           Mower Dimensions ‐ Busboom Dep. Ex.                H                    
              187 (EXM0247768‐247771). 
198           U.S. Patent No. 5,987,863 dated 11/23/1999                              
              – Del Ponte Dep. Ex. 603. 

199           Drawing No. 1708075, Baffle Assembly               P                    
              Weldment – Del Ponte Dep. Ex. 604. 
200           Exhibit T to Paul Strykowski Expert                H, P                 
              Report dated November 3, 2014 ‐ Del 
              Ponte Dep. Ex. 610.
201           Diagram depicting three blade paths –              P                    
              Del Ponte Dep. Ex. 615. 
202           Diagram depicting modified version of              P                    
              three blade paths – Del Ponte Dep. Ex. 
              616. 
203           Two diagrams depicting modified                    P                    
              versions of three blade paths – Del Ponte 
              Dep. Ex. 617. 
203A          Two diagrams depicting modified                    P                    
              versions of three blade paths – Del Ponte 
              Dep. Ex. 617. with markings. 
204           Fig. 1 Walker Side Discharge Deck with                                  
              notations – Del Ponte Dep. Ex. 618 
              (EXM0057908). 
205           Bad Boy Mower Brochure (EXM0025976‐                                     
              25977). 
206           Walker brochure, “Fast, Easy, Beautiful            H                    
              Mowing,” – Walker Dep. Ex. 8 
              (EXM0005908‐5919). 

                                             17
PLF1    DF    DESCRIPTION                                 OFF    OBJ     RCVD  NOT  DATE 
                                                                               RCVD 
207           U.S. Patent No. 5,465,564, Convertible 
              Mower Deck, dated 11/14/1995, 
              Inventor: Koehn, et al. – Del Ponte Dep. 
              Ex. 609 (BRIGGS00171421‐171428). 
208           GIE Show Summary 2002 11/14‐16/2002                H 
              Nashville, TN – Benson Dep. Ex. 235 
              (EXM00279891‐279896). 
209           GIE 2003 St. Louis, MO 11/6‐8/2003                 A 
              (EXM0025930‐25932). 
210           OPEI Expo 2004 9/24‐26/2004                        A 
              (EXM0025933‐25946). 
211           GIE 2006 Exmark R&D Report dated                   H 
              11/08/2006 (EXM0025949‐25952). 
212           GIE‐EXPO 2009 Louisville, KY Exmark                A 
              Engineering Report dated 11/06/2009 
              (EXM0025963‐25966). 
213           U.S. Patent No. 4,920,733, Self‐                   R, P 
              Propelled, Walk‐Behind, Hydraulic 
              Motors‐Operated Mower, dated 
              5/01/1990, Inventor: Joseph Berrios – 
              Laurin Dep. Ex. 130. 
214           Non‐Exclusive Patent License Agreement 
              between Joseph Berrios and Toro dated 
              3/14/1993 (EXM0016247‐16252). 
215           License Agreement between Joseph 
              Berrios and Snapper dated 4/27/1995 
              (EXM0018684‐18787). 
216           License Agreement between Joseph                   R 
              Berrios and Lesco, Inc. dated 8/10/1995 
              (EXM0018678‐18683). 
217           License Agreement between Joseph 
              Berrios, Dane Scag and Ransomes, Inc. 
              dated 2/01/1996 (EXM0018654‐18671). 




                                             18
PLF1    DF    DESCRIPTION                                OFF    OBJ    RCVD  NOT  DATE 
                                                                             RCVD 
218           License Agreement between Joseph                  R                  
              Berrios, Dane Scag and Deere & Co., 
              dated 3/22/1996 (EXM0018693‐18698). 
219           License Agreement between Joseph                  R                  
              Berrios, Dane Scag and Encore Mfg. Co., 
              Inc., dated 5/01/1996 (EXM0018706‐
              18712). 
220           License Agreement between Joseph                  R                  
              Berrios, Dane Scag and F.D. Kees Mfg. 
              Co., dated 5/01/1996 (EXM0018699‐
              18705). 
221           License Agreement between Joseph                  R                  
              Berrios, Dane Scag and Ariens Company, 
              dated 6/20/1996 (EXM0018689‐18692). 
222           License Agreement between Joseph                  R                  
              Berrios, Dane Scag and Exmark dated 
              11/23/1996 – Benson Dep. Ex. 63 
              (EXM0154351‐154356). 
223           License Agreement between Joseph                  R                  
              Berrios, Dane Scag and Exmark dated 
              11/23/1996 (EXM0154033‐154037). 
224           Patent License Agreement between                                     
              Lynch IP Ltd., London Innovation and 
              Briggs & Stratton, dated 10/13/1998 
              Wenzel Dep. Ex. 249 (BRIGGS0475594‐
              475610).
225           Settlement Agreement between Exmark,                                 
              F.D. Kees Co., FD Kees Power Equipment, 
              L.L.C. and Yazoo/Kees Power Equipment 
              dated 5/06/1999 – Benson Dep. Ex. 62 
              (EXM0054988‐54994). 
226           Settlement Agreement between Exmark                                  
              and Ransomes, Inc. dated 1/18/2000 – 
              Benson Dep. Ex. 58 (EXM0054975‐
              54985).



                                            19
PLF1    DF    DESCRIPTION                                OFF    OBJ    RCVD  NOT  DATE 
                                                                             RCVD 
227           Settlement Agreement between Exmark,                                 
              Commercial Turf Products, MTD 
              Products and Lasco, Inc. dated 
              6/11/2001 (EXM0000598‐607).
228           License Agreement between Berrios,                                   
              Scag and Ferris dated 1/01/1997 
              (BF0000336‐342).
229           License Agreement between Excel                   R                  
              Industries, Inc. and Toro dated 
              10/21/2002 (EXM0247731‐247748). 
230           Patent License Agreement between                                     
              Lynch IP Ltd and Briggs & Stratton, dated 
              12/10/2002 – Wenzel Dep. Ex. 250 
              (BRIGGS0475187‐475196). 
231           License Agreement between Toro and                                   
              Metalcraft and Scag, effective 5/17/2004 
              – Benson Dep. Ex. 64 (EXM0155473‐
              155480). 
232           License Agreement between Textron                                    
              Innovations Inc. and Wright 
              Manufacturing Inc. dated 10/19/2004 – 
              Weber Dep. Ex. 334 (SGCI0033978‐
              33991). 
233           U.S. Patent No. 6,874,309, Discharge                                 
              Baffle for Lawnmower, dated 4/05/2005, 
              Inventor: Bellis – Benson Dep. Ex. 154.
234           Exclusive Patent License Agreement                                   
              between William Bellis and Exmark, 
              effective 8/01/2006 – Benson Dep. Ex. 
              60 (EXM0155794‐155802). 
235           License and Settlement Agreement                                     
              between Briggs, Wright Manufacturing, 
              and Simplicity dated 7/17/2007 – Wenzel 
              Dep. Ex. 246 (BRIGGS0475274‐475304).




                                             20
PLF1    DF    DESCRIPTION                                  OFF    OBJ        RCVD  NOT  DATE 
                                                                                   RCVD 
236           Non‐Exclusive Patent License between 
              William Bellis and Briggs & Stratton 
              dated 12/01/2009 – Wenzel Dep. Ex. 
              245.
237           Confidentiality and License Agreements 
              between Onyx and Schiller dated 
              10/04/2010 – Weber Dep. Ex. 336 
              (SGCI0035394‐35396). 
238           Non‐Exclusive Patent License between 
              William Bellis and Schiller dated 
              12/01/2011 (SCCI0039943‐39947). 
239           Scag photo (EXM0153848).                            A, R, P 
240           Scag Redesign Photos (KB0028064,                    A, R, P 
              KB0028069, KB0028071).
241           Defendants’ First, Second and Third                 H, A, R 
              Requests for Production of Documents 
              filed in Toro v. Scag – SJ Opposition Brief 
              Exhibit 47 (EXM0006067‐6076, 7942‐
              7949 and 9391‐9397).
242           U.S. Patent No. 5,133,176, Multi‐Bladed             H, A, R 
              Mulching Mower, dated 7/28/1992, 
              Inventors: James Baumann, et al.
243           U.S. Patent No. 5,822,961, Quick                    H, A, R 
              Adjustment for Straight Ahead Travel for 
              a Wheel‐Steered Lawn Mower, dated 
              10/20/1998, Inventor: Garry Busboom.
244           U.S. Patent No. 5,845,475, Lawn Mower 
              Having Flow Control Baffles and 
              Removable Mulching Baffles, dated 
              12/08/1998, Inventors: Busboom, et al.
245           Scag Sales Update 2000/2001 Product                 R, H 
              Improvements Fixed Deck Walk‐Behinds 
              (EXM00016166‐16191). 
246           Scag 2001 Commercial Products Catalog               R, P 
              (BF00002406‐2436). 


                                              21
PLF1    DF    DESCRIPTION                                  OFF    OBJ      RCVD  NOT  DATE 
                                                                                 RCVD 
247           Complaint filed 5/16/2001 in Toro v.                R, P 
              Scag (EXM0006359‐6365). 
248           Defendants’ First Amended Answer to                 R, H, 
              Complaint filed 8/23/2001 in Toro v.                A, P 
              Scag – SJ Opposition Brief Exhibit #25 
              (EXM0007594‐7601). 
249           Defendants’ Answer to Plaintiffs’ First             R, H, 
              Set of Interrogatories filed 11/16/2001 in          A, P 
              Toro v. Scag (EXM0008143‐8157). 
250           Scag 2002 Commercial Mowers Catalog                 R, H 
              (BF0002439‐2470). 
251           Defendants’ Response Brief in                       R, H, 
              Opposition to Plaintiffs’ Motion for                A, P 
              Summary Judgment of Infringement filed 
              7/08/2002 in Toro v. Scag – SJ 
              Opposition Brief Exhibit #62 
              (EXM0011730‐11738). 
252           Settlement Agreement between Toro 
              and Exmark and Scag dated 1/28/2003 
              entered in Toro v. Scag – Benson Dep. Ex. 
              65 (EXM0151216‐151220). 
253           Exmark video "DOE Mowing"                           H, R 
              (EXM0276103). 
254           Sample Exmark 60" Deck.                             R, P 
255           Additional demonstratives.                          R, P 
256           Quality of Cut Evaluation spreadsheet               H 
              (EXM0237923‐237927). 
257           Photo of underside of Exmark deck dated 
              1/05/2012 DSCN1487. 
258           Lazer Z increases productivity, saves on            H 
              maintenance (EXM0119908‐119912). 
259           This exhibit has been intentionally 
              omitted. 



                                              22
PLF1    DF    DESCRIPTION                               OFF    OBJ      RCVD  NOT  DATE 
                                                                              RCVD 
260           Attachment B Briggs Mower Decks – 
              Laurin Dep. Ex. 89. 
261           Photographs of Snapper Pro mowers –              H, A, 
              Laurin Dep. Ex. 94 (EXM0246934‐                  R, P 
              246947). 
262           Photo Snapper 60 (EXM00246930).                  A 
263           Engineering Change Forms dated 
              11/02/1995 – Laurin Dep. Ex. 71 
              (BRIGGS00043624‐43703). 
264           Ferris Engineering Change Form #0018 
              dated 12/13/1995 – Laurin Dep. Ex. 72 
              (BRIGGS00168904‐169107). 
265           Deck Drawings dated 11/11/1999 – 
              Laurin Dep. Ex. 96 (BRIGGS00051981). 
266           Deck Drawing dated 6/13/2001 – Laurin 
              Dep. Ex. 67 (BRIGGS00053229). 
267           Deck Drawings dated 7/23/2001 – Laurin 
              Dep. Ex. 101 (BRIGGS00053787‐53788). 
268           Deck Drawings dated 7/29/2003 – Laurin 
              Dep. Ex. 100 (BRIGGS00053776). 
269           Deck Drawing dated 1/12/2005 – Laurin 
              Dep. Ex. 104 (BRIGGS00055981). 
270           Deck Drawing dated 8/18/2005 – 
              Marshall Dep. Ex. 171 
              (BRIGGS00115212). 
271           Deck Drawing dated 8/18/2005 – Laurin 
              Dep. Ex. 105 (BRIGGS00115214). 
272           Deck Drawing dated 10/04/2005 – Laurin 
              Dep. Ex. 122 (BRIGGS00057217). 
273           Ferris Industries Engineering Change 
              Notice #5688 dated 11/29/2006 – Laurin 
              Dep. Ex. 93 (BRIGGS00029023‐29037). 
274           Deck Drawing dated 5/03/2007 – Laurin 
              Dep. Ex. 118 (BRIGGS00058575). 
                                            23
PLF1    DF    DESCRIPTION                              OFF    OBJ    RCVD  NOT  DATE 
                                                                           RCVD 
275           Deck Drawing dated 5/24/2007 ‐ Laurin                              
              Dep. Ex. 117 (BRIGGS0058682). 
276           Deck Drawing dated 5/24/2007 – Laurin                              
              Dep. Ex. 108 (BRIGGS00058681). 
277           Deck Drawings dated 7/31/2007 – Laurin                             
              Dep. Ex. 124 (BRIGGS00115261). 
278           Deck Drawing dated 5/21/2008 – Laurin                              
              Dep. Ex. 99 (BRIGGS00053806). 
279           Deck Drawing dated 12/09/2008 – Laurin                             
              Dep. Ex. 107 (BRIGGS00059723). 
280           Deck Drawing dated 3/29/2009 – Wenzel                              
              Dep. Ex. 244 (BRIGGS00060398). 
281           Deck Drawing dated 5/15/2009 – Laurin                              
              Dep. Ex. 112 (BRIGGS00115273). 
282           Ferris 61 photo from 6/16/2009 trade            A                  
              show (EXM00246858). 
283           Deck Drawings dated 11/24/2009 –                                   
              Laurin Dep. Ex. 69 (BRIGGS00061002‐
              64004). 
284           Deck Drawing dated 10/19/2010 – Laurin                             
              Dep. Ex. 114 (BRIGGS00062023). 
285           Deck Drawing dated 11/01/2010 – Laurin                             
              Dep. Ex. 73 (BRIGGS00061893‐61894). 
286           ECR012805 Update 5401756 Weld,                                     
              Mower, Deck, 61” dated 11/30/2010 
              (BRIGGS00115458‐115463). 
287           Deck Drawing dated 11/08/2011 – Laurin                             
              Dep. Ex. 106 (BRIGGS00055677). 
288           Jump drive of videos – Loran Dep. Ex.                              
              752 (EXM00279867‐279878). 
289           Ferris iCD Cutting System                                          
              (BRIGGS00165527‐165528). 


                                             24
PLF1    DF    DESCRIPTION                               OFF    OBJ    RCVD  NOT  DATE 
                                                                            RCVD 
290           Snapper Pro iCD Cutting System                                      
              (BRIGGS00167469). 
291           Snapper Pro iCD Cutting System                                      
              (BRIGGS00167414). 
292           Snapper Pro iCD Cutting System                                      
              (BRIGGS00167408). 
293           Briggs & Stratton brochure “Commercial                              
              Growth Strategies” – Bower Dep. Ex. 179 
              (BRIGGS00131632‐131652). 
294           Snapper Pro Radio Scripts – Bower Dep.                              
              Ex. 180 (BRIGGS00168152).
295           Briggs & Stratton Commercial Sales &                                
              Strategies presentation – Bower Dep. Ex. 
              181 (BRIGGS00130459‐130498). 
296           Ferris Productivity Calculator – Bower                              
              Dep. Ex. 184 (BRIGGS00164795‐164796).
297           Ferris “The 5/175 Plan” – Bower Dep. Ex.                            
              194 – (BRIGSS00291305‐291364). 
298           Briggs & Stratton website page “Our                                 
              Brands” – Laurin Dep. Ex. 61. 
300           Snapper Pro brochure “Rugged. Reliable.                             
              Powerful. Affordable.  Introducing the 
              iCD Cutting System” – Laurin Dep. Ex. 79 
              (BRIGGS00141442). 
301           Snapper Pro iCD Cutting System – Laurin                             
              Dep. Ex. 80. 
302           Snapper Pro iCD Cutting System – Laurin                             
              Dep. Ex. 81. 
303           Ferris Suspension Technology website                                
              page –Laurin Dep. Ex. 131.
304           Ferris presentation “Providing                                      
              Performance Your Customers Expect!” 
              Laurin Dep. Ex. 167 (BRIGGS00115888‐
              115980). 

                                            25
PLF1    DF    DESCRIPTION                               OFF    OBJ    RCVD  NOT  DATE 
                                                                            RCVD 
305           Briggs & Stratton presentation “New                                 
              Ferris Products” – Laurin Dep. Ex. 169 
              (BRIGGS00137747‐137872).
306           Briggs & Stratton Commercial Update                                 
              presentation – Laurin Dep. Ex. 170 
              (BRIGGS00138175‐138234).
307           Snapper Pro S200x Competitive                                       
              Comparison – Shea Dep. Ex. 453 
              (BRIGGS00168684‐168688).
308           Ferris Competitive Comparisons – Shea                               
              Dep. Ex. 454 (BRIGGS00121234‐121229). 
309           Ferris and Exmark Cost Comparison –                                 
              Shea Dep. Ex. 455 (BRIGGS00120747‐
              120767). 
310           iCD Cutting System – Wenzel Dep. Ex. 17                             
              (BRIGGS00120254‐120391).
312           Snapper Pro website page “Value You                                 
              Depend On.” 
315           Snapper Pro New iCD Cutting System                                  
              Print Ad (BRIGGS00141364).
316           Ferris presentation “Providing                                      
              Performance Your Customers Expect!” 
              (BRIGGS00164001‐164043). 
317           Ferris “Providing performance your                                  
              customers expect!” presentation 
              (BRIGGS00163641‐163735). 
318           Snapper Pro presentation “Value you can                             
              depend on” (BRIGGS00163818‐163862). 
319           Ferris 2003 Dealer Handbook                                         
              Competitive Comparison Guide – Loran 
              Dep. Ex. 749 (BRIGGS00172236‐172281). 
320           2006 Ferris Dealer presentation – Laurin                            
              Dep. Ex. 165 (BRIGGS00132990‐133109). 



                                             26
PLF1    DF    DESCRIPTION                                  OFF    OBJ    RCVD  NOT  DATE 
                                                                               RCVD 
321           Ferris 2006 brochure “Go the Extra Yard”                               
              – Bower Dep. Ex. 189 (BRIGGS00120072‐
              120130). 
322           Ferris News Release 10/29/2009, “New                                   
              Cutting System from Ferris Offers 
              Unparalleled Cutting Quality” printed 
              9/12/2011 – Laurin Dep. Ex. 75. 
324           2010 Ferris brochure “Go the Extra Yard”                               
              – Bower Dep. Ex. 192 (BRIGGS00115591‐
              1155626). 
325           2010 Ferris brochure “Go the Extra Yard”                               
              – Loran Dep. Ex. 741 (BRIGGS00115591‐
              115626). 
326           This exhibit has been intentionally                                    
              omitted. 
327           Ferris iCD Cutting System website page                                 
              printed 9/07/2011 – Bower Dep. Ex. 193. 
328           This exhibit has been intentionally                                    
              omitted. 
329           This exhibit has been intentionally                                    
              omitted. 
330           Ferris “Overall Market Share by Product”                               
              – Bower Dep. Ex. 182 (BRIGGS00472207‐
              472250).
331           Ferris Steps of Sale (BRIGGS00155584‐                                  
              155644). 
332           Ferris Steps of Sale – Loran Dep. Ex. 750                              
              (BRIGGS00155525‐155583). 
333           Commercial Growth Strategy Powerpoint                                  
              – Bower Dep. Ex. 178 (BRIGGS00132678‐
              132717). 
334           Sheffield Financial Corp. Retail Finance –                             
              Loran Dep. Ex. 751 (BRIGGS00199776‐
              199804). 

                                              27
PLF1    DF    DESCRIPTION                                OFF    OBJ    RCVD  NOT  DATE 
                                                                             RCVD 
335           Briggs & Stratton Commercial Strategies                              
              presentation – Shea Dep. Ex. 469 
              (BRIGGS00165169‐165314). 
336           Spreadsheet titled Commercial &                                      
              Propane Unit Volume and Share – Bower 
              Dep. Ex. 195 (BRIGGS00288206‐288214). 
337           Why Partner with Snapper Pro?                                        
              Presentation (BRIGGS00163736‐163817).
338           Briggs & Stratton Commercial Growth                                  
              Strategy presentation – Wenzel Dep. Ex. 
              22 (BRIGGS00131632‐131652). 
339           Briggs Walk Behind Sales spreadsheet                                 
              (BRIGGS00615807). 
340           Spreadsheet Snapper Pro Profit and                                   
              Margin data – Paul Dep. Ex. 212 
              (BRIGGS00148211‐148213). 
341           Spreadsheet Briggs ZTR Sales                                         
              (BRIGGS00615813). 
342           Ferris powerpoint presentation Providing                             
              Performance Your Customers Expect 
              (BRIGGS00163908‐164000). 
343           Briggs & Stratton New Hire Orientation –          R                  
              Kufalk Dep. Ex. 233 (BRIGGS00375527‐
              375536). 
345           Briggs Commercial Walk Summary                                       
              (BRIGGS00615804). 
346           Situation Analysis Information – Shea                                
              Dep. Ex. 473 (BRIGGS00297968‐297994). 
347           Briggs ZTR Sales spreadsheet                                         
              (BRIGGS000615810). 
348           Briggs Sales spreadsheet                                             
              (BRIGGS00615780). 




                                              28
PLF1    DF    DESCRIPTION                                OFF    OBJ    RCVD  NOT  DATE 
                                                                             RCVD 
349           Commercial ZTR Market Breakdown by                                   
              OEM – Bower Dep. Ex. 196 
              (BRIGGS00288223‐288227). 
350           Ferris Platinum Program Discount                                     
              spreadsheet – Paul Dep. Ex. 213 
              (BRIGGS00121397‐121424). 
351           BRIGGS sales spreadsheet                                             
              (BRIGGS00582376). 
352           Commercial Market Development                                        
              Program spreadsheet ‐ Shea Dep. Ex. 468 
              (BRIGGS00275577‐275591). 
353           Commercial Strategies – Loran Dep. Ex.                               
              748 (BRIGGS00450840‐451075). 
354           Ferris Commercial Dealer List dated                                  
              11/01/1993 (BRIGGS00120794). 
355           Ferris Mower Prices 2/17/1994                                        
              (BRIGGS00120793). 
356           Ferris Price List effective 8/01/1996                                
              (BRIGGS00120791). 
357           Ferris Price List effective 8/01/1997                                
              (BRIGGS00120790). 
358           Ferris Price List effective 8/01/1998                                
              (BRIGGS00120788). 
359           Ferris Price List effective 8/01/1999                                
              (BRIGGS00120786). 
360           Briggs PSI Analysis FY 2000/2001 –                                   
              Wenzel Dep. Ex. 14 (BRIGGS00226712) 
361           Ferris Price List effective 8/01/2000                                
              (BRIGGS00120783). 
362           Briggs PSI Analysis FY 2001/2002 –                                   
              Wenzel Dep. Ex. 13 (BRIGGS00226710‐
              226711). 
363           Ferris 2001 Spring Training – Laurin Dep.                            
              Ex. 160 (BRIGGS00201281‐201421). 
                                              29
PLF1    DF    DESCRIPTION                                OFF    OBJ      RCVD  NOT  DATE 
                                                                               RCVD 
364           Ferris 2001 Spring Training                                            
              (BRIGGS00202877‐202902). 
365           Ferris Price List effective 6/27/2001                                  
              (BRIGGS00120782). 
367           Ferris 2002 Spring Ahead Training                                      
              Workbook – Laurin Dep. Ex. 161 
              (BRIGGS00155262‐155293). 
368           Ferris 2002 Spring Training Workbook                                   
              (BRIGGS00155122‐155165). 
369           Briggs PSI Analysis 2002‐2003 – Wenzel                                 
              Dep. Ex. 12 (BRIGGS00226708‐226709). 
370           Ferris Price List effective 8/08/2002                                  
              (BRIGGS00120778). 
371           Draft Exmark News Release dated                   R, P, H              
              11/14/2002 – Shea Dep. Ex. 478 
              (BRIGGS0481819‐481820). 
372           Ferris 2003 Dealer Handbook “Powered                                   
              for Productivity” – Bower Dep. Ex. 183 
              (BRIGGS00155645‐155725). 
373           Ferris PSI Schedule Fiscal Year 2003/2004                              
              – Wenzel Dep. Ex. 11 (BRIGGS00226705‐
              226707). 
374           Ferris 2003/2004 Price List effective                                  
              8/01/2003 (BRIGGS00120775). 
375           Ferris News Release “Ferris IS 3000Z                                   
              Now Available with 27‐HP Option” dated 
              8/09/2003 – Shea Dep. Ex. 479 
              (BRIGGS00120553‐120554). 
376           Spreadsheet Ferris Net Sales by Model                                  
              Fiscal 2004‐2009 – Wenzel Dep. Ex. 243. 
378           Ferris Net Sales by Models Fiscal 2004‐                                
              2010 – Wenzel Dep. Ex. 241. 
379           Ferris Net Sales by Model Fiscal 2004‐                                 
              2010 – Wenzel Dep. Ex. 242. 

                                              30
PLF1    DF    DESCRIPTION                                OFF    OBJ    RCVD  NOT  DATE 
                                                                             RCVD 
380           2004‐2005 Ferris Pricing effective                                   
              9/01/2004 (BRIGGS00120774). 
381           Ferris PSI Schedule FY 2004/2005 –                                   
              Wenzel Dep. Ex. 10 (BRIGGS00226702‐
              226724). 
382           Ferris Walk‐Behind Domestic Price List                               
              2005 (BRIGGS00120770‐120795). 
383           Ferris Sales & Marketing Meeting 2005                                
              Powerpoint – Laurin Dep. Ex. 163 
              (BRIGGS00138559‐138657). 
384           Briggs Sales Plan Analysis 2005‐2006 –                               
              Paul Dep. Ex. 207 (BRIGGS00206736‐
              206836). 
385           Spreadsheet with competitive market                                  
              share data for 2005‐2009 – Wenzel Dep. 
              Ex. 262 (BRIGGS0475912‐475919). 
386           Spreadsheet of competitive market                                    
              share 2005‐2009 – Wenzel Dep. Ex. 261 
              (BRIGGS00475660‐475666). 
387           Spreadsheet Briggs PSI Schedule for                                  
              FY2006 – Wenzel Dep. Ex. 9 
              (BRIGGS00226700‐226701) 
388           Spreadsheet Ferris Gross Sales by Model                              
              Fiscal 2006‐2010 – Paul Dep. Ex. 205 
              (BRIGGS00226714‐226718). 
389           Ferris Dealer Price List effective                                   
              10/03/2008 – Paul Dep. Ex. 216 
              (BRIGGS00140815‐140816). 
390           Briggs PSI FY2007 spreadsheet – Wenzel                               
              Dep. Ex. 8 (BRIGGS00226698‐226699). 
392           Ferris Dealer Price List Walk‐Behinds and                            
              Three‐Wheel Riders effective 1/01/2007 
              – Paul Dep. Ex. 215 (BRIGGS00120983‐
              120984). 


                                               31
PLF1    DF    DESCRIPTION                                 OFF    OBJ    RCVD  NOT  DATE 
                                                                              RCVD 
393           Briggs Building Opportunities                                         
              Commercial Sales Strategies Powerpoint 
              dated 10/10/2007 – Shea Dep. Ex. 472 
              (BRIGGS00131310‐131513). 
394           Briggs & Stratton brochure “Welcome to                                
              Our 2008 Spring Tune‐up” – Bower Dep. 
              Ex.186 (BRIGGS00451076‐451231) 
395           Spreadsheet titled Munnsville PSI Fiscal                              
              Year 2008 – Wenzel Dep. Ex. 7 
              (BRIGGS0026696‐26697). 
396           Ferris Platinum Program Discount 2008 –                               
              Shea Dep. Ex. 456 (BRIGGS00121397‐
              121424). 
397           Ferris Dealer Price List effective                                    
              10/03/2008 (BRIGGS00140817‐140818). 
398           Snapper Pro Dealer Price List effective                               
              10/03/2008 – Paul Dep. Ex. 221 
              (BRIGGS00140869). 
399           Spreadsheet titled S&P Value of FY2009                                
              Sales Plan – Paul Dep. Ex. 206 
              (BRIGGS00147964‐147967). 
400           Spreadsheet titled Munnsville PSI                                     
              FY2009 – Wenzel Dep. Ex. 6 
              (BRIGGS00226693‐226695). 
401           Ferris Charter Mega Dealer Price List              R                  
              effective 1/15/2009 – Paul Dep. Ex. 228 
              (BRIGGS00140795‐140796). 
402           Ferris Brickman Price List effective               R                  
              2/02/2009 – Shea Dep. Ex. 459 
              (BRIGGS00372996‐372997). 
403           Ferris Brickman Price List effective               R                  
              2/02/2009 – Shea Dep. Ex. 460 
              (BRIGGS00372998‐372999). 




                                              32
PLF1    DF    DESCRIPTION                                OFF    OBJ     RCVD  NOT  DATE 
                                                                              RCVD 
404           Snapper Pro Brickman Pricing effective            R                   
              2/02/2009 – Shea Dep. Ex. 458 
              (BRIGGS00373000‐373001). 
405           Snapper Pro Dealer Price List effective                               
              2/16/2009 (BRIGGS00140874). 
406           Spreadsheet titled The Brickman Group             R                   
              Equipment Resource Department 
              4/24/2009 – Shea Dep. Ex. 457 
              (BRIGGS00372986‐372995) 
407           Snapper Pro Dealer Price List effective                               
              8/01/2009 – Paul Dep. Ex. 222 
              (BRIGGS00141172). 
408           Ferris Dealer Price List effective                                    
              8/01/2009 – Paul Dep. Ex. 217 
              (BRIGGS0014111‐14112). 
409           Email dated 8/19/2009 from Garry                  R, H                
              Busboom to Dave Converse and Rod 
              Benson; Subject: Flow Control Patent 
              Review – Busboom Dep. Ex. 74 
              (EXM0045295).
410           Snapper Pro Brickman Price List effective         R                   
              10/01/2009 – Shea Dep. Ex. 463 
              (BRIGGS00373002‐373004). 
411           Snapper Pro S30 52” & 61” 10/27/2009 –                                
              Wenzel Dep. Ex. 21 (BRIGGS00148022‐
              149024). 
412           FY2010 PSI – Wenzel Dep. Ex. 240.                                     
413           Ferris Munnsville PSI FY2010 – Wenzel                                 
              Dep. Ex. 5 (BRIGGS00226689). 
414           Snapper Pro Dealer Price List effective                               
              1/01/2010 – Paul Dep. Ex. 223 
              (BRIGGS00461366). 
415           Ferris Dealer Price List effective                                    
              1/01/2010 – Paul Dep. Ex. 218 
              (BRIGGS00461329‐461330). 

                                               33
PLF1    DF    DESCRIPTION                                OFF    OBJ     RCVD  NOT  DATE 
                                                                              RCVD 
416           Email dated 2/10/2010 from R Altavilla            H, A                
              to Dan Dorn; Subject: 2010 Brickman 
              Snapper Pro Pricing @ 10/01/2009. 
              (EXM0089414‐89415). 
417           Snapper Pro Brickman Price List effective         R                   
              7/01/2010 – Shea Dep. Ex. 461 
              (BRIGGS00373005). 
418           Snapper Pro Dealer Price List effective                               
              9/27/2010 – Paul Dep. Ex. 224 
              (BRIGGS00141348‐141349). 
419           BKV Contact Report dated 11/15/10                 H, A                
              from Briggs & Stratton Cutter Plus 
              meeting 11/11/2010. – Loran Dep. Ex. 
              747 (BRIGGS00275751‐275753). 
420           Pricing Analysis FY2011 spreadsheet –                                 
              Paul Dep. Ex. 211 (BRIGGS00224806‐
              224821). 
421           Spreadsheet with Briggs sales data                                    
              FY2011‐2013 – Wenzel Dep. Ex. 721. 
422           Letter dated 2/21/2011 from Matt Wolf             R, P                
              to Joe Winkels regarding Briggs email 
              retention in the discovery process – 
              Kufalk Dep. Ex. 235. 
423           Snapper Pro Brickman Price List effective         R                   
              8/01/2011 – Shea Dep. Ex. 462 
              (BRIGGS00373006‐373007). 
424           Email dated 1/11/2012 from Jennifer               R, P                
              Loran to Bill Shea; Subject: Exmark 
              Limited Edition Lazer Z Replica Mowers 
              Available – Loran Dep. Ex. 738 
              (BRIGGS00601792‐601793). 
425           Email dated 1/23/2012 from Bill Shea to           R, P                
              Grandy Amanda; Subject New Dealers – 
              Loran Dep. Ex. 746 (BRIGGS00602312‐
              602313). 


                                              34
PLF1    DF    DESCRIPTION                                OFF    OBJ     RCVD  NOT  DATE 
                                                                              RCVD 
426           This exhibit has been intentionally                                   
              omitted. 
427           This exhibit has been intentionally                                   
              omitted. 
428           Polseno spreadsheet – Laurin Dep. Ex.                                 
              157 (BRIGSS00236692‐236694). 
429           Three photographs of Briggs facility –            R, P                
              Wenzel Dep. Ex. 724 (EXM0247715‐
              247717).
431           Three photographs from Munnsville _               R, P                
              Shea Dep. Ex. 474. 
432           Photograph depicting Ferris mower –               R                   
              Laurin Dep. Ex. 127. 
433           Exmark Triton brochure “Any conditions.           H                   
              No Excuses” – Wenzel Dep. Ex. 257 
              (BRIGGS0481492‐481503). 
434           Surplus Machines – Laurin Dep. Ex. 155                                
              (BRIGGS00267370). 
435           Sketch from Dale Baumbach – Marshall              R, P                
              Dep. Ex. 175. 
436           Exmark powerpoint presentation The                H                   
              Next Lazer Z Are you ready for the 
              evolution? – Wenzel Dep. Ex. 20 
              (BRIGGS00141893‐141905). 
437           U.S. Patent 5,127,215, Dual Hydrostatic           R, P                
              Drive Walk‐Behind Mower, dated 
              7/07/1992 Inventor: Philip Wenzel – 
              Laurin Dep. Ex. 129. 
439           Summary of R&D Expenses                           R                   
              Reconciliation of Account to Projects 
              spreadsheet 12/02/1999‐7/31/2000 – 
              Laurin Dep. Ex. 156 (BRIGGS00237963‐
              237980). 



                                              35
PLF1    DF    DESCRIPTION                              OFF    OBJ     RCVD  NOT  DATE 
                                                                            RCVD 
440           Pro Landscape magazine June 2000 –              H                   
              Wenzel Dep. Ex. 27 (BRIGGS00175391‐
              175438). 
441           Notes from management Team Meeting              R, P                
              8/11/2000 – Laurin Dep. Ex. 139 
              (BRIGGS00303920). 
442           Notes from Management Team Meeting              R, P                
              8/15/2000 – Laurin Dep. Ex. 140 
              (BRIGGS00303921). 
443           2001 Exmark Nobody Does it Better               H                   
              brochure – Shea Dep. Ex. 480 
              (BRIGGS0481694‐481729). 
444           Engineering Projects 2001‐2002 –                R, P                
              Wenzel Dep. Ex. 24 (BRIGGS00148066‐
              148069). 
445           2002 Exmark Nobody Does it Better               H                   
              brochure – Shea Dep. Ex. 481 
              (BRIGGS0481649‐481684). 
446           Email dated 9/06/2002 from Phil Wenzel          R, P                
              to Bob Laurin; Subject: Spindle – Laurin 
              Dep. Ex. 141 (BRIGGS00321334). 
447           Email dated 9/16/2002 from Pete Jones           R, P                
              to Bob Laurin; Subject: Exmark 
              Measurements – Laurin Dep. Ex. 142 
              (BRIGGS00321288‐321289). 
448           Email dated 11/17/2002 from Bob Laurin          R, P                
              to Rob H; Subject: Rops Certification – 
              Laurin Dep. Ex. 143 (BRIGGS00228616). 
449           2003 Inventory Control Engineering              R, P                
              Department spreadsheet – Laurin Dep. 
              Ex. 158 (BRIGGS00317292‐317301). 
450           Exmark Nobody Does it Better brochure           H                   
              ©2003 (BRIGGS0481750‐481790). 




                                           36
PLF1    DF    DESCRIPTION                                   OFF    OBJ      RCVD  NOT  DATE 
                                                                                  RCVD 
451           Exmark Nobody Does it Better brochure                H                    
              ©2003 – Shea Dep. Ex. 482 
              (BRIGGS0481442‐481483).
452           U.S. Patent No. 6,510,678, Load                      R, P                 
              Compensation Adjustment in 
              Lawnmower having Independent 
              Suspension, dated 1/28/2003 – Shea 
              Dep. Ex. 470 (BRIGGS00470781‐470800).
453           Email dated 4/09/2003 from Bob Laurin                R, P, H              
              to John DuChene; Subject: Ferris IS3000X 
              no‐Spark – Laurin Dep. Ex. 146 
              (BRIGGS00228145‐228146).
454           Email dated 7/23/2003 from Marvin                    R, P                 
              Butler to Bob Laurin; Subject: 1000 / Colt 
              Wheel Motors – Laurin Dep. Ex. 145 
              (BRIGGS00319224).
455           Email dated 7/28/2003 from Bob Laurin                R, P                 
              to Rob Hinsdill; Subject: Striper – Laurin 
              Dep. Ex. 159 (BRIGGS00227888). 
456           Email dated 9/11/2003 from Bob Laurin                R, P                 
              to Phil Wenzel; Subject: Rops – Laurin 
              Dep. Ex. 148 (BRIGGS00227813). 
457           2004 Exmark Lazer Z brochure – Shea                  H                    
              Dep. Ex. 483 (BRIGGS0481643‐481646). 
458           Exmark Nobody Does it Better brochure                H                    
              ©2004 (BRIGGS0481516‐481561). 
459           Exmark Nobody Does it Better brochure                H                    
              ©2004 – Shea Dep. Ex. 484 
              (BRIGGS0481397‐481447). 
460           Email dated 4/20/2004 from Marvin                    R, P, H              
              Butler to Bob Laurin; Subject: Returned 
              Darby Tanks – Laurin Dep. Ex. 151 
              (BRIGGS00316985‐316986). 




                                               37
PLF1    DF    DESCRIPTION                                OFF    OBJ     RCVD  NOT  DATE 
                                                                              RCVD 
461           Email dated 7/13/2004 from Terry Schaal           R, P                
              to Marvin Butler; Subject: #019 Muffler 
              Guard Project – Laurin Dep. Ex. 149 
              (BRIGGS00315166). 
462           Email dated 7/13/2004 from Bob Laurin             R, P                
              to Phil Wenzel; Subject: 48‐inch cutter 
              decks – Laurin Dep. Ex. 150 
              (BRIGGS00227097). 
463           Exmark patents issued as of 8/25/2004 –           R, H                
              Benson Dep. Ex. 56 (EXM0103187). 
464           2005 Exmark product brochure – Shea               H                   
              Dep. Ex. 486 (BRIGGS0481353‐481396). 
465           2005 Exmark Product Information Guide             H                   
              – Shea Dep. Ex. 485 (BRIGGS0481565‐
              481613). 
466           2006 Exmark brochure “Mow Like a Pro”             H                   
              – Shea Dep. Ex. 487 (BRIGGS0481730‐
              481749).
467           Commercial Product Development                    R, P                
              Update 2/22/2006 Out Front Snapper 
              Mower in Process – Laurin Dep. Ex. 154 
              (BRIGGS00148127).
468           Ferris Engineering Change Notice #5458            R                   
              dated 9/26/2006 – Butler Dep. Ex. 733 
              (BRIGGS00025096‐25108).
469           Exmark Warranty Central Equipment                 R, H                
              Information Serial Numbers 676830, 
              683312, 820601 dated 12/06/2006 
              (EXM00279860‐279862). 
470           U.S. Patent No. 6,857,254, Mower                  R, P                
              Suspension System and Method, dated 
              12/26/2006, Inventors: Melone, et al. – 
              Laurin Dep. Ex. 132.
471           2008 Exmark Lazer Z brochure – Wenzel             H                   
              Dep. Ex. 258 (BRIGGS0481301‐481344). 


                                             38
PLF1    DF    DESCRIPTION                                  OFF    OBJ      RCVD  NOT  DATE 
                                                                                 RCVD 
472           Exmark Times Vol. 1, Issue 1 2008                   H                    
              publication – Shea Dep. Ex. 488 
              (BRIGGS0481791‐481814).
473           U.S. Patent No. 7,152,389, Mower                    R, P                 
              Suspension System and Method, dated 
              6/16/2009, Inventor: Melone, et al. – 
              Laurin Dep. Ex. 133.
474           Exmark 2010 brochure “What’s Next” –                H                    
              Bower Dep. Ex. 187 (BRIGGS000354672‐
              354727). 
475           Briggs & Stratton Objections and                                         
              Responses to Plaintiff’s First Set of 
              Interrogatories (Nos. 1‐8), served 
              12/06/2010 – Wenzel Dep. Ex. 4. 
476           Email dated 1/29/2015 from Seth                     R, P                 
              Lambertson to Robert Laurin; Subject: 
              Mowers for Sale – Wenzel Dep. Ex. 723. 
477           Briggs video – Ferris iCD –Loran Dep. Ex.                                
              752 (EXM00279870). 
478           Briggs video – Snapper Pro iCD – Loran                                   
              Dep. Ex. 752 (EXM00279878). 
480           Defendant Briggs & Stratton’s Objections            R                    
              and Responses to Plaintiff’s First Set of 
              Interrogatories (Nos. 1‐8), served 
              12/06/2010. 
481           Letter dated 1/28/2011 from Shane                   R                    
              Nelson to J. Derek Vandenburgh 
              enclosing Briggs documents 
              BRIGGS00000001‐115523. 
482           Letter dated 2/10/2011 from Shane                   R                    
              Nelson to J. Derek Vandenburgh 
              enclosing Briggs documents 
              BRIGGS00115524‐148858. 




                                               39
PLF1    DF    DESCRIPTION                               OFF    OBJ     RCVD  NOT  DATE 
                                                                             RCVD 
483           Letter dated 3/03/2011 from Shane                R                   
              Nelson to J. Derek Vandenburgh 
              enclosing Briggs documents 
              BRIGGS00148859‐171458. 
484           Letter dated 3/09/2011 from Shane                R                   
              Nelson to J. Derek Vandenburgh 
              enclosing Briggs documents 
              BRIGGS00171459‐206278. 
485           Letter dated 4/01/2011 from Daniel               R                   
              Healey to Jacalyn Rosborough regarding 
              Briggs native document production. 
486           Exmark’s Amended First Notice of Rule            R, H                
              30(b)(6) Deposition to Briggs, dated 
              4/05/2011 – Wenzel Dep. Ex. 1. 
487           Briggs’ Objections and Responses to                                  
              Exmark’s Second Notice of Deposition 
              under Rule 30(b)(6), dated 4/05/2011 ‐ 
              Laurin Dep. Ex. 60. 
488           Letter dated 4/06/2011 from Daniel               R                   
              Healey to Joe Winkels enclosing Briggs 
              documents BRIGGS00206279‐226688. 
489           Defendant Briggs & Stratton’s Objections                             
              and Responses to Plaintiff’s Second Set 
              of Interrogatories (Nos. 9‐14), served 
              4/06/2011 – Wenzel Dep. Ex. 2. 
490           Email dated 4/13/2011 from Daniel                R                   
              Healey to Joe Winkel enclosing 
              documents produced by Husqvarna 
              Professional Products and Hustler Turf 
              Equipment pursuant to subpoena. 
491           Email dated 4/14/2011 from Daniel                R                   
              Healey to Joe Winkels enclosing Briggs            
              documents BRIGGS00226714‐226718. 
492           Letter dated 4/29/2011 from Daniel               R                   
              Healey to Jacalyn Rosborough enclosing 
              Briggs native versions of certain 
              documents. 
                                             40
PLF1    DF    DESCRIPTION                                OFF    OBJ     RCVD  NOT  DATE 
                                                                              RCVD 
493           Letter dated 5/01/2011 from Daniel                R 
              Healey to Joe Winkels enclosing 
              documents produced by Walker and 
              Ariens pursuant to subpoena. 
494           Letter dated 6/09/2011 from Daniel                R 
              Healey to Joe Winkels enclosing 
              documents produced by Magic Circle 
              pursuant to subpoena. 
495           Exmark’s Amended Second Notice of                 R, H 
              Rule 30(b)(6) Deposition to Briggs, dated 
              7/28/2011 – Laurin Dep. Ex. 59. 
496           Letter dated 8/30/2011 from Daniel                R 
              Healey to Joseph Winkels enclosing 
              Briggs native documents. 
497           Letter dated 9/09/2011 from Daniel                R 
              Healey to Joe Winkels enclosing Briggs 
              documents BRIGGS00226719‐354227. 
498           Letter dated 9/13/2011 from Daniel                R 
              Healey to Joe Winkels enclosing Briggs 
              documents BRIGS00354228‐474703. 
499           Letter dated 9/14/2011 from Daniel                R 
              Healey to Joe Winkels enclosing Briggs 
              documents BRIGGS00474704‐474823. 
500           Briggs’ Objections and Responses to 
              Exmark’s Second Notice of Deposition 
              under Rule 30(b)(6), dated 9/28/2011 ‐ 
              Paul Dep. Ex. 203. 
501           Letter dated 10/07/2011 from Daniel               R 
              Healey to Joe Winkels enclosing Briggs 
              documents BRIGGS00474824‐484368. 
502           Letter dated 10/11/2011 from Daniel               R 
              Healey to Joe Winkels enclosing Briggs 
              documents BRIGGS00484369‐484378. 
503           Letter dated 1/24/2012 from Dennis                R 
              Grinstead to Joe Winkels enclosing Briggs 
              native documents. 
                                             41
PLF1    DF    DESCRIPTION                                   OFF    OBJ    RCVD  NOT  DATE 
                                                                                RCVD 
504           Letter dated 3/02/2012 from Amy                      R 
              DeWitt to Joe Winkels enclosing Briggs 
              documents BRIGGS00484379‐484391 
              and BRIGGS00484392‐484437. 
505           Defendant Briggs & Stratton’s 
              Supplemental Objections and Responses 
              to Plaintiff’s Interrogatories (Nos. 1‐7 
              and 9‐18), served 3/13/2012 – Herink 
              Dep. Ex. 191. 
506           Letter dated 3/26/2012 from Dennis                   R 
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00484438‐484457. 
507           Letter dated 4/13/2012 from Nicole                   R 
              Lynch to J. Derek Vandenburgh enclosing 
              Briggs documents BRIGGS00484458‐
              484818. 
508           Defendant Briggs & Stratton’s Objections 
              and Responses to Plaintiff’s Fourth Set of 
              Interrogatories (Nos. 19‐23), served 
              10/27/2014 – Wenzel Dep. Ex. 728. 
509           Letter dated 11/03/2014 from Dennis                  R 
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00484819‐577933. 
510           Email dated 11/10/2014 from Dennis                   R 
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00582370‐582376. 
511           Defendant Briggs & Stratton’s 
              Supplemental Objections and Responses 
              to Plaintiff’s Interrogatories (Nos. 6, 9, 
              11, 14‐17), served 11/10/2014. 
512           Letter dated 11/12/2014 from Dennis                  R 
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00577934‐582369 
              and BRIGGS00582377‐605661. 
513           Letter dated 11/21/2014 from Dennis                  R 
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00605662‐615776. 
                                              42
PLF1    DF    DESCRIPTION                                OFF    OBJ      RCVD  NOT  DATE 
                                                                               RCVD 
514           Email dated 12/05/2014 from Dennis                R                    
              Grinstead to Joe Winkels enclosing Briggs 
              document BRIGGS00615777. 
515           Email dated 12/08/2014 from Dennis                R                    
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00615778‐615779. 
516           Email dated 12/10/2014 from William               R                    
              Louden to Matt Goggin enclosing Briggs 
              document BRIGGS00615780. 
517           Email dated 1/15/2015 from Dennis                 R                    
              Grinstead to Joe Winkels enclosing Briggs 
              documents BRIGGS00615781‐615812. 
518           Exmark’s Amended Third Notice of Rule             R, H                 
              30(b)(6) Deposition to Briggs, dated 
              1/20/2015 – Wenzel Dep. Ex. 720. 
519           Letter dated 1/23/2015 from Marc Cohn             R                    
              to J. Derek Vandenburgh enclosing Briggs 
              document BRIGGS00615780. 
520           Walker Deck.                                      A                    
521           Transcript  of  deposition  of  James             H                    
              Marshall dated 9/22/2011 . 

522           The Hypothetical Negotiation.                     R, H                 
523           This exhibit has been intentionally                                    
              omitted. 
524           Georgia‐Pacific Factors.                          R, H                 
525           Briggs’ use of the patented technology.           R, H, P              
526           Briggs’ use of the patented technology.           R, H, P              
527           Briggs’ use of the patented technology.           R, H, P              
528           Exmark Sales and Profitability.                   R, H, P              
529           This exhibit has been intentionally                                    
              omitted. 



                                                  43
PLF1    DF    DESCRIPTION                                  OFF    OBJ        RCVD  NOT  DATE 
                                                                                   RCVD 
530           This exhibit has been intentionally 
              omitted. 
531           This exhibit has been intentionally 
              omitted. 
532           This exhibit has been intentionally 
              omitted. 
533           This exhibit has been intentionally 
              omitted. 
534           DVD of  James  Marshall  deposition.                H 
535           Picture of deck.                                    R, P 
536           This exhibit has been intentionally 
              omitted. 
537           This exhibit has been intentionally 
              omitted. 
538           Briggs  Accused  Products  –  Version  4.           R, P 
538A          This exhibit has been intentionally 
              omitted. 
539           This exhibit has been intentionally 
              omitted. 
540           This exhibit has been intentionally 
              omitted. 
540A          This exhibit has been intentionally 
              omitted. 
541           This exhibit has been intentionally 
              omitted. 
542           Marshall Deposition Exhibit.                        H 
1500          Exhibit 1 from the Expert Report and                H 
              Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 
1501          Exhibit 2 from the Expert Report and                H, R, P 
              Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 


                                                 44
PLF1    DF    DESCRIPTION                                     OFF    OBJ    RCVD  NOT  DATE 
                                                                                  RCVD 
1502          Exhibit 3, Schedule A from the Expert Report           H                  
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1503          Exhibit 3, Schedule B from the Expert Report           H                  
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1504          Exhibit 3, Schedule B1 from the Expert                 H                  
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 

1505          Exhibit 3, Schedule C from the Expert Report           H                  
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1506          Exhibit 3, Schedule C1 from the Expert                 H                  
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 

1507          Exhibit 3, Schedule C2 from the Expert                 H                  
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 

1508          Exhibit 3, Schedule D from the Expert Report           H                  
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1509          Exhibit 3, Schedule D1 from the Expert                 H                  
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 

1510          Exhibit 3, Schedule E from the Expert Report           H                  
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1511          Exhibit 3, Schedule E1 from the Expert                 H                  
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 

1512          Exhibit 3, Schedule F from the Expert Report           H                  
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1513          Exhibit 3, Schedule F1 from the Expert                 H                  
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 




                                                45
PLF1    DF    DESCRIPTION                                    OFF    OBJ         RCVD  NOT  DATE 
                                                                                      RCVD 
1514          Exhibit 3, Schedule G from the Expert Report          H 
              and Disclosure of Melissa A. Bennis, dated 
              June 1, 2018. 

1515          Exhibit 3, Schedule G1 from the Expert                H 
              Report and Disclosure of Melissa A. Bennis, 
              dated June 1, 2018. 

1516          Appendix A from the Expert Report and                 H 
              Disclosure of Melissa A. Bennis, dated June 
              1, 2018. 

1517          Appendix B from the Expert Report and                 H 
              Disclosure of Melissa A. Bennis, dated June 
              1, 2018. 

1518          Appendix C from the Expert Report and                 H, P, R, 
              Disclosure of Melissa A. Bennis, dated June           MIL 
              1, 2018. 

1519          Appendix D from the Expert Report and                 H, P, R 
              Disclosure of Melissa A. Bennis, dated June 
              1, 2018. 

1520          Appendix E from the Expert Report and                 H, P, R 
              Disclosure of Melissa A. Bennis, dated June 
              1, 2018. 

1521          Appendix F from the Expert Report and                 H 
              Disclosure of Melissa A. Bennis, dated June 
              1, 2018. 

1525          Excerpt from Page 46 of the Expert Report             H, P, 
              and Disclosure of Melissa A. Bennis, dated            INC 
              June 1, 2018.

1527          Excerpt from Page 52 of the Expert Report             H, P, R, 
              and Disclosure of Melissa A. Bennis, dated            A, INC 
              June 1, 2018. 

1528          Excerpt from Page 73 of the Expert Report             H, P, R, 
              and Disclosure of Melissa A. Bennis, dated            A, INC 
              June 1, 2018. 

1529          Landscape Contractor Market/Brand                     H 
              Assessment Study, April 20, 1999 
              (EXM0103204‐103263). 




                                                46
PLF1    DF    DESCRIPTION                                   OFF    OBJ       RCVD  NOT  DATE 
                                                                                   RCVD 
1530          Settlement Agreement between Toro and                P, R,                 
              MTD, effective January 1, 2018                       MIL 
              (EXM00281424‐281448).

1531          Cross‐License Agreement and Covenant Not             P, R,                 
              to Sue between MTD and Toro, fully                   MIL 
              executed February 14, 2018 (EXM00281269‐
              281278). 

1532          Confidential Settlement Agreement between            P, R,                 
              Exmark and Schiller, fully executed                  MIL 
              November 25, 2015 (EXM00279907‐
              279919).

1533          Settlement Agreement between Husqvarna               P, R,                 
              AB and Toro, dated April 1, 2018                     MIL 
              (EXM00281411‐281417). 

1534          License Agreement between Husqvarna AB               P, R,                 
              and Toro dated April 1, 2018                         MIL 
              (EXM00281418‐281423). 
1535          Distributor Bulletin, Dep. Ex. 103                   H, P, R,              
              (EXM0153942‐153956).                                 A 
1536          Exmark Market Share and Brand Positioning            H                     
              Study, Topline Report November 2009, Dep. 
              Ex. 177 (EXM0140491‐140503). 
1537          Settlement Agreement Between Exmark and                                    
              Textron, fully executed January 18, 2000 
              (EXM0055672‐55682). 
1538          Productivity Calculator, Dep. Ex. 185                P, R                  
              (BRIGGS00164789). 

1539          Excerpt from Page 27 of the Updated Expert           H, INC,               
              Witness Report of Dr. Paul J. Strykowski             P 
              Regarding Validity of U.S. Patent No. 
              5,987,863. 

1540           Excerpt from Page 36 of the Updated Expert          H, INC,               
              Witness Report of Dr. Paul J. Strykowski             P 
              Regarding Validity of U.S. Patent No. 
              5,987,863. 

1541           Excerpt from Page 37 of the Updated Expert          H, INC,               
              Witness Report of Dr. Paul J. Strykowski             P 
              Regarding Validity of U.S. Patent No. 
              5,987,863. 
                                                    47
PLF1    DF    DESCRIPTION                                   OFF    OBJ       RCVD  NOT  DATE 
                                                                                   RCVD 
1542          Excerpt from Page 43 of the Updated Expert           H, A,                 
              Witness Report of Dr. Paul J. Strykowski             INC, P 
              Regarding Validity of U.S. Patent No. 
              5,987,863. 

1543          Excerpt from Page 44 of the Updated Expert           H, P, R,              
              Witness Report of Dr. Paul J. Strykowski             A, INC, 
              Regarding Validity of U.S. Patent No.                P 
              5,987,863. 

1544          Excerpt from Page 44 of the Updated Expert           H, P, R,              
              Witness Report of Dr. Paul J. Strykowski             A, INC, 
              Regarding Validity of U.S. Patent No.                P 
              5,987,863 

1545                                                               H, P, R,              
              Wegner Deposition Exhibit 61                         A 
1546          Marshall Deposition Exhibit 171                      P, R                  
1547                                                               H, P, R,              
              Weber Deposition Exhibit 47                          A 
1548          Excerpt from Page 49 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1549          Excerpt from Page 51 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1550          Excerpt from Page 56 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1551          Excerpt from page 69 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1552          Excerpt from Page 70 of the Updated Expert           H, P,                 
              Witness Report of Dr. Paul J. Strykowski             INC 
              Regarding Validity of U.S. Patent No. 
              5,987,863 



                                                 48
PLF1    DF    DESCRIPTION                                   OFF    OBJ       RCVD  NOT  DATE 
                                                                                   RCVD 
1553          Excerpt from Page 72 of the Updated Expert           H, P,                 
              Witness Report of Dr. Paul J. Strykowski             INC 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1554          Excerpt from Page 73 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1555          Excerpt from Page 77 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1556          Excerpt from Page 78 of the Updated Expert           H, P,                 
              Witness Report of Dr. Paul J. Strykowsky             INC 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1557          Excerpt from Page 82 of the Updated Expert           H, P                  
              Witness Report of Dr. Paul J. Strykowski 
              Regarding Validity of U.S. Patent No. 
              5,987,863 

1558          Excerpt from Pages 114 and 115 of the                H, P, R,              
              Updated Expert Witness Report of Dr. Paul J.         A 
              Strykowski Regarding Validity of U.S. Patent 
              No. 5,987,863 

1559          Excerpt from Pages 115 and 116 of the                H, P, R               
              Updated Expert Witness Report of Dr. Paul J. 
              Strykowski Regarding Validity of U.S. Patent 
              No. 5,987,863 

1560                                                               P, R                  
                                                                   (blank 
                                                                   ex. – 
                                                                   reserv
                                                                   e 
                                                                   objecti
              1995 Exmark Refurbished Lazer Z Mower                ons) 




                                               49
PLF1    DF    DESCRIPTION                                    OFF    OBJ       RCVD  NOT  DATE 
                                                                                    RCVD 
1561                                                                P, R                  
                                                                    (blank 
                                                                    ex. – 
                                                                    reserv
                                                                    e 
                                                                    objecti
              2018 Exmark Lazer Z Mower                             ons) 
1562          Declaration of Philip Wenzel in Support of            P, R,                 
              Defendant Briggs & Stratton Power Products            INC 
              Group, LLC’s Motion for Summary Judgment 
              of Laches, dated February 17, 2015 (ECF 313‐
              1, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1563          Exhibit C to the Wenzel Declaration (ECF              P, R                  
              313‐4, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1564          Exhibit 3 to the Louden Declaration(ECF 314‐          H, P, R,              
              4, District of Nebraska 8:10‐cv‐4187)                 INC 
              (RESTRICTED) 

1565          Exhibit 19 to the Louden Declaration (ECF             P, R                  
              314‐16, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1566          Exhibit 20 to the Louden Declaration (ECF             P, R                  
              314‐17, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1567          Exhibit 21 to the Louden Declaration (ECF             P, R                  
              314‐18, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1568          Exhibit 24 to the Louden Declaration (ECF             P, R                  
              314‐21, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1569          Exhibit 36 to the Louden Declaration (ECF                                   
              314‐32, District of Nebraska 8:10‐cv‐4187) 
              (RESTRICTED) 

1570          Joint Submission of Deposition Designations           P, R                  
              and Stipulated Facts for Evidentiary Hearing 
              on Laches, dated October 30, 2015 (ECF 639, 
              District of Nebraska 8:10‐cv‐187) 
              (RESTRICTED) 

                                                50
PLF1    DF    DESCRIPTION                                    OFF    OBJ       RCVD  NOT  DATE 
                                                                                    RCVD 
1571          Excerpt of Joint Submission of Deposition             P, R,                 
              Designations and Stipulated Facts for                 INC 
              Evidentiary Hearing on Laches, dated 
              October 30, 2015 (ECF 639, District of 
              Nebraska 8:10‐cv‐187) (RESTRICTED) 

1572          Number of Briggs’ Infringing Lawn Mowers              H, P, R               
              Sold – Chart  

1573          Number of Briggs’ Infringing Lawn Mowers              H, P, R               
              Sold – Table  

1575          Exmark Manufacturing Co., Inc. Finished               H, P, R               
              Goods (EXM0155973‐156016) 

1576          Deposition Exhibit 157                                H, P, R               
1577          Invoice History Customer Report                       H, P, R,              
              (EXM00276666)                                         A 
1578          Invoice History Customer Report                       H, P, R,              
              (EXM00276670)                                         A 
1579          Invoice History Customer Report                       H, P, R,              
              (EXM00276673)                                         A 
1580          Invoice History Customer Report                       H, P, R,              
              (EXM00276678)                                         A 
1581          Invoice History Customer Report                       H, P, R,              
              (EXM00276683)                                         A 
1582          Invoice History Customer Report                       H, P, R,              
              (EXM00276689)                                         A 
1583          Invoice History Customer Report                       H, P, R,              
              (EXM00276691)                                         A 
1587          Defendant Briggs & Stratton Power Products                                  
              Group, LLC’s Objections and Responses to 
              Plaintiff’s Second Set of Interrogatories (Nos. 
              9‐14), dated April 6, 2011 (District of 
              Nebraska 8:10‐cv‐187) 

1588          Defendant Briggs & Stratton Power Products                                  
              Group, LLC’s Objections and Responses to 
              Plaintiff’s Third Set of Interrogatories (Nos. 
              15‐18), dated September 14, 2011 (District 
              of Nebraska 8:10‐cv‐187) 

                                                 51
PLF1    DF    DESCRIPTION                                       OFF    OBJ         RCVD  NOT  DATE 
                                                                                         RCVD 
1589          Defendant Briggs & Stratton Corp.’s 
              Supplemental Objections and Responses to 
              Plaintiff’s Interrogatories (Nos. 1, 9‐12, and 
              19), dated April 16, 2018 (District of 
              Nebraska 8:10‐cv‐187) 

1590          Excerpt from Exhibit E of the Expert Witness             H, P, R, 
              Report of Dr. Paul J. Strykowski, dated                  A 
              November 3, 2014 

1591          Excerpt from Exhibit P of the Expert Witness             H, P, R, 
              Report of Dr. Paul J. Strykowski, dated                  A 
              November 3, 2014 

1592          Excerpt from Exhibit Q of the Expert Witness             H, P, R, 
              Report of Dr. Paul J. Strykowski, dated                  A 
              November 3, 2014 

1593          Excerpt from OPEI Expo 2004 9/24‐                        H, A, 
              26/2004 (EXM0025933‐25946).                              INC 
1594          Excerpt from OPEI Expo 2004 9/24‐                        H, A, 
              26/2004 (EXM0025933‐25946).                              INC 
1595                                                                   H, P, R, 
              Dep. Ex. 693, Photo of Bobcat Mower                      A 
1596          Brochure: Cub Cadet Commercial,                          H, A 
              Professional Turf Equipment 
              (BRIGGS0480456‐480466) 

1597          Brochure: Cub Cadet Commercial,                          H, A 
              Professional Turf Equipment, December 
              2002 (BRIGGS0480525‐480544) 

1598          Brochure: Cub Cadet Commercial,                          H, A 
              Professional Turf Equipment, February 2007 
              (EXM0041465‐41488) 

1599          Brochure: Gravely, 2002 (BRIGGS0481173‐                  H, A 
              481196) 

1600          Brochure: John Deere, Z‐Trak, Commercial                 H, A 
              Mowing Equipment (EXM0041533‐41560) 

1601          Brochure: Lesco, Commercial Plus                         H, A 
              (BRIGGS0483572‐483577) 

1602          Brochure: Scag, 2003 Commercial Mower                    H, A 
              Catalog (BRIGGS0483972‐484003) 
                                                  52
PLF1    DF    DESCRIPTION                                     OFF    OBJ     RCVD  NOT  DATE 
                                                                                   RCVD 
1603          Brochure: Scag, 2002 Commercial Mowers                 H, A 
              Catalog (BRIGGS0484055‐484086) 

1604          Brochure: Ferris Commercial Mower 
              Specialist, 2003 (EXM0055878‐55895) 

1605          Brochure: Ferris IS® 1000Z, 2001 
              (BRIGGS00197901‐197902) 

1606          Brochure: Derby Stallion ZT2561, 2000 
              (BRIGGS00197925‐197926)  

1607          Brochure: Simplicity Cold ZT2148, ZT2352, 
              2001 (BRIGGS00197927‐197928) 

1608          Brochure: Derby Stallion ZT2561, 2000 
              (BRIGGS00198137‐198138) 

1609          Brochure: Derby Stallion (BRIGGS00168860‐
              168861) 

1610          Ferris Press Release: Top‐Selling Ferris IS® 
              3100Z Series Touts More Powerful Engines, 
              dated October 6, 2006 (BRIGGS00120591)

1611          Brochure: Snapper Pro (BRIGGS00141382) 

1612          Ad: Ferris Marketing Document: All in a 
              Day’s work (BRIGGS00152897) 

1613          Presentation:  Providing Performance that 
              Customer’s Expect! (BRIGGS00163503‐
              BRIGGS00163598) 

1614          Brochure: IS® 5000Z Powered by Cat® Diesel 
              Engine (BRIGGS00165043‐165044) 

1615          Brochure: Ferris IS® 3000ZX Extreme™ & IS® 
              300ZF (BRIGGS00165045‐165046) 

1616          Ferris IS 5000Z Power Report 
              (BRIGGS00165061‐165062) 

1617          Brochure: Ferris Big Block Z 
              (BRIGGS00165123‐165124) 

1618          Brochure: Ferris (BRIGGS00167663‐167664) 

1619          Brochure: Ferris Commercial Mower 
              Specialist (BRIGGS00202577‐202584) 


                                                  53
PLF1    DF    DESCRIPTION                                     OFF    OBJ      RCVD  NOT  DATE 
                                                                                    RCVD 
1620          Brochure: Snapper Pro (BRIGGS00286440‐                                      
              286443) 

1621          Product Catalog: Ferris Commercial Mower                                    
              Specialist (BRIGGS00120219‐120228) 

1622          Press Release “PR” Binder, 1999‐2000                   H, P, R              
              (BRIGGS00200081‐2000505) 

1623          Ferris Presentation: Welcome to Our 2008                                    
              Spring Tune‐Up (BRIGGS00132472‐132627) 

1624          Ferris Powered For Productivity, 2003 Dealer                                
              Handbook (BRIGGS00155726‐155806) 

1625          Email re: Deere Mulch on Demand – Patent               H                    
              Infringement? (EXM0025995) 

1626          U.S. Patent No 8,171,709 B1 (Schiller)                                      
1627          U.S. Patent No. 6,892,519 B2 (Scag)                                         
1628          U.S. Patent No. 6,848,246 B2 (Kubota)                                       
1629          U.S. Patent No. 6,996,962 B1 (Scag)                                         
1630          U.S. Patent No. 7,437,865 B2 (Kubota)                                       
1631          Ferris Price List effective 1/1/2005                                        
              (BRIGGS00268938‐268941). 
1632          Brochure: Simplicity                                                        
              (BRIGGS00484438‐484457) 

1633          Excerpt from Brochure: Simplicity                      INC                  
              (BRIGGS00484446) 

1634          Excerpt from Page 13 of the Updated                    H, P                 
              Rebuttal Expert Report of Garry Busboom on 
              Validity, dated November 26, 2014 

1635          Excerpt from Brochure: Simplicity, Del Ponte           P                    
              Dep. Ex. 607 (BRIGGS00484446 with 
              handwritten notes).

1636          44” & 50” Mulching Kit, Del. Ponte Dep. Ex.                                 
              612 (EXM00253110-253111).

1637          Installation Instructions: 44” & 50” Mulching                               
              Mower Kit, Del. Ponte Dep. Ex. 613
              (EXM00254031-254032)

                                                 54
PLF1    DF      DESCRIPTION                                   OFF    OBJ     RCVD  NOT  DATE 
                                                                                   RCVD 
1638            Baffle Design with handwritten notes, Del.           P                          
                Ponte Dep. Ex. 617

1639            Fig. 1, Walker Side Discharge Deck with red          P                          
                markup, Del. Ponte Dep. Ex. 618
                (EXM0057908)

1640            44” Deck CAD Drawing, Wenzel Dep. Ex. 244                                       
1641            Exmark Sales Spreadsheet 2011                        H, R                       
                (EXM00271464) 
1642            Exmark Sales Spreadsheet 2012                        H, R                       
                (EXM00271468) 
1643            Exmark Sales Spreadsheet 2013                        H, R                       
                (EXM00271466) 
1644            Exmark Sales Spreadsheet 2014                        H, R                       
                (EXM00276749) 
1645            Exmark Sales Spreadsheet 2015                        H, R                       
                (EXM00281449) 




                             Exhibit List: Briggs’ Grounds for Objection

  H     Hearsay: Briggs objects to these exhibits on hearsay grounds. Fed. R. Evid. 801, 802

  P     Prejudicial: Briggs objects to these exhibits on the grounds that their probative value is
        substantially outweighed by the danger of unfair prejudice, confusing the issues,
        misleading the jury, undue delay, wasting time, or cumulative evidence. Fed. R.
        Evid.403

  R     Relevance: Briggs objects to these exhibits on the grounds that they are not relevant.
        Fed. R. Evid. 401, 402

  A     Authenticity: Briggs objects to these exhibits on the grounds that Exmark has failed to
        satisfy the requirement of authenticating the exhibits. Fed. R. Evid. 901.
                                                  55
INC    Incomplete Document: Briggs objects to these exhibits on the grounds that they fail to
       include other parts or other writings or recorded statements that in fairness ought to be
       considered at the same time. Fed. R. Evid. 106, 403.

MIL Subject of a Motion or Motions in Limine that have been filed with the Court.




                                              56
                                CERTIFICATE OF SERVICE

       I certify that on October 2, 2018, I served the foregoing on all counsel of record

including:

             J. Derek Vandenburgh                 Marc A. Cohn

             Joseph W. Winkels                    Matthew M. Wolf

             Alexander S. Rinn                    William Louden

             Jill R. Ackerman                     John P. Passarelli

             Amy De Witt                          Carol A. Svolos




                                             s/ Alexander S. Rinn
                                             J. Derek Vandenburgh (admitted pro hac vice)
                                             Joseph W. Winkels (admitted pro hac vice)
                                             Alexander S. Rinn (admitted pro hac vice)
                                             CARLSON, CASPERS, VANDENBURGH,
                                                 LINDQUIST & SCHUMAN, P.A.
                                             225 South Sixth Street, Suite 4200
                                             Minneapolis, MN 55402
                                             Phone: 612-436-9600
                                             Fax: 612-436-9605
                                             dvandenburgh@carlsoncaspers.com
                                             jwinkels@carlsoncaspers.com
                                             arinn@carlsoncaspers.com




                                                57
Attachment 2
                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA


                                                                 )
      EXMARK MANUFACTURING CO.,                                  )
                                                                 )
                              Plaintiff,                         )   Civ. Action No. 8:10-cv-00187-JFB-TDT
                                                                 )
            v.                                                   )   DEFENDANT BRIGGS & STRATTON
                                                                 )   CORPORATION’S LIST OF EXHIBITS
      BRIGGS & STRATTON CORPORATION,                             )
                                                                 )   Trial date: December 10, 2018
                              Defendant.                         )
                                                                 )
                                                                 )
                                                                 )




                                                                                                     NOT
PLF    DF          DESCRIPTION                     BATES NO.          OFF         OBJ         RCVD           DATE
                                                                                                     RCVD
      601   Munnsville P.S.I. Schedule for      BRIGGS00226708 -             MIL-2
            Fiscal Year 2002/2003               BRIGGS00226709
      602   Munnsville P.S.I. Schedule for      BRIGGS00226710 -             MIL-2
            Fiscal Year 2001/2002               BRIGGS00226711
      603   Munnsville P.S.I. Schedule for      BRIGGS00226712               MIL-2
            Fiscal Year 2000/2001
      604   Simplicity Mowers                   BRIGGS00165065               MIL-2
            Advertisement
      605   Non-Exclusive Patent License        N/A
            between William Bellis and
            Briggs & Stratton re: U.S. Patent
            No. 6,874,309 (Discharge Baffle
            for Lawn Mower), 12/1/09
            (Wenzel deposition exhibit 245)
      606   License and Settlement              BRIGGS00475274 -
            Agreement between Briggs &          BRIGGS00475304
            Stratton and Wright
            Manufacturing, 7/17/07
      607   Exhibit Errata to the Rebuttal      N/A                          MIL-1, R, 403,
            Expert Report of John R. Bone                                    H
            dated January 14, 2015
      608   Exmark Service Bulletins - April    EXM0004447 -
            12, 1992 through September 15,      EXM0004458
            1999
      609   U.S. Patent No. 5,987,863           EXM0008280 -
                                                EXM0008288
      610   File History of Patent              SGCI0034424 -                MIL-4, R, 403
            Application 08/559,575              SGCI0034550

                                                           -1-
                                                                                                NOT
PLF   DF            DESCRIPTION                   BATES NO.       OFF        OBJ         RCVD          DATE
                                                                                                RCVD
      611   Settlement Agreement between        EXM0151216 -
            The Toro Company/Exmark and         EXM0151220
            SCAG Power Equipment, Inc. /
            Metalcraft of Mayville, Inc.,
            1/28/03
      612   Settlement Agreement between        EXM0054988 -
            Exmark Manufacturing                EXM0054994
            Company, Inc., and F.D. Kees
            Company et al. (8:98-cv-588, D.
            Neb), 5/6/99
      613   License Agreement between The       EXM0155473 -
            Toro Company and Exmark             EXM0155480
            Manufacturing Company, Inc.
            and Metalcraft of Mayville, Inc.,
            5/17/04
      614   Exmark 1996 Warehouse               EXM0153611 -
            Distributor Prices, 9/1/95          EXM0153617
      615   Exmark 1997 Warehouse               EXM0153618 -
            Distributor Prices, 9/1/96          EXM0153628
      616   Records Retention Policy,           EXM0029348 -            MIL-2, R, 403
            5/18/04                             EXM0029352
      617   Outside Product Demonstration       EXM0042548 -            MIL-2, R, 403
            and Feedback, 9/28/01               EXM0042549
      618   Outside Product Demonstration       EXM0042552 -            MIL-2, R, 403
            and Feedback, 9/21/01               EXM0042553
      619   Handwritten drawing of "Metro       N/A
            Deck prior to MY'97" - -
            Busboom deposition exhibit 159
      620   U.S. Patent No. 4,055,036           N/A                     MIL-4, R, 403
      621   Green Industry Expo 2001,           EXM00279889 -           MIL-2, R, 403
            Tampa, FL, memorandum from          EXM00279890
            Rod Benson to design review
            team, engineers, designers,
            11/11/01-11/13/01
      622   GIE Show Summary 2002,              EXM00279891 -           MIL-2, R, 403
            Nashville, TN, 11/14/02-            EXM00279896
            11/16/02
      623   Spreadsheet regarding               EXM00279899             MIL-2, R, 403
            attendance at industry shows
            from 2002-2008, 9/15/06
      624   Simplicity Outdoor Power            BRIGGS00484438;         MIL-4, R, 403,
            Equipment Brochure (Fronczak        BRIGGS00484451          106, A, F, H
            deposition exhibit 661)
      625   Detailed Request for Ex Parte       EXM0057930 -            MIL-4, R, 403
            Reexamination of the '863           EXM0057949
            Patent, 7/17/03
      626   Excerpts from Briggs' Responses     N/A                     MIL-4, R, 403,
            to the Notice of Failure to                                 106
            Comply, Reexamination No.
            90/012,406 (D.I. 308-2)

                                                          -2-
                                                                                                NOT
PLF   DF            DESCRIPTION                  BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                                RCVD
      627   October 16, 2012 Office Action     N/A                      MIL-4, R, 403
            granting Briggs' request for
            reexamination, Reexamination
            No. 90/012,406 (D.I. 308-3)
      628   Excerpts from the Patent           N/A                      MIL-4, R, 403,
            Owner’s Response to the Non-                                106
            Final Office Action,
            Reexamination No. 90/012,406
            (D.I. 308-5)
      629   Excerpts from the Declaration of   N/A                      MIL-4, R, 403,
            Dr. Paul J. Strykowski in                                   106, H, F, A
            Support of Patent Owner's
            Response, Reexamination No.
            90/012,406 (D.I. 308-6)
      630   Final Office Action Rejecting      N/A                      MIL-4, R, 403
            Claims 1, 2, 6, and 7 of patent
            5,987,863, Reexamination No.
            90/012,406 (D.I. 308-7)
      631   Excerpts from the Appeal Brief     N/A                      MIL-4, R, 403,
            submitted by Patent Owner,                                  106
            Reexamination No. 90/012,406
            (D.I. 308-8)
      632   Examiner's Answer in Response      N/A                      MIL-4, R, 403,
            to the Appeal Brief,                                        106
            Reexamination No. 90/012,406
            (D.I. 308-9)
      633   Decision of Appeal Issued by the   N/A                      MIL-4, R, 403
            Patent Trials (D.I. 308-10)
      634   CAD drawings of Briggs' part       BRIGGS00053725           MIL-2
            number 47400, 72” Mower
            Deck Weldment, 1/18/02
      635   Ferris Derby Stallion ZT2561       BRIGGS00206279 -         MIL-2
            Product Brochure, 2000             BRIGGS00206280
      636   2002 Ferris Commercial Zero-       BRIGGS00172282 -         MIL-2
            Turn Riders Catalog                BRIGGS00172291
      637   2003 Ferris Product Catalog        BRIGGS00120219 -         MIL-2
                                               BRIGGS00120228
      638   2003 Ferris Commercial Zero-       BRIGGS00197846 -         MIL-2
            Turn Riders Product Catalog        BRIGGS00197852
      639   Excerpts from Briggs' PSI          BRIGGS00226705 -         MIL-2
            Analysis for Fiscal Year 2003-     BRIGGS00226707
            04
      640   Excerpts from Briggs' PSI          BRIGGS00206837 -         MIL-2
            Analysis for Fiscal Year 1999-     BRIGGS00206903
            2000 through 2002-03 and totals
            2002-07
      641   CAD drawings of Briggs' part       BRIGGS00052474           MIL-2
            number 45801, 4000/61 Mower
            Deck Weldment, 11/22/99



                                                         -3-
                                                                                               NOT
PLF   DF           DESCRIPTION                  BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                               RCVD
      642   CAD drawings of Brigg's part      BRIGGS00103983 -         MIL-2
            number 47491, IS4000Z, 61"        BRIGGS00103985
            Mower Deck Weldment, 9/30/01
      643   CAD drawings of Brigg's part      BRIGGS000053162          MIL-2
            number 46664, 4000/61 Mower
            Deck Weldment, 5/3/01
      644   CAD drawings of Briggs' part      BRIGGS00053229           MIL-2
            number 46756, 72" Deck,
            Weldment, 6/13/01
      645   Complaint filed in Toro Co. v.    EXM0006359 -             MIL-2
            Scag Power Equip., Inc., Civil    EXM0006365
            Action No. 8:01CV279 (D.
            Neb.)
      646   Ferris Net Sales by Model:        BRIGGS00484642 -         F
            Fiscal Year 2004 - 2010           BRIGGS00484693
      647   Settlement Agreement in           EXM0055672 -
            Exmark Mfg. Co., Inc. v.          EXM0055682
            Textron, Inc., Civil Action No.
            8:99CV383 (D. Neb), 1/18/00
      648   Settlement Agreement in           EXM0000598 -
            Exmark Mfg. Co., Inc. v.          EXM0000607
            Commercial Turf Products,
            LTD, et al., Civil Action No.
            8:00CV225 (D. Neb.), 6/11/01
      649   Exmark's Response to Non-Final    N/A                      MIL-4, R, 403
            Office Action in Reexamination
            Proceeding 90/012,406
      650   Walker Side Discharge Deck,       EXM0057908               MIL-4, R, 403,
            with handwriting (Fronczak                                 H, F, A
            Depo ex 653)
      651   Engineering drawings of mower     EXM0033967 -
            decks                             EXM0033969
      652   Engineering drawings of mower     EXM0033971 -
            decks                             EXM0033975
      653   Engineering drawing of mower      EXM0033978
            decks
      654   Engineering drawing of mower      EXM0033980
            decks
      655   U.S. Patent No. 4,055,036         N/A                      MIL-4, R, 403


      656   U.S. Patent No. 5,465,564 to      N/A                      MIL-4, R, 403
            Koehn et al.
      657   U.S. Patent No. 2,869,304 to      N/A                      MIL-4, R, 403
            Colburn
      658   U.S. Patent No. 5,457,947 to      N/A                      MIL-4, R, 403
            Samejima et al.
      659   Patent No. WO96/08955 to          N/A                      MIL-4, R, 403
            Tutschka


                                                        -4-
                                                                                                 NOT
PLF   DF            DESCRIPTION                   BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                                 RCVD
      660   English translation of Patent No.   N/A                      MIL-4, R, 403,
            WO96/08955 to Tutschka                                       H, F, A


      661   Japanese Patent No. H6-14635        N/A                      MIL-4, R, 403
            to Samejima et al.
      662   English translation of Japanese     N/A                      MIL-4, R, 403,
            Patent No. H6-14635 to                                       H, F, A
            Samejima et al.
      663   Japanese Patent No. H6-46636        N/A                      MIL-4, R, 403
            to Samejima et al.
      664   English translation of Japanese     N/A                      MIL-4, R, 403,
            Patent No. H6-46636 to                                       H, F, A
            Samejima et al.
      665   Reexamination of U.S. Patent        BRIGGS00609650 -         MIL-4, R, 403
            5,987,863, Control No.              BRIGGS00612960
            90/012,406, initiated by Briggs
            & Stratton
      666   CAD drawing of part number          BRIGGS00061524           MIL-1, R, 403
            5407055, rev. D, Weld, Mower
            Deck, 61” IS2000/COBALT
      667   Deutz-Allis (Simplicity) Parts      BRIGGS00171308 -         MIL-4, R, 403,
            Manual, 1700 Series                 BRIGGS00171375           F, A, H
            Attachments and Accessories,
            12/91
      668   Brochure of Simplicity Mowers       BRIGGS00484379           MIL-4, R, 403,
            with Color Photographs of                                    106, A, F, H
            Mower/Deck/Baffle
      669   Walker brochure, “Fast, Easy,       EXM0000167 -             MIL-4, R, 403,
            Beautiful Mowing”, 12/96            EXM0000178               H, F, A


      670   Walker brochure, “Fast, Easy,       EXM0005908 -             MIL-4, R, 403,
            Beautiful Mowing” (color copy),     EXM0005919               H, F, A
            12/96
      671   Exmark’s Prior Art Statement,       N/A                      MIL-4, R, 403,
            served 4/18/11                                               H
      672   Exmark’s Objections and             N/A
            Answers to Briggs & Stratton’s
            Supplemental Set of
            Interrogatories, Nos. 15-18,
            served 10/27/14
      673   Exmark’s Updated Responses to       N/A
            Briggs‘s Interrogatories, served
            11/10/14
      674   Updated Expert Witness Report       N/A                      MIL-1, R, 403
            of Dr. Paul J. Strykowski, with
            Exhibits A to Z, served 11/3/14




                                                          -5-
                                                                                              NOT
PLF   DF           DESCRIPTION                   BATES NO.   OFF         OBJ           RCVD          DATE
                                                                                              RCVD
      675   “IS” Brand Mower To Be             N/A                 Plaintiff has not
            Determined                                             had the
                                                                   opportunity to
                                                                   review the
                                                                   exhibit and
                                                                   reserves the
                                                                   right to lodge
                                                                   objections prior
                                                                   to any reference
                                                                   to such exhibit
                                                                   being made at
                                                                   trail.
      676   “ICD” Cutting Deck To Be           N/A                 See objection to
            Determined                                             Ex. 675.
      677   Ferris Suspension Technology       N/A
            Video, available at
            http://www.ferrismowers.com/us
            /en/why-choose-
            ferris/suspension-technology,
            7/31/15
      678   Scag Power Equipment Lawn          N/A                 MIL-1, R, 403,
            Mower Deck, available at                               H, A, F
            http://www.scag.com/velocitypl
            us.html, 7/31/15
      679   Wright Manufacturing, Inc.         N/A                 MIL-1, R, 403,
            Lawn Mower Deck, available at                          H, A, F
            http://www.wrightcommercialm
            owers.com/wright-aero-core-
            deck/, 7/31/15
      680   John Deere Co. Lawn Mower          N/A                 MIL-1,
            Deck, available at                                     MIL-2, R, 403,
            http://www.deere.com/en_US/do                          H, A, F
            cs/html/brochures/publication.ht
            ml?id=bdb79eaa#4, 7/31/15
      681   John Deere Co. Lawn Mower          N/A                 MIL-1, MIL-2,
            Deck, available at                                     R, 403, H, A, F
            http://www.deere.com/en_US/do
            cs/html/brochures/publication.ht
            ml?id=6a85d069#4, 7/31/15
      682   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/s
            tore/c1/mowers/p3/edge/,
            7/31/15
      683   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/s
            tore/c1/mowers/p4/edge-xlt/,
            7/31/15




                                                       -6-
                                                                                            NOT
PLF   DF           DESCRIPTION                   BATES NO.   OFF        OBJ          RCVD          DATE
                                                                                            RCVD
      684   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/s
            tore/c1/mowers/p5/challenger/,7/
            31/15
      685   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/s
            tore/c1/mowers/p6/charger/,
            7/31/15
      686   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/s
            tore/c1/mowers/p1/boss-xl/,
            7/31/15
      687   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/l
            earn-more/exclusive-
            features.aspx, 7/31/15
      688   Country Clipper Lawn Mower         N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.countryclipper.com/l
            earn-more/brochures.aspx,
            7/31/15
      689   Bad Boy Mowers Lawn Mower          N/A                 MIL-1, MIL-2,
            Deck, available at                                     R, 403, H, A, F
            http://www.badboymowers.com/
            bad-boy-shop/mower-features,
            7/31/15
      690   Husqvarna Lawn Mower Deck,         N/A                 MIL-1, MIL-2,
            available at                                           R, 403, H, A, F
            http://www.husqvarna.com/us/pr
            oducts/zero-turn-mowers/p-zt-
            48-599994/, 7/31/15
      691   Husqvarna Lawn Mower Deck,         N/A                 MIL-1, MIL-2,
            available at                                           R, 403, H, A, F
            http://www.husqvarna.com/us/pr
            oducts/zero-turn-mowers/pz-72/,
            7/31/15
      692   Cub Cadet Lawn Mower Deck,         N/A                 MIL-1, MIL-2,
            available at                                           R, 403, H, A, F
            http://www.cubcadet.com/webap
            p/wcs/stores/servlet/DisplayCont
            entView?storeId=10051&catalo
            gId=14101&langId=-
            1&pageName=en_US/Cubcadet
            _Commercial/SelectCutSystemD
            eckStory.html, 7/31/15
      693   Kubota Lawn Mower Deck,            N/A                 MIL-1, R, 403,
            available at                                           H, A, F
            http://www.kubota.com/product/
            Z700/Z700.aspx, 7/31/15

                                                       -7-
                                                                                             NOT
PLF   DF           DESCRIPTION                    BATES NO.   OFF        OBJ          RCVD          DATE
                                                                                             RCVD
      694   Kubota Lawn Mower Deck,             N/A                 MIL-1, R, 403,
            available at                                            H, A, F
            http://www.kubota.com/product/
            F90/F90.aspx, 7/31/15
      695   Walker Manufacturing Lawn           N/A                 MIL-1, R, 403,
            Mower Deck, available at                                H, A, F
            http://www.walkermowers.com/
            decks/DS52.php, 7/31/15
      696   Walker Manufacturing Lawn           N/A                 MIL-1, MIL-2,
            Mower Deck, available at                                R, 403, H, A, F
            http://www.walkermowers.com/
            decks/DS60.php, 7/31/15
      697   Walker Manufacturing Lawn           N/A                 MIL-1, R, 403,
            Mower Deck, available at                                H, A, F
            http://www.walkermowers.com/
            decks/DS62.php, 7/31/15
      698   Beeline Mowers Lawn Mower           N/A                 MIL-1, R, 403,
            Deck, available at                                      H, A, F
            http://www.beelinemowers.com/
            photos_new_prototype.html,
            7/31/15
      699   Woods Equipment Co. Lawn            N/A                 MIL-1, MIL-2,
            Mower Deck, available at                                R, 403, H, A, F
            http://www.woodsequipment.co
            m/files/Products/Literature/Zero-
            Turn%20Mowers%20Full%20Li
            ne%20B06010.pdf, 7/31/15
      700   Grasshopper Lawn Mower              N/A                 MIL-1, MIL-2,
            Deck, available at                                      R, 403, H, A, F
            http://www.grasshoppermower.c
            om/mid_decks.php (“View
            Videos”; “Professional Cut”),
            7/31/15
      701   Swisher Lawn Mower Deck,            N/A                 MIL-1, MIL-2,
            available at                                            R, 403, H, A, F
            http://www.swisherinc.com/med
            ia/wysiwyg/SwisherCatalog.pdf,
            7/31/15
      702   Bush Hog Lawn Mower Deck,           N/A                 MIL-1, R, 403,
            available at                                            H, A, F
            http://www.bushhog.com/upload
            s/documents/BHZeroTurnZTBR
            O-14.pdf, 7/31/15
      703   Dixie Chopper Lawn Mower            N/A                 MIL-1, R, 403,
            Deck, available at                                      H, A, F
            http://www.dixiechopper.com/m
            owers/zee2, 7/31/15
      704   Dixie Chopper Lawn Mower            N/A                 MIL-1, R, 403,
            Deck, available at                                      H, A, F
            http://www.dixiechopper.com/m
            owers/magnum, 7/31/15



                                                        -8-
                                                                                              NOT
PLF   DF           DESCRIPTION                   BATES NO.   OFF         OBJ           RCVD          DATE
                                                                                              RCVD
      705   Dixie Chopper Lawn Mower           N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.dixiechopper.com/m
            owers/stryker, 7/31/15
      706   Dixie Chopper Lawn Mower           N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.dixiechopper.com/m
            owers/silver-eagle, 7/31/15
      707   Dixie Chopper Lawn Mower           N/A                 MIL-1, R, 403,
            Deck, available at                                     H, A, F
            http://www.dixiechopper.com/m
            owers/xcaliber, 7/31/15
      708   Bad Boy Mowers Lawn Mower          N/A                 MIL-1, MIL-2,
            Deck (video), available at                             R, 403, H, A, F
            http://www.badboymowers.com/
            bad-boy-shop/mower-features,
            7/31/15
      709   Country Clipper online             N/A                 MIL-1, R, 403,
            brochure, 7/31/15                                      H, A, F
      710   Country Clipper web pages,         N/A                 MIL-1, R, 403,
            7/31/15                                                H, A, F
      711   Cub Cadet web pages, 7/31/15       N/A                 MIL-1, MIL-2,
                                                                   R, 403, H, A, F
      712   Ferris IS online video homepage,   N/A                 MIL-1, R, 403,
            7/31/15                                                H, A, F
      713   Husqvarna web pages, 7/31/15       N/A                 MIL-1, MIL-2,
                                                                   R, 403, H, A, F
      714   Walker Manufacturing web           N/A                 MIL-1, MIL-2,
            pages, 7/31/15                                         R, 403, H, A, F
      715   Wright Manufacturing Aero          N/A                 MIL-1, R, 403,
            Core Deck web pages, 7/31/15                           H, A, F
      716   Illustrations and photographs      N/A                 MIL-4,
            from Expert Report of Denis Del                        R, 403, H, F, A,
            Ponte, served on 11/3/2014                             Plaintiff has not
                                                                   had the
                                                                   opportunity to
                                                                   review the
                                                                   exhibit and
                                                                   reserves the
                                                                   right to lodge
                                                                   objections prior
                                                                   to any reference
                                                                   to such exhibit
                                                                   being made at
                                                                   trail.
      717   Illustrations and photographs      N/A                 MIL-1, R, 403,
            from Rebuttal Expert Report of                         H, A, F
            Denis Del Ponte, served on
            11/26/2014




                                                       -9-
                                                                                                  NOT
PLF   DF           DESCRIPTION                  BATES NO.        OFF         OBJ           RCVD          DATE
                                                                                                  RCVD
      718   Photographs from Tabs B to S to   N/A                      MIL-1, R, 403,
            Rebuttal Expert Report of Denis                            H, A, F
            Del Ponte, served on 11/26/2014
      719   Illustrations and charts from     N/A                      MIL-1, R, 403,
            Rebuttal Expert Report of John                             H, F, A,
            Bone, served on 1/14/2015                                  Plaintiff has not
                                                                       had the
                                                                       opportunity to
                                                                       review the
                                                                       exhibit and
                                                                       reserves the
                                                                       right to lodge
                                                                       objections prior
                                                                       to any reference
                                                                       to such exhibit
                                                                       being made at
                                                                       trail.

MAY CALL EXHIBITS
      720   Munnsville P.S.I. Schedule for    BRIGGS00226689 -
            Fiscal Year 2010                  BRIGGS00226692
      721   Munnsville P.S.I. Schedule for    BRIGGS00226693 -         MIL-2
            Fiscal Year 2009                  BRIGGS00226695
      722   Munnsville P.S.I. Schedule for    BRIGGS00226696 -         MIL-2
            Fiscal Year 2008                  BRIGGS00226697
      723   Munnsville P.S.I. Schedule for    BRIGGS00226698 -         MIL-2
            Fiscal Year 2007                  BRIGGS00226699
      724   Munnsville P.S.I. Schedule for    BRIGGS00226700 -         MIL-2
            Fiscal Year 2005/2006             BRIGGS00226701
      725   Munnsville P.S.I. Schedule for    BRIGGS00226702 -         MIL-2
            Fiscal Year 2004/2005             BRIGGS00226704
      726   Briggs Units Sold and Total       BRIGGS00226713           MIL-2
            Sales for Model Years 2006-
            2010
      727   Diagrams of Mower Decks           BRIGGS00167458 -
            (Snapper Pro with ICD Cutting     BRIGGS00167459;
            System and Extra Wide             BRIGGS00167485 -
            Discharge Opening)                BRIGGS00167486
      728   ICD Cutting System Brochure       BRIGGS00120254 -
                                              BRIGGS00120258;
                                              BRIGGS00120314 -
                                              BRIGGS00120316;
                                              BRIGGS00120390 -
                                              BRIGGS00120391
      729   Briggs & Stratton Dealer Sales    BRIGGS00168183 -
            Guide                             BRIGGS00168218
      730   1995 Exmark Brochure              BRIGGS00170705 -
                                              BRIGGS00170713
      731   PowerPoint Presentation -         BRIGGS00141893 -
            Exmark - "The Next Lazer Z"       BRIGGS00141905


                                                        -10-
                                                                                                NOT
PLF   DF           DESCRIPTION                  BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                RCVD
      732   Snapper Pro S30 52" & 61"         BRIGGS00148022 -
            Product Planning Document,        BRIGGS00148024
            10/27/09
      733   PowerPoint Presentation - Yard    BRIGGS00131632 -         H
            Power Products Group -            BRIGGS00131652
            "Commercial Growth Strategies"
      734   PowerPoint Presentation - Yard    BRIGGS00140419 -         H
            Power Products Group -            BRIGGS00140431
            "Commercial Product Plan"
      735   Engineering Projects 2001-2002,   BRIGGS00148066 -
            6/13/01                           BRIGGS00148069
      736   Ferris 2002 (Spring Ahead)        BRIGGS00201572 -
            Training Manual                   BRIGGS00201643
      737   Anne T. Weinberg/Marketing -      BRIGGS00200081 -         H, F, A, R, 403
            Public Relations File 1999-2000   BRIGGS00200505
      738   Training and Safety Issue, June   BRIGGS00175391 -
            2000, 6/1/2000                    BRIGGS00175438
      739   Briggs & Stratton Web Page        N/A                      H, F, A
            showing Briggs' brands, 4/6/11
            (Laurin deposition exhibit 61)
      740   CAD drawing for part number       BRIGGS00148251
            45108, PCZ52 Cutter Deck
            Weld, 2/27/1997
      741   CAD drawing for part number       BRIGGS00051990           MIL-2
            45165, Z61Cutter Deck Weld,
            11/3/1997
      742   CAD drawing for part number       BRIGGS00051981           MIL-2
            45165, Z81 Cutter Deck Weld,
            11/3/97
      743   CAD drawing for part number       BRIGGS00053776           MIL-2
            47453, Weld, 45"Mower Deck,
            IS1000Z, 7/29/03
      744   CAD drawing for part number       BRIGGS00062214 -         MIL-1, R, 403
            5408005, Weld, Mower Deck,        BRIGGS00062216
            52, SW30, 12/6/10
      745   CAD drawing for part number       BRIGGS00061002 -
            5406238, Weld, Mower deck,        BRIGGS00061004
            52, SW30CE, 6/8/10
      746   CAD drawing for part number       BRIGGS00052873           MIL-2
            46338, 72" Cutter Deck
            Weldment, 10/2/2000
      747   Engineering Change Log (1995-     BRIGGS00043624 -
            2003)                             BRIGGS00043703
      748   Engineering Change Forms          BRIGGS00168904 -
            (1995 - 2003)                     BRIGGS00169107
      749   CAD drawing for part number       BRIGGS00061893 -         MIL-1, R, 403
            5407544, Weld, Mower Deck,        BRIGGS00061894
            61", IS3100, 11/1/10



                                                        -11-
                                                                                                  NOT
PLF   DF            DESCRIPTION                   BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                  RCVD
      750   Ferris Industries Web Page          N/A                      H, F, A
            "History" (Laurin deposition
            exhibit 74)
      751   Ferris Industries Press Release -   N/A
            "New Cutting System from
            Ferris Offers Unparalleled
            Cutting Quality” 10/29/09
            (Laurin deposition exhibit 75)
      752   Snapper Pro Press Release -         N/A
            "New Snapper Pro Cutting
            System Promotes Outstanding
            Quality of Cut) 10/29/09 (Laurin
            deposition exhibit 76)
      753   Photograph of ICD Cutting           N/A
            System (Laurin deposition
            exhibit 77)
      754   Ferris Industries Web Pages         N/A
            (Detailed Information re: ICD
            Cutting System) (Laurin
            deposition exhibit 78)
      755   Snapper Pro brochure                BRIGGS00141442
            introducing the ICD Cutting
            System
      756   Snapper Pro Web Page (ICD           N/A
            Cutting System subtab) (Laurin
            deposition exhibit 80)
      757   Snapper Pro Web Page (ICD           N/A
            Cutting System subtab), 9/11/11
            (Laurin deposition exhibit 81)
      758   Ferris - ICD Cutting System         BRIGGS00167473
            Brochure
      759   Snapper Pro - ICD Cutting           BRIGGS00167474
            System Brochure
      760   Ferris Industries Web Pages -       N/A                      H, A, F
            Specifications of Zero Turn
            Models (Laurin deposition
            exhibit 84)
      761   Ferris Industries Web Pages -       N/A                      H, A, F
            Evolution Mower Specifications
            (Laurin deposition exhibit 85)
      762   Flow Analysis of Mower Deck         BRIGGS00148072 -         H, A, F, R, 403
            Performance Improvement (61"        BRIGGS00148126
            & 52" Baseline Decks), 3/16/07
      763   Flow Analysis of Mower Deck         BRIGGS00226585 -         H, A, F, R, 403
            Performance Improvement (61"        BRIGGS00226606
            Deck With Increased Depth),
            3/22/07
      764   Flow Analysis of Mower Deck         BRIGGS00226607 -         H, A, F, R, 403
            Performance Improvement (61"        BRIGGS00226621
            Deck With New Blade Design),
            4/12/07

                                                          -12-
                                                                                             NOT
PLF   DF           DESCRIPTION                BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                             RCVD
      765   Handwritten Drawing of "S-      N/A                      MIL-1, R, 403,
            Shaped Baffle" (Laurin                                   H, F, A
            deposition exhibit 90)
      766   Ferris Industries, Inc.         BRIGGS00029023 -
            Engineering Change Notice       BRIGGS00029037
            (ECN #5688) and Change
            Request (CR #3070)
      767   Photograph of SnapperPro S200   EXM00246934
            Mower and Deck
      768   Photograph of SnapperPro S200   EXM00246931
            Mower and Deck
      769   Photograph of SnapperPro S200   EXM00246890
            Mower and Deck
      770   Photograph of SnapperPro S200   EXM00246919
            Mower and Deck
      771   Photograph of SnapperPro S200   EXM00246909
            Mower and Deck
      772   Photograph of SnapperPro S200   EXM00246908
            Mower and Deck
      773   Photograph of SnapperPro S200   EXM00246896
            Mower and Deck
      774   Photograph of SnapperPro S200   EXM00246891
            Mower and Deck
      775   Photograph of SnapperPro S200   EXM00246899
            Mower and Deck
      776   Photograph of SnapperPro S200   EXM00246922
            Mower and Deck
      777   Photograph of SnapperPro S200   EXM00246897
            Mower and Deck
      778   Photograph of SnapperPro S200   EXM00246918
            Mower and Deck
      779   Photograph of SnapperPro S200   EXM00246900
            Mower and Deck
      780   Photograph of SnapperPro S200   EXM00246915
            Mower and Deck
      781   CAD drawing for part number     BRIGGS00059922
            5404783, Weld, Mower Deck,
            61", S200K, 5/5/2010
      782   CAD drawing for part number     BRIGGS00053330           MIL-2
            46897, Colt 52" Mower Deck
            Weldment, 8/2/2001
      783   CAD drawing for part number     BRIGGS00053806           MIL-2
            50477494, 1000Z 61 Mower
            Deck Weldment, 9/11/08
      784   CAD drawing for part number     BRIGGS00053787           MIL-2
            5047467, IS1000Z52" Mower
            Deck Weldment, 7/23/01



                                                      -13-
                                                                                          NOT
PLF   DF           DESCRIPTION                BATES NO.      OFF        OBJ        RCVD          DATE
                                                                                          RCVD
      785   CAD drawing for part number     BRIGGS00054007         MIL-2
            5047757, Weld, IS3000ZX, 61",
            Mower Deck, 9/11/08
      786   CAD drawing for part number     BRIGGS00055909         MIL-2
            5061359, Weld, 52", Mower
            Deck, Weldment, 8/12/04
      787   CAD drawing for part number     BRIGGS00055981         MIL-2
            5061432, Weld, 48, Mower
            Deck, IS1000Z, 8/24/04
      788   CAD drawing for part number     BRIGGS00115214         MIL-2
            5061333, Weld, Mower Deck,
            61", 9/11/08
      789   CAD drawing for part number     BRIGGS00055677         MIL-1, R, 403
            5061057, Weld, Mower Deck,
            61", IS3000Z, 1/18/11
      790   CAD drawing for part number     BRIGGS00059723
            5407521, Weld, Mower Deck,
            61", IS2000, 7/21/10
      791   CAD drawing for part number     BRIGGS00058681         MIL-1, R, 403
            5403325, Weld, Mower Deck,
            61", IS2000Z, 12/13/10
      792   CAD drawing for part number     BRIGGS00058875         MIL-2
            5403570, Weld, Mower Deck,
            48", DDS, 2/11/10
      793   CAD drawing for part number     BRIGGS00057266         MIL-2
            5401517, Weld, Mower Deck,
            72", 3100Z, 10/25/05
      794   CAD drawing for part number     BRIGGS00115273         MIL-1, R, 403
            5404419 G, Weld, Mower Deck,
            IS2000Z 52”, 6/10/10
      795   CAD drawing for part number     BRIGGS00115267
            5404419 F, Weld, Mower Deck,
            IS2000Z 52", 3/16/10
      796   CAD drawing for part number     BRIGGS00062063         MIL-1, R, 403
            5407746, rev. B, Weld, Mower
            Deck, 48” DDS, 11/12/2010
      797   CAD drawing for part number     BRIGGS00115250
            5402103, rev. J, Weld. Mower
            Deck, 52” DDS, 1/19/10
      798   CAD drawing for part number     BRIGGS00057909         MIL-2
            5402481, rev. C, Weld. Mower
            Deck, 52”, YAN, 10/17/06
      799   CAD drawing for part number     BRIGGS00058682         MIL-2
            5403326, rev. C, Weld. Mower
            Deck, 61” SNP, 1/7/09
      800   CAD drawing for part number     BRIGGS00058575         MIL-1, R, 403
            5403193, Weld. Mower Deck,
            72” Snapper Pro, 12/6/10




                                                     -14-
                                                                                               NOT
PLF   DF           DESCRIPTION                  BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                               RCVD
      801   CAD drawing for part number       BRIGGS00115223           MIL-2
            5401397, Weld. Mower Deck,
            48”, 10/4/05
      802   CAD drawing for part number       BRIGGS00060523 -
            5405495, rev. G, Weld. Mower      BRIGGS00060525
            Deck, 61, SW30, 8/13/10
      803   CAD drawing for part number       BRIGGS00058910           MIL-2
            5403609, rev. A, Weld. 52”
            Mower deck, 1500Z/SNP PRO,
            1/6/09
      804   CAD drawing for part number       BRIGGS00059713           MIL-2
            54-4508, rev. F, Weld. Mower
            Deck, 52 IS1500/SNP, 10/5/09
      805   CAD drawing for part number       BRIGGS00057217           MIL-2
            5401400, Weld. 52” Mower
            Deck, 1500Z, 10/4/05
      806   CAD drawing for part number       BRIGGS00115261           MIL-1, R, 403
            5403540, rev. H, Weld, Mower
            Deck, 48, 10/26/10
      807   Photograph of Ferris Mower        N/A
            Deck w/ Patent Nos. (Laurin
            deposition exhibit 127)
      808   U.S. Patent No. 5,077,959         N/A
      809   U.S. Patent No. 5,127,215         N/A
      810   U.S. Patent No. 4,920,733         N/A
      811   Ferris Web Site - "Technology"    N/A
            page re: "Patented Suspension
            System" (Laurin deposition
            exhibit 131)
      812   U.S. Patent No. 6,857,254         N/A
      813   U.S. Patent No. 7,152,389         N/A
      814   U.S. Patent No. 7,546,723         N/A
      815   The Green Industry &              N/A                      MIL-2, R, 403,
            Equipment (GIE) Expo                                       H, F, A
            Exhibitor Prospectus, 10/27/11-
            10/29/11 (Laurin deposition
            exhibit 135)
      816   Email from R. Laurin to P.        BRIGGS00148216
            Wenzel, M. Butler, M. Lynch, J.
            Williams, and B. Crossway re:
            photograph of Toro Stand On,
            12/19/07
      817   Email from M. Butler to B.        BRIGGS00324627
            Laurin, P. Wenzel, D. Bambauch
            and J. Arendt re: Louisville
            Show Photos of IS4000Z
            Competitors, 7/24/01
      818   Notes from Management Team        BRIGGS00303920
            Meeting, 8/11/00

                                                        -15-
                                                                                     NOT
PLF   DF           DESCRIPTION                   BATES NO.        OFF   OBJ   RCVD          DATE
                                                                                     RCVD
      819   Notes from Management Team         BRIGGS00303921
            Meeting, 8/15/00
      820   Email from P. Wenzel to B.         BRIGGS00321334
            Laurin re: Spindle Review,
            9/6/02
      821   Email from P. Jones to B. Laurin   BRIGGS00321288 -
            re: Exmark Measurements,           BRIGGS00321289
            attaching "Exmark Slip-Fit
            Spindle Measurement Data,
            9/16/02
      822   Email from B. Laurin to Rob H.     BRIGGS00228616
            re: Rops OSHA Certification,
            11/17/02
      823   Email from P. Wenzel to Chris      BRIGGS00471624 -
            S., B. Laurin & B. Shea re:        BRIGGS00471625
            Reason for Inability to offer
            Stripping Kit and Mulching Kit,
            1/13/03
      824   Email from M. Butler to B.         BRIGGS00319224
            Laurin re: 1000/Colt Wheel
            Motors Complaints, 7/23/03
      825   Email from B. Laurin to J.         BRIGGS00228145 -
            DuChene, and Rod Roberts re:       BRIGGS00228146
            Ferris IS3000X no-spark issue
            with CV740-0009 engine, 4/9/03
      826   Email from M. Butler to B.         BRIGGS00474823
            Laurin and R. Hinsdill re: Link
            to Toro - Z500 Series Web Page,
            4/6/03
      827   Email from B. Laurin to P.         BRIGGS00227813
            Wenzel re: Exmark’s Rops
            OSHA, 9/11/03
      828   Email from T. Schaal to M.         BRIGGS00316166
            Butler and B. Laurin re: #019
            Muffler Guard Project, 7/13/04
      829   Email from B. Laurin to P.         BRIGGS00227097
            Wenzel, T. Schaal and B. Shea
            re: Exmark 48-inch Cutter Deck
            review, 7/13/04
      830   Email from M. Butler to B.         BRIGGS00316985 -
            Laurin re: Returned Derby          BRIGGS00316896
            Tanks Due to Leakage, 4/20/04
      831   Photographs of Ferris Mowers       BRIGGS00315698 -
            w/ Captions                        BRIGGS00315706
      832   Photographs of Ferris Mowers       BRIGGS00263017 -
            w/ Captions                        BRIGGS00263020
      833   Commercial Product                 BRIGGS00148127
            Development Update - Out Front
            Snapper Mower in Process,
            2/22/06
      834   List of "Surplus Machines"         BRIGGS00267370
                                                         -16-
                                                                                          NOT
PLF   DF            DESCRIPTION                   BATES NO.        OFF       OBJ   RCVD          DATE
                                                                                          RCVD
      835   Spreadsheet - "Summary of           BRIGGS00237963 -
            R&D Expenses - Reconciliation       BRIGGS00237980
            of Account to Projects"
      836   Spreadsheet of Sales and            BRIGGS00236692 -
            Competitors' Sales                  BRIGGS00236694
      837   Spreadsheet - "Inventory Control    BRIGGS00317292 -
            - Engineering Department - Last     BRIGGS00317301
            Revision", 11/11/03-3/15/04
      838   Email from B. Laurin to R.          BRIGGS00227888
            Hinsdill re: model and serial
            number for Striper, 7/28/03
      839   Ferris - 2001 Spring Training       BRIGGS00201281 -
            Packet                              BRIGGS00201421
      840   Ferris - 2002 Spring Training       BRIGGS00155262 -
            Workbook                            BRIGGS00155293
      841   Ferris - 2002 Spring Training       BRIGGS00201644 -
            Packet                              BRIGGS00201817
      842   Ferris Industries, Inc. - Sales &   BRIGGS00138559 -         H
            Marketing Meeting 2005 Report       BRIGGS00138657
      843   PowerPoint Presentation -           BRIGGS00137621 -         H
            "Munnsville Product                 BRIGGS00137660
            Development Project Update",
            8/11/06
      844   Ferris Industries 2006 -            BRIGGS00132990 -         H
            "Welcome Florida Dealers"           BRIGGS00133108
      845   Ferris Snapper Pro - YPPG           BRIGGS00134487 -         H
            Munnsville Operations               BRIGGS00134527
      846   Ferris Brochure - "Providing        BRIGGS00115888 -         H
            Performance Your Customers          BRIGGS00115980
            Expect"
      847   PowerPoint Presentation -           BRIGGS00130703 -         H
            "Munnsville Engineering" by         BRIGGS00130784
            Bob Laurin
      848   PowerPoint Presentation - "New      BRIGGS00137747 -         H
            Ferris Products for 2010"           BRIGGS00137872
      849   PowerPoint Presentation -           BRIGGS00138175 -         H
            "Commercial Update"                 BRIGGS00138234
      850   CAD drawing for part number         BRIGGS00115212           MIL-2
            5061057, rev. L, Weld. Mower
            Deck, 61”IS3000Z, w/
            handwritten notes, 1/7/09
      851   Handwritten Drawing of Mower        N/A
            Deck - Marshall deposition
            exhibit 172
      852   CAD drawing for part number         BRIGGS00148250
            45013, PCZ61 Cutter Deck
            Weld, 11/5/96




                                                          -17-
                                                                                         NOT
PLF   DF            DESCRIPTION                  BATES NO.        OFF       OBJ   RCVD          DATE
                                                                                         RCVD
      853   CAD drawing for part number        BRIGGS00148250
            45013, PCZ61 Cutter Deck
            Weld. with handwriting as
            described in deposition
            testimony, 11/5/96
      854   Handwritten Drawing of Mower       N/A
            Deck - Marshall deposition
            exhibit 175
      855   Ferris Product Brochure - "Go      N/A
            The Extra Yard" (2008 Model
            Years) - Marshall deposition
            exhibit 176
      856   Briggs Stratton Memorandum         BRIGGS00279767
            "Announcements"
      857   PowerPoint Presentation:           BRIGGS00132678 -         H
            Commercial Growth Strategy         BRIGGS00132717
      858   Radio Scripts - Snapper Pro        BRIGGS00168152
      859   PowerPoint Presentation re:        BRIGGS00130459 -         H
            Commercial Sales & Strategies      BRIGGS00130498
            by Bill Shea, VP Commercial
            Business & Development,
            12/11/07
      860   Ferris Overall Market Share by     BRIGGS00472207 -
            Product (for the period            BRIGGS00472250
            September, 2001 to July, 2002)
      861   "Powered for Productivity" -       BRIGGS00155645 -
            Ferris 2003 Dealer Handbook        BRIGGS00155725
      862   Ferris Productivity Calculator -   BRIGGS00164795 -
            1st proof                          BRIGGS00164796
      863   Notes re: edits to the             BRIGGS00164789
            Productivity Calculator - ad
            copy
      864   Ferris PowerPoint Presentation:    BRIGGS00451076 -
            "Welcome to Our 2008 Spring        BRIGGS00451231
            Tune Up"
      865   Exmark Product Catalog entitled    BRIGGS00354672 -
            "What's Next - 2010"               BRIGGS00354727
      866   Ferris Product Catalog (model      BRIGGS00119821 -         MIL-2
            year 2006)                         BRIGGS00119828
      867   Ferris Product Catalog (model      BRIGGS00120072 -         MIL-2
            year 2007)                         BRIGGS00120103
      868   Ferris Product Catalog (model      BRIGGS00120137 -         MIL-2
            year 2008)                         BRIGGS00120170
      869   Ferris Product Catalog (model      BRIGGS00148434 -         MIL-2
            year 2009)                         BRIGGS00148467
      870   Ferris Product Catalog (model      BRIGGS00115591 -
            year 2010)                         BRIGGS00115626



                                                         -18-
                                                                                                NOT
PLF   DF            DESCRIPTION                 BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                RCVD
      871   Ferris Web Page re: ICD Cutting   N/A
            System, 9/7/11 (Bower
            deposition exhibit 193)
      872   PowerPoint Presentation: "The     BRIGGS00291305 -         H
            5/175 Plan"                       BRIGGS00291364
      873   Spreadsheet Forecasting 2010-     BRIGGS00288206 -         H, F, A, R, 403
            2015 Market Share                 BRIGGS00288214
      874   Spreadsheet entitled              BRIGGS00288223 -         H, F, A
            "Commercial ZTR Market            BRIGGS00288227
            Breakdown by OEM" (FY'06)
      875   Spreadsheet entitled "D.S.M.      BRIGGS00307242 -
            Training Schedule - Ferris        BRIGGS00307244
            Industries - Munnsville, NY"
      876   Email from B. Bower to P.         BRIGGS00334590
            Wenzel and Bill S. re: Trip to
            Walker, 4/4/02
      877   Priority Planning - Meeting       BRIGGS00442127 -
            Notes, 3/2/04                     BRIGGS00442128
      878   Letter from B. Bower, J. Loran    BRIGGS00203362 -         H
            and N. Urtz, attaching the new    BRIGGS00203512
            Ferris Marketing & Advertising
            Planner, 1/3/05
      879   Snapper Pro Product Catalog       BRIGGS00141616 -
            (model year 2011)                 BRIGGS00141639
      880   Snapper Pro Product Catalog       BRIGGS00141600 -
            (model year 2012)                 BRIGGS00141615
      881   Ferris Net Sales by Model         BRIGGS00484355 -
            (Fiscal 2004-2010)                BRIGGS00484368
      882   Ferris Gross Sales By Model       BRIGGS00226714 -
            (Fiscal 2006-2010)                BRIGGS00226718
      883   SAP Value of FY '09 Sales Plan    BRIGGS00147964 -         F
                                              BRIGGS00147967
      884   Sales Plan/Inventory/Production   BRIGGS00206736 -         H
            Analysis (2002-2006)              BRIGGS00206836
      885   Sales Analysis - FY 2008          BRIGGS00224822 -         H
                                              BRIGGS00224960
      886   Sales Analysis - FY 2008          BRIGGS00211478 -         H
                                              BRIGGS00211481
      887   Sales Plan/Inventory/Production   BRIGGS00219387 -         H
            Analysis (1999-2009)              BRIGGS00219675
      888   Pricing Analysis FY 2011 &        BRIGGS00224806 -         H
            Sales Analysis FY 2010            BRIGGS00224821
      889   Ferris Price List - Commercial    BRIGGS00148211 -
            Mid-Size                          BRIGGS00148213
      890   Ferris Price List - Platinum      BRIGGS00121397 -
            Program Discount                  BRIGGS00121424
      891   Frozen Standard Cost (Per Unit)   BRIGGS00218747 -         F
            - Fiscal Year 2009                BRIGGS00218752

                                                        -19-
                                                                                                   NOT
PLF   DF            DESCRIPTION                   BATES NO.        OFF        OBJ           RCVD          DATE
                                                                                                   RCVD
      892   Ferris Dealer Price List, 1/1/07    BRIGGS00120893 -
                                                BRIGGS00120894
      893   Ferris Dealer Price List, 10/3/08   BRIGGS00140815 -
                                                BRIGGS00140816
      894   Ferris Dealer Price List, 8/1/09    BRIGGS00141111 -
                                                BRIGGS00141112
      895   Ferris Dealer Price List, 1/1/10    BRIGGS00461329 -
                                                BRIGGS00461330
      896   Ferris Dealer Price List, 1/10/10   BRIGGS00254066 -
                                                BRIGGS00254067
      897   Ferris Dealer Price List, 9/27/10   BRIGGS00141328 -
                                                BRIGGS00141329
      898   Snapper Pro Dealer Price List,      BRIGGS00140869
            10/3/08
      899   Snapper Pro Dealer Price List,      BRIGGS00141172
            8/1/09
      900   Snapper Pro Dealer Price List,      BRIGGS00141348 -
            9/27/10                             BRIGGS00141349
      901   Ferris Target Market Dealer         BRIGGS00140851 -
            Price List, 10/3/08                 BRIGGS00140852
      902   Ferris Charter Target Market        BRIGGS00141285 -
            Price List, 10/1/10                 BRIGGS00141286
      903   Ferris California Dealer Price      BRIGGS00140763
            List, 7/14/08
      904   Ferris Charter Mega Dealer          BRIGGS00140795 -
            Price List, 1/15/09                 BRIGGS00140796
      905   Side Letter Agreement between       N/A                      R, 403, H, F, A,
            Briggs and Stratton and Grant                                106
            Thornton re: Goodwill
            Impairment Step 2
            Measurement, 7/15/11 (Paul
            deposition exhibit 229)
      906   Excerpt from Grant Thornton         N/A                      R, 403, H, F, A,
            FY2011 Goodwill Impairment                                   106
            Study, 7/3/11 (Paul deposition
            exhibit 230)
      907   Briggs & Stratton Corporation       BRIGGS00375451
            Administration Records -
            General Retention Schedule,
            9/21/09
      908   Briggs & Stratton New Hire          BRIGGS00375527 -
            Orientation                         BRIGGS00375536
      909   Instructions for Saving             BRIGGS00263101
            Important Emails
      910   Letter from M. Wolf to J.           N/A
            Winkels re: Discovery
            Regarding Emails, 2/21/2011
            (Kufalk deposition exhibit 235)


                                                          -20-
                                                                                                  NOT
PLF   DF           DESCRIPTION                    BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                  RCVD
      911   Excel Spreadsheet with              BRIGGS00221785 -         H, F, A
            Employee List                       BRIGGS00221838
      912   Spreadsheet of Production           BRIGGS00222263 -         H, F, A
            Schedule in Fiscal 2009 and         BRIGGS00222298
            2010
      913   Handwritten Notes "Exhibit 5        N/A
            FY2010 PSI", 4/12/2011
            (Wenzel deposition exhibit 240)
      914   Ferris Net Sales by Model           N/A                      F
            (Fiscal 2004-2010) with
            handwriting ("Green Coded
            Table") (Wenzel deposition
            exhibit 241)
      915   Ferris Net Sales by Model           N/A                      F
            (Fiscal 2004-2010) with
            handwriting ("Red Coded
            Table") (Wenzel deposition
            exhibit 242)
      916   Ferris Net Sales by Model           N/A                      F
            (Fiscal 2004-2010) with
            handwriting ("Yellow Coded
            Table") (Wenzel deposition
            exhibit 243)
      917   CAD drawing for part number         BRIGGS00060398
            5405319, Weld. Mower Deck,
            44CE, 3/21/08
      918   License Agreement between           BRIGGS00475367 -         R, H, F, A, 403
            Deere & Company and                 BRIGGS00475370
            Simplicity Manufacturing, Inc.,
            9/14/07
      919   License Agreement between           BRIGGS00475161 -         R, H, F, A, 403
            Charles Brister and Briggs &        BRIGGS00475169
            Stratton Corporation, 6/1/94
      920   Patent License Agreement            BRIGGS00475594 -         R, H, F, A, 403
            between Lynch and Briggs &          BRIGGS00475610
            Stratton, 10/13/98
      921   License Agreement between           BRIGGS00475187 -         R, H, F, A, 403
            Lynch and Briggs & Stratton,        BRIGGS00475196
            12/10/02
      922   License and Technical Services      BRIGGS00474902 -         R, H, F, A, 403
            Agreement between Nikki Co.,        BRIGGS00474917
            Ltd. and Briggs & Stratton
            Corporation, 11/1/05
      923   Patent and Technology License       BRIGGS00474918 -         R, H, F, A, 403
            Agreement between Briggs &          BRIGGS00474929
            Stratton and Kelch (a Division of
            Bemis Manufacturing
            Company), 3/31/06
      924   License Agreement between           BRIGGS00475313 -         R, H, F, A, 403
            Lucas Industries and Briggs &       BRIGGS00475334
            Stratton, 12/22/93

                                                          -21-
                                                                                                 NOT
PLF   DF            DESCRIPTION                   BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                 RCVD
      925   U.S. Patent No. 4,920,733          BRIGGS00170821 -
                                               BRIGGS00170829
      926   U.S. Patent No. 4,879,867          N/A
      927   U.S. Patent No. 4,787,195          BRIGGS00170777 -
                                               BRIGGS00170783
      928   Brochure of Exmark Triton          BRIGGS00481492 -
            Mowers                             BRIGGS00481503
      929   Brochure of Exmark Triton and      BRIGGS00481301 -
            Ultracut Mowers (2008 Model        BRIGGS00481344
            Year)
      930   U.S. Patent No. 6,986,240          N/A                      R, 403
      931   PowerPoint Slide - Ferris          BRIGGS00288222           H, F, A, R, 403
            Business Development:
            Commercial Turf ZTR Market
            2006
      932   Market Share Study, 2005-2009      BRIGGS00475660 -         H, F, A, R, 403
            Sales Data and Forecasting Sales   BRIGGS00475666
            2010-2015
      933   Market Share Study, 2005-2009      BRIGGS00475912 -         H, F, A, R, 403
            Sales Data and Forecasting Sales   BRIGGS00475919
            2010-2015
      934   Email from P. Wenzel to B.         BRIGGS00321174
            Bower, M. Butler, B. Shea, J.
            Dawes., D. Petrie., B. Laurin.,
            John M. re: Full Vision ROPS
            Design Approved for IS5000Z
            Diesel & Gas, 10/9/02
      935   Special Rebate for CADCO           BRIGGS00257328
            Territory Ferris
            IS2000KAV2761 [5900754],
            2/23/09
      936   Cutter Plus Program Ferris and     BRIGGS00462236 -
            Snapper Pro Pricing, 10/26/09      BRIGGS00462345
      937   Snapper Pro S200X Competitive      BRIGGS00168684 -
            Comparisons                        BRIGGS00168688
      938   Ferris IS1500Z Competitive         BRIGGS00121224 -
            Comparisons                        BRIGGS00121229
      939   Data Tables of Various Lawn        BRIGGS00120747 -
            Mower Makes and Models             BRIGGS00120767
      940   Purchase Orders Submitted to       BRIGGS00372986 -
            The Brickman Group, Ltd.,          BRIGGS00372995
            4/4/09
      941   SnapperPro - Brickman Price        BRIGGS00373000 -
            List Effective 2/2/09              BRIGGS00373001
      942   Ferris - Brickman Price List       BRIGGS00372996 -
            Effective 2/2/09                   BRIGGS00372997




                                                         -22-
                                                                                                 NOT
PLF   DF            DESCRIPTION                    BATES NO.       OFF        OBJ         RCVD          DATE
                                                                                                 RCVD
      943   Ferris - Brickman Price List        BRIGGS00327998 -         Appears
            Effective 2/2/09                    BRIGGS00327999           wrong bates
                                                                         number
                                                                         identified, if
                                                                         supposed to
                                                                         be
                                                                         BRIGGS0037
                                                                         2 998-99, no
                                                                         objection.
                                                                         Otherwise
                                                                         reserve
                                                                         objections
      944   SnapperPro - Brickman Price         BRIGGS00373005
            List Effective 7/1/10
      945   SnapperPro - Brickman Price         BRIGGS00373006 -
            List Effective 8/1/11               BRIGGS00373007
      946   SnapperPro - Brickman Price         BRIGGS00373002 -
            List Effective 10/1/09              BRIGGS00373004
      947   SnapperPro - Ruppert Price List     BRIGGS00373009
            Effective 2/1/11
      948   SnapperPro - Service Master         BRIGGS00375023 -
            Price List Effective 10/1/09        BRIGGS00375024
      949   Ferris - National Account Price     BRIGGS00372778 -
            List Effective 2/1/11               BRIGGS00372780
      950   Letter from L. Faulkner to Rick     BRIGGS00372781 -         H
            at TruGreen re: continuing          BRIGGS00372782
            partnership, 10/6/09
      951   Commercial Market                   BRIGGS00275577 -         H
            Development Program                 BRIGGS00275591
      952   PowerPoint Presentation -           BRIGGS00165169 -         H
            "Commercial Strategies" by Bill     BRIGGS00165314
            Shea
      953   U.S. Patent No. 6,510,678           BRIGGS00470781 -
                                                BRIGGS00470800
      954   Direct Sales Force &                BRIGGS00148146 -
            Commercial Organizational           BRIGGS00148147
            Chart
      955   PowerPoint Presentation -           BRIGGS00131310 -         H
            "Building Opportunities -           BRIGGS00131513
            Commercial Sales Strategies" by
            Bill Shea, 10/10/07
      956   Situation Analysis (market          BRIGGS00297968 -         H
            overview) Information to be         BRIGGS00297994
            input into presentation format by
            Dick Marcellus from Bill Shea
      957   Photographs of Briggs &             N/A
            Stratton/Ferris Offices (Shea
            deposition exhibit 474)




                                                          -23-
                                                                                                NOT
PLF   DF           DESCRIPTION                   BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                                RCVD
      958   Photographs of Exmark LazerZ       N/A
            UltraCut 60 (with close ups of
            Patent Nos.) (Shea deposition
            exhibit 475)
      959   Photographs of Exmark UltraCut     N/A
            60 (with close ups of Patent
            Nos.) (Shea deposition exhibit
            476)
      960   Photographs of Exmark Ultracut     N/A
            60 Series 6 (with close ups of
            Patent Nos.) (Shea deposition
            exhibit 477)
      961   Draft of News Release re: Ferris   BRIGGS00481819 -
            IS3000Z Series Now Available       BRIGGS00481820
            with 27-hp Kohler Engine, w/
            handwritten notes/edits,
            11/14/02
      962   News Release - "Ferris IS 3000Z    BRIGGS00120553 -
            Now Available with 27-HP           BRIGGS00120554
            Option", 8/9/03
      963   Exmark Product Brochure            BRIGGS00481694 -
                                               BRIGGS00481729
      964   Exmark Product Brochure            BRIGGS00481649 -
                                               BRIGGS00481684
      965   Exmark Product Brochure            BRIGGS00481442 -
                                               BRIGGS00481483
      966   Exmark Product Information         BRIGGS00481643 -
            Guide re: Lazer Z XS               BRIGGS00481646
      967   Exmark Product Brochure            BRIGGS00481397 -
                                               BRIGGS00481491
      968   Exmark Product Information         BRIGGS00481565 -
            Guide                              BRIGGS00481613
      969   Exmark Product Brochure            BRIGGS00481353 -
                                               BRIGGS00481396
      970   Exmark Product Brochure            BRIGGS00481730 -
                                               BRIGGS00481749
      971   Exmark Times Volume 1 Issue        BRIGGS00481791 -
            1, 1/1/08-10/31/08                 BRIGGS00481814
      972   Brochure Advertising Exmark        BRIGGS00481490 -
            UltraCut Full-Floating Mowing      BRIGGS00481491
            System
      973   Simplicity Mowers                  BRIGGS00484451           MIL-4, R, 403,
            Advertisement with handwriting                              H, A, F
      974   CAD drawings of part numbers       BRIGGS00170696 -         MIL-4, R, 403,
            1708075, 1708071, 1708066 and      BRIGGS00170698;          H, A, F
            1708075 with handwriting           BRIGGS00170700
      975   Japanese Patent H06-14635 with     SGCI0024655 -            MIL-4, R, 403,
            handwriting                        SGCI0024658;             H, F, A
                                               BRIGGS00484392 -
                                               BRIGGS00484398
                                                         -24-
                                                                                                   NOT
PLF   DF            DESCRIPTION                     BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                   RCVD
      976   Handwritten Drawing of Mower         N/A                      MIL-4, R, 403,
            Decks with handwriting - Del                                  H, F, A
            Ponte deposition exhibit 606
      977   Simplicity Brochure for Mower        BRIGGS00484446           MIL-4, R, 403,
            with handwriting                                              H, A, F
      978   John Deere Z-Trak Mowing             EXM0041533 -             MIL-1,
            Equipment Brochure, 3/08             EXM0041560               MIL-2, MIL-4,
                                                                          R, 403, F, A, H
      979   U.S. Patent No. 5,465,564            BRIGGS00171421 -         MIL-4, R, 403
                                                 BRIGGS00171428
      980   Exhibit T from the Rebuttal          N/A                      MIL-1, R, 403,
            Report of Dr. Strykowski with                                 H
            handwriting - Del Ponte
            deposition exhibit 610
      981   U.S. PTO Decision on appeal -        EXM00255017 -            MIL-4, R, 403
            Re-Examination of U.S. Patent        EXM00255028
            No. 5,987,863, 7/30/14
      982   Installation Instructions for 44"    EXM00254031 -            MIL-4, R, 403,
            & 50" Mulching Mower Kit             EXM00254032              H, A, F
            (Mfg. Nos. 1692472 &
            1692473), 7/99
      983   Brochure for Simplicity Mower        BRIGGS00484446           MIL-4, R, 403,
            with handwriting                                              H, A, F
      984   Illustration of 3 Blade Paths        N/A
            with handwriting - Del Ponte
            deposition exhibit 615
      985   Illustration of 3 Blade Paths -      N/A
            Del Ponte deposition exhibit 616
      986   Illustration of 3 Blade Paths with   N/A                      MIL-1, R, 403
            handwriting - Del Ponte
            deposition exhibit 617
      987   Illustration of Walker Side          EXM0057908               MIL-4, R, 403,
            Discharge Deck with                                           A, F
            handwriting - Del Ponte
            deposition exhibit 618
      988   Sales Brochure for Simplicity        BRIGGS00484451           MIL-4, R, 403,
            Mower with handwriting - Del                                  H, A, F
            Ponte deposition exhibit 619
      989   Handwritten drawing of Mower         N/A                      MIL-4, R, 403,
            Deck - Del Ponte deposition                                   H, A, F
            exhibit 620
      990   Excel Spreadsheet re: sales of       N/A                      MIL-1, R, 403,
            mower decks/baffles for FY                                    F
            2011 through FY 2015 (Wenzel
            deposition exhibit 721)
      991   List of Exmark units in Briggs'      N/A
            Possession, 1/28/15-1/29/15
            (Wenzel deposition exhibit 722)



                                                           -25-
                                                                                                   NOT
PLF   DF             DESCRIPTION                   BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                   RCVD
      992    Email from S. Lambertson to R.      N/A
             Laurin re: Mowers for Sale,
             1/29/15 (Wenzel deposition
             exhibit 723)
      993    Photographs of Briggs &             EXM0247715 -
             Stratton's Ferris & SnapperPro      EXM0247717
             Offices
      994    Email from G. Madden to T.          BRIGGS00513522 -         H, F, A, R, 403
             Burkard, M. Butler, J. Coad, M.     BRIGGS00513542
             Klowak, B. Pjevach, D.
             Tiedeman; B. Olson, P. Wenzel,
             J. Zeiler, S. Weber & K. Lemke
             re: Yard Competitor Patent
             Report 9/7/2013 to 11/15/2013,
             11/15/13
      995    PowerPoint Presentation - "RM-      BRIGGS00604839 -         H, F, A, R, 403
             26-TRA 2012 Sears Premium           BRIGGS00604851
             Tractor Project", 7/7/11
      996    PowerPoint Presentation -           BRIGGS00525274 -         H, F, A, R, 403
             "RM15-111-ZTR-Consumer              BRIGGS00525294
             Line Program", 8/2/13-6/30/15
      997    Meeting Notice Subject:             BRIGGS00226784
             Brainstorm & Document -
             Spindle Design, Location:
             Engineering Conference Room
             (Required Attendees - R. Smith,
             M. Butler, B. Laurin, T. Schaal),
             1/15/04
      998    Ferris Industries, Inc. -           BRIGGS00025096 -
             Engineering Change Notice           BRIGGS00025108
             (E.C.N. # 5458), 9/26/06
      999    PowerPoint Presentation - "Yard     BRIGGS00132718 -         H
             Power Products Group Financial      BRIGGS00132797
             Highlights", 1/22/07
      1001   Ferris PowerPoint Presentation -    BRIGGS00161084 -
             "Welcome to Our 2007 Spring         BRIGGS00161276
             Tune-Up"
      1002   Email from J. Loran to B. Shea      BRIGGS00598011 -
             re: Latest Ferris comparison (w/    BRIGGS00598024
             attachment), 1/28/13
      1003   Email from J. Loran to B. Shea      BRIGGS00601792 -
             re: Exmark: Limited Edition         BRIGGS00601793
             Lazer Z Replica Mowers
             Available, 1/11/12
      1004   Email from J. Loran to B. Shea      BRIGGS00596468
             and T. Blewett re: Exmark ad –
             FYI, 11/12/12
      1005   Brochure Introducing Lazer Z        BRIGGS00594469
             Mowers with RED Technology
      1006   Email from J. Loran to B. Shea      BRIGGS00602337
             re: Partners Association Benefits
             Program, 1/27/12
                                                           -26-
                                                                                                   NOT
PLF   DF            DESCRIPTION                    BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                   RCVD
      1007   Email from J. Loran to B. Shea      BRIGGS00594619
             re: Promotions for the Fall,
             7/20/12
      1008   2009 Exmark Brochure                EXM0033502 -
                                                 EXM0033555
      1009   April, 2006 Outdoor Power           BRIGGS00189232 -         H, F, A
             Equipment (OPE) Magazine,           BRIGGS00189260
             4/1/06
      1010   Email from B. Shea to A.            BRIGGS00602312 -
             Grandy re: New Dealers, 1/23/12     BRIGGS00602313
      1011   Contact report re: summarization    BTIGGS00275751 -         H
             of discussion and action items      BRIGGS00275753
             resulting from the Briggs &
             Stratton Cutter Plus Meeting on
             11/11/2010, 11/15/10
      1012   PowerPoint Presentation -           BRIGGS00450840 -
             "Commercial Growth                  BRIGGS00451075
             Strategies," by Roy "Dusty"
             Dust
      1013   Ferris 2003 Dealer Handbook &       BRIGGS00172236 -
             Competitive Comparison Guide        BRIGGS00172281
      1014   Ferris Sales Manual "Steps of       BRIGGS00155525 -
             the Sale"                           BRIGGS00155583
      1015   2001 Retail Finance Dealer          BRIGGS00199776 -
             Workbook                            BRIGGS00199804
      1016   (Photo of thumb drives re: )        EXM00279867 -
             G324Videos of various               EXM00279878
             lawnmowers in use
      1017   Lazer Comments - Memo from          EXM0029788 -
             R. Hilton to Garry, John C., Rick   EXM0029789
             and John S. re: Comments from
             Operators at Beatrice Municipal
             Airport, 8/16/xx
      1018   Handwritten Drawings                EXM0016322 -
                                                 EXM0016325
      1019   Schematic of Mower Deck with        EXM0004255
             Handwriting, 7/2/01
      1020   36" and 48" MSR Evaluation,         EXM0016445 -             H, F, A, R, 403
             2/25/91                             EXM0016447
      1021   Engineering Projects Group II       EXM0030362 -
             (to be completed by Engineering     EXM0030367
             after May 1, 1994)
      1022   Engineering Projects Group I        EXM0030337 -
             (Engineering Release by             EXM0030339
             5/1/1995)
      1023   Midmount Meeting Minutes,           EXM0004191 -
             5/24/94                             EXM0004195




                                                           -27-
                                                                                              NOT
PLF   DF             DESCRIPTION                   BATES NO.     OFF        OBJ        RCVD          DATE
                                                                                              RCVD
      1024   Memo from Busboom re:              EXM0029686
             Conversation with Roger S.
             about Midmount Meeting
             Minutes, 5/31/94
      1025   Midmount Project                   EXM0029875 -
             Specifications, 8/19/94            EXM0029877
      1026   Memo from Bruce to Busboom;        EXM0004226 -
             File Folder Entitled "Deck         EXM0004252
             Blowout/Disc."
      1027   Memo from M.F. Hirschman to        EXM0030312             H
             G. Busboom re: Product
             Planning and Cutter Housings,
             9/29/94
      1028   Handwritten notes re: Lazer        EXM0041285
             Serial Numbers List, 1994
      1029   Product Planning Meeting           EXM0004221 -
             Summary - Beatrice, Nebraska,      EXM0004225
             10/12/94
      1030   Product Planning Meeting           EXM0030300
             Agenda, 10/12/94
      1031   Product Planning Meeting           EXM0030293 -
             Summary with handwriting,          EXM0030299
             10/12/94
      1032   Lazer Project Specifications,      EXM0029872 -
             11/30/94                           EXM0029874
      1033   Product Planning Meeting           EXM0030190 -
             Agenda, 6/20/95                    EXM0030191
      1034   Diagram/Schematic of Mower         EXM0030170
             Deck w/ Handwritten Notes
      1035   Photographs                        EXM0029425 -
                                                EXM0029426
      1036   Photographs and Diagrams of        EXM0033965 -
             Mower Deck with handwriting        EXM0033980
      1037   Exmark LazerZ Brochure, 1995       EXM0032028 -
                                                EXM0030231
      1038   Reexamination of Patent            SCGI0034551 -          MIL-4, R, 403
             Application, 7/17/03               SCGI0034653
      1039   Email from G. Busboom to D.        EXM0045221             MIL-2, R, 403
             Lorn and M. Stinson re:
             Competitive Units With Flow
             Control Baffle Technology,
             6/17/09
      1040   Handwritten note "Baffle Patents   EXM0025927             MIL-2, R, 403
             & Potential Infringement"
      1041   Email from T. Eckert to G.         EXM0004300 -           MIL-2, R, 403
             Busboom re: Scag Bahaia Deck       EXM0004303
             Measurements (with
             photographs attached), 12/14/98



                                                          -28-
                                                                                                NOT
PLF   DF             DESCRIPTION                  BATES NO.       OFF        OBJ         RCVD          DATE
                                                                                                RCVD
      1042   Handwritten Drawing -             N/A                      R, 403, H
             Busboom deposition exhibit 28
      1043   Handwritten Drawing - -           N/A                      R, 403, H
             Busboom deposition exhibit 29
      1044   Handwritten Drawing -             N/A                      R, 403, H
             Busboom deposition exhibit 30
      1045   Handwritten Drawing -             N/A                      R, 403, H
             Busboom deposition exhibit 31
      1046   U.S. Patent No. 4,055,036         SCGI0034659 -            MIL-4, R, 403
                                               SCGI0034665
      1047   Ferris Industries Brochure for    BRIGGS00168860 -         MIL-2
             Derby Stallion ZT2561 Mid-        BRIGGS00168861
             Mount Zero-Turn Riding
             Mower, 2000
      1048   Handwritten Drawing -             N/A                      R, 403, H
             Busboom deposition exhibit 35
      1049   Product Planning Meeting          EXM0029613 -
             Summary, 10/10/95                 EXM0029619
      1050   Lazer Z Patent Application with   EXM0000572 -             MIL-4, R, 403
             handwritten notes, 10/19/95       EXM0000585
      1051   Photographs of Flow Control       EXM0000165 -             MIL-2, R, 403
             Baffles                           EXM0000166
      1052   Email from J. Loxterkamp to R.    EXM0025975               MIL-2, R, 403
             Benson re: Patent Infringement,
             10/4/04
      1053   Email from G. Busboom to D.       EXM0088627               MIL-2, R, 403
             Dorn and D. Converse re: Ferris
             & Snapper Mulch & Striper Kit,
             6/17/09
      1054   E-mail from D. Converse to        EXM0102612               MIL-2, R, 403,
             Silhouette re: Patent Awards,                              H
             7/23/10
      1055   U.S. Patent No. 4,532,755         SGCI0034666 -            MIL-4, R, 403
                                               SGCI0034679
      1056   U.S. Patent No. 4,543,773         SGCI0034680 -            MIL-4, R, 403
                                               SGCI0034683
      1057   U.S. Patent No. 5,628,171         SGCI0034684 -            MIL-4, R, 403
                                               SGCI0034695
      1058   Advertisement for Simplicity      SGCI0034654              MIL-4, R, 403,
             Lawn Products                                              H, A, F
      1059   Affidavit of Gary W. Busboom      EXM0006097 -             MIL-4, R, 403,
             from Scag litigation with         EXM0006274               H, A, F
             Exhibits, 5/11/01
      1060   Reexamination No. 90/006,719      SGCI0034551 -            MIL-4, R, 403
                                               SGCI0034653
      1061   List of Exmark Patents Issued,    EXM0103187
             8/25/04



                                                         -29-
                                                                                                NOT
PLF   DF            DESCRIPTION                   BATES NO.      OFF        OBJ          RCVD          DATE
                                                                                                RCVD
      1062   List of Exmark Patents Issued,     EXM0140748
             Licensed, and Expired, 1/12/10
      1063   Settlement Agreement between       EXM0054975 -
             Exmark Manufacturing               EXM0054985
             Company, Inc., and Textron, Inc.
             re: U.S. Patent No. 5,816,033,
             1/18/00
      1064   Exclusive Patent License           EXM0155794 -
             Agreement with Options to          EXM0155802
             Purchase Patent and to Convert
             to Non-Exclusive Patent License
             between William B. Bellis, Jr.
             and Exmark Manufacturing
             Company, Inc. re: U.S. Patent
             No. 6,874,309, 8/1/06
      1065   Settlement Agreement between       EXM0054854 -
             Exmark Manufacturing               EXM0054863
             Company, Inc., and Commercial
             Turf Products, Ltd., MTD
             Products, Inc., and Lesso, Inc.
             re: U.S. Patent No. 5,816,033,
             6/11/06
      1066   Agreement between Joseph E.        EXM0154351 -
             Berrios and Dane T. Scag and       EXM0154356
             Exmark Manufacturing
             Company, Inc. re: U.S. Patent
             No. 4,920,733, 12/23/96
      1067   Plaintiffs Toro and Exmark's       EXM0015938 -           MIL-2, H, F, A,
             Mediation Statement (8:01-cv-      EXM0015944             R, 403, 408
             279, D. Neb.), 1/28/03
      1068   Memorandum from M.F.               EXM0004197 -           H, F, A
             Hirschman to Exmark's              EXM0004209
             Customer Service Department
             re: Commercial Lawn
             Equipment, with attachments,
             10/31/97
      1069   E-mail from P. Jurgens to All      EXM0101523 -
             Distributor and Dealer E-mail      EXM0101528
             Address Providers re: Triton
             Deck Update Announcing Kit
             Part Numbers, 10/18/06
      1070   Exmark Lazer Z Triton Study -      EXM0026839 -
             Summary Report, 10/07              EXM0027026
      1071   Handwritten drawing of mower       N/A
             deck - Benson deposition exhibit
             69
      1072   Exmark Riding Lawn Mower           EXM0104879 -           H, F, A
             Consumer Profile Research,         EXM0104995
             7/29/04
      1073   Exmark Corporation Landscape       EXM0034203 -
             Contractors/Lawn Maintenance       EXM0034285
             Product Positioning Study -
             Summary Report, 1/95
                                                          -30-
                                                                                              NOT
PLF   DF            DESCRIPTION                  BATES NO.      OFF        OBJ         RCVD          DATE
                                                                                              RCVD
      1074   Exmark Corporation Mid-Mount      EXM0033686 -
             Zero Turn Mower Deck Study,       EXM0033763
             8/04
      1075   Handwritten Drawing of "Scroll    N/A
             Baffle" - Busboom deposition
             exhibit 73
      1076   Meeting invitation from G.        EXM0045295             MIL-2, R, 403
             Busboom to D. Converse & R.
             Benson re: Flow Control Patent
             Review, 8/19/09
      1077   Bob-Cat ZT 200 Series Zero-       EXM0153601 -           MIL-2, R, 403,
             Turn Ride-On Rotary Mowers        EXM0153604             H, F, A
             Brochure, 1998
      1078   Photograph of Bob-cat Mower       EXM0155691             MIL-2, R, 403,
                                                                      H, F, A
      1079   Bob-Cat ZT 200 Series Dealer      EXM0030078 -           MIL-2, R, 403,
             Brochure with handwriting,        EXM0030081             H, F, A
             3/28/96
      1080   Competitive Brand Spreadsheet     EXM0103201 -
                                               EXM0103202
      1081   Exmark Product Sales Manual:      EXM0028845 -
             Exmark v. Competition             EXM0028865
             December 2001
      1082   PowerPoint Presentation - "Toro   EXM0033987 -
             SFS Deep Decks", 2/25/02          EXM0033992
      1083   Memorandum: Front Mount Z         EXM0082850 -
             Field Testing, 4/29/02            EXM0082851
      1084   Office Memo - OFZ Cut Quality     EXM0082852 -
             Evaluation, 9/18/02-9/23/02       EXM0082854
      1085   GIE Show Summary 2002 -           EXM0043866 -           MIL-2, R, 403,
             November 14-16, 2002,             EXM0043871             H, 106
             Nashville, TN --REDACTED—
             11/14/02-11/16/02
      1086   Bob-Cat ZT 200 Series             EXM0055808 -           MIL-1, MIL-2,
             Commercial Zero-Turn Riders       EXM0055817             R, 403, H
             Brochure, 10/03
      1087   Navigator/Competitive             EXM0082855 -
             Specifications Spreadsheet,       EXM0082859
             11/19/02
      1088   Bunton Premium Zero-Turn          EXM0056620 -           MIL-1,
             Riders Brochure, 2005             EXM0056626             MIL-2, R, 403,
                                                                      H
      1089   Bob-Cat Brochure, 2006            EXM0056712 -           MIL-1,
                                               EXM0056726             MIL-2, R, 403,
                                                                      H
      1090   Bob-Cat Commercial Grounds        EXM0041441 -           MIL-1, MIL-2,
             Care Products Brochure, 2007      EXM0041464             R, 403, H



                                                         -31-
                                                                                              NOT
PLF   DF            DESCRIPTION                   BATES NO.     OFF        OBJ         RCVD          DATE
                                                                                              RCVD
      1091   2008 Dealer Binder: Bob-Cat -     EXM0147929 -           MIL-1, MIL-2,
             Western Equipment Dealer          EXM0147937             R, 403, H
             Program, 10/1/07
      1092   Bob-Cat Professional Mowing       EXM0056905 -           MIL-1, MIL-2,
             Equipment Brochure, 2009          EXM0056930             R, 403, H
      1093   RSM Competitive Intelligence      EXM0070452             MIL-2, R, 403,
             Gathering Assignments, 3/09                              H, F, A
      1094   E-mail from N. Allen to Exmark    EXM0097969             MIL-2, R, 403
             employees re: Competitive
             Library, 2/22/10
      1095   Spreadsheet of Competitor         EXM0058512 -           H, F, A
             Information                       EXM0058518
      1096   52" Competitive Model Set         EXM0102611             H, F, A
             Chart
      1097   Bunton BZT 2000 Series            EXM0055769 -           MIL-2, R, 403,
             Premium Zero-Turn Riders          EXM0055779             H
             Brochure, 2001
      1098   Spreadsheet of Competitor         EXM0093487 -           MIL-2, R, 403,
             Information                       EXM0093501             H, F, A
      1099   Busboom Weekly Timesheets,        EXM0153203 -
             9/1/93-8/31/94                    EXM0153289
      1100   Busboom Weekly Timesheets         EXM0153290 -
             9/5/94 - 8/30/96                  EXM0153393
      1101   U.S. Utility Patent Application   SGCI0034343 -          MIL-4, R, 403
             09/135,926 for Patent No.         SGCI0034423
             5,987,863
      1102   Finished Goods YTD - October      EXM0029373
             2002
      1103   Finished Goods YTD - Fiscal       EXM0029374 -
             Year 2003                         EXM0029375
      1104   Units Sold, Sales by Product,     EXM0029376 -
             COGS by Product - Fiscal Year     EXM0029378
             2004
      1105   Units Sold, Sales by Product,     EXM0029379 -
             COGS by Product - Fiscal Year     EXM0029385
             2005
      1106   Units Sold, Sales by Product,     EXM0029386 -
             COGS by Product - Fiscal Year     EXM0029392
             2006
      1107   Units Sold, Sales by Product,     EXM0029393 -
             COGS by Product - Fiscal Year     EXM0029398
             2007
      1108   Units Sold, Sales by Product,     EXM0029399 -
             COGS by Product - Fiscal Year     EXM0029404
             2008
      1109   Units Sold, Sales by Product,     EXM0029405 -
             COGS by Product - Fiscal Year     EXM0029410
             2009


                                                         -32-
                                                                                                NOT
PLF   DF            DESCRIPTION                   BATES NO.      OFF        OBJ          RCVD          DATE
                                                                                                RCVD
      1110   Units Sold, Sales by Product,      EXM0029411 -
             COGS by Product - Fiscal Year      EXM0029416
             2010
      1111   Accessories - 2004 to 2010         EXM0029355 -
                                                EXM0029371
      1112   Bill of materials for models       EXM0054337 -
             LZAS20BV484,                       EXM0054379
             LZAS20KC484 for FY '09 and
             models LZAS22KA484 and
             LZAS22KA484CA for FY '10
      1113   Bill of materials for model        EXM0054380 -
             LZAS23KC524 for FY '10             EXM0054388
      1114   Bill of materials for models       EXM0054389 -
             LZAS25KC604,                       EXM0054415
             LZAS25KC604N and
             LZAS26LKA604 for FY '10
      1115   List of Exmark Parts/Price         EXM0068334 -
             Codes, 9/5/06                      EXM0068614
      1116   Exmark 2001 Parts Price List,      EXM0004313 -
             4/1/01                             EXM0004446
      1117   Exmark 1992-1993 Warehouse         EXM0153942 -           H, F, A, R, 403
             Distributor Prices; 1995 Product   EXM0153956
             Preview with handwriting;
             Engineering drawings with
             handwriting, 9/1/92
      1118   1998 Exmark Distributor Prices,    EXM0153629 -
             9/1/97                             EXM0153635
      1119   1999 Exmark Distributor Prices,    EXM0153636 -
             9/1/98                             EXM0153646
      1120   2000 Exmark Distributor Prices,    EXM0153647 -
             9/1/99                             EXM0153655
      1121   2001 Exmark Distributor Prices,    EXM0153656 -
             9/1/00                             EXM0153664
      1122   2002 Exmark Distributor Prices,    EXM0153665 -
             9/1/01                             EXM0153675
      1123   2003 Exmark Distributor Prices,    EXM0153676 -
             9/1/02                             EXM0153686
      1124   2004 Exmark Distributor Prices,    EXM0153687 -
             9/1/03                             EXM0153699
      1125   2005 Exmark Distributor Prices,    EXM0153700 -
             9/1/04                             EXM0153714
      1126   2006 Exmark Distributor Prices,    EXM0153715 -
             9/1/05                             EXM0153728
      1127   Toro PowerPoint Presentation -     EXM0070272 -           H, F, A, R, 403
             "Pricing Strategy"                 EXM0070296
      1128   Outdoor Equipment Distributors,    EXM0140194 -           H, R, A
             Inc. - Parts Stock Status,         EXM0140240
             10/1/09-10/15/09


                                                          -33-
                                                                                              NOT
PLF   DF            DESCRIPTION                   BATES NO.      OFF        OBJ        RCVD          DATE
                                                                                              RCVD
      1129   Multiple Brand Share for           EXM0025928 -
             Midsize Walk Behind Mowers         EXM0025929
             and Zero Turn Riding Mowers,
             1/1/09
      1130   PowerPoint Presentation -          EXM0026389 -
             Exmark's Analysis of Mower         EXM0026425
             Market "Current Ownership",
             2003
      1131   Email from J. Hallorgan            EXM0042460 -
             attaching Exmark Market            EXM0042461
             Review spreadsheet, 1/4/02
      1132   Exmark Division 3-year Long        EXM0043803 -
             Range Plan, 3/1/01                 EXM0043864
      1133   Exmark Division 3-year Long        EXM0043873 -
             Range Plan, 4/9/02                 EXM0043890
      1134   Exmark Division 3-year Long        EXM0043897 -
             Range Plan, 4/3/03                 EXM0043915
      1135   Market Overview: Consumers of      EXM0044216 -           H, F, A
             Commercial Turf Products           EXM0044230
      1136   Exmark Division - F09 Annual       EXM0044823 -
             Plan; STP Analysis,                EXM0044913
             Competition, Overall Comments
      1137   Marketshare Dashboard              EXM0080689 -
             (Analysis of Competitor's          EXM0080709
             Marketshare in the Wide Area
             Walk and Zero Turn Riders
             Market)
      1138   PowerPoint Presentation -          EXM0140804 -           H, F, A
             "Business Unit Situation           EXM0140821
             Analysis Report" (DRAFT),
             3/18/10-3/19/10
      1139   Patent Application 08/559,575      N/A                    MIL-4, R, 403
      1140   97 Model Year Changes with         EXM0004210 -
             handwriting, 7/8/96                EXM0004214
      1141   Email from G. Busboom to R.        EXM0025995 -           MIL-2, R, 403
             Benson, N. Hiser and D.            EXM0025998
             Converse re: Deere Mulch On
             Demand - Patent Infringement?
             11/7/07
      1142   Exmark's Objections to Briggs'     N/A
             Notice of Rule 30(b)(6)
             Deposition to Exmark
             Manufacturing Co., Inc., 9/27/11
      1143   PowerPoint Presentation - "Are     EXM0207653 -
             you ready for the evolution?"      EXM0207702
      1144   Exmark Product Planning            EXM0031316 -           MIL-2, R, 403
             Meeting Summary, 1/5/01            EXM0031323
      1145   Exmark Product Planning            EXM0031352 -           MIL-2, R, 403
             Meeting Summary, 3/22/01           EXM0031358


                                                          -34-
                                                                                                  NOT
PLF   DF             DESCRIPTION                    BATES NO.      OFF        OBJ          RCVD          DATE
                                                                                                  RCVD
      1146   Exmark Product Planning              EXM0031446 -           MIL-2, R, 403
             Meeting Summary, 10/7/02-            EXM0031451
             10/8/02
      1147   Competitive Situation - PPC          EXM0031570
             Meeting, October 10, 2003
      1148   Product Enhancements                 EXM0031575             H, F, A, R, 403
      1149   Exmark Engineering Department        EXM0031668 -           MIL-2, R, 403
             - Design Review Summary,             EXM0031670
             9/12/02
      1150   Exmark Sales Training DVD for        EXM0083490 -
             Walk-Behinds Overview                EXM0083504
             Module '04 Update 2.0
      1151   Email from J. Blasco to D. Dorn      EXM0089170 -           H, F, 403
             re: Exmark Differences, 1/29/10      EXM0089172
      1152   Exmark Product Planning              EXM0042507 -           MIL-2, R, 403
             Meeting Summary 9/24/11-             EXM0042514
             9/25/11, 10/9/11
      1153   Green Industry Expo 2001,            EXM0031656 -           MIL-2, R, 403,
             memorandum from Rod Benson           EXM0031657             H, 106
             to design review team, engineers
             and designers --REDACTED--,
             11/11/01-11/13/01
      1154   E-mail from J. Loxterkamp to R.      EXM0046114 -           MIL-2, R, 403
             Benson re: GIE Notes, 11/19/03       EXM0046115
      1155   Exmark's Privilege and               N/A                    MIL-2, R, 403
             Redaction Log - Benson
             deposition exhibit 152
      1156   U.S. Patent No. 6,874,309            N/A
      1157   Exmark Corporation Market            EXM0026438 -
             Share & Brand Positioning            EXM0026447
             Study - 2009 Wave, 9/28/09
      1158   PowerPoint: Exmark Cutting           EXM0040660 -
             Deck Study, 9/29/04                  EXM0040674
      1159   Product Spreadsheet for model        N/A
             years 1995-2007 - Busboom
             deposition exhibit 157
      1160   Exmark Model Year Sales and          EXM0004577
             Gross Margin Summary for
             model lines that utilized patented
             features, MY 95 to MY 01,
             2/20/02
      1161   CD of production on July 11,         EXM0155703 &
             2011                                 EXM0155760
      1162   Product Spreadsheet for model        N/A
             years 1995-2007 - Busboom
             deposition exhibit 162
      1163   Handwritten drawing - Busboom        N/A
             deposition exhibit 163



                                                            -35-
                                                                                             NOT
PLF   DF            DESCRIPTION                 BATES NO.      OFF        OBJ         RCVD          DATE
                                                                                             RCVD
      1164   Walker Side Discharge Deck       SGCI0034573            MIL-4, R, 403,
             Schematics with handwriting                             H, A, F
      1165   Summary Financial Data of        EXM0156240
             Exmark, years ended 8/31/1993
             to 8/31/1997
      1166   Exmark Income Statement, years   EXM0156017
             ending 1998 to 2004
      1167   Exmark Income Statement, years   EXM0029372
             ending 2004 to 2010
      1168   Exmark Finished Goods YTD        EXM0155973
             October 2002
      1169   Finished Goods YTD - Fiscal      EXM0155974 -
             Year 2003                        EXM0155975
      1170   Units Sold, Sales by Product,    EXM0155976 -
             COGS by Product - Fiscal Year    EXM0155978
             2004
      1171   Units Sold, Sales by Product,    EXM0155979 -
             COGS by Product - Fiscal Year    EXM0155985
             2005
      1172   Units Sold, Sales by Product,    EXM0155986 -
             COGS by Product - Fiscal Year    EXM0155992
             2006
      1173   Units Sold, Sales by Product,    EXM0155993 -
             COGS by Product - Fiscal Year    EXM0155998
             2007
      1174   Units Sold, Sales by Product,    EXM0155999 -
             COGS by Product - Fiscal Year    EXM0156004
             2008
      1175   Units Sold, Sales by Product,    EXM0156005 -
             COGS by Product - Fiscal Year    EXM0156010
             2009
      1176   Units Sold, Sales by Product,    EXM0156011 -
             COGS by Product - Fiscal Year    EXM0156016
             2010
      1177   Accessories Sales 2004           EXM0156018 -
                                              EXM0156019
      1178   Accessories Sales 2005           EXM0156020 -
                                              EXM0156021
      1179   Accessories Sales 2006           EXM0156022 -
                                              EXM0156024
      1180   Accessories Sales 2007           EXM0156025 -
                                              EXM0156027
      1181   Accessories Sales 2008           EXM0156028 -
                                              EXM0156030
      1182   Accessories Sales 2009           EXM0156031 -
                                              EXM0156032
      1183   Accessories Sales 2010           EXM0156033 -
                                              EXM0156034


                                                        -36-
                                                                                         NOT
PLF   DF            DESCRIPTION                 BATES NO.      OFF          OBJ   RCVD          DATE
                                                                                         RCVD
      1184   Parts Sales - Fiscal Year 2010   EXM0156617 -
                                              EXM0156716
      1185   Sample BOM for model             EXM0050760 -
             LZ23KC605                        EXM0050773
      1186   Email from D. Dorn to D.         EXM0070496 -
             Bomers, B. Cooper, M. Stinson    EXM0070497
             and B. Devriendt re: Brickman,
             3/26/09
      1187   Email from D. Dorn to D.         EXM0093463 -
             Walters, M. Stinson and B.       EXM0093465
             Cooper re: TruGreen, 1/19/09
      1188   PowerPoint Presentation -        EXM0116266 -           H, F, A
             "Pricing Strategy"               EXM0116290
      1189   Exmark Division - Snapper        EXM0045391
             Pricing
      1190   2002 MY Industry Market Share    EXM0066493 -
             Estimates                        EXM0066494
      1191   2003 Estimated Market Share      EXM0066711 -
             for Mid & Front Mount ZTRs       EXM0066714
             and Wide Area Walk Behinds
      1192   Market Share Analysis            EXM0068681 -           F, A
             Spreadsheets                     EXM0068705
      1193   PowerPoint Presentation -        EXM0101394 -
             "Exmark Strategy Analysis        EXM0101413
             Report", 3/30/06
      1194   2008-2009 Analysis of Market     EXM0140769 -
             for Mid Size Walk Behind and     EXM0140778
             ZTR Mowers
      1195   PowerPoint Presentation -        EXM0140491 -
             "Exmark Market Share and         EXM0140503
             Brand Positioning Study"
             November 2009, 11/1/09
      1196   Email from M. Drazan to D.       EXM0097872 -
             Walters re: Competitive Market   EXM0097873
             Share, 2/13/10
      1197   Market Share Analysis of CY05,   EXM0041674 -
             CY06, CY07, CY08, and CY09       EXM0041681
             (Actuals) & CY10/CY11
             Estimated
      1198   Handwritten Log of Daily Time    EXM0152487 -
             Entries (broken down by task)    EXM0152526
             from 1/23/1995 through
             1/4/1996
      1199   Exmark Product Brochure 2009     EXM0115451 -
                                              EXM0115479
      1200   Meeting Outcomes/Actions -       EXM0196901 -
             Quality Council, 8/19/03         EXM0196902




                                                        -37-
                                                                                              NOT
PLF   DF            DESCRIPTION                   BATES NO.      OFF        OBJ        RCVD          DATE
                                                                                              RCVD
      1201   Letter from J. Hallgren and D.     EXM0185161 -
             Converse to Principals, Sales      EXM0185162
             Managers, Sales Professionals
             re: 2005 Distributor Sales
             Conference, 8/12/05
      1202   Project Management Mini            EXM0029306
             Charter (Project Name: EX054
             Triton Deck and Platform
             Improvements; Project Sponsor:
             Dave Converse), 3/26/07
      1203   PowerPoint Presentation '          EXM0230074 -
             "Triton Improvements - Cutting     EXM0230081
             Team
             Results/Recommendations",
             10/2/07
      1204   Email from R. Ostdiek to L         EXM0045139 -           H
             Mangnall, F. Fugett, J. Swanson,   EXM0045140
             P. Jurgens, G. Busboom and D.
             Converse re: Quality of Cut
      1205   Email from D. Dorn to D.           EXM0088190 -           H
             Converse, B. Cooper, A. Meyer      EXM0088192
             and D. Walters re: Propane for
             Toro LCE Z's, 9/3/08
      1206   Email from R. Benson to R. Fee,    EXM0046140 -           MIL-2, R, 403
             S. Finkner, M. Cozine, J.          EXM0046141
             Crumrine, C. Papke, T. Vachal,
             and T. Porter re: New
             Competitor - World Lawn Power
             Equipment, 4/16/07
      1207   PowerPoint: Exmark                 EXM0025963 -           MIL-2, R, 403
             Engineering Report from GIE-       EXM0025966
             Expo 2009 - Louisville, KY by
             Nick Hiser, 11/6/09
      1208   Exmark - 2004 Product Sales        N/A
             Training - Cooper deposition
             exhibit 1
      1209   Exmark - 2005 Product Sales        EXM0083522 -
             Training                           EXM0083583
      1210   Email from B. Cooper to M.         EXM0045351 -           MIL-2, R, 403
             Drazan, M. Stinson, D. Converse    EXM0045352
             and G. Busboom re: Snapper Pro
             Cutting Deck Possible Patent
             Infringement, 1/19/10
      1211   Email from B. Cooper to D.         EXM0081414 -           MIL-2, R, 403
             Bomers, D. Walters, A. Meyer       EXM0081415
             and D. Converse re: Ferris
             Patent Infringement, 5/10/10
      1212   Email from B. Cooper to R.         EXM0046133 -           MIL-2, R, 403
             Benson re: Country Clipper's       EXM0046135
             Deck Baffles, attaching
             photographs, 4/12/07



                                                          -38-
                                                                                                NOT
PLF   DF             DESCRIPTION                   BATES NO.      OFF        OBJ         RCVD          DATE
                                                                                                RCVD
      1213   Exmark's Infringement Claim         N/A                    H, R, 403
             Charts, 2/15/11
      1214   Exmark's First Supplemental         N/A                    H, R, 403
             Infringement Claim Chart,
             4/14/11
      1215   Hand Drawn Diagram -                N/A
             Busboom deposition exhibit 174
      1216   USPTO Order granting                N/A                    MIL-4, R, 403
             reexamination of U.S. Patent No.
             5,987,863, 3/23/12
      1217   Hand Drawn Diagram -                N/A
             Busboom deposition exhibit 177
      1218   Hand Drawn Diagram -                N/A                    MIL-4, R, 403
             Busboom deposition exhibit 178
      1219   U.S. Patent App. 08/559,575         N/A                    MIL-4, R, 403
      1220   File history for U.S. Patent No.    N/A                    MIL-4, R, 403
             5,845,575
      1221   Exmark 48" Mulching Deck            N/A                    MIL-4, R, 403
             Retrofit Kit Instructions -
             Busboom deposition exhibit 181
      1222   OPEI Louisville 1992 Brochure       N/A                    MIL-4, R, 403
             - Busboom deposition exhibit
             183
      1223   Installation Instructions for 61"   N/A                    MIL-4, R, 403
             Leaf Mulcher pkg. 46439,
             1/30/91 (Busboom deposition
             exhibit 184)
      1224   Schematic of Mower Deck -           N/A                    R, 403
             Busboom deposition exhibit 185
      1225   Schematic of Mower Deck with        N/A                    R, 403
             Handwriting - Busboom
             deposition exhibit 186, 2/13/12
      1226   Schematics of Mower Decks           EXM0247768 -
             with Handwriting - Busboom          EXM0247771
             deposition exhibit 187, 3/1/2012                           R, 403
      1227   Handwritten drawing of Motor        N/A
             Deck Baffle - Busboom
             deposition exhibit 192
      1228   Photographs of Mower Deck           N/A                    R, 403
             Baffles - Busboom deposition
             exhibit 194
      1229   Handwritten drawing of 61"          N/A                    R, 403
             Mower Deck Baffle - Busboom
             deposition exhibit 195
      1230   Schematics of Mower Deck with       N/A                    MIL-1, R, 403,
             handwriting - Busboom                                      H
             deposition exhibit 196
      1231   Handwritten Drawing -               N/A                    MIL-1, R, 403,
             Busboom deposition exhibit 197                             H

                                                           -39-
                                                                                               NOT
PLF   DF            DESCRIPTION                   BATES NO.      OFF        OBJ         RCVD          DATE
                                                                                               RCVD
      1232   Detailed Action by USPTO in        N/A                    MIL-4, R, 403,
             App. 09/135,296, 2/26/99                                  106
      1233   Images of Mower Decks taken        N/A                    MIL-1, R, 403,
             from Exhibit T to Strykowski's                            H, F, A
             Expert Report, with handwriting
             - Strykowski deposition exhibit
             203
      1234   Diagram of Mower Deck with         N/A                    MIL-1, R, 403,
             Handwritten Notes - Strykowski                            H, F, A
             deposition exhibit 204
      1235   Images of Mower Deck Baffle        N/A                    MIL-1, R, 403,
             from Exhibit T to Strykowski's                            H, F, A
             Expert Report, with handwriting
             - Strykowski deposition exhibit
             205
      1236   Images of Mower Decks from         N/A                    MIL-1, R, 403,
             Exhibit T to Strykowski Report                            H, F, A
             - Strykowski deposition exhibit
             206
      1237   Hand-drawn Sketch of Mower         N/A                    MIL-1, R, 403,
             Deck - Strykowski deposition                              H, F, A
             exhibit 207
      1238   Brochure of Simplicity Mowers      BRIGGS00484379         MIL-4, R, 403,
             with Color Photographs of                                 H, A, F
             Mower/Deck/Baffle
      1239   PowerPoint Presentation entitled   N/A                    H
             "Successful Strategies for
             Calculating Damages" - Bennis
             deposition exhibit 222
      1240   Exmark Market Share and            EXM00260889 -          R, 403
             Additional Equipment Study         EXM00260987
             Summary Report (January 2014)
      1241   Exmark Division F'13 Annual        EXM00276616 -          R, 403
             Plan - Annual Plan Presentation,   EXM00276646
             10/28/12
      1242   Ferris Industries Web Page re:     N/A
             ICD Cutting System - Laurin
             deposition exhibit 78
      1243   Exhibit T to the Rebuttal Expert   N/A                    MIL-1, R, 403,
             Report of Paul Strykowski, with                           H
             handwriting - DelPonte
             deposition exhibit 610
      1244   U.S. Patent No. 8,171,709          N/A                    MIL-1, R, 403
      1245   USPTO Detailed Action: Art         EXM0057827 -           MIL-4, R, 403
             Unit Change for Application        EXM0057834
             09/135,926, 3/4/99
      1246   USPTO Final Rejection in Ex        EXM00254833 -          MIL-4, R, 403
             Parte Reexamination                EXM00254863
             90/012,406, 4/12/13



                                                          -40-
                                                                                             NOT
PLF   DF            DESCRIPTION                  BATES NO.      OFF        OBJ        RCVD          DATE
                                                                                             RCVD
      1247   Request for Ex Parte              EXM00247788 -          MIL-4, R, 403
             Reexamination of U.S. Patent      EXM00247839
             No. 5,987,863 C1, 3/23/12
      1248   Ex Parte Reexamination            EXM00251759 -
             Certificate 5,987,863 C2,         EXM00251760
             9/11/12
      1249   Briggs' Request for Ex Parte      EXM00251764 -          MIL-4, R, 403
             Reexamination of 5,987,863,       EXM00251971
             7/25/13
      1250   U.S. Utility Patent Application   EXM0057778 -           MIL-4, R, 403
             No. 09/135,926                    EXM0057810
      1251   U.S. Utility Patent Application   N/A                    MIL-4, R, 403
             No. 08/784,825 (U.S. patent
             5,845,475)
      1252   U.S. Utility Patent Application   EXM0057279 -           MIL-4, R, 403
             No. 08/559,575                    EXM0057306
      1253   Amendment to Application          EXM0057839 -           MIL-4, R, 403
             09/135,926, 5/7/99                EXM0057845
      1254   USPTO Notice of Allowability -    EXM0057846 -           MIL-4, R, 403
             Application 09/135,926, 8/2/99    EXM0057848
      1255   Ex Parte Reexamination            EXM0057858 -
             Certificate 5,987,863 C1,         EXM0057859
             11/16/04
      1256   Declaration of Tony Weber in      EXM00248015 -          MIL-4, R, 403
             Support of Request for            EXM00248022
             Reexamination of U.S. Patent
             No. 5,987,863 C1, 3/21/12
      1257   USPTO Office Action in Ex         EXM00248436 -          MIL-4, R, 403
             Parte Reexamination               EXM00248453
             90/012,206, 4/27/12
      1258   Patent Owner’s Response to        EXM00248952 -          MIL-4, R, 403
             Non-Final Office Action,          EXM00249008
             Reexamination 90/012,206,
             6/27/12
      1259   USPTO Notice of Intent to Issue   EXM00251733 -          MIL-4, R, 403
             Ex Parte Reexamination            EXM00251739
             Certificate, Reexamination
             90/012,206, 8/3/12
      1260   Information Disclosure            EXM00248454 -          MIL-4, R, 403
             Statement by Applicant,           EXM00248455
             Reexamination 90/012,206,
             4/18/12
      1261   Information Disclosure            EXM00251739 -          MIL-4, R, 403
             Statement by Applicant,           EXM00251755
             Reexamination 90/012,206,
             7/16/12
      1262   Declaration of Denis Del Ponte    EXM00252384 -          MIL-4, R, 403
             in Support of Ex Parte            EXM00252486
             Reexamination of U.S. Patent
             No. 5,987,863, 7/23/12


                                                         -41-
                                                                                                 NOT
PLF   DF            DESCRIPTION                  BATES NO.       OFF        OBJ           RCVD          DATE
                                                                                                 RCVD
      1263   USPTO Order Granting Request     EXM00253428 -            MIL-4, R, 403
             for Ex Parte Reexamination,      EXM00253453
             Reexamination 90/012,206,
             10/16/12
      1264   USPTO Office Action in Ex        EXM00253457 -            MIL-4, R, 403
             Parte Reexamination,             EXM00253467
             Reexamination 90/012,206,
             10/16/12
      1265   Exmark's Response to Non-Final   EXM00254765 -            MIL-4, R, 403
             Office Action, Reexamination     EXM00254809
             90/012,206, 1/16/13
      1266   Decision on Petition under 37    EXM00254810 -            MIL-4, R, 403
             C.F.R.1.181, Reexamination       EXM00254828
             90/012,206, 1/18/13
      1267   U.S. Patent No. 5,465,564        BRIGGS00171421 -         MIL-4, R, 403
                                              BRIGGS00171428
      1268   Results of a search of the       N/A                      MIL-4, R, 403
             USPTO Database for the term
             "Mower" (D.I. 323-4)
      1269   Results of a search of the       N/A                      MIL-4, R, 403
             USPTO Database for the terms
             "mower" and "baffle" (D.I.
             323-5)
      1270   U.S. Patent No. 4,969,533        N/A                      MIL-4, R, 403
      1271   U.S. Patent No. 5,036,650        N/A                      MIL-4, R, 403
      1272   Diagrams of Mower Decks          BRIGGS00167458 -         Object to
             (Snapper Pro with ICD Cutting    BRIGGS00167459;          BRIGGS00167
             System and Extra Wide            BRIGGS00167486 -         487 for H, F, A,
             Discharge Opening), with         BRIGGS00167487           R, 403
             handwriting
      1273   Photograph of ICD Cutting        N/A
             System - Laurin deposition
             exhibit 77
      1274   Exmark Engineering Change        EXM0054837 -
             Order #11895, 12/3/99            EXM0054841
      1275   Decal Patent No. Drawing 103-    EXM0054848
             0160, 12/3/99
      1276   Section from the Manual of       N/A                      MIL-4, R, 403,
             Patent Examining Procedure                                A, F
             (MPEP) § 2013.IV.A (9th Ed.
             Mar. 2014), 3/1/14
      1277   U.S. patent 7,465,018 B2         N/A                      R, 403
      1278   Deposition of Dean Walker        N/A                      MIL-4, R, 403,
             taken March 3, 2002, The Toro                             F, A, H
             Co. v. Scag Power Equip., Inc.
      1279   Briggs Engineering Change        BRIGGS00115458 -
             Order ECR012805                  BRIGGS00115463




                                                        -42-
                                                                                                  NOT
PLF   DF            DESCRIPTION                    BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                  RCVD
      1280   Declaration of Mark Stinson In      N/A                     MIL-4, R, 403
             Support of Patent Owner's
             Response, Reexamination
             90/012,206 (D.I. 392-12)
      1281   Handwritten drawing of mower        N/A
             deck - Marshall deposition
             exhibit 172
      1282   Defendants' First Amended           EXM0007594 -            MIL-2, MIL-4,
             Answer to Complaint, The Toro       EXM0007601              R, 403, H, F, A
             Company v. Scag Power
             Equipment, Inc.
      1283   Dictionary definition of            N/A                     MIL-1, R, 403,
             "inflection point", from Wolfram                            H, F, A
             Math World (D.I. 392-19)
      1284   Exmark product brochure,            EXM0032827 -
             6/25/05                             EXM0032867
      1285   U.S. Patent 6,892,519 B2            N/A                     MIL-1, R, 403
      1286   Exhibit 1 to Declaration of Mark    N/A
             Stinson in Support of Patent
             Owner's Response to USPTO
             (D.I. 392-25)
      1287   Exmark Financial and Sales          EXM0156240;
             Data (Stinson deposition exhibit    EXM0156017;
             166)                                EXM0029372;
                                                 EXM0155973 -
                                                 EXM0156014
      1288   Lists of Briggs models on which     BRIGGS00572983;         MIL-1, R, 403,
             certain parts were used             BRIGGS00573025;         H
                                                 BRIGGS00573063;
                                                 BRIGGS00573139
      1289   Information Disclosure              EXM00254039 -           MIL-4, R, 403
             Statement by Applicant for          EXM00254045
             Reexamination No. 90/012,406
      1290   U.S. Patent 6,848,246 B2 (to        N/A                     MIL-1, R, 403
             Samejima et al.)

      1291   U.S. Patent 6,996,962 B1 (to        N/A                     MIL-1, R, 403
             Sugden et al.)
      1292   U.S. Patent 7,062,898 B2 (to        N/A                     MIL-1, R, 403
             Sarver et al.)
      1293   U.S. Patent 7,437,865 B2 (to        N/A                     MIL-1, R, 403
             Koike et al.)
      1294   Defendant's Answer to Plaintiffs'   EXM0008143 -            H
             First Set of Interrogatories        EXM0008157
      1295   Defendants' Response Brief in       EXM0011730 -            MIL-2, R, 403,
             Opposition to Plaintiffs' Motion    EXM0011738              H
             for Summary Judgment of
             Infringement




                                                           -43-
                                                                                                NOT
PLF   DF             DESCRIPTION                     BATES NO.     OFF        OBJ        RCVD          DATE
                                                                                                RCVD
      1296   October 16, 2012 Non-Final           N/A                    MIL-4, R, 403
             Office Action stating claims 1, 2,
             6, and 7 of patent 5,987,863 are
             rejected and subject to
             reexamination, Reexamination
             No. 90/012,406 (D.I. 308-4)
      1297   Engineering drawings of Briggs       BRIGGS00061524         MIL-1, R, 403
             & Stratton part number 5407055,
             Weld, Mower deck, 61"
             IS2000/COBALT, 11/24/10
      1298   Patent Owner response to Office      SCGI0034473 -          MIL-4, R, 403
             Action in Patent App.                SCGI0034490
             08/559,575, 1/20/97
      1299   Request for Ex Parte Patent          N/A                    MIL-4, R, 403
             Reexamination, No. 90/012,406,
             7/17/03
      1300   Busboom Depo Ex 159 -                N/A
             Handwritten diagram
      1301   Patent Application No.               N/A                    MIL-4, R, 403
             08/559,575
      1302   U.S. Patent No. 5,337,543 to         N/A                    MIL-4, R, 403
             Kitmura et al.
      1303   U.S. Patent No. 5,129,217 to         N/A                    MIL-4, R, 403
             Loehr
      1304   U.S. Patent No. 1,827,559 to         N/A                    MIL-4, R, 403
             Beazley
      1305   U.S. Patent No. 3,245,209 to         N/A                    MIL-4, R, 403
             Marek
      1306   U.S. Patent No. 3,339,353 to         N/A                    MIL-4, R, 403
             Schrenger
      1307   U.S. Patent No. 3,483,684 to         N/A                    MIL-4, R, 403
             Price
      1308   U.S. Patent No. 3,731,472 to         N/A                    MIL-4, R, 403
             Kamlukin
      1309   U.S. Patent No. 4,084,397 to         N/A                    MIL-4, R, 403
             McGrath
      1310   U.S. Patent No. 4,106,272 to         N/A                    MIL-4, R, 403
             Peterson et al.
      1311   U.S. Patent No. 4,114,353 to         N/A                    MIL-4, R, 403
             Ansbaugh et al.
      1312   U.S. Patent No. 4,532,755 to         N/A                    MIL-4, R, 403
             Schemelin et al.
      1313   U.S. Patent No. 4,543,773 to         N/A                    MIL-4, R, 403
             Reilly
      1314   U.S. Patent No. 4,916,887 to         N/A                    MIL-4, R, 403
             Mullet et al.
      1315   U.S. Patent No. 5,628,171 to         N/A                    MIL-4, R, 403
             Stewart et al.


                                                            -44-
                                                                                                   NOT
PLF   DF             DESCRIPTION                   BATES NO.        OFF        OBJ          RCVD          DATE
                                                                                                   RCVD
      1316   U.S. Patent Application No.         N/A                      MIL-4, R, 403
             08/559,575 (abandoned)
      1317   U.S. Patent Application No.         N/A                      MIL-4, R, 403
             08/784,825 (for U.S. Patent No.
             5,845,475)
      1318   U.S. Patent Application             N/A                      MIL-4, R, 403
             No.09/135,926 (for U.S. Patent
             No. 5,987,863)
      1319   U.S. Patent No. 5,845,475 to        BRIGGS00170534 -
             Busboom et al.                      BRIGGS00170545
      1320   Reexamination of U.S. Patent        N/A                      MIL-4, R, 403
             5,987,863, Control No.
             90/006,718, initiated by patent
             owner on July 17, 2003
      1321   Ex Parte Reexamination              N/A
             Certificate No. US 5,987,863 C1
             to Busboom et al.
      1322   Reexamination of U.S. Patent        BRIGGS00605662 -         MIL-4, R, 403
             5,987,863, Control No.              BRIGGS00609649
             90/012,206, initiated by Schiller
      1323   Ex Parte Reexamination              N/A
             Certificate No. US 5,987,863 C2
             to Busboom et al.
      1324   Ex Parte Reexamination              N/A
             Certificate No. US 5,987,863 C3
             to Busboom et al.
      1325   Ferris Engineering Change           BRIGGS00015221 -         H, F, A, R, 403
             Notice E.C.N. # 3354                BRIGGS00015252
      1326   CAD drawing of part number          BRIGGS00057214           MIL-1, R, 403
             5401397 F, Weld, Mower Deck,
             48”, 9/23/05
      1327   CAD drawing of part number          BRIGGS00057603           MIL-1, R, 403
             5402103, rev. K, Weld, Mower
             Deck, 52”DDS, 11/16/10
      1328   CAD drawing of part number          BRIGGS00059204           MIL-2
             5403951, rev. D, Weld, Mower
             Deck, 61” IS1500ZX, 1/9/09
      1329   CAD drawing of part number          BRIGGS00060147           MIL-2
             5405039, rev. H, Weld, Mower
             Deck, 52” IS500Z, 11/5/09
      1330   CAD drawing of part number          BRIGGS00060651           MIL-1, R, 403
             5405653, rev. A, Weld, Mower
             Deck, 72” IS5100Z
      1331   CAD drawing of part number          BRIGGS00061446           MIL-1, R, 403
             5406924, rev. B, Weld, Mower
             Deck, 61” 1500ZX
      1332   CAD drawing of part number          BRIGGS00061900           MIL-1, R, 403
             5407551, rev. B, Weld, Mower
             Deck, 48” S50X


                                                           -45-
                                                                                                   NOT
PLF   DF             DESCRIPTION                    BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                                   RCVD
      1333   CAD drawing of part number           BRIGGS00115334           MIL-1, R, 403
             5408156, Weld, Mower Deck,
             48” IS1500
      1334   CAD drawing of redesigned part       BRIGGS00484458           MIL-1, R, 403,
             number 5407551                                                H, F, A
      1335   CAD drawing of redesigned part       BRIGGS00484459           MIL-1, R, 403,
             number 5407657                                                H, F, A
      1336   CAD drawing of redesigned part       BRIGGS00484460           MIL-1, R, 403,
             number 5407055                                                H, F, A
      1337   CAD drawing of redesigned part       BRIGGS00484461           MIL-1, R, 403,
             number 5405653                                                H, F, A
      1338   CAD drawing for Simplicity part      BRIGGS00170698           MIL-4, R, 403,
             number 1708075, Baffle                                        H, A, F
             Assembly Front-RH, 50”,
             7/18/91
      1339   Engineering drawing and parts        BRIGGS00170717 -         MIL-4, R, 403,
             lists for Simplicity models,         BRIGGS00170723           H, A, F
             3/21/94
      1340   Brochure of Simplicity Mowers        BRIGGS00484380 -         MIL-4, R, 403,
             with Color Photographs of            BRIGGS00484391           H, A, F
             Mower/Deck/Baffle
      1341   Deposition Transcript for Dean       EXM0005864 -             MIL-2, MIL-4,
             Walker (Toro Company v. Scag         EXM0005898               H
             Power Equipment), 3/13/02
      1342   Walker Talk, volume 4, 11/94         EXM0014577 -             MIL-4, R, 403,
                                                  EXM0014596               A, F
      1343   Exmark Mulching Kit                  N/A                      MIL-4, R, 403
             Installation Instructions 8503338
      1344   Exmark’s Responses to Briggs         N/A
             & Stratton Power Products
             Group, LLC’s Interrogatory Nos.
             1-13, served 2/18/11
      1345   Exmark’s Responses to Briggs         N/A
             & Stratton Power Products
             Group, LLC’s Interrogatories
             No. 14, served 2/8/11
      1346   Exmark’s Supplemental                N/A
             Responses to Briggs & Stratton
             Power Products Group, LLC’s
             Interrogatory Nos. 2, 3, 5, 6, 12,
             and 14, served 7/6/11
      1347   Exmark’s Supplemental                N/A
             Response to Briggs & Stratton
             Power Products Group, LLC’s
             Interrogatory No. 11, served
             9/6/11




                                                            -46-
                                                                                              NOT
PLF   DF            DESCRIPTION                   BATES NO.    OFF        OBJ          RCVD          DATE
                                                                                              RCVD
      1348   Exmark’s Second Supplemental       N/A
             Response to Briggs & Stratton
             Power Products Group, LLC’s
             Interrogatory Nos. 14, served
             9/30/11
      1349   Exmark’s Supplemental              N/A
             Responses to Briggs &
             Stratton’s Power Products
             Group, LLC’s Interrogatory Nos.
             2, 3, 5, 6, 10, 11, 12, and 14,
             served 3/7/12
      1350   Exmark’s Responses to Briggs’      N/A                  H, F, A, R, 403
             First Set of Requests for
             Production (1-48)
      1351   Exmark’s Responses to Briggs       N/A                  H, F, A, R, 403
             & Stratton’s Supplemental Set of
             Requests for Production (49-52)
      1352   Exmark’s Initial Disclosures       N/A                  H, F, A, R, 403
             Under Fed. R. Civ. P. 26(a)(1)
      1353   Exmark’s Updated Disclosures       N/A                  H, F, A, R, 403
             Under Fed. R. Civ. P. 26(a)(1)
      1354   Expert Report and Disclosure of    N/A                  MIL-1, R, 403,
             Melissa A. Bennis, with Exhibits                        H
             1 to 4 and Appendices A to F,
             served 3/2/12
      1355   Expert Report and Disclosure of    N/A                  MIL-1, R, 403,
             Melissa A. Bennis, with Exhibits                        H
             1 to 4 and Appendices A to F,
             served 12/16/14
      1356   Expert Report of Garry             N/A                  MIL-1, R, 403,
             Busboom, with Exhibits A to J,                          H
             served 3/2/12
      1357   Rebuttal Expert Report of Garry    N/A                  MIL-4, R, 403,
             Busboom on Validity, served                             H
             4/13/12
      1358   Updated Expert Report of Garry     N/A                  MIL-1, R, 403
             Busboom, with Exhibits A to J,
             served 11/3/14
      1359   Updated Rebuttal Expert Report     N/A                  MIL-4, R, 403
             of Garry Busboom on Validity,
             served 11/26/14
      1360   Expert Witness Report of Dr.       N/A                  MIL-1, R, 403,
             Paul J. Strykowski, with                                H
             Exhibits A to V, served 3/2/12
      1361   Expert Witness Report of Dr.       N/A                  MIL-4, R, 403,
             Paul J. Strykowski Regarding                            H
             Validity of U.S. Patent No.
             5,987,863, with Exhibits U and
             W, served 4/13/12




                                                        -47-
                                                                                              NOT
PLF   DF            DESCRIPTION                  BATES NO.      OFF        OBJ         RCVD          DATE
                                                                                              RCVD
      1362   Updated Expert Witness Report     N/A                    MIL-4, R, 403
             of Dr. Paul J. Strykowski
             Regarding Validity of U.S.
             Patent No. 5,987,863, with
             Exhibits U, AA and BB, served
             11/26/14
      1363   Amended Exhibit H to the          N/A                    MIL-1, R, 403
             Expert Reports of Dr. Paul J.
             Strykowski, served 1/14/15
      1364   Amended Exhibit N to the          N/A                    MIL-1, R, 403
             Expert Reports of Dr. Paul J.
             Strykowski, served 1/14/15
      1365   Amended Exhibit O to the          N/A                    MIL-1, R, 403
             Expert Reports of Dr. Paul J.
             Strykowski, served 1/14/15
      1366   Amended Exhibit U to the          N/A
             Expert Reports of Dr. Paul J.
             Strykowski, served 1/14/15
      1367   Photographs of Exmark Mowers      EXM0247635 -
                                               EXM0247714
      1368   Excerpt of Tab B to Report of                            MIL-1, R, 403,
             Dr. Strykowski, with                                     H
             handwritten edits
      1369   Copy of ‘863 Patent
      1400   Picture of 3 bladed Walker deck                          MIL-4, R, 403,
             DEMONSTRATIVE                                            A, F
             EXHIBIT
      1401   48 inch redesign Ferris deck                             MIL-1, R, 403
      1402    Green baffle portion                                    MIL-1, R, 403
      1403    Red baffle portion                                      MIL-1, R, 403
      1404    Blue baffle portion                                     MIL-1, R, 403
      1405    White baffle portion                                    MIL-1, R, 403
      1406    Green baffle portion                                    MIL-1, R, 403
      1407    Red baffle portion                                      MIL-1, R, 403
      1408    Blue baffle portion                                     MIL-1, R, 403
      1409    White baffle portion                                    MIL-1, R, 403
      1410    U.S. Patent 5,987,863 Figure 2                          MIL-1, R, 403,
                                                                      H
      1411    Royalty DEMONSTRATIVE                                   R, 403
              EXHIBIT
      1412    Photograph of redesign deck                             MIL-1, R, 403
      1413    Photograph of redesign deck                             MIL-1, R, 403
      1414    Photograph of redesign deck                             MIL-1, R, 403
      1415    Photograph of redesign deck                             MIL-1, R, 403
      1416    Photograph of redesign deck                             MIL-1, R, 403


                                                         -48-
                                                                                               NOT
PLF   DF            DESCRIPTION                 BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                               RCVD
      1417    Photo of steel rods (Not to                             MIL-1, R, 403
              Jury)
      1418    Photo of Bending machine                                MIL-1, R, 403
              (Not to Jury)
      1419    DVD of the Bending Machine                              MIL-1, R, 403
              (Not to Jury)
      1420    Finish baffle (Not to Jury)                             MIL-1, R, 403
      1421    Welding jig (Not to Jury)                               MIL-1, R, 403
      1422    Handwritten drawing of                                  MIL-4, R, 403
              single bladed mower (Not to
              Jury)
      1423    Video deposition of Rodney                              MIL-2, R, 403,
              Benson                                                  H, 106
              (Not to Jury)
      1424    Transcript of Rodney Benson                             MIL-2, R, 403,
              (Not to Jury)                                           H, 106
      1425    Video deposition of Dave                                MIL-2, R, 403,
              Converse                                                H, 106
              (Not to Jury)
      1426    Transcript of Dave Converse                             MIL-2, R, 403,
              (Not to Jury)                                           H, 106
      1427    Rebuttal Expert Report of                               MIL-1, R, 403,
              John Bone, dated January 14,                            H
              2015 Schedule 3A
      1428    Rebuttal Expert Report of                               MIL-1, R, 403,
              John Bone, dated January 14,                            H
              2015 Schedule 6A
NEW EXHIBITS WILL CALL
      1800   Illustrations and Charts from                            MIL-1, MIL-2,
             Rebuttal Expert Report of John                           R, 403, H, F, A
             R. Bone, CPA, CFF, dated June
             29, 2018
      1801   Toro press release, “Toro                                R, 403, H, A, F
             Introduces new MyRIDE
             Suspension System on Select Z
             Master Mowers,” dated
             11/2/2015
             (Bennis depo ex 241)
      1802   Exmark press release, “Exmark                            R, 403, F
             Launches Suspended Operator
             Platform for Lazer Z Mowers,”
             dated 7/1/2015
             (Bennis depo ex 242)
      1803   License and Technical Services   BRIGGS0474904 -         H, F, A, R, 403
             Agreement between Nikki Co.,     BRIGGS0474917
             Ltd. and Nikki America Fuel
             Systems, LLC, dated 11/1/2005
      1804   Toro and Exmark’s Mediation      EXM0015938 -            MIL-2, H, F, A,
             Statement (Toro v. Scag)         EXM0015944              R, 403, 408
      1805   Non-Exclusive Patent License     EXM0016247 -            H, F, A
             between Joseph Berrios and       EXM0016252
             Toro, dated 3/12/1993



                                                        -49-
                                                                                                  NOT
PLF   DF            DESCRIPTION                    BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                  RCVD
      1806   License Agreement between           EXM0018684 -            H, F, A
             Joseph Berrios and Snapper          EXM0018485
             Division of the Actava Group
             Inc., dated 4/27/1995
      1807   Confidential Settlement             EXM00279907 -
             Agreement between Exmark and        EXM00279919
             Schiller Grounds Care, Inc.,
             dated 11/25/2015
      1808   Exhibit number not used
      1809   Exhibit number not used
      1810   Exhibit number not used
      1811   Exhibit number not used
      1812   Settlement Agreement between        EXM00281453-            R, 403, H, F
             Toro and Metalcraft of Mayville,    EXM00281478
             Inc. (Scag), effective 4/25/2018
      1813   Webpages,                           BRIGGS0616632 -         MIL-1, R, 403,
             www.scag.com/comments               BRIGGS0616640           H, A, F
      1814   Exmark all models brochure          BRIGGS0616641 -         R, 403
             2018                                BRIGGS0616724
      1815   Web article “Exmark adds            BRIGGS0616725 -         R, 403, H, A, F
             suspended operator platform         BRIGGS0616733
             option to 2018 radius S-series
             zero-turn rider,” dated 2/27/2018
NEW EXHIBITS MAY CALL
      1816   Expert Report and Disclosure of
             Melissa A. Bennis, dated June 1,
             2018
      1817   Landscape Contractor
             Market/Brand Assessment
             Study, April 20, 1999
      1818   Exmark Income Statement FY          EXM0156017
             1988-2004
      1819   Excel native spreadsheet:           EXM00271464
             Exmark Units, Sales, COGS by
             month FY 2011
      1820   Excel native spreadsheet:           EXM00271465
             Exmark Costing Structure by
             model FY 2011-2012
      1821   Excel native spreadsheet:           EXM00271466
             Exmark Units, Sales, COGS by
             month FY 2013
      1822   Excel native spreadsheet:           EXM00271467
             Exmark Costing Structure by
             model FY 2013-2014
      1823   Excel native spreadsheet:           EXM00271468
             Exmark Units, Sales, COGS by
             month FY 2012
      1824   Accessories Sales and Profits       EXM00276767 -
             2004-2005                           EXM00276770
      1825   Exmark Income Statement FY          EXM00276798
             2004-2014
      1826   Ferris Engineering Change           BRIGGS0168948
             Form No. 0458
      1827   Exmark Lazer Z Brochure             BRIGGS0170705 -
             (Louisville 1995)                   BRIGGS0170713

                                                           -50-
                                                                                                 NOT
PLF   DF            DESCRIPTION                     BATES NO.    OFF        OBJ           RCVD          DATE
                                                                                                 RCVD
      1828   License and Settlement           BRIGGS0475276 -
             Agreement between Wright         BRIGGS0475304
             Manufacturing, Inc. and Briggs
             & Stratton Corporation, dated
             7/17/2007
      1829   Exmark Lazer Z brochure 2004     BRIGGS0481643 -
                                              BRIGGS0481646
      1830   Exmark all products brochure     BRIGGS0481750 -
             2003                             BRIGGS0481790
      1831   Excel spreadsheet: Simplicity    BRIGGS0484462 -          MIL-2, F, H
             Financial Analysis by Month      BRIGGS0484497
             2006
      1832   Excel spreadsheet: Simplicity    BRIGGS0484757 -          MIL-2, F, H
             Financial Analysis by Month
                                              BRIGGS0484783
             2008
      1833   Excel spreadsheet: Simplicity    BRIGGS0484784 -          R, 403, F, H
             Financial Analysis by Month      BRIGGS0484818
             2010
      1834   Excel spreadsheet native:        BRIGGS0582376            MIL-1, R, 403,
             Accused Products FY 2011-                                 F, H
             2015
      1835    Excel spreadsheet native:       BRIGGS0597614            MIL-1, R, 403,
              Pivot Table Tools 2012-2013                              F, H
      1836   Snapper Pro press release: New   n/a
             Snapper Pro Cutting System
             Promotes Outstanding Quality
             of Cut, dated 10/29/2009
             (deposition exhibit 76)
      1837   Webpage: Ferris: How Does It     n/a                      H
             Work
             (deposition exhibit 131)
      1838   Handwritten notes: Lazer Z       EXM00004196
             Telephone Report from Paul
             B., dated 3/17/1995
      1839   Meeting agenda and               EXM0026130 -
             spreadsheet with Brickman        EXM0026132
             Gross Margin Analysis
      1840   Exmark all products brochure     EXM0032715 -
             2001                             EXM0032750
      1841   Confidential Settlement          EXM0247762 -             R, A, 106, F, H,
             Agreement between Schiller       EXM0247767               403
             Grounds Care, Inc. and Toro,
             effective 1/6/2010
      1842   Video: Ferris IS 700Z            n/a
             (TX 479)
      1843   New College Edition, The                                  R, 403, H, A, F
             American Heritage Dictionary
             of the English language
             “baffle” (D.I. 724-8)
      1844   Merriam-Webster’s Collegiate                              R, 403, H, A, F
             Dictionary, 11th ed. “baffle”
             (D.I. 724-9)
      1845   Webster’s II New College                                  R, 403, H, A, F
             Dictionary “baffle”
             (D.I. 724-10)

                                                          -51-
                                                                                                 NOT
PLF   DF            DESCRIPTION                   BATES NO.        OFF        OBJ         RCVD          DATE
                                                                                                 RCVD
      1846   Ferris iCD Cutting System
             brochure
             (deposition exhibit 78)
      1847   Simplicity brochure centerfold     BRIGGS00484446           MIL-4, R, 403,
             with handwriting                                            H, A, F
              (Del Ponte exhibit 607)
      1848   Webpage: Ferris iCD Cutting
             System (D.I. 724-13)
      1849   Walker deck photographs                                     MIL-4, R, 403,
             (PX 179)                                                    A, F
      1850   Reexamination 90/012,406,          BRIGGS00611395 -         MIL-4, R, 403
             Interview Summary Report,          BRIGGS00611398
             dated 8/30/2012
      1851   Reexamination 90/012,406,          BRIGGS00611402 -         MIL-4, R, 403
             Patent Owner Interview             BRIGGS00611404
             Summary, dated 12/18/2012
      1852   Reexamination 90/012,406,          BRIGGS00612879 -         MIL-4, R, 403
             Hearing Transcript, 4/2/2014       BRIGGS00612904
      1853   Patent Application 08/559,575,     EXM0057323 -             MIL-4, R, 403,
             Amendment dated 2/5/1997           EXM0057330               106
      1854   Patent Application 08/559,575,     EXM0057367 -             MIL-4, R, 403
             Office Action dated 4/10/1997      EXM0057378
      1855   Mulching kit drawing               EXM00253110              MIL-4, R, 403,
                                                                         H, A, F
      1856   Reexamination 90/012,406,          EXM00254394 -            MIL-4, R, 403,
             Declaration of Dr. Paul J.         EXM00254413              H, F, A, 106
             Strykowski in Support of
             Patent Owner’s Response
      1857   Reexamination 90/012,406,          EXM00254871 -            MIL-4, R, 403
             Patent Owner’s Appeal Brief,       EXM00254936
             dated 7/20/2013
      1858   Reexamination 90/012,406,          EXM00254961 -            MIL-4, R, 403
             Patent Owner’s Reply Brief,        EXM00254972
             dated 11/23/2013
      1859   Reexamination Certificate          EXM00255071 -
             5,987,863 C3                       EXM00255074
      1860    Exmark brochure “Our              EXM00279920 -            R, 403
              Legacy Your Way of Life,”         EXM00279950
              2015
      1861    Exmark 2015 Product               EXM00279951 -            R,403
              Information Guide                 EXM00280030
      1862    Exmark 2015 Product               EXM00280031 -            R, 403
              Information Guide                 EXM00280107
      1863    Exmark brochure “Built for        EXM00280108 -            R, 403
              the best. Trusted by the rest.”   EXM00280146
              2016
      1864    Exmark 2016 Product               EXM00280147 -            R, 403
              Information Guide California      EXM00280214
      1865    Exmark 2016 Product               EXM00280215 -            R, 403
              Information Guide                 EXM00280296
      1866    Exmark 2016 Product               EXM00280297 -            R, 403
              Information Guide                 EXM00280375



                                                          -52-
                                                                                             NOT
PLF   DF           DESCRIPTION                 BATES NO.      OFF        OBJ          RCVD          DATE
                                                                                             RCVD
      1867   Exmark brochure “Engineered     EXM00280376 -          R, 403
             by us. Trusted by them.         EXM00280418
             Ready to work . . . for you!”
             2017
      1868   Exmark 2017 Product             EXM00280419 -          R, 403
             Information Guide California    EXM00280491
      1869   Exmark 2017 Product             EXM00280492 -          R, 403
             Information Guide California    EXM00280564
      1870   Exmark 2017 Product             EXM00280565 -          R, 403
             Information Guide               EXM00280653
      1871   Exmark 2017 Product             EXM00280654 -          R, 403
             Information Guide               EXM00280742
      1872   Exmark 2017 Product             EXM00280743 -          R, 403
             Information Guide               EXM00280828
      1873   Exmark 2017 Product             EXM00280829 -          R, 403
             Information Guide               EXM00280914
      1874   Exmark 2018 Product             EXM00280915 -          R, 403
             Information Guide               EXM00280996
      1875   Exmark 208 Product              EXM00280997 -          R, 403
             Information Guide California    EXM00281068
      1876   Exmark 2018 Product             EXM00281069 -          R, 403
             Information Guide               EXM00281147
      1877   Altoz Zero-turn Mowers          EXM00281148 -          MIL-1, R, 403,
             brochure 10/1/2016              EXM00281164            H, A, F
      1878   Altoz Zero-turn Mowers          EXM00281165 -          MIL-1, R, 403,
             brochure 10/1/2016              EXM00281177            H, A, F
      1879   A Field Guide to Big Dog        EXM00281178 -          MIL-1, MIL-4,
             Mower Co.                       EXM00281201            R, 403, H, A, F
      1880   Dixie Chopper BlackHawk         EXM00281202 -          MIL-1, R, 403,
             HP brochure 2017                EXM00281203            H, A, F
      1881   Country Clipper Zero Turn       EXM00281204 -          MIL-1, MIL-4,
             Mower brochure                  EXM00281218            R, 403, H, A, F
      1882   Dixie Chopper 2017 Product      EXM00281219 -          MIL-1, MIL-4,
             Lineup                          EXM00281226            R, 403, H, A, F
      1883   Exmark 2018 Zero-turn           EXM00281227 -          R, 403
             Riders                          EXM00281237
      1884   Exmark 2018 Walk-behinds        EXM00281238 -          R, 403
                                             EXM00281246
      1885   Exmark 2018 Lazer Z Diesel      EXM00281247 -          R, 403
                                             EXM00281251
      1886   Exmark 2018 Turf                EXM00281252 -          R, 403
             Management                      EXM00281258
      1887   Exmark 2018 Propane             EXM00281259 -          R, 403
             Mowers                          EXM00281263
      1888   Exmark 2018 Stand-on            EXM00281264 -          R, 403
             Mowers                          EXM00281268
      1889   Bob-Cat Mowers “Fierce          EXM00281279 -          MIL-1, R, 403,
             Performance Procat”             EXM00281280            H, A, F
      1890   Hustler 2016 Product Line       EXM00281281 -          MIL-1,
                                             EXM00281303
                                                                    MIL-4, R, 403,
                                                                    H, A, F



                                                       -53-
                                                                                                NOT
PLF   DF            DESCRIPTION                  BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                RCVD
      1891    Hustler 2017 Product Line        EXM00281304 -           MIL-1, R, 403,
                                               EXM00281326             H, A, F
      1892    John Deere Commercial            EXM00281327 -           MIL-1, MIL-2,
              Mowers (Large)                   EXM00281366             MIL-4, R, 403,
                                                                       H, A, F
      1893    John Deere Commercial            EXM00281367 -           MIL-1, MIL-2,
              Mowers (Small)                   EXM00281368             R, 403, H, A, F
      1894    Scag Power Equipment Lawn        EXM00281369 -           MIL-1,
              Maintenance Equipment            EXM00281393
                                                                       MIL-4, R, 403,
                                                                       H, A, F
      1895    Wright Commercial Mowers         EXM00281394 -           MIL-1, R, 403,
                                               EXM00281410             H, A, F
      1896   Excel spreadsheet: Exmark         EXM00281449             R, 403, F, H
             Units, Sales, COGS 2015
      1897   Excel spreadsheet: Exmark         EXM00281450             R, 403, F, H
             Units, Sales, COGS 2016
      1898   Excel spreadsheet: Exmark         EXM00281451             R, 403, F, H
             Units, Sales, COGS 2017
      1899   Excel spreadsheet: Exmark         EXM00281452             R, 403, F
             Income Statement FY 2004-
             2017
      1900   Excel native spreadsheet - All    BRIGGS0615814           MIL-1, H, F, A,
             Reviews Report 2014-2018                                  R, 403
      1901   Excel native spreadsheet -        BRIGGS0615815           MIL-1, R, 403,
             Mower Decks - post 07-2012                                A, F, H
      1902   Excel native spreadsheet - Deck   BRIGGS0615816           MIL-1, R, 403,
             Where Used                                                A, F, H
      1903   CAD drawing 5410886               BRIGGS0615817           MIL-1, R, 403
      1904   CAD drawing 5410886 Rev. A        BRIGGS0615818           MIL-1, R, 403
      1905   CAD drawing 5410886 Rev. B        BRIGGS0615819           MIL-1, R, 403
      1906   CAD drawing 5410886 Rev. C        BRIGGS0615820           MIL-1, R, 403
      1907   CAD drawing 5410886 Rev. D        BRIGGS0615821           MIL-1, R, 403
      1908   CAD drawing 5410886 Rev. E        BRIGGS0615822           MIL-1, R, 403
      1909   CAD drawing 5410886 Rev. F        BRIGGS0615823           MIL-1, R, 403
      1910   CAD drawing 5410926               BRIGGS0615824           MIL-1, R, 403
      1911   CAD drawing 5410926 Rev. A        BRIGGS0615825           MIL-1, R, 403
      1912   CAD drawing 5410926 Rev. B        BRIGGS0615826           MIL-1, R, 403
      1913   CAD drawing 5410926 Rev. C        BRIGGS0615827           MIL-1, R, 403
      1914   CAD drawing 5410988               BRIGGS0615829           MIL-1, R, 403
      1915   CAD drawing 5410988 Rev. A        BRIGGS0615830           MIL-1, R, 403
      1916   CAD drawing 5410988 Rev. B        BRIGGS0615831 -         MIL-1, R, 403
                                               BRIGGS0615832
      1917   CAD drawing 5411126               BRIGGS0615833 -         MIL-1, R, 403
                                               BRIGGS0615834
      1918   CAD drawing 5411126 Rev. A        BRIGGS0615835 -         MIL-1, R, 403
                                               BRIGGS0615836
      1919   CAD drawing 5411126 Rev. B        BRIGGS0615837 -         MIL-1, R, 403
                                               BRIGGS0615838
      1920   CAD drawing 5411126 Rev. C        BRIGGS0615839 -         MIL-1, R, 403
                                               BRIGGS0615840
      1921   CAD drawing 5411126 Rev. D        BRIGGS0615841 -         MIL-1, R, 403
                                               BRIGGS0615842
      1922   CAD drawing 5411156               BRIGGS0615843           MIL-1, R, 403
      1923   CAD drawing 5411156 Rev. A        BRIGGS0615844           MIL-1, R, 403
                                                         -54-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      1924   CAD drawing 5411156 Rev. B   BRIGGS0615845           MIL-1, R, 403
      1925   CAD drawing 5411156 Rev. C   BRIGGS0615846 -         MIL-1, R, 403
                                          BRIGGS0615847
      1926   CAD drawing 5411408          BRIGGS0615848           MIL-1, R, 403
      1927   CAD drawing 5411408 Rev. A   BRIGGS0615849           MIL-1, R, 403
      1928   CAD drawing 5411408 Rev. B   BRIGGS0615850           MIL-1, R, 403
      1929   CAD drawing 5411408 Rev. C   BRIGGS0615851           MIL-1, R, 403
      1930   CAD drawing 5411408 Rev. D   BRIGGS0615852           MIL-1, R, 403
      1931   CAD drawing 5411408 Rev. E   BRIGGS0615853 -         MIL-1, R, 403
                                          BRIGGS0615854
      1932   CAD drawing 5411415          BRIGGS0615855           MIL-1, R, 403
      1933   CAD drawing 5411415 Rev. A   BRIGGS0615856           MIL-1, R, 403
      1934   CAD drawing 5411438          BRIGGS0615857           MIL-1, R, 403
      1935   CAD drawing 5411438 Rev. A   BRIGGS0615858           MIL-1, R, 403
      1936   CAD drawing 5411438 Rev. B   BRIGGS0615859 -         MIL-1, R, 403
                                          BRIGGS0615860
      1937   CAD drawing 5411440          BRIGGS0615861           MIL-1, R, 403
      1938   CAD drawing 5411440 Rev. A   BRIGGS0615862           MIL-1, R, 403
      1939   CAD drawing 5411440 Rev. B   BRIGGS0615863 -         MIL-1, R, 403
                                          BRIGGS0615864
      1940   CAD drawing 5411508          BRIGGS0615865           MIL-1, R, 403
      1941   CAD drawing 5411508 Rev. A   BRIGGS0615866           MIL-1, R, 403
      1942   CAD drawing 5411508 Rev. B   BRIGGS0615867           MIL-1, R, 403
      1943   CAD drawing 5411508 Rev. C   BRIGGS0615868           MIL-1, R, 403
      1944   CAD drawing 5411508 Rev. D   BRIGGS0615869           MIL-1, R, 403
      1945   CAD drawing 5411580          BRIGGS0615870           MIL-1, R, 403
      1946   CAD drawing 5411580 Rev. A   BRIGGS0615871           MIL-1, R, 403
      1947   CAD drawing 5411580 Rev. B   BRIGGS0615872 -         MIL-1, R, 403
                                          BRIGGS0615873
      1948   CAD drawing 5411927          BRIGGS0615874 -         MIL-1, R, 403
                                          BRIGGS0615876
      1949   CAD drawing 5411927 Rev. A   BRIGGS0615877 -         MIL-1, R, 403
                                          BRIGGS0615879
      1950   CAD drawing 5411927 Rev. B   BRIGGS0615880 -         MIL-1, R, 403
                                          BRIGGS0615882
      1951   CAD drawing 5411927 Rev. C   BRIGGS0615883 -         MIL-1, R, 403
                                          BRIGGS0615885
      1952   CAD drawing 5411927 Rev. D   BRIGGS0615886 -         MIL-1, R, 403
                                          BRIGGS0615888
      1953   CAD drawing 5411927 Rev. E   BRIGGS0615889 -         MIL-1, R, 403
                                          BRIGGS0615891
      1954   CAD drawing 5411927 Rev. F   BRIGGS0615892 -         MIL-1, R, 403
                                          BRIGGS0615894
      1955   CAD drawing 5411927 Rev. G   BRIGGS0615895 -         MIL-1, R, 403
                                          BRIGGS0615897
      1956   CAD drawing 5412132          BRIGGS0615898 -         MIL-1, R, 403
                                          BRIGGS0615900
      1957   CAD drawing 5412132 Rev. A   BRIGGS0615901 -         MIL-1, R, 403
                                          BRIGGS0615903
      1958   CAD drawing 5412132 Rev. B   BRIGGS0615904 -         MIL-1, R, 403
                                          BRIGGS0615906
      1959   CAD drawing 5412132 Rev. C   BRIGGS0615907 -         MIL-1, R, 403
                                          BRIGGS0615909
      1960   CAD drawing 5412132 Rev. D   BRIGGS0615910 -         MIL-1, R, 403
                                          BRIGGS0615912
      1961   CAD drawing 5412132 Rev. E   BRIGGS0615913 -         MIL-1, R, 403
                                          BRIGGS0615915
                                                    -55-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      1962   CAD drawing 5412132 Rev. F   BRIGGS0615916 -         MIL-1, R, 403
                                          BRIGGS0615918
      1963   CAD drawing 5412132 Rev. G   BRIGGS0615919 -         MIL-1, R, 403
                                          BRIGGS0615921
      1964   CAD drawing 5412132 Rev. H   BRIGGS0615922 -         MIL-1, R, 403
                                          BRIGGS0615923
      1965   CAD drawing 5412136          BRIGGS0615924 -         MIL-1, R, 403
                                          BRIGGS0615926
      1966   CAD drawing 5412136 Rev. A   BRIGGS0615927 -         MIL-1, R, 403
                                          BRIGGS0615929
      1967   CAD drawing 5412136 Rev. B   BRIGGS0615930 -         MIL-1, R, 403
                                          BRIGGS0615932
      1968   CAD drawing 5412136 Rev. C   BRIGGS0615933 -         MIL-1, R, 403
                                          BRIGGS0615935
      1969   CAD drawing 5412136 Rev. D   BRIGGS0615936 -         MIL-1, R, 403
                                          BRIGGS0615938
      1970   CAD drawing 5412136 Rev. E   BRIGGS0615939 -         MIL-1, R, 403
                                          BRIGGS0615941
      1971   CAD drawing 5412136 Rev. F   BRIGGS0615942 -         MIL-1, R, 403
                                          BRIGGS0615943
      1972   CAD drawing 5412136 Rev. G   BRIGGS0615944 -         MIL-1, R, 403
                                          BRIGGS0615945
      1973   CAD drawing 5412136 Rev. H   BRIGGS0615946 -         MIL-1, R, 403
                                          BRIGGS0615947
      1974   CAD drawing 5412136 Rev. J   BRIGGS0615948 -         MIL-1, R, 403
                                          BRIGGS0615949
      1975   CAD drawing 5412340          BRIGGS0615950           MIL-1, R, 403
      1976   CAD drawing 5412340 Rev. A   BRIGGS0615951 -         MIL-1, R, 403
                                          BRIGGS0615952
      1977   CAD drawing 5412539          BRIGGS0615953 -         MIL-1, R, 403
                                          BRIGGS0615954
      1978   CAD drawing 5412539 Rev. A   BRIGGS0615955 -         MIL-1, R, 403
                                          BRIGGS0615956
      1979   CAD drawing 5412539 Rev. B   BRIGGS0615957 -         MIL-1, R, 403
                                          BRIGGS0615958
      1980   CAD drawing 5412827          BRIGGS0615959 -         MIL-1, R, 403
                                          BRIGGS0615961
      1981   CAD drawing 5412827 Rev. A   BRIGGS0615962 -         MIL-1, R, 403
                                          BRIGGS0615964
      1982   CAD drawing 5412827 Rev. B   BRIGGS0615965 -         MIL-1, R, 403
                                          BRIGGS0615967
      1983   CAD drawing 5412827 Rev. C   BRIGGS0615968 -         MIL-1, R, 403
                                          BRIGGS0615970
      1984   CAD drawing 5412827 Rev. D   BRIGGS0615971 -         MIL-1, R, 403
                                          BRIGGS0615972
      1985   CAD drawing 5412896          BRIGGS0615973 -         MIL-1, R, 403
                                          BRIGGS0615975
      1986   CAD drawing 5412896 Rev. A   BRIGGS0615976 -         MIL-1, R, 403
                                          BRIGGS0615978
      1987   CAD drawing 5412896 Rev. B   BRIGGS0615979 -         MIL-1, R, 403
                                          BRIGGS0615981
      1988   CAD drawing 5412896 Rev. B   BRIGGS0615982 -         MIL-1, R, 403
                                          BRIGGS0615984
      1989   CAD drawing 5412940          BRIGGS0615985           MIL-1, R, 403
      1990   CAD drawing 5412940 Rev. A   BRIGGS0615986 -         MIL-1, R, 403
                                          BRIGGS0615987


                                                    -56-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      1991   CAD drawing 5412960          BRIGGS0615988 -         MIL-1, R, 403
                                          BRIGGS0615990
      1992   CAD drawing 5412960 Rev. A   BRIGGS0615991 -         MIL-1, R, 403
                                          BRIGGS0615993
      1993   CAD drawing 5412960 Rev. B   BRIGGS0615994 -         MIL-1, R, 403
                                          BRIGGS0615996
      1994   CAD drawing 5412960 Rev. C   BRIGGS0615997 -         MIL-1, R, 403
                                          BRIGGS0615998
      1995   CAD drawing 5412960 Rev. D   BRIGGS0615999 -         MIL-1, R, 403
                                          BRIGGS0616000
      1996   CAD drawing 5412960 Rev. E   BRIGGS0616001 -         MIL-1, R, 403
                                          BRIGGS0616002
      1997   CAD drawing 5412960 Rev. F   BRIGGS0616003 -         MIL-1, R, 403
                                          BRIGGS0616004
      1998   CAD drawing 5412982          BRIGGS0616005           MIL-1, R, 403
      1999   CAD drawing 5412982 Rev. A   BRIGGS0616006           MIL-1, R, 403
      2000   CAD drawing 5412982 Rev. B   BRIGGS0616007 -         MIL-1, R, 403
                                          BRIGGS0616008
      2001   CAD drawing 5412982 Rev. C   BRIGGS0616009 -         MIL-1, R, 403
                                          BRIGGS0616010
      2002   CAD drawing 5412982 Rev. D   BRIGGS0616011 -         MIL-1, R, 403
                                          BRIGGS0616012
      2003   CAD drawing 5412982 Rev. E   BRIGGS0616013 -         MIL-1, R, 403
                                          BRIGGS0616014
      2004   CAD drawing 5412982 Rev. F   BRIGGS0616015 -         MIL-1, R, 403
                                          BRIGGS0616016
      2005   CAD drawing 5412982 Rev. G   BRIGGS0616017 -         MIL-1, R, 403
                                          BRIGGS0616018
      2006   CAD drawing 5412993          BRIGGS0616019           MIL-1, R, 403
      2007   CAD drawing 5412993 Rev. A   BRIGGS0616020           MIL-1, R, 403
      2008   CAD drawing 5412993 Rev. B   BRIGGS0616021           MIL-1, R, 403
      2009   CAD drawing 5412993 Rev. C   BRIGGS0616022           MIL-1, R, 403
      2010   CAD drawing 5412993 Rev. D   BRIGGS0616023           MIL-1, R, 403
      2011   CAD drawing 5412998          BRIGGS0616024           MIL-1, R, 403
      2012   CAD drawing 5412998 Rev. A   BRIGGS0616025           MIL-1, R, 403
      2013   CAD drawing 5412998 Rev. B   BRIGGS0616026           MIL-1, R, 403
      2014   CAD drawing 5412998 Rev. C   BRIGGS0616027           MIL-1, R, 403
      2015   CAD drawing 5413026          BRIGGS0616028 -         MIL-1, R, 403
                                          BRIGGS0616030
      2016   CAD drawing 5413026 Rev. B   BRIGGS0616031 -         MIL-1, R, 403
                                          BRIGGS0616033
      2017   CAD drawing 5413026 Rev. C   BRIGGS0616034 -         MIL-1, R, 403
                                          BRIGGS0616036
      2018   CAD drawing 5413026 Rev. D   BRIGGS0616037 -         MIL-1, R, 403
                                          BRIGGS0616038
      2019   CAD drawing 5413038          BRIGGS0616039           MIL-1, R, 403
      2020   CAD drawing 5413038 Rev. A   BRIGGS0616040           MIL-1, R, 403
      2021   CAD drawing 5413038 Rev. B   BRIGGS0616041 -         MIL-1, R, 403
                                          BRIGGS0616042
      2022   CAD drawing 5413038 Rev. C   BRIGGS0616043 -         MIL-1, R, 403
                                          BRIGGS0616044
      2023   CAD drawing 5413038 Rev. D   BRIGGS0616045 -         MIL-1, R, 403
                                          BRIGGS0616046
      2024   CAD drawing 5413038 Rev. E   BRIGGS0616047 -         MIL-1, R, 403
                                          BRIGGS0616048
      2025   CAD drawing 5413038 Rev. F   BRIGGS0616049 -         MIL-1, R, 403
                                          BRIGGS0616050
                                                    -57-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2026   CAD drawing 5413074          BRIGGS0616051 -         MIL-1, R, 403
                                          BRIGGS0616052
      2027   CAD drawing 5413074 Rev. A   BRIGGS0616053 -         MIL-1, R, 403
                                          BRIGGS0616054
      2028   CAD drawing 5413074 Rev. B   BRIGGS0616055 -         MIL-1, R, 403
                                          BRIGGS0616056
      2029   CAD drawing 5413074 Rev. C   BRIGGS0616057 -         MIL-1, R, 403
                                          BRIGGS0616058
      2030   CAD drawing 5413074 Rev. D   BRIGGS0616059 -         MIL-1, R, 403
                                          BRIGGS0616060
      2031   CAD drawing 5413074 Rev. E   BRIGGS0616061 -         MIL-1, R, 403
                                          BRIGGS0616062
      2032   CAD drawing 5413074 Rev. F   BRIGGS0616063 -         MIL-1, R, 403
                                          BRIGGS0616064
      2033   CAD drawing 5413074 Rev. G   BRIGGS0616065 -         MIL-1, R, 403
                                          BRIGGS0616066
      2034   CAD drawing 5413082          BRIGGS0616067           MIL-1, R, 403
      2035   CAD drawing 5413082 Rev. A   BRIGGS0616068           MIL-1, R, 403
      2036   CAD drawing 5413082 Rev. B   BRIGGS0616069           MIL-1, R, 403
      2037   CAD drawing 5413082 Rev. C   BRIGGS0616070           MIL-1, R, 403
      2038   CAD drawing 5413082 Rev. D   BRIGGS0616071 -         MIL-1, R, 403
                                          BRIGGS0616072
      2039   CAD drawing 5413082 Rev. E   BRIGGS0616073 -         MIL-1, R, 403
                                          BRIGGS0616074
      2040   CAD drawing 5413088          BRIGGS0616075           MIL-1, R, 403
      2041   CAD drawing 5413088 Rev. A   BRIGGS0616076 -         MIL-1, R, 403
                                          BRIGGS0616077
      2042   CAD drawing 5413088 Rev. B   BRIGGS0616078 -         MIL-1, R, 403
                                          BRIGGS0616079
      2043   CAD drawing 5413088 Rev. C   BRIGGS0616080 -         MIL-1, R, 403
                                          BRIGGS0616081
      2044   CAD drawing 5413096          BRIGGS0616082           MIL-1, R, 403
      2045   CAD drawing 5413096 Rev. A   BRIGGS0616083           MIL-1, R, 403
      2046   CAD drawing 5413096 Rev. B   BRIGGS0616084 -         MIL-1, R, 403
                                          BRIGGS0616085
      2047   CAD drawing 5413096 Rev. C   BRIGGS0616086 -         MIL-1, R, 403
                                          BRIGGS0616087
      2048   CAD drawing 5413096 Rev. D   BRIGGS0616088 -         MIL-1, R, 403
                                          BRIGGS0616089
      2049   CAD drawing 5413096 Rev. E   BRIGGS0616090 -         MIL-1, R, 403
                                          BRIGGS0616091
      2050   CAD drawing 5413100          BRIGGS0616092 -         MIL-1, R, 403
                                          BRIGGS0616094
      2051   CAD drawing 5413100 Rev. A   BRIGGS0616095 -         MIL-1, R, 403
                                          BRIGGS0616097
      2052   CAD drawing 5413100 Rev. B   BRIGGS0616098 -         MIL-1, R, 403
                                          BRIGGS0616099
      2053   CAD drawing 5413112          BRIGGS0616100           MIL-1, R, 403
      2054   CAD drawing 5413112 Rev. A   BRIGGS0616101           MIL-1, R, 403
      2055   CAD drawing 5413112 Rev. B   BRIGGS0616102           MIL-1, R, 403
      2056   CAD drawing 5413112 Rev. C   BRIGGS0616103           MIL-1, R, 403
      2057   CAD drawing 5413112 Rev. D   BRIGGS0616104           MIL-1, R, 403
      2058   CAD drawing 5413112 Rev. E   BRIGGS0616105           MIL-1, R, 403
      2059   CAD drawing 5413153          BRIGGS0616106           MIL-1, R, 403
      2060   CAD drawing 5413153 Rev. A   BRIGGS0616107           MIL-1, R, 403
      2061   CAD drawing 5413153 Rev. B   BRIGGS0616108           MIL-1, R, 403
      2062   CAD drawing 5413153 Rev. C   BRIGGS0616109           MIL-1, R, 403
                                                    -58-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2063   CAD drawing 5413153 Rev. D   BRIGGS0616110           MIL-1, R, 403
      2064   CAD drawing 5413217          BRIGGS0616111           MIL-1, R, 403
      2065   CAD drawing 5413217 Rev. A   BRIGGS0616112           MIL-1, R, 403
      2066   CAD drawing 5413221          BRIGGS0616113           MIL-1, R, 403
      2067   CAD drawing 5413221 Rev. A   BRIGGS0616114           MIL-1, R, 403
      2068   CAD drawing 5413221 Rev. B   BRIGGS0616115           MIL-1, R, 403
      2069   CAD drawing 5413223          BRIGGS0616116           MIL-1, R, 403
      2070   CAD drawing 5413223 Rev. A   BRIGGS0616117 -         MIL-1, R, 403
                                          BRIGGS0616118
      2071   CAD drawing 5413319          BRIGGS0616119 -         MIL-1, R, 403
                                          BRIGGS0616120
      2072   CAD drawing 5413223 Rev. A   BRIGGS0616121 -         MIL-1, R, 403
                                          BRIGGS0616122
      2073   CAD drawing 5413223 Rev. B   BRIGGS0616123 -         MIL-1, R, 403
                                          BRIGGS0616124
      2074   CAD drawing 5413223 Rev. D   BRIGGS0616125 -         MIL-1, R, 403
                                          BRIGGS0616126
      2075   CAD drawing 5413223 Rev. E   BRIGGS0616127 -         MIL-1, R, 403
                                          BRIGGS0616128
      2076   CAD drawing 5413223 Rev. F   BRIGGS0616129 -         MIL-1, R, 403
                                          BRIGGS0616130
      2077   CAD drawing 5413223 Rev. G   BRIGGS0616131 -         MIL-1, R, 403
                                          BRIGGS0616132
      2078   CAD drawing 5413317          BRIGGS0616133 -         MIL-1, R, 403
                                          BRIGGS0616135
      2079   CAD drawing 5413317 Rev. A   BRIGGS0616136 -         MIL-1, R, 403
                                          BRIGGS0616138
      2080   CAD drawing 5413317 Rev. B   BRIGGS0616139 -         MIL-1, R, 403
                                          BRIGGS0616140
      2081   CAD drawing 5413317 Rev. C   BRIGGS0616141 -         MIL-1, R, 403
                                          BRIGGS0616142
      2082   CAD drawing 5413317 Rev. D   BRIGGS0616143 -         MIL-1, R, 403
                                          BRIGGS0616144
      2083   CAD drawing 5413408          BRIGGS0616145 -         MIL-1, R, 403
                                          BRIGGS0616147
      2084   CAD drawing 5413408 Rev. A   BRIGGS0616148 -         MIL-1, R, 403
                                          BRIGGS0616150
      2085   CAD drawing 5413408 Rev. B   BRIGGS0616151 -         MIL-1, R, 403
                                          BRIGGS0616153
      2086   CAD drawing 5413408 Rev. C   BRIGGS0616154 -         MIL-1, R, 403
                                          BRIGGS0616156
      2087   CAD drawing 5413408 Rev. D   BRIGGS0616157 -         MIL-1, R, 403
                                          BRIGGS0616159
      2088   CAD drawing 5413408 Rev. E   BRIGGS0616160 -         MIL-1, R, 403
                                          BRIGGS0616162
      2089   CAD drawing 5413408 Rev. F   BRIGGS0616163 -         MIL-1, R, 403
                                          BRIGGS0616164
      2090   CAD drawing 5413408 Rev. G   BRIGGS0616165 -         MIL-1, R, 403
                                          BRIGGS0616166
      2091   CAD drawing 5413408 Rev. H   BRIGGS0616167 -         MIL-1, R, 403
                                          BRIGGS0616168
      2092   CAD drawing 5413408 Rev. J   BRIGGS0616169 -         MIL-1, R, 403
                                          BRIGGS0616170
      2093   CAD drawing 5413818          BRIGGS0616171 -         MIL-1, R, 403
                                          BRIGGS0616172
      2094   CAD drawing 5413818 Rev. A   BRIGGS0616173 -         MIL-1, R, 403
                                          BRIGGS0616174
                                                    -59-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2095   CAD drawing 5413818 Rev. B   BRIGGS0616175 -         MIL-1, R, 403
                                          BRIGGS0616176
      2096   CAD drawing 5413818 Rev. C   BRIGGS0616177 -         MIL-1, R, 403
                                          BRIGGS0616178
      2097   CAD drawing 5413818 Rev. D   BRIGGS0616179 -         MIL-1, R, 403
                                          BRIGGS0616180
      2098   CAD drawing 5413861          BRIGGS0616181 -         MIL-1, R, 403
                                          BRIGGS0616182
      2099   CAD drawing 5413861 Rev. A   BRIGGS0616183 -         MIL-1, R, 403
                                          BRIGGS0616184
      2100   CAD drawing 5413861 Rev. B   BRIGGS0616185 -         MIL-1, R, 403
                                          BRIGGS0616186
      2101   CAD drawing 5414019          BRIGGS0616187 -         MIL-1, R, 403
                                          BRIGGS0616188
      2102   CAD drawing 5414019 Rev. A   BRIGGS0616189 -         MIL-1, R, 403
                                          BRIGGS0616190
      2103   CAD drawing 5414019 Rev. C   BRIGGS0616191 -         MIL-1, R, 403
                                          BRIGGS0616192
      2104   CAD drawing 5414019 Rev. D   BRIGGS0616193 -         MIL-1, R, 403
                                          BRIGGS0616194
      2105   CAD drawing 5414019 Rev. E   BRIGGS0616195 -         MIL-1, R, 403
                                          BRIGGS0616196
      2106   CAD drawing 5414019 Rev. F   BRIGGS0616197 -         MIL-1, R, 403
                                          BRIGGS0616198
      2107   CAD drawing 5414261          BRIGGS0616199 -         MIL-1, R, 403
                                          BRIGGS0616200
      2108   CAD drawing 5414261 Rev. A   BRIGGS0616201 -         MIL-1, R, 403
                                          BRIGGS0616202
      2109   CAD drawing 5414261 Rev. B   BRIGGS0616203 -         MIL-1, R, 403
                                          BRIGGS0616204
      2110   CAD drawing 5414261 Rev. C   BRIGGS0616205 -         MIL-1, R, 403
                                          BRIGGS0616206
      2111   CAD drawing 5414261 Rev. D   BRIGGS0616207 -         MIL-1, R, 403
                                          BRIGGS0616208
      2112   CAD drawing 5414261 Rev. E   BRIGGS0616209 -         MIL-1, R, 403
                                          BRIGGS0616210
      2113   CAD drawing 5414316          BRIGGS0616211 -         MIL-1, R, 403
                                          BRIGGS0616212
      2114   CAD drawing 5414316 Rev. A   BRIGGS0616213 -         MIL-1, R, 403
                                          BRIGGS0616214
      2115   CAD drawing 5414316 Rev. B   BRIGGS0616215 -         MIL-1, R, 403
                                          BRIGGS0616216
      2116   CAD drawing 5414316 Rev. C   BRIGGS0616217 -         MIL-1, R, 403
                                          BRIGGS0616218
      2117   CAD drawing 5414328          BRIGGS0616219 -         MIL-1, R, 403
                                          BRIGGS0616220
      2118   CAD drawing 5414328 Rev. A   BRIGGS0616221 -         MIL-1, R, 403
                                          BRIGGS0616222
      2119   CAD drawing 5414328 Rev. B   BRIGGS0616223 -         MIL-1, R, 403
                                          BRIGGS0616224
      2120   CAD drawing 5414488          BRIGGS0616225 -         MIL-1, R, 403
                                          BRIGGS0616226
      2121   CAD drawing 5414488 Rev. A   BRIGGS0616227 -         MIL-1, R, 403
                                          BRIGGS0616228
      2122   CAD drawing 5414488 Rev. B   BRIGGS0616229 -         MIL-1, R, 403
                                          BRIGGS0616230


                                                    -60-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2123   CAD drawing 5414488 Rev. C   BRIGGS0616231 -         MIL-1, R, 403
                                          BRIGGS0616232
      2124   CAD drawing 5414488 Rev. D   BRIGGS0616233 -         MIL-1, R, 403
                                          BRIGGS0616234
      2125   CAD drawing 5414488 Rev. E   BRIGGS0616235 -         MIL-1, R, 403
                                          BRIGGS0616236
      2126   CAD drawing 5414518          BRIGGS0616237 -         MIL-1, R, 403
                                          BRIGGS0616238
      2127   CAD drawing 5414518 Rev. A   BRIGGS0616239 -         MIL-1, R, 403
                                          BRIGGS0616240
      2128   CAD drawing 5414518 Rev. B   BRIGGS0616241 -         MIL-1, R, 403
                                          BRIGGS0616242
      2129   CAD drawing 5414518 Rev. C   BRIGGS0616243 -         MIL-1, R, 403
                                          BRIGGS0616244
      2130   CAD drawing 5414518 Rev. D   BRIGGS0616245 -         MIL-1, R, 403
                                          BRIGGS0616246
      2131   CAD drawing 5414518 Rev. E   BRIGGS0616247 -         MIL-1, R, 403
                                          BRIGGS0616248
      2132   CAD drawing 5414522          BRIGGS0616249 -         MIL-1, R, 403
                                          BRIGGS0616251
      2133   CAD drawing 5414522 Rev. A   BRIGGS0616252 -         MIL-1, R, 403
                                          BRIGGS0616254
      2134   CAD drawing 5414522 Rev. B   BRIGGS0616255 -         MIL-1, R, 403
                                          BRIGGS0616257
      2135   CAD drawing 5414522 Rev. C   BRIGGS0616258 -         MIL-1, R, 403
                                          BRIGGS0616259
      2136   CAD drawing 5414555          BRIGGS0616260 -         MIL-1, R, 403
                                          BRIGGS0616262
      2137   CAD drawing 5414555 Rev. A   BRIGGS0616263 -         MIL-1, R, 403
                                          BRIGGS0616265
      2138   CAD drawing 5414555 Rev. B   BRIGGS0616266 -         MIL-1, R, 403
                                          BRIGGS0616267
      2139   CAD drawing 5414555 Rev. C   BRIGGS0616268 -         MIL-1, R, 403
                                          BRIGGS0616269
      2140   CAD drawing 5414678          BRIGGS0616270 -         MIL-1, R, 403
                                          BRIGGS0616271
      2141   CAD drawing 5414678 Rev. B   BRIGGS0616272 -         MIL-1, R, 403
                                          BRIGGS0616273
      2142   CAD drawing 5414714          BRIGGS0616274 -         MIL-1, R, 403
                                          BRIGGS0616275
      2143   CAD drawing 5414714 Rev. A   BRIGGS0616276 -         MIL-1, R, 403
                                          BRIGGS0616277
      2144   CAD drawing 5414714 Rev. B   BRIGGS0616278 -         MIL-1, R, 403
                                          BRIGGS0616279
      2145   CAD drawing 5414714 Rev. C   BRIGGS0616280 -         MIL-1, R, 403
                                          BRIGGS0616281
      2146   CAD drawing 5414714 Rev. D   BRIGGS0616282 -         MIL-1, R, 403
                                          BRIGGS0616283
      2147   CAD drawing 5414714 Rev. E   BRIGGS0616284 -         MIL-1, R, 403
                                          BRIGGS0616285
      2148   CAD drawing 5414847          BRIGGS0616286 -         MIL-1, R, 403
                                          BRIGGS0616287
      2149   CAD drawing 5414847 Rev. A   BRIGGS0616288 -         MIL-1, R, 403
                                          BRIGGS0616289
      2150   CAD drawing 5414847 Rev. B   BRIGGS0616290 -         MIL-1, R, 403
                                          BRIGGS0616291


                                                    -61-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2151   CAD drawing 5414847 Rev. C   BRIGGS0616292 -         MIL-1, R, 403
                                          BRIGGS0616293
      2152   CAD drawing 5414847 Rev. D   BRIGGS0616294 -         MIL-1, R, 403
                                          BRIGGS0616295
      2153   CAD drawing 5414848          BRIGGS0616296 -         MIL-1, R, 403
                                          BRIGGS0616297
      2154   CAD drawing 5414848 Rev. A   BRIGGS0616298 -         MIL-1, R, 403
                                          BRIGGS0616299
      2155   CAD drawing 5414848 Rev. B   BRIGGS0616300 -         MIL-1, R, 403
                                          BRIGGS0616301
      2156   CAD drawing 5414848 Rev. C   BRIGGS0616302 -         MIL-1, R, 403
                                          BRIGGS0616303
      2157   CAD drawing 5414870          BRIGGS0616304 -         MIL-1, R, 403
                                          BRIGGS0616305
      2158   CAD drawing 5414870 Rev. A   BRIGGS0616306 -         MIL-1, R, 403
                                          BRIGGS0616307
      2159   CAD drawing 5414870 Rev. B   BRIGGS0616308 -         MIL-1, R, 403
                                          BRIGGS0616309
      2160   CAD drawing 5414870 Rev. C   BRIGGS0616310 -         MIL-1, R, 403
                                          BRIGGS0616311
      2161   CAD drawing 5414870 Rev. D   BRIGGS0616312 -         MIL-1, R, 403
                                          BRIGGS0616313
      2162   CAD drawing 5414880          BRIGGS0616314 -         MIL-1, R, 403
                                          BRIGGS0616315
      2163   CAD drawing 5414880 Rev. A   BRIGGS0616316 -         MIL-1, R, 403
                                          BRIGGS0616317
      2164   CAD drawing 5414880 Rev. B   BRIGGS0616318 -         MIL-1, R, 403
                                          BRIGGS0616319
      2165   CAD drawing 5415014          BRIGGS0616320 -         MIL-1, R, 403
                                          BRIGGS0616321
      2166   CAD drawing 5415014 Rev. A   BRIGGS0616322 -         MIL-1, R, 403
                                          BRIGGS0616323
      2167   CAD drawing 5415014 Rev. B   BRIGGS0616324 -         MIL-1, R, 403
                                          BRIGGS0616325
      2168   CAD drawing 5415014 Rev. C   BRIGGS0616326 -         MIL-1, R, 403
                                          BRIGGS0616327
      2169   CAD drawing 5415143          BRIGGS0616328 -         MIL-1, R, 403
                                          BRIGGS0616329
      2170   CAD drawing 5415143 Rev. A   BRIGGS0616330 -         MIL-1, R, 403
                                          BRIGGS0616331
      2171   CAD drawing 5415143 Rev. B   BRIGGS0616332 -         MIL-1, R, 403
                                          BRIGGS0616333
      2172   CAD drawing 5415143 Rev. C   BRIGGS0616334 -         MIL-1, R, 403
                                          BRIGGS0616335
      2173   CAD drawing 5415143 Rev. D   BRIGGS0616336 -         MIL-1, R, 403
                                          BRIGGS0616337
      2174   CAD drawing 5415324          BRIGGS0616338 -         MIL-1, R, 403
                                          BRIGGS0616339
      2175   CAD drawing 5415324 Rev. A   BRIGGS0616340 -         MIL-1, R, 403
                                          BRIGGS0616341
      2176   CAD drawing 5415324 Rev. B   BRIGGS0616342 -         MIL-1, R, 403
                                          BRIGGS0616343
      2177   CAD drawing 5415324 Rev. C   BRIGGS0616344 -         MIL-1, R, 403
                                          BRIGGS0616345
      2178   CAD drawing 5415350          BRIGGS0616346 -         MIL-1, R, 403
                                          BRIGGS0616347


                                                    -62-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2179   CAD drawing 5415350 Rev. A   BRIGGS0616348 -         MIL-1, R, 403
                                          BRIGGS0616349
      2180   CAD drawing 5415350 Rev. B   BRIGGS0616350 -         MIL-1, R, 403
                                          BRIGGS0616351
      2181   CAD drawing 5415368          BRIGGS0616352 -         MIL-1, R, 403
                                          BRIGGS0616353
      2182   CAD drawing 5415368 Rev. A   BRIGGS0616354 -         MIL-1, R, 403
                                          BRIGGS0616355
      2183   CAD drawing 5415368 Rev. B   BRIGGS0616356 -         MIL-1, R, 403
                                          BRIGGS0616357
      2184   CAD drawing 5415427          BRIGGS0616358 -         MIL-1, R, 403
                                          BRIGGS0616359
      2185   CAD drawing 5415427 Rev. A   BRIGGS0616360 -         MIL-1, R, 403
                                          BRIGGS0616361
      2186   CAD drawing 5415427 Rev. B   BRIGGS0616362 -         MIL-1, R, 403
                                          BRIGGS0616363
      2187   CAD drawing 5415427 Rev. C   BRIGGS0616364 -         MIL-1, R, 403
                                          BRIGGS0616365
      2188   CAD drawing 5415427 Rev. D   BRIGGS0616366 -         MIL-1, R, 403
                                          BRIGGS0616367
      2189   CAD drawing 5415430          BRIGGS0616368 -         MIL-1, R, 403
                                          BRIGGS0616369
      2190   CAD drawing 5415430 Rev. A   BRIGGS0616370 -         MIL-1, R, 403
                                          BRIGGS0616371
      2191   CAD drawing 5415430 Rev. B   BRIGGS0616372 -         MIL-1, R, 403
                                          BRIGGS0616373
      2192   CAD drawing 5415430 Rev. C   BRIGGS0616374 -         MIL-1, R, 403
                                          BRIGGS0616375
      2193   CAD drawing 5415448          BRIGGS0616376 -         MIL-1, R, 403
                                          BRIGGS0616377
      2194   CAD drawing 5415448 Rev. A   BRIGGS0616378 -         MIL-1, R, 403
                                          BRIGGS0616379
      2195   CAD drawing 5415448 Rev. B   BRIGGS0616380 -         MIL-1, R, 403
                                          BRIGGS0616381
      2196   CAD drawing 5415448 Rev. C   BRIGGS0616382 -         MIL-1, R, 403
                                          BRIGGS0616383
      2197   CAD drawing 5415448 Rev. D   BRIGGS0616384 -         MIL-1, R, 403
                                          BRIGGS0616385
      2198   CAD drawing 5415509          BRIGGS0616386 -         MIL-1,
                                          BRIGGS0616387           MIL-4, R, 403
      2199   CAD drawing 5415509 Rev. A   BRIGGS0616388 -         MIL-1,
                                          BRIGGS0616389           MIL-4, R, 403
      2200   CAD drawing 5415509 Rev. B   BRIGGS0616390 -         MIL-1,
                                          BRIGGS0616391           MIL-4, R, 403
      2201   CAD drawing 5415572          BRIGGS0616392 -         MIL-1, R, 403
                                          BRIGGS0616393
      2202   CAD drawing 5415572 Rev. A   BRIGGS0616394 -         MIL-1, R, 403
                                          BRIGGS0616395
      2203   CAD drawing 5415572 Rev. B   BRIGGS0616396 -         MIL-1, R, 403
                                          BRIGGS0616397
      2204   CAD drawing 5415573          BRIGGS0616398 -         MIL-1, R, 403
                                          BRIGGS0616399
      2205   CAD drawing 5415573 Rev. A   BRIGGS0616400 -         MIL-1, R, 403
                                          BRIGGS0616401
      2206   CAD drawing 5415573 Rev. B   BRIGGS0616402 -         MIL-1, R, 403
                                          BRIGGS0616403


                                                    -63-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2207   CAD drawing 5415614          BRIGGS0616404 -         MIL-1, R, 403
                                          BRIGGS0616405
      2208   CAD drawing 5415614 Rev. A   BRIGGS0616406 -         MIL-1, R, 403
                                          BRIGGS0616407
      2209   CAD drawing 5415614 Rev. B   BRIGGS0616408 -         MIL-1, R, 403
                                          BRIGGS0616409
      2210   CAD drawing 5415615          BRIGGS0616410 -         MIL-1, R, 403
                                          BRIGGS0616411
      2211   CAD drawing 5415615 Rev. A   BRIGGS0616412 -         MIL-1, R, 403
                                          BRIGGS0616413
      2212   CAD drawing 5415619          BRIGGS0616414 -         MIL-1, R, 403
                                          BRIGGS0616415
      2213   CAD drawing 5415619 Rev. A   BRIGGS0616416 -         MIL-1, R, 403
                                          BRIGGS0616417
      2214   CAD drawing 5415620          BRIGGS0616418 -         MIL-1, R, 403
                                          BRIGGS0616419
      2215   CAD drawing 5415620 Rev. A   BRIGGS0616420 -         MIL-1, R, 403
                                          BRIGGS0616421
      2216   CAD drawing 5415801          BRIGGS0616422 -         MIL-1, R, 403
                                          BRIGGS0616423
      2217   CAD drawing 5415801 Rev. A   BRIGGS0616424 -         MIL-1, R, 403
                                          BRIGGS0616425
      2218   CAD drawing 5415806          BRIGGS0616426 -         MIL-1, R, 403
                                          BRIGGS0616427
      2219   CAD drawing 5415806 Rev. A   BRIGGS0616428 -         MIL-1, R, 403
                                          BRIGGS0616429
      2220   CAD drawing 5415806 Rev. B   BRIGGS0616430 -         MIL-1, R, 403
                                          BRIGGS0616431
      2221   CAD drawing 5415806 Rev. C   BRIGGS0616432 -         MIL-1, R, 403
                                          BRIGGS0616433
      2222   CAD drawing 5416054          BRIGGS0616434 -         MIL-1, R, 403
                                          BRIGGS0616435
      2223   CAD drawing 5416054 Rev. A   BRIGGS0616436 -         MIL-1, R, 403
                                          BRIGGS0616437
      2224   CAD drawing 5416054 Rev. B   BRIGGS0616438 -         MIL-1, R, 403
                                          BRIGGS0616439
      2225   CAD drawing 5416303          BRIGGS0616440 -         MIL-1, R, 403
                                          BRIGGS0616441
      2226   CAD drawing 5416303 Rev. A   BRIGGS0616442 -         MIL-1, R, 403
                                          BRIGGS0616443
      2227   CAD drawing 5416303 Rev. B   BRIGGS0616444 -         MIL-1, R, 403
                                          BRIGGS0616445
      2228   CAD drawing 5416312          BRIGGS0616446 -         MIL-1, R, 403
                                          BRIGGS0616447
      2229   CAD drawing 5416580          BRIGGS0616448 -         MIL-1, R, 403
                                          BRIGGS0616449
      2230   CAD drawing 5416580 Rev. A   BRIGGS0616450 -         MIL-1, R, 403
                                          BRIGGS0616451
      2231   CAD drawing 5416580 Rev. B   BRIGGS0616452 -         MIL-1, R, 403
                                          BRIGGS0616453
      2232   CAD drawing 5416580 Rev. C   BRIGGS0616454 -         MIL-1, R, 403
                                          BRIGGS0616455
      2233   CAD drawing 5416695          BRIGGS0616456 -         MIL-1, R, 403
                                          BRIGGS0616457
      2234   CAD drawing 5416695 Rev. A   BRIGGS0616458 -         MIL-1, R, 403
                                          BRIGGS0616459


                                                    -64-
                                                                                         NOT
PLF   DF           DESCRIPTION              BATES NO.       OFF        OBJ        RCVD          DATE
                                                                                         RCVD
      2235   CAD drawing 5416695 Rev. B   BRIGGS0616460 -         MIL-1, R, 403
                                          BRIGGS0616461
      2236   CAD drawing 5416701          BRIGGS0616462 -         MIL-1, R, 403
                                          BRIGGS0616463
      2237   CAD drawing 5416701 Rev. A   BRIGGS0616464 -         MIL-1, R, 403
                                          BRIGGS0616465
      2238   CAD drawing 5416701 Rev. B   BRIGGS0616466 -         MIL-1, R, 403
                                          BRIGGS0616467
      2239   CAD drawing 5416899          BRIGGS0616468 -         MIL-1, R, 403
                                          BRIGGS0616469
      2240   CAD drawing 5416899 Rev. A   BRIGGS0616470 -         MIL-1, R, 403
                                          BRIGGS0616471
      2241   CAD drawing 5416907          BRIGGS0616472 -         MIL-1, R, 403
                                          BRIGGS0616473
      2242   CAD drawing 5416925          BRIGGS0616474 -         MIL-1, R, 403
                                          BRIGGS0616475
      2243   CAD drawing 5416925 Rev. A   BRIGGS0616476 -         MIL-1, R, 403
                                          BRIGGS0616477
      2244   CAD drawing 5416940          BRIGGS0616478 -         MIL-1, R, 403
                                          BRIGGS0616479
      2245   CAD drawing 5416940 Rev. A   BRIGGS0616480 -         MIL-1, R, 403
                                          BRIGGS0616481
      2246   CAD drawing 5416940 Rev. B   BRIGGS0616482 -         MIL-1, R, 403
                                          BRIGGS0616483
      2247   CAD drawing 5416995          BRIGGS0616484 -         MIL-1, R, 403
                                          BRIGGS0616485
      2248   CAD drawing 5416995 Rev. A   BRIGGS0616486 -         MIL-1, R, 403
                                          BRIGGS0616487
      2249   CAD drawing 5416995 Rev. B   BRIGGS0616488 -         MIL-1, R, 403
                                          BRIGGS0616489
      2250   CAD drawing 5416995 Rev. C   BRIGGS0616490 -         MIL-1, R, 403
                                          BRIGGS0616491
      2251   CAD drawing 5416995 Rev. D   BRIGGS0616492 -         MIL-1, R, 403
                                          BRIGGS0616493
      2252   CAD drawing 5417000          BRIGGS0616494 -         MIL-1, R, 403
                                          BRIGGS0616495
      2253   CAD drawing 5417000 Rev. A   BRIGGS0616496 -         MIL-1, R, 403
                                          BRIGGS0616497
      2254   CAD drawing 5417000 Rev. B   BRIGGS0616498 -         MIL-1, R, 403
                                          BRIGGS0616499
      2255   CAD drawing 5417000 Rev. C   BRIGGS0616500 -         MIL-1, R, 403
                                          BRIGGS0616501
      2256   CAD drawing 5417007          BRIGGS0616502 -         MIL-1, R, 403
                                          BRIGGS0616503
      2257   CAD drawing 5417007 Rev. A   BRIGGS0616504 -         MIL-1, R, 403
                                          BRIGGS0616505
      2258   CAD drawing 5417007 Rev. B   BRIGGS0616506 -         MIL-1, R, 403
                                          BRIGGS0616507
      2259   CAD drawing 5417021          BRIGGS0616508 -         MIL-1, R, 403
                                          BRIGGS0616509
      2260   CAD drawing 5417021 Rev. A   BRIGGS0616510 -         MIL-1, R, 403
                                          BRIGGS0616511
      2261   CAD drawing 5417027          BRIGGS0616512 -         MIL-1, R, 403
                                          BRIGGS0616513
      2262   CAD drawing 5417032          BRIGGS0616514 -         MIL-1, R, 403
                                          BRIGGS0616515


                                                    -65-
                                                                                                 NOT
PLF   DF            DESCRIPTION                   BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                 RCVD
      2263   CAD drawing 5417032 Rev. A         BRIGGS0616516 -         MIL-1, R, 403
                                                BRIGGS0616517
      2264   CAD drawing 5417032 Rev. B         BRIGGS0616518 -         MIL-1, R, 403
                                                BRIGGS0616519
      2265   CAD drawing 5417033                BRIGGS0616520 -         MIL-1, R, 403
                                                BRIGGS0616521
      2266   CAD drawing 5417033 Rev. A         BRIGGS0616522 -         MIL-1, R, 403
                                                BRIGGS0616523
      2267   CAD drawing 5417036                BRIGGS0616524 -         MIL-1, R, 403
                                                BRIGGS0616525
      2268   CAD drawing 5417041                BRIGGS0616526 -         MIL-1, R, 403
                                                BRIGGS0616527
      2269   CAD drawing 5417041 Rev. A         BRIGGS0616528 -         MIL-1, R, 403
                                                BRIGGS0616529
      2270   CAD drawing 5417041 Rev. B         BRIGGS0616530 -         MIL-1, R, 403
                                                BRIGGS0616531
      2271   CAD drawing 5417041 Rev. C         BRIGGS0616532 -         MIL-1, R, 403
                                                BRIGGS0616533
      2272   Snapper Pro brochure 2017          BRIGGS0616534 -         MIL-1, R, 403
                                                BRIGGS0616546
      2273   Ferris SRS Soft Ride Stand-On      BRIGGS0616547 -         MIL-1, R, 403
             brochure 2016                      BRIGGS0616548
      2274   Ferris all models brochure 2017    BRIGGS0616549 -         MIL-1, R, 403
                                                BRIGGS0616578
      2275   Ferris Z3X brochure 2017           BRIGGS0616579 -         MIL-1, R, 403
                                                BRIGGS0616580
      2276   Ferris IS 600Z brochure 2017       BRIGGS0616581 -         MIL-1, R, 403
                                                BRIGGS0616582
      2277   Ferris 400S brochure 2017          BRIGGS0616583 -         MIL-1, R, 403
                                                BRIGGS0616584
      2278   Ferris all models brochure 2018    BRIGGS0616585 -         MIL-1, R, 403
                                                BRIGGS0616618
      2279   Snapper Pro all models             BRIGGS0616619 -         MIL-1, R, 403
             brochure 2018                      BRIGGS0616631
      2280   Excel native spreadsheet:          BRIGGS0616734           MIL-1, R, 403,
             Accused Products 2011-2018                                 H, F, A
      2281   Excel native spreadsheet:          BRIGGS0617250           MIL-1, R, 403,
             Accused Products -- Sales, 2010-                           H, A, F
             2016
      2282   Scag Power Equipment Lawn          BRIGGS0617251 -         MIL-1, R, 403,
             Mower Deck                         BRIGGS0617254           H, A, F
      2283   John Deere Co. Lawn Mower          BRIGGS0617255 -         MIL-1, MIL-2,
             Deck                               BRIGGS0617266           R, 403, H, A, F
      2284   John Deere Co. Lawn Mower          BRIGGS0617267 -         MIL-1, MIL-2,
             Deck                               BRIGGS0617282           R, 403, H, A, F
      2285   Country Clipper Lawn Mower         BRIGGS0617283 -         MIL-1, R, 403,
             Deck                               BRIGGS0617290           H, A, F
      2286   Country Clipper Lawn Mower         BRIGGS0617291 -         MIL-1, R, 403,
             Deck                               BRIGGS0617298           H, A, F
      2287   Country Clipper Lawn Mower         BRIGGS0617299 -         MIL-1, R, 403,
             Deck                               BRIGGS0617306           H, A, F
      2288   Country Clipper Lawn Mower         BRIGGS0617307 -         MIL-1, R, 403,
             Deck                               BRIGGS0617315           H, A, F
      2289   Country Clipper Lawn Mower         BRIGGS0617316 -         MIL-1, R, 403,
             Deck                               BRIGGS0617324           H, A, F
      2290   Country Clipper Lawn Mower         BRIGGS0617325 -         MIL-1, R, 403,
             Deck                               BRIGGS0617327           H, A, F

                                                          -66-
                                                                                                NOT
PLF   DF            DESCRIPTION                  BATES NO.       OFF        OBJ          RCVD          DATE
                                                                                                RCVD
      2291   Country Clipper Lawn Mower        BRIGGS0617328           MIL-1, R, 403,
             Deck                                                      H, A, F
      2292   Bad Boy Mowers Lawn Mower         BRIGGS0617329 -         MIL-1, MIL-2,
             Deck                              BRIGGS0617351           R, 403, H, A, F
      2293   Husqvarna Lawn Mower Deck         BRIGGS0617352 -         MIL-1, MIL-2,
                                               BRIGGS0617371           R, 403, H, A, F
      2294   Husqvarna Lawn Mower Deck         BRIGGS0617372 -         MIL-1, MIL-2,
                                               BRIGGS0617386           R, 403, H, A, F
      2295   Cub Cadet Lawn Mower Deck         BRIGGS0617387 -         MIL-1, MIL-2,
                                               BRIGGS0617390           R, 403, H, A, F
      2296   Kubota Lawn Mower Deck            BRIGGS0617391 -         MIL-1, R, 403,
                                               BRIGGS0617397           H, A, F
      2297   Kubota Lawn Mower Deck            BRIGGS0617398 -         MIL-1, R, 403,
                                               BRIGGS0617405           H, A, F
      2298   Walker Manufacturing Lawn         BRIGGS0617406 -         MIL-1, R, 403,
             Mower Deck                        BRIGGS0617410           H, A, F
      2299   Walker Manufacturing Lawn         BRIGGS0617411 -         MIL-1, MIL-2,
             Mower Deck                        BRIGGS0617415           R, 403, H, A, F
      2300   Walker Manufacturing Lawn         BRIGGS0617416 -         MIL-1, R, 403,
             Mower Deck                        BRIGGS0617418           H, A, F
      2301   Beeline Mowers Lawn Mower         BRIGGS0617419 -         MIL-1, R, 403,
             Deck                              BRIGGS0617423           H, A, F
      2302   Woods Equipment Co. Lawn          BRIGGS0617424 -         MIL-1, MIL-2,
             Mower Deck                        BRIGGS0617429           R, 403, H, A, F
      2303   Swisher Lawn Mower Deck           BRIGGS0617430 -         MIL-1, MIL-2,
                                               BRIGGS0617457           R, 403, H, A, F
      2304   Bush Hog Lawn Mower Deck          BRIGGS0617458 -         MIL-1, MIL-2,
                                               BRIGGS0617459           R, 403, H, A, F
      2305   Dixie Chopper Lawn Mower          BRIGGS0617460 -         MIL-1, R, 403,
             Deck                              BRIGGS0617464           H, A, F
      2306   Dixie Chopper Lawn Mower          BRIGGS0617465 -         MIL-1, R, 403,
             Deck                              BRIGGS0617469           H, A, F
      2307   Dixie Chopper Lawn Mower          BRIGGS0617470 -         MIL-1, R, 403,
             Deck                              BRIGGS0617474           H, A, F
      2308   Dixie Chopper Lawn Mower          BRIGGS0617475 -         MIL-1, R, 403,
             Deck                              BRIGGS0617479           H, A, F
      2309   Dixie Chopper Lawn Mower          BRIGGS0617480 -         MIL-1, R, 403,
             Deck                              BRIGGS0617484           H, A, F
      2310   Country Clipper online brochure   BRIGGS0617485 -         MIL-1, R, 403,
                                               BRIGGS0617492           H, A, F
      2311   Country Clipper Lawn Mower        BRIGGS0617493 -         MIL-1, R, 403,
             Deck                              BRIGGS0617493           H, A, F
      2312   Cub Cadet Lawn Mower Deck         BRIGGS0617494           MIL-1, MIL-2,
                                                                       R, 403, H, A, F
      2313   Ferris IS online video homepage   BRIGGS0617495 -         MIL-1, R, 403,
                                               BRIGGS0617497           H, A, F
      2314   Husqvarna Lawn Mower Deck         BRIGGS0617498           MIL-1, MIL-2,
                                                                       R, 403, H, A, F
      2315   Walker Lawn Mower Deck            BRIGGS0617499 -         MIL-1, MIL-2,
                                               BRIGGS0617500           R, 403, H, A, F
      2316   Wright Lawn Mower Deck            BRIGGS0617501 -         MIL-1, R, 403,
                                               BRIGGS0617503           H, A, F
      2317   Video: Ferris IS                  BRIGGS0617504           MIL-1, R, 403,
                                                                       H, A, F
      2318   Video: Wright Deck                BRIGGS0617505           MIL-1, R, 403,
                                                                       H, A, F
      2319   Video: Grasshopper Deck           BRIGGS0617506           MIL-1,

                                                         -67-
                                                                                                  NOT
PLF   DF           DESCRIPTION                BATES NO.         OFF          OBJ          RCVD               DATE
                                                                                                  RCVD
                                                                        MIL-2, R, 403,
                                                                        H, A, F
      2320   Video: Bad Boy Deck           BRIGGS0617507                MIL-1, MIL-2,
                                                                        R, 403, H, A, F


                                    Exhibit List: Exmark’s Grounds for Objection


      MIL-1      Subject to Exmark’s Motion in Limine #1



      MIL-2      Subject to Exmark’s Motion in Limine #2



      MIL-4      Subject to Exmark’s Motion in Limine #4


                 Relevance: Exmark objects to these exhibits on the grounds that they are not relevant.
      R
                 (Fed. R. Evid. 401, 402)

                 Authenticity: Exmark objects to these exhibits on the grounds that Briggs has failed to
      A          satisfy the requirement(s) of authenticating the exhibits.
                 (Fed. R. Evid. 901)

                 Foundation: Exmark objects to these exhibits on the grounds that Briggs has failed to
      F
                 satisfy the requirement of laying foundation for the exhibits.

                 Hearsay: Exmark objects to these exhibits on hearsay grounds.
      H
                 (Fed. R. Evid. 801, 802)

                 Prejudicial: Exmark objects to these exhibits including on the grounds that their
                 probative value is substantially outweighed by the danger of unfair prejudice,
      403        confusing the issues, misleading the jury, undue delay, wasting time, and/or
                 cumulative evidence.
                 (Fed. R. Evid. 403)


      408        Offer to Compromise: Exmark objects to these exhibits under Fed. R. Evid. 408.


                 Incomplete Document: Exmark objects to these exhibits on the grounds that they fail
                 to include other parts or other writings or recorded statements that in fairness ought to
      106
                 be considered at the same time.
                 (Fed. R. Evid. 106, 403)




                                                      -68-
                                CERTIFICATE OF SERVICE

I certify that on October 12, 2018, I served the foregoing on all counsel of record including:

             J. Derek Vandenburgh                  Marc A. Cohn

             Joseph W. Winkels                     Matthew M. Wolf

             Alexander S. Rinn                     William Louden

             Jill R. Ackerman                      John P. Passarelli

             Amy De Witt                           Carol A. Svolos




                                      s/ Alexander S. Rinn
                                      J. Derek Vandenburgh (admitted pro hac vice)
                                      Joseph W. Winkels (admitted pro hac vice)
                                      Alexander S. Rinn (admitted pro hac vice)
                                      CARLSON, CASPERS, VANDENBURGH &
                                          LINDQUIST, P.A.
                                      225 South Sixth Street, Suite 4200
                                      Minneapolis, MN 55402
                                      Phone: 612-436-9600
                                      Fax: 612-436-9605
                                      dvandenburgh@carlsoncaspers.com
                                      jwinkels@carlsoncaspers.com
                                      arinn@carlsoncaspers.com




                                               -69-
Attachment 3
                                       PAUL JOHN STRYKOWSKI
                                      Taylor Distinguished Professor
                                Associate Dean for Undergraduate Programs

                                   College of Science and Engineering
                                        University of Minnesota
                                     Minneapolis, Minnesota 55455
                                            pstry@umn.edu


EDUCATION
Ph.D.            Mechanical Engineering, Yale University, December 1986
M.Phil.          Mechanical Engineering, Yale University, December 1985
M.S.             Mechanical Engineering, Yale University, December 1983
B.S.             Mechanical Engineering, University of Wisconsin, May 1982


UNIVERSITY OF MINNESOTA
Associate Dean      Undergraduate Programs, College of Science and Engineering, July 2007 –
Professor           Department of Mechanical Engineering, September 1997 –
Associate Professor Department of Mechanical Engineering, September 1993 – August 1997
Assistant Professor Department of Mechanical Engineering, September 1988 – August 1993


PROFESSIONAL EXPERIENCE
Doctoral Co-Directive Status, Department of Mechanical Engineering, Florida State University, June 1995 –
Adjunct Professor, Department of Mechanical Engineering, Florida A&M University, June-Aug., 1992-1994
Post Doctoral Fellowship, German Aerospace Research Establishment, Göttingen, Germany, Oct. 1986-June 1988
Graduate Research Assistant, Department of Mechanical Engineering, Yale University, Sept. 1982 – Sept. 1986
Undergraduate Research Assistant, Chemical Engineering, University of Wisconsin, Sept. 1981–May 1982


RECOGNITIONS
Taylor Distinguished Professor, 2011
Seven Wonders of Engineering Awards, Minnesota Society of Professional Engineers 2004
Horace T. Morse Distinguished Teaching Professor 2000
Charles E. Bowers Faculty Teaching Award 2000
George Taylor Alumni Association Distinguished Teaching Award 1999
Outstanding Professor Award, Mechanical Engineering 1989, 1999
SAE Ralph R. Teetor Educational Award 1994
George Taylor Career Development Award 1993
ASME Minnesota Young Mechanical Engineer of the Year 1992
University Scholars Faculty Appreciation Award 1990, 1992
Sheffield Scientific Fellowship, Yale University 1982


RESEARCH INTERESTS
Research examines both fundamental physics and applied fluid mechanics of non-reacting and reacting
flows. Studies include transitional and turbulent free shear flows experiencing density variation, curvature,
compressibility, and heat release. Particular attention is paid to the underlying local and global stability
characteristics of the shear flow and the extent to which stability impacts flow control. Spatio-temporal
stability theory is used to understand flow receptivity, most notably in scenarios where absolute and
convective instability dictate flow physics. Dynamic conditions range from low-speed liquid flows to high-
speed compressible gas flows.




                                                                                         November 3, 2014
TEACHING INTERESTS
Primary teaching interests in the following areas: thermodynamics, fluid mechanics, gas dynamics,
combustion, experimental methods, heat transfer laboratory, gas turbine engines, convection. Courses
taught while at the University of Minnesota include: ME 3331 (thermodynamics), ME 3322 (fluid flow & heat
transfer), ME 4054 (senior design), ME 4331 (thermal engineering laboratory), ME 5344 (gas dynamics); ME
5446 (combustion), ME 5462 (gas turbine engines), ME 8331 (convection), ME 8337 (experimental methods),
ME 8390 (turbulent shear layers)


SOCIETAL AFFILIATIONS
American Institute of Aeronautics and Astronautics
American Physical Society – Division of Fluid Dynamics
American Society of Engineering Education
American Society of Mechanical Engineers


CONSULTING SERVICES
Dorsey & Whitney: matter of Osteotech vs. RTI, Expert Witness; 2009
   Re: Fluid dynamics and pressure associated with cleaning bone samples
Benedict Engineering: matter involving Braun; experimental trials; 2008
   Re: Velocity measurements behind blades in electric razors
Merchant & Gould: matter of Donaldson vs. Baldwin Filters; Expert Witness; 2007
   Re: Airflow characteristics and design of diesel engine filters
Dorsey & Whitney: matter of Brita vs. Pur; Expert Witness; 2000
   Re: Pressure and hydrostatic pressure in water filtration systems
Merchant & Gould: matter of Toro vs. White Consolidated Industries; Expert Witness; 1996-2002
   Re: Performance of hand-held convertible vacuum-blowers


UNIVERSITY SERVICE ACTIVITIES
University
  Associate Dean for Undergraduate Programs, 2007 – present
  General Research Advisory Committee, 1997 – present; Chair 2005 – 2010
  Preparing Future Faculty Advisees: A. Fleischer 1998-99, R. Kaszeta 1998-99; L. Cao 1999-00; A.
   Behrens 2004-05; V. Srinivasan 2004-05; M. Hallberg 2006-07; T. Shepard 2008-09
  Bush Program Resource Teacher, 1998-99, Advisees: T. Augst, English, J. Tsai, Psychology; D.
   Frisbie, Chem. Engr.; P. Novak, Civil E.; S. Kuftinec, Theater Art & Dance; A. Sage, Clinical
   & Population Sciences
  IT Consultative Committee, 2002 – 2003
  Faculty Development Working Group, 2000 – 2001
  Tau Beta Pi, Faculty Advisor, 1993 – 1997
Departmental
  Post Tenure Review Committee, 2006 – present
  ABET Review, Chair 2005 – 2008
  THT Division Director, 2005 – 2008
  Promotion & Tenure Committee, 2006 – 2007
  Strategic Planning Committee, 2000 – 2006; Chair 2005 – 2006
  Undergraduate Curriculum Committee, Chair 1997 – 2006
  Latin Honor’s Program, Chair 1997 – 2002
K-12 Outreach
  Young Scientists Roundtable (Cable TV) – Why Airplanes Fly and Knuckleballs Dance
  Edina Scientific Youth Forum – Introducing Young Scientists to Fun Fluid Mechanics
  ERC Fluid Power – The Magic of Fluid Mechanics (Fond du Lac Tribal College; Henry High School)
  Zachary Lane Elementary School – Why Things Fly
Other Professional Service Activities
  Reviewer: J. Fluid Mech., Phys. Fluids, AIAA J., J. Fluids Engr., J. Comp. Phys., Exp. Fluids, others
  Organizer of International Symposium on Combustion and Noise Control, Kauai, Hawaii, Dec. 2008
  Review Panel, Northeastern University Graduate Program, Mechanical Engineering, Boston, Feb. 2005



                                                  -2-
 Office Naval Research Program Review, MIT, Cambridge, June 2004
 NATO Consultant to Portuguese Air Force Academy — RTA, Lisbon, Portugal 2002
 Organizer of 13 Propulsion Conference, Hyatt Hotel Minneapolis, 10-12 August 2000
                 th



 Organizing Committee, 4 AIAA Shear Flow Control Conference, Snowmass, CO., June 29-July 2, 1997
                            th



 NSF Research Panel Equipment Grants, Washington, D.C., May 1992
Consulting Activities
 Tennant Company; Halo Innovations (Advisory Board); Concorde International; RivaTec (Advisory
 Board); Benedict Engineering; Merchant & Gould; Dorsey & Whitney


GRADUATE STUDENT ADVISED — Ph.D.
M.P. Hallberg, “The onset, frequency selection, and control of nonlinear global modes in low-density
     jets,” Ph.D. Thesis, University of Minnesota, December 2011.
M.J. Anderson, “Global dynamics of a dump combustor using momentum-driven countercurrent
     shear,” Ph.D. Thesis, University of Minnesota, August 2011.
T.G. Shepard, “Bubble size effect on effervescent atomization,” Ph.D. Thesis, University of Minnesota,
     June 2011.
A. Alshare, “Simulations of flow and heat transfer in a serpentine heat exchanger having dispersed
     resistance with porous-continuum and continuum models,” Ph.D. Thesis, University of Minnesota,
     April 2007 (co-advised with T. Simon).
A.A. Behrens, “Reacting flow studies in a dump combustor: enhanced volumetric heat release rates and
     flame anchorability,” Ph.D. Thesis, University of Minnesota, January 2007.
D.J. Forliti, “Controlling dump combustor flows using countercurrent shear,” Ph.D. Thesis, University of
     Minnesota, October 2001.
S.B. Lonnes, "Flame speed control using a countercurrent swirl combustor," Ph.D. Thesis,
     University of Minnesota, May 1998.
A.S.D. Khemakhem, "An experimental study of turbulent countercurrent shear layers," Ph.D. Thesis,
     University of Minnesota, Sept. 1997.
R.K. Wilcoxon, "Mixing enhancement in an axisymmetric jet with annular counterflow,"
     Ph.D. Thesis, University of Minnesota, Sept. 1996.
S. Jendoubi, "Local and global instability of axisymmetric jets with external flow," Ph.D. Thesis,
     University of Minnesota, June 1995.
S.G. Russ, "Turbulence and entrainment in plasma and heated jets," Ph.D. Thesis, University of
     Minnesota, March 1993 (co-advised with E. Pfender).


GRADUATE STUDENTS ADVISED — M.S.
J. Lutz, “Instantaneous flame anchor measurements behind a rearward-facing step,” Master of Science,
     University of Minnesota, May 2014
D. Vetter, “Enhancement of turbulent mixing in a rearward-facing step geometry using microjets,”
     Master of Science, University of Minnesota, May 2014.
S. Moore, “Frequency scaling and characterization of the isothermal flow in a step combustor,” Master of
     Science, University of Minnesota, September 2013.
S. Beard, “The effect of microjets on heat release rates in an axisymmetric dump combustor,” Master of
     Science, University of Minnesota, June 2011.
V. Yu, M.D., “Resistance-compliance product in parallel fluidic systems in a fluid dynamics model of the
     inner ear,” Master of Science, University of Minnesota, May 2009 (co-advised with R. Odland, M.D.)
D. Kacmarynski, M.D., “An engineering model used to evaluate the nasal airway of a child with vomer
     flap repair of wide cleft palate deformity,” Master of Science, University of Minnesota, May 2007. (co-
     advised with J.D. Sidman, M.D. and S.C. Levine, M.D.)
T. Gehrett, “Evaluation of recoverable steam turbine efficiency losses: a presentation and critical review
     of the popular steam path audit,” Master of Science, University of Minnesota, August 2006.
T. Horner, “Emission characteristics and performance of a microturbine engine,” Master of Science,
     University of Minnesota, Feb. 2005
N. Sundquist, “Alternative fuel sources for the internal combustion engine: biodiesel,” Master of Science,
     University of Minnesota, May 2004
S. White, “Automating the SR-30 gas turbine engine,” Master of Science, University of Minnesota, April
     2003.



                                                    -3-
B.A. Tang, “An experimental investigation of planar countercurrent turbulent shear layers,” Master of
     Science, University of Minnesota, May 2002.
D.A. Wulfman, “Thermo/mechanical design, modeling, and testing of shape memory actuated minimal
     and micro invasive probe systems, Master of Science, University of Minnesota, May 2002 (co-advised
     with A. Erdman)
C. Rumchik, “Modeling counterflow thrust vectoring with Fluent,” Master of Science, University of
     Minnesota, August 2002.
A. Witkowski, “Thermodynamic analysis of SR-30 gas turbine engine,” Master of Science, University of
     Minnesota, September 2001.
R.D. Gillgrist, "A fundamental study of thrust vector control using counterflow," Master of Science,
     University of Minnesota, March 1999.
G. Schmid, "An experimental and modeling study of jet attachment during counterflow thrust
     vectoring," Master of Science, University of Minnesota, June 1996.
M.R. Van der Veer, "Counterflow thrust vectoring of a subsonic rectangular jet," Master of Science,
     University of Minnesota, March 1995.
G.L. Dittmann, “Controlling vortex shedding behind bluff objects,” Master of Science, University of
     Minnesota, Jan. 1993.
P.J. Trongard, “Nucleation of supersaturated solutions,” Master of Science, University of Minnesota,
     January 1993.
M.L. Miller, "The universal nature of vortex shedding behind circular cylinders at low Reynolds
     numbers," Master of Science, University of Minnesota, Sept. 1991.
D.L. Niccum, "The influence of velocity ratio on a counterflowing circular jet," Master of Science,
     University of Minnesota, Dec. 1990.


ACTIVE STUDENT ADVISEES
Ph.D. Candidates:     C. Rumchik (anticipated graduation May 2012)
                      S. White (anticipated graduation May 2014)

UNDERGRADUATE RESEARCH ASSISTANTS
C. Thyen UROP 1989; P. Tuma NSF-UROP 1990; S. Gunderson NSF-UROP 1991; D. Forliti NSF-UROP
1992; M. Walberg NSF-UROP 1992; B. Wilson Research Scholarship 1992; G. King Honor’s Thesis 1993; D.
Wulfman Honor’s Thesis 1994; J. Weiler Honor’s Thesis 1994; A. Krolnick Honor’s Thesis 1994; D.
Wangensteen Honor’s Thesis 1995; M. Berrada Research Assistant 1997; C. Lau Presidential Mentoring
1997; M. Anderson Research Assistant 2003; P. Cronin Research Assistant 2004; R. Anderson NSF-UROP
2004; J. Mach NSF-UROP 2004; V. Wang NSF-UROP 2005; J. Lutz Research Assistant 2005; J. Wanner
Honor’s Thesis 2005; B. Hathaway NSF-UROP 2006; C. McMahon Research Assistant 2006; I. Beavers
Research Assistant 2008; D. Lindblom Research Assistant 2008; G. Erzberge Research Assistant 2008; P.
Tracy Research Assistant 2009-10; L. McDonald Research Assistant 2010-11 Summa Cum Laude; B. Yan
Research Assistant 2010-11 Latin Honor’s Thesis; V. Troutman Research Assistant 2012-13 Latin Honor’s
Thesis.


INVITED SEMINARS
Workshop on Fluid Mechanics Research: Historical Review, Present Challenges and Future Prospects,
   Florida State University. Tallahassee, Florida, October 18-19, 2013. Keynote Lecture: “High-speed
   flow research: accomplishments made through collaboration.”

University of Minnesota – Duluth, Mechanical Engineering Departmental Seminar, Duluth, MN, October
   1, 2012, “Experimental and computational studies to advance the operability and performance of
   combustion systems adopting fluidic control.”

Louisiana State University, Mechanical Engineering Departmental Seminar, Baton Rouge, LA, February 6,
   2009, “Local and global instabilities: free shear layers and their control.”

International Centre for Mechanical Sciences (CISM) Udine, Italy, June 9-13, 2008, “ Advanced School:
    Instabilities of flow with and without heat transfer and chemical reaction.” 5-day short course




                                                  -4-
University of Illinois at Chicago, Mechanical and Industrial Engineering Department, Chicago, IL, 7
   February 2006, “On the universality and control of global instabilities in free shear flows.”

International Symposium on Recent Advances in Aeroacoustics and Active Flow-Noise Control, Jan. 4-6 ,   th



    2005, Fort Aguada Beach, Goa, India, “Manipulating free shear layers to control reacting and non-
    reacting flows.”

NASA Langley Research Center, Hypersonic Air Breathing Propulsion Branch, June 30, 2004, Langley,
  VA, “Low Mach scramjet flameholder stabilization.”

University of Virginia, Department of Mechanical and Aerospace Engineering Seminar, Charlottesville,
   VA, 4 March 2004, “Flow control exploiting shear-layer instabilities.”

Florida State University, Tallahassee, FL, 12 November 2003, “Stability of spatial and temporal modes in
    free shear layers.”

Yale University, New Haven, CT, February 5, 2003, “Control of non-reacting and reacting free shear
    flows.”

Naval Air Warfare Center, China Lake, CA, 18 October 2002, “Transitioning fundamental science to
   technology: thrust vector control at supersonic off-design conditions.”

NATO Research and Technology Organization, 28-30 July 2002, Portuguese Air Force Academy, Sintra,
  Portugal, “Non-Reacting and Reacting Shear Flow Control,”

Science & Technology Workshop for Reducing Naval Aircraft Noise, 30-31 October 2001, Arlington, VA,
    “Novel Approaches for Noise Abatement.”

Naval Air Warfare Center, China Lake, CA, 12 February 2001, “Thrust Vector Control using
   Counterflow.”

Indian Institute of Technology, Recent Advances in Experimental Fluid Mechanics, Kanpur, India, 18-20
    December 2000, “Flow Control Applications using Countercurrent Shear.”

IEEE International Conference on Control Applications, August 22-26, 1999, Kohala Coast, Hawaii,
   "Controlling Flame Speed using Countercurrent Shear."

Pratt & Whitney Nozzle Technology Seminar, April 17, 1998, West Palm Beach, Florida. "Counterflow
    Fluidic Thrust Vector Control for Propulsion Applications."

International Conference on Thermomechanics and Hydrodynamics , June 17-19, 1997, Brno, Czech
    Republic, "Vectoring Thrust using Shear Layer Control."

Euromech Colloquium — Dynamics of Localized Disturbances in Engineering Flows, April 1-3, 1996,
   Karlsruhe, Germany. "Local and Global Instabilities of Jet Flow Fields."

Wright Patterson Air Force Base, 28 February 1996, Dayton, Ohio, "Multiaxis Thrust Vector Control of
   Supersonic Jets using Counterflow."

Stanford University, Fluid Mechanics Seminar, Feb. 27, 1996, Stanford, California, "Exploring the
    Connection between Local Stability Concepts and Global Shear Flow Control."

NASA Langley Research Center, Jan. 24, 1996, Hampton, Virginia, “Thrust Vectoring and Mixing of
  Supersonic Jets using Counterflow.”

ASME/JSME Fluids Engineering Conference, Aug. 13-18, 1995, Hilton Head, S.C., "The Role of Velocity
   Ratio on Supersonic Jet Mixing."




                                                   -5-
Pratt & Whitney Aircraft Engines, West Palm Beach, Florida, 17 February 1994, "Counterflow Supersonic
    Nozzle Technology."

McDonnell Douglas Aerospace, St. Louis, Missouri, 28 July 1994, "Fluidic Control of High Temperature
   Subsonic Jets."

Florida A&M and Florida State Universities, Department of Mechanical Engineering, 3 September 1991,
    "Self-Excitation and Mixing in Variable-Density Subsonic Jets with Counterflow."

University of Wisconsin, Engineering Research Center for Plasma-Aided Manufacturing, 14 December,
   1990, "The Effects of Density and Velocity Ratio on the Stability of Subsonic Jets."

University of Minnesota, Department of Aerospace Engineering & Mechanics, 26 October 1990, "The
   Global Instability of Countercurrent Mixing Layers."


JOURNAL PUBLICATIONS & BOOK CHAPTERS
H. Kanchi, K. Russell, M.J. Anderson, S.P. Beard, P.J. Strykowski, and F. Mashayek, “Fluidic control
with microjets in dump combustors,” International Journal of Heat and Mass Transfer, Volume 54, 2011,
pp. 5395-5405.

A.A. Alshare, P.J. Strykowski, and T.W. Simon, “Modeling of unsteady and steady fluid flow, heat
transfer and dispersion in porous media using unit cell scale,” International Journal of Heat and Mass
Transfer, Volume 53, 2010, pp. 2294-2310.

V.M. Yu, P.J. Strykowski, and R.M. Odland, “A preliminary theoretical model of hydrodynamics in
the inner ear,” Ear, Nose and Throat Journal, Volume 89, Number 4, 2010, pp 164-168.

V. Srinivasan, M.P. Hallberg, and P.J. Strykowski, “Viscous linear stability of axisymmetric low-
density jets: parameters influencing absolute instability,” Physics of Fluids, Volume 22, Number 2, 2010,
024103.

A.A. Alshare, T.W. Simon, and P.J. Strykowski, “Simulations of flow and heat transfer in a serpentine
heat exchanger having dispersed resistance with porous-continuum and continuum models,”
International Journal of Heat and Mass Transfer, Volume 53, 2010, pp. 1088-1099.

A.A. Behrens, J.M Lutz, and P.J. Strykowski, “Instantaneous flame anchor measurements behind a
rearward-facing step,” AIAA Journal, Volume 47, Number 6, 2009, pp. 1350-1357.

M.P. Hallberg and P.J. Strykowski, Open-loop control of fully nonlinear self-excited oscillations,”
Physics of Fluids, Volume 20, 2008, 041703.

A.A. Behrens and P.J. Strykowski, “Controlling volumetric heat release rates in a dump combustor
using countercurrent shear,” AIAA Journal, Volume 45, Number 6, 2007, pp. 1317-1323.

M.P. Hallberg, V. Srinivasan, P. Gorse, and P.J. Strykowski, “Suppression of global modes in low-
density axisymmetric jets using coflow,” Physics of Fluids, Volume 19, 2007, 014102.

R.D. Gillgrist, D.J. Forliti, and P.J. Strykowski, “On the mechanisms affecting fluidic vectoring using
suction,” Journal of Fluids Engineering, Volume 129, Number 1, 2007, pp. 91-99.

M.P. Hallberg and P.J. Strykowski, “On the universality of global modes in low-density jets,” Journal of
Fluid Mechanics, Volume 569, 2006, pp. 493-507.

D.J. Forliti, A.A. Behrens, B.A. Tang, and P.J. Strykowski, “Prevaporized JP-10 combustion and the
enhanced production of turbulence using countercurrent shear,” Combustion Processes in Propulsion,
Chapter 8, Elsevier Press, 2006, pp. 75-86.




                                                     -6-
D.J. Forliti, B.A. Tang, and P.J. Strykowski, “An experimental investigation of planar countercurrent
turbulent shear layers,” Journal of Fluid Mechanics, Volume 530, 2005, pp. 241-264.

D.J. Forliti and P.J. Strykowski, “Controlling turbulence in a rearward-facing combustor using
countercurrent shear,” Journal of Fluids Engineering, Volume 127, Number 5, 2005, pp. 438-448.

A.A. Behrens, M.P. Hallberg, D.J. Forliti, and P.J. Strykowski, “Combustion control of premixed &
prevaporized JP-10 in air downstream of a backward-facing step using steady counterflow,” Advances
in Combustion and Noise Control, Chapter 7, Cranfield University Press, 2005, pp. 99-114.

S. Lonnes, D. Hofeldt, and P. Strykowski, “Flame speed control using a countercurrent swirl
combustor,” Advances in Chemical Propulsion: Science to Technology, Chapter 17, CRC Press, 2002, pp.
277-290.

F.S. Alvi, P.J. Strykowski, A. Krothapalli, and D.J. Forliti, "Vectoring thrust in multiaxes using confined
shear layers," Journal of Fluids Engineering, Volume 122, Number 3, 2000, pp. 3-13.

D.J. Forliti, P.J. Strykowski and K. Debatin, "Bias and precision errors of digital particle image
velocimetry," Experiments in Fluids, Volume 28, Number 5, 2000, pp. 436-447.

P.J. Strykowski, and A. Krothapalli, “Vectoring thrust using confined shear layers,” Naval Research
Reviews, Volume 51, Numbers 3-4, 1999, pp. 24-34.

F.S. Alvi and P.J. Strykowski, "Forward flight effects on counterflow thrust vector control of a
supersonic jet," AIAA Journal, Volume 37, Number 2, 1999, pp. 279-281.

A. Krothapalli, P.J. Strykowski, and C.J. King, "Origin of streamwise vortices in supersonic jets," AIAA
Journal, Volume 36, Number 5, 1998, pp. 869-872.

M.R. Van der Veer and P.J. Strykowski, "Counterflow thrust vector control of subsonic jets: continuous
and bistable regimes," AIAA Journal of Propulsion and Power, Volume 13, Number 3, 1997, pp. 412-420.

P.J. Strykowski, A. Krothapalli and D.J. Forliti, "Counterflow thrust vectoring of supersonic jets," AIAA
Journal, Volume 34, Number 11, 1996, pp. 2306-2314.

D.M. Washington, F.S. Alvi, P.J. Strykowski and A. Krothapalli, "Multiaxis fluidic thrust vector control
of a supersonic jet using counterflow," AIAA Journal, Volume 34, Number 8, 1996, pp. 1734-1736.

P.J. Strykowski, A. Krothapalli, and S. Jendoubi, "The effect of counterflow on the development of
compressible shear layers," Journal of Fluid Mechanics, Volume 308, 1996, pp. 63-96.

S. Russ, E. Pfender, and P.J. Strykowski, "Unsteadiness and mixing in thermal plasma jets," Plasma
Chemistry and Plasma Processing, Volume 14, Number 4, 1994, pp. 425-436.

S. Jendoubi and P.J. Strykowski, "Absolute and convective instability of axisymmetric jets with
external flow," Physics of Fluids, Volume 6, Number 9, 1994, pp. 3000-3009.

S. Russ, P.J. Strykowski, and E. Pfender, "Mixing in plasma and low density jets," Experiments in Fluids,
Volume 16, 1994, pp. 297-307.

S. Russ and P.J. Strykowski, "Turbulent structure and entrainment in heated jets: the effect of initial
conditions," Physics of Fluids A, Volume 5, Number 12, 1993, pp. 3216-3225.

P.J. Strykowski, A. Krothapalli, and D. Wishart, "The enhancement of mixing in high-speed heated jets
using a counterflowing nozzle." AIAA Journal, Volume 31, Number 11, 1993, pp. 2033-2038.

P.J. Strykowski and R.K. Wilcoxon, "Mixing enhancement due to global oscillations in jets with
annular counterflow." AIAA Journal, Volume 31, Number 3, 1993, pp. 564-570.



                                                     -7-
P.J. Strykowski and S. Russ, "The effect of boundary-layer turbulence on mixing in heated jets."
Physics of Fluids A, Volume 4, Number 5, 1992, pp. 865-868.

P.J. Strykowski and D.L. Niccum, "The influence of velocity and density ratio on the dynamics of
spatially developing mixing layers." Physics of Fluids A, Volume 4, Number 4, 1992, pp. 770-781.

P.J. Strykowski and D.L. Niccum, "The stability of countercurrent mixing layers in circular jets."
Journal of Fluid Mechanics, Volume 227, 1991, pp. 309-343.

P.J. Strykowski and K. Hannemann, "Temporal simulation of the wake behind a circular cylinder in
the neighborhood of the critical Reynolds number." Acta Mechanica, Volume 90, 1991, pp. 1-20.

P.J. Strykowski and K.R. Sreenivasan, "On the formation and suppression of vortex 'shedding' at low
Reynolds numbers." Journal of Fluid Mechanics, Volume 218, 1990, pp. 71-107.

K.R. Sreenivasan and P.J. Strykowski, "Stabilization effects in flow through helically coiled pipes."
Experiments in Fluids, Volume 1, 1983, pp. 31-36.

K.R. Sreenivasan and P.J. Strykowski, "An instability associated with a sudden expansion in a pipe
flow." Physics of Fluids, Volume 26, Number 10, 1983, pp. 2766-2768.


CONFERENCE PROCEEDINGS
D. Law, T. Shepard, and P.J. Strykowski, “Numerical simulations of near-nozzle exit characteristics for
an effervescent atomizer at low gas to liquid mass flow ratio,” Proceedings of ASME 2014 4 Joint US-
                                                                                            th



European Fluids Engineering Division Summer Meeting, Paper FEDSM2014-21290, Chicago, IL, 3-7
August, 2014.

H. Kanchi, K. Russell, S. Hedeyat, F. Mashayek, M.J. Anderson, S.P. Beard, and P.J. Strykowski,
“Experimental and computational studies to advance operability and performance of combustion
systems adopting fluidic control,” Proceedings 23 Propulsion Conference, Washington, DC,
                                                  rd



September 13-15, 2011, pp. 1-49.

P. Kalghatgi, S. Acharya, and P.J. Strykowski, “Mean flow characteristics of planar countercurrent
shear flow in dump geometry,” Proceedings ASME International Mechanical Engineering Congress
and Exposition, Paper IMECE2011-63312, Denver, CO, 11-17 November, 2011.

H. Kanchi, K. Russell, F. Mashayek, M.J. Anderson, S.P. Beard, and P.J. Strykowski, “Experimental and
computational studies to advance operability and performance of combustion systems adopting
fluidic control,” Proceedings 22 Propulsion Conference, Washington, DC, June 22-25, 2010.
                                  nd




M.J. Anderson and P.J. Strykowski, “Exploiting global instabilities for efficient flame anchoring and
compact combustion,” Proceedings 21 Propulsion Conference, Monterey, CA, June 9-11, 2009.
                                       st




J.M. Lutz, A.B. Hoxie, and P.J. Strykowski, “Performance of suction-based counterflow in reacting step
geometries,” Proceedings 20 Propulsion Conference, Alexandria, VA, Dec. 12-14, 2007.
                             th




D. Outcalt, M. Hallberg, G. Yang, J. Heberlein, P. Strykowski, and E. Pfender, “Diagnostics and control
of instabilities in a plasma spray torch,” 18 International Symposium on Plasma Chemistry, Kyoto,
                                            th



Japan, Aug. 26-31, 2007.

A.A. Behrens, J.M. Lutz, and P.J. Strykowski, “Instantaneous flame anchor measurements behind bluff
bodies,” Proceedings 19 Propulsion Conference, Costa Mesa, CA, Dec. 18-20, 2006.
                        th




M.P. Hallberg and P.J. Strykowski, “Stability and control of very low density axisymmetric jets,” 3   rd



AIAA Flow Control Conference, paper AIAA-2006-3704, San Francisco, CA, 5-8 June 2006.




                                                       -8-
J. Heberlein, J.P. Trelles, D. Outcalt, M. Hallberg, P. Strykowski and E. Pfender, “Control of fluid
dynamic instabilities in plasma torches – key to reproducible atmospheric pressure plasma spray
coatings,” 9 Materials Science Workshop, Technical University Chemnitz, Chemnitz, Germany, Sept. 7
           th



and 8, 2006, Proceedings pp. 257-262.

D. Dores, M. Madruga Santos, A., Krothapalli, L. Lourenco, E. Collins Jr., F. Alvi, and P.J. Strykowski,
“Characterization of a counterflow thrust vectoring scheme on a gas turbine engine exhaust jet,” 3    rd



AIAA Flow Control Conference, paper AIAA-2006-3516, San Francisco, CA, 5-8 June 2006.

D. Outcalt, M. Hallberg, G. Yang, J. Heberlein, E. Pfender, P. Strykowski, “Instabilities in plasma spray
jets,” International Thermal Spray Conference, Seattle, WA, 15-18 May 2006.

D.J. Forliti, A.A. Behrens, P.J. Strykowski, and B.A. Tang, “Enhancing combustion in a dump
combustor using countercurrent shear. Part I: nonreacting flow control and preliminary combustion
results,” Proceedings ASME International Mechanical Engineering Congress and Exposition, Paper
IMECE2005-81267, Orlando, FL., 5-11 Nov. 2005.

A.A. Behrens, M.J. Anderson, P.J. Strykowski, and D.J. Forliti, “Enhancing combustion in a dump
combustor using countercurrent shear. Part II: heat release rate measurements and geometry effects,”
Proceedings ASME International Mechanical Engineering Congress and Exposition, Paper
IMECE2005-81274, Orlando, FL., 5-11 Nov. 2005.

J. Heberlein, D. Outcalt, M. Hallberg, G. Yang, P. Strykowski, E. Pfender, “Fluid dynamic stability of
plasma spray jets,” International Thermal Spray Conference and Exposition, Basil, Switzerland, 2-4
May 2005.

A.A. Behrens, M.J. Anderson, and P.J. Strykowski, “PIV measurements in a premixed JP10/air dump
combustor: role of counterflow on turbulence and heat release,” Proceedings 18 Propulsion
                                                                                 th



Conference, Monterey, CA, Aug. 24-26, 2005, pp. 143-148.

A.A. Behrens, M.J. Anderson, D.J. Forliti, and P.J. Strykowski, “The role of enhanced recirculation in
controlling turbulent combustion and flame anchoring in a step combustor,” Proceedings of 17     th



Propulsion Conference, Cambridge, MA, June 16-18, 2004, pp. 27-32.

E.G. Collins, Jr., Y. Zhao, F. Alvi, M. Alidu, and P.J. Strykowski, “Feedback control for counterflow
thrust vectoring,” Proceedings of the American Control Conference, Vol. 4, 2004, pp. 3654-3659.

D.J. Forliti, A.A. Behrens, and P.J. Strykowski, “Combustion control in a dump combustor using
countercurrent shear,” Proceedings International Colloquium on Combustion and Noise Control, Ed.
G. Roy, 12-15 August 2003, Cranfield, England, pp. 140-146.

T. Witkowski, S. White, C. Ortiz Duenas, P. Strykowski, and T. Simon, “Characterizing the
performance of the SR-30 turbojet engine,” Proceedings of the 2003 ASEE Conference & Exposition,
paper 2003-1397, Nashville, TN. 22-25 June 2003.

A.A. Behrens, M.P. Hallberg, D.J. Forliti, and P.J. Strykowski, “Control of a backward-facing step
combustor employing suction at the dump plane,” Proceedings of 16 Propulsion Conference, Los
                                                                      th



Angeles, CA, 9-11 June 2003, pp. 208-213.

D. Wulfman, A.G. Erdman, and P.J. Strykowski, “Thermo/mechanical design, modeling, and testing
of shape memory actuated minimal and micro invasive probe systems,” ASME International
Mechanical Engineering Congress, New Orleans, LA, Nov. 17-22, 2002.

D.J. Forliti, A.A. Behrens, B.A. Tang, and P.J. Strykowski, “Prevaporized JP-10 combustion and the
enhanced production of turbulence using countercurrent shear,” Proceedings of 15 Propulsion
                                                                                      th



Conference, Washington, DC, Aug., 5-7, 2002, pp. 35-40.




                                                    -9-
D.J. Forliti, P.J. Strykowski, and R.D. Gillgrist, “The role of irreversibility in vectoring thrust using
counterflow control,” 1 AIAA Flow Control Conference, paper AIAA-2002-2950, St. Louis, MO, 24-26
                        st



June 2002.

D.J. Forliti, and P.J. Strykowski, “Performance and control of dump combustor flows using counter-
current shear,” Proceedings of 14 Propulsion Conference, Chicago, IL, Aug., 8-10, 2001, pp. 48-53.
                                        th




P.J. Strykowski, and D.J. Forliti, “Flow control applications using countercurrent shear,” Proceedings
of the International Symposium on Recent Advances in Experimental Fluid Mechanics, Indian
Institute of Technology, Kanpur, India, 18-20 Dec. 2000.

C.C. Hayes, Y. Ketema, S.C. Mantell, S.E. Marino, R.M. Quanbeck, K.A. Stelson and P.J. Strykowski,
"Rocket camp: a hands-on introduction to science and engineering for high school girls," Proceedings
of ASEE 2000, Teaching and Learning in the 21 Century, Minneapolis, MN, September 28-30, 2000.
                                                  st




D.J. Forliti and P.J. Strykowski, "Examining the application of counterflow in dump combustors,"
Proceedings of 13 Propulsion Conference, Minneapolis, MN, Aug., 10-12, 2000, pp. 57-62.
                  th




G.F. Schmid, P.J. Strykowski, M. Madruga, D. Das & A. Krothapalli, "Jet attachment behavior using
counterflow thrust vectoring," Proceedings of 13 Propulsion Conference, Minneapolis, MN, Aug., 10-
                                                       th



12, 2000, pp. 63-68.

P.J. Strykowski, D.J. Forliti, and R.D. Gillgrist, "Controlling flame speed using countercurrent shear,"
Proceedings of IEEE International Conference on Control Applications, Kohala Coast, Hawaii, Aug.
22-26, 1999.

P.J. Strykowski, D.J. Forliti and R.D. Gillgrist, "Controlling reacting and non-reacting compressible
flows using counterflow," Proceedings of 12 Propulsion Conference, Salt Lake City, UT, 4-6 Aug.,
                                             th



1999, pp. 47-54.

H.T. Aichlmayr, F.A. Kulacki, T.W. Simon and P.J. Strykowski, "Technology-based education in
thermo-fluids and heat transfer engineering: a status report for 1998." Proceedings of the 5  th



ASME/JSME Joint Thermal Engineering Conference, San Diego, CA, 15-19 March 1999.

L. Lanicek, S. Alizadeh, M. Jicha and P.J. Strykowski, "Enhancing understanding of the operation of
the dynamic containment combustor through CFD modeling," Proceedings of 5th ASME/JSME
Thermal Engineering Joint Conference, San Diego, CA, 15-19 March 1999.

P.J. Strykowski, S.B. Lonnes and D.L. Hofeldt, "Flame speed control and scaling laws in a
countercurrent swirl combustor," Proceedings of 11th Propulsion Conference, West Palm Beach, FL,
17-19 Aug., 1998, pp. 19-26.

S. Lonnes, D. Hofeldt, and P.J. Strykowski, "Flame speed control using a countercurrent swirl
combustor," AIAA 36th Aerospace Sciences Meeting, paper AIAA-98-0352, Reno, NV, 12-15 Jan., 1998.

E. Koc-Alkislar, L. Lourenco, F.S. Alvi, A. Krothapalli, S.B. Lonnes, D.L. Hofeldt and P.J. Strykowski,
"Countercurrent shear flow control for combustion and propulsion," Proceedings of 10 Propulsion
                                                                                         th



Conference, Monterey, CA, 7-9 Oct., 1997, pp. 1-3.

P.J. Strykowski, G.F. Schmid, F.S. Alvi and A. Krothapalli, "Vectoring thrust using confined counter-
current shear layers," AIAA 4 Shear Flow Control Conference, paper AIAA-97-1997, Snowmass
                              th



Village, CO, 29 June-2 July, 1997.

E. Koc-Alkislar, L. Lourenco, A. Krothapalli, and P.J. Strykowski, "Countercurrent shear layer control
of flame stabilization," AIAA 4 Shear Flow Control Conference, paper AIAA-97-1808, Snowmass
                                   th



Village, CO, 29 June-2 July, 1997.




                                                            - 10 -
F.S. Alvi, P.J. Strykowski, D.M. Washington and A. Krothapalli, "Multiaxis fluidic thrust vectoring of
supersonic jets via counterflow," AIAA 35 Aerospace Sciences Meeting, paper AIAA-97-0393, Reno,
                                               th



NV, Jan. 6-9, 1997.

P.J. Strykowski, G.F. Schmid, F.S. Alvi and A. Krothapalli, "Counterflow thrust vector control for
rocket propulsion," Proceedings of 1996 JANNAF Propulsion Meeting, Albuquerque, NM, Dec. 9-13,
1996.

F.S. Alvi, P.J. Strykowski, A. Krothapalli, "Counterflow thrust vector control of supersonic jets: single-
axis to multi-axis, " Proceedings of 9 Propulsion Conference, Alexandria, VA, 9-12 Sept., 1996, pp. 36-
                                     th



48.

H. Shen, E. Koc-Alkislar, L. Lourenco, A. Krothapalli, S.B. Lonnes, D.L. Hofeldt and P.J. Strykowski,
"Shear layer control in reacting flows," Proceedings of 9 Propulsion Conference, Alexandria, VA, 9-12
                                                              th



Sept., 1996, pp. 49-60.

H. Shen, L. Lourenco, A. Krothapalli and P.J. Strykowski, "Whole-field measurements on an excited
premixed flame using on-line PIV," 8 International Symposium on Applications of Laser Techniques
                                          th



to Fluid Mechanics, Vol. 1, Lisbon, Portugal, 8-11 July, 1996.

S. Lonnes, D. Hofeldt and P.J. Strykowski, "Dynamic containment combustor operation and
experimental emission results," Central States Meeting of the Combustion Institute, St. Louis, MO,
May 5-7, 1996, pp. 170-175.

P.J. Strykowski, A. Krothapalli, and D. J. Forliti, "Counterflow thrust vectoring of supersonic jets,"
AIAA 34 Aerospace Sciences Meeting, paper AIAA-96-0115, Reno, NV, 15-18 Jan., 1996.
         th




A. Krothapalli and P.J. Strykowski, "Revisiting screech tones: effects of temperature," AIAA 34th
Aerospace Sciences Meeting, paper AIAA-96-0644, Reno, NV, 15-18 Jan., 1996.

H. Shen, A. Krothapalli, L. Lourenco, S. Lonnes, D.L. Hofeldt, and P.J. Strykowski, "The application of
countercurrent shear layer control to combustion processes," Proceedings of 8 Propulsion Conference,
                                                                                 th



La Jolla, CA, 11-13 Oct., 1995, pp. 280-287.

P.J. Strykowski, F. Alvi, and A. Krothapalli, "The role of velocity ratio on supersonic jet mixing,"
ASME/JSME Fluids Engineering Conference, FED-Vol. 214, High Speed Jet Flows, Hilton Head, SC,
13-18 August, 1995, pp. 97-102.

C.J. King, A. Krothapalli, and P.J. Strykowski, "The effect of annular counterflow on supersonic jet
noise," Proceedings of 1st Joint CEAS/AIAA Aeroacoustics Conference, Munich, Germany, June 12-15,
1995, Vol. 2, pp. 1151-1157.

P.J. Strykowski, A. Krothapalli, F. Alvi, and C.J. King, "Mixing characteristics of countercurrent
compressible turbulent shear layers," Proceedings of 7 Propulsion Conference, Buffalo, NY, 29-31
                                                         th



Aug., 1994, pp. 204-215.

P.J. Strykowski and A. Krothapalli, "A counterflowing supersonic nozzle: a strategy for jet noise
control," Proceedings of Flow Acoustics: a Technology Audit, Lyon, France, 11-13 July 1994, pp. 17-20.

C.J. King, A. Krothapalli, and P.J. Strykowski, "Streamwise vortex generation in supersonic jets with
minimal thrust loss," AIAA 32nd Aerospace Sciences Meeting, paper AIAA-94-0661, Reno, NV, 10-13
Jan., 1994.

A. Krothapalli, C.J. King and P.J. Strykowski, "The role of streamwise vortices on sound generation of
a supersonic jet," 15th AIAA Aeroacoustics Conference, paper AIAA-93-4320, Long Beach, CA, 25-27
Oct., 1993.




                                                     - 11 -
A. Krothapalli and P.J. Strykowski, "Supersonic jet mixing: the role of streamwise vortices,"
Proceedings of 6 Propulsion Conference, Boulder, CO, 31 Aug. - 2 Sept., 1993, pp. 159-164.
                th




P.J. Strykowski and A. Krothapalli, "The countercurrent mixing layer: strategies for shear-layer
control," AIAA 3rd Shear Flow Control Conference, paper AIAA-93-3260, Orlando, FL, 6-9 July 1993.

P.J. Strykowski, A. Krothapalli and D. Wishart, "The enhancement of mixing in high-speed heated jets
using a counterflowing nozzle." 28th Joint Propulsion Conference and Exhibit, paper AIAA-92-3262,
Nashville, TN, 6-8 July 1992.

P.J. Strykowski and R.K. Wilcoxon, "Self-excitation and mixing in axisymmetric jets with
counterflow." 30th Aerospace Sciences Meeting, paper AIAA-92-0538, Reno, NV, Jan. 6-9, 1992.

P.J. Strykowski and D.L. Niccum, "The dynamics of spatially developing countercurrent mixing
layers," In Proceeding of ASME/JSME Joint Fluids Engineering Conference, FED-Vol. 107, General
Topics in Fluids Engineering, Portland, OR, June 23-27, 1991, pp. 91-100.

D. Schwamborn, P.J. Strykowski and H. Oertel Jr., "Numerical simulation and physical modelling of
transonic trailing edge flow." In Proceedings IUTAM Symposium Transsonicum III, Göttingen,
Germany, May 24-27, 1988, pp. 121-130.

K.R. Sreenivasan, P.J. Strykowski and D.J. Olinger, "Hopf bifurcation, Landau equation, and vortex
shedding behind circular cylinders." In Proceedings of the ASME Applied Mechanics, Bioengineering,
and Fluids Engineering Conference, FED-Vol. 52, Forum on Unsteady Flow Separation, Cincinnati,
Ohio, June 14-17, 1987, pp. 1-13.

P.J. Strykowski and K.R. Sreenivasan, "The control of vortex shedding behind circular cylinders at
low Reynolds numbers." Fifth Symposium on Turbulent Shear Flows, Cornell University, Ithaca N.Y.,
1985.

P.J. Strykowski and K.R. Sreenivasan, "The control of transitional flows." AIAA Shear Flow Control
Conference, paper AIAA-85-0559, Boulder, Colorado, 1985.

K.R. Sreenivasan and P.J. Strykowski, "On analogies between turbulence in open flows and chaotic
dynamical systems." In Turbulence and Chaotic Phenomena in Fluids, North Holland Co., T. Tatsumi
ed., IUTAM, 1983.


RESEARCH SUPPORT — ACTIVE
National Science Foundation, “North Star STEM Alliance: advancing to a mid-level alliance,” (PI P.J.
Strykowski, Co-PIs R. Wright, A. Ponce de Leon) 8/15/12 – 7/31/17.

3M Foundation, “Merit scholarship endowment and 3M Scholars grant,” 01/04/11 – 01/03/16.

3M Foundation: Chair in Experiential Learning, 02/21/13. Endowment.


RESEARCH SUPPORT — PAST
Association of Public Land-Grant Universities, “Minority males in STEM — bridge to the baccalaureate,” (PI.
P. J. Strykowski, Co-PI C. Paulson, Minneapolis Community & Technical College). 9/01/12 – 8/31/14.

3M Foundation, “Experiential learning faculty pilot grant,” 01/04/11 – 01/03/13.

Office of Naval Research, “Experimental & computational studies to advance operability and performance
of combustion systems adopting fluidic control – continuation award,” N00014-12-1-0057 (PI P.J.
Strykowski, Co-PI F. Mashayek University of Illinois, Chicago) 10/01/11 – 09/30/12.

National Science Foundation, “A comprehensive approach to broadening participation in STEM: North Star
Alliance,” (PI R. Jones, Co-PIs P.J. Strykowski, R. Wright, A. Ponce de Leon)


                                                   - 12 -
7/01/07 – 6/30/12.

Office of Naval Research, “Experimental & computational studies to advance operability and performance
of combustion systems adopting fluidic control,” N00014-08-1-0612 (PI P.J. Strykowski, Co-PI F.
Mashayek University of Illinois, Chicago) 02/26/08 – 02/25/11

3M Foundation, “A retention initiative,” (P.I. P.J. Strykowski, Co-PIs: S. Kubitschek, A. Hornickel)
7/01/09 – 12/31/10.

Office of Naval Research, “Efficient turbulent flame stabilization for advanced propulsion,” N00014-05-1-
0253 (PI P.J. Strykowski, Co-PI F. Mashayek UIC) 1/01/05 – 12/31/08.

IREE, “Improved utilization of Minnesota biofuels,” (PI D. Kittelson, Co-PI P.J. Strykowski)
10/01/05 – 9/30/08.

H2 Diesel, “Atomization and ignition testing,” (PI P.J. Strykowski, Co-PI D. Zarling)
1/01/08 – 5/31/08.

Xcel Renewable Development Fund, “Biomass-derived fuels for turbo-generators,” (PI K. Bickel CDR,
Co-PI P.J. Strykowski) 10/01/05 – 12/31/07.

National Science Foundation, “Fluid Dynamic Characterization and Control of Turbulent Plasma Jets,”
(PI J. Heberlein, Co-PI P.J. Strykowski & E. Pfender). 9/01/03 – 8/31/07.

NASA-SBIR Phase I, “Low Mach Scramjet Cavity Flameholder Stabilization,” PI J. Nabity, Co-PI P.J.
Strykowski, TDA Research and Rocketdyne Propulsion. 1/16/04 – 7/15/04.

IREE: Renewable Energy and the Environment, “Combustion Studies of Biomass-Derived Oil Sprays,” PI
K. Bickel, Co-PI P.J. Strykowski, CDR, University of Minnesota. 2/15/04 – 11/15/04.

Office of Naval Research, “Performance and Control of Dump Combustors using Countercurrent Shear,”
N00014-01-1-0644, 5/01/01 – 12/31/04.

Air Force Office of Scientific Research, “Feedback Control Design for Counterflow Thrust Vectoring,”
(PI E. Collins, Co-PI P.J. Strykowski, Florida State and Florida A&M Universities). 5/01/01 – 4/30/04.

National Science Foundation, “High Speed Digital Video Camera for Investigations of Fluid/Plasma
Dynamic Instabilities,” (PI J. Heberlein, Co-PI P.J. Strykowski, University of Minnesota). 5/01/02 –
4/30/03.

Department of Defense – Core Technology Accelerated Program, “Counterflow Thrust Vector Control:
Transitioning Fundamental Science to Technology,” 1/01/99 – 12/31/00.

Office of Naval Research, “Control of Flame Characteristics and Performance of a Countercurrent-Swirl
Combustor,” N00014-98-1-0737, 5/24/98 – 12/31/00.

Department of Defense, Augmentation Awards for Science and Engineering Research Training, “Controlling
Flame Characteristics in a Dynamic Containment Combustor using Countercurrent Shear,” 7/01/97 –
6/30/00.

Office of International Technology Cooperation, “Experimental and Mathematical Modeling of Transport
Phenomena in Atomizers and Sprays in Combustors and Engines,” (PI M. Jicha, Co-PIs P.J.
Strykowski, D. Hofeldt, S. Patankar), 11/01/95 – 4/30/99.

Fluoroware, Inc., “Dynamic Modeling of Teflon Coriolis Meters,” (PI A. Erdman, Co-PI P.J. Strykowski),
6/16/97 – 9/15/97.

NASA Langley Research Center, “An Experimental & Modeling Study of Jet Attachment during
Counterflow Thrust Vectoring.” 7/01/95 – 6/30/96.


                                                    - 13 -
Office of Naval Research, “Experimental Studies in Mixing Enhancement for Combustion Applications,”
1/01/95 – 12/31/97.

Air Force Office of Scientific Research, “Thrust vector control of rectangular jets using counterflow,”
1/01/94 – 6/30/95.

National Science Foundation, “The influence of local and global instability on the development of
countercurrent mixing layers,” 3/15/92 – 3/15/96.

Office of Naval Research, “Self-excitation and mixing in high-speed heated jets using counterflow
(PI A. Krothapalli, Co-PI P.J. Strykowski, Florida A&M and Florida State Universities), 1/01/92 –
12/31/94.

American Chemical Society, “The effect of counterflow on the stability and mixing of variable density
jets,” 3/01/92 – 8/31/94.

Air Force Office of Scientific Research, “An experimental investigation of active control of thrust
vectoring nozzle flow fields,” 7/15/92 – 7/14/93.

IBM Corporation, “Subcooled jet impingement boiling with local condensation control,” (PI A. Bar-
Cohen, Co-PI P.J. Strykowski), 3/01/92 – 2/28/93.

Engineering Foundation, “Wake-body interactions and the formation of vortex shedding behind bluff
bodies.” 9/01/90 – 8/31/91.

Rosemount Aerospace, “Flow measurement experiments,” (P.I. T. Simon) 7/05/90 – 10/01/91.




                                                     - 14 -
Attachment 4
Melissa A. Bennis, CPA                                                                          Tel: 312-506-1506
20 North Wacker Drive – Suite 2150                                                              Fax: 312-506-1510
Chicago, Illinois 60606                                                                         mbennis@dhllc.com

Employment

 January 2013 – Present                  Davis & Hosfield Consulting LLC – Principal

 January 2006 – December 2012            Davis & Hosfield Consulting LLC – Director

 June 2003 – December 2005               Davis & Hosfield Consulting LLC - Manager

 May 2002 – May 2003                     KPMG LLP, Chicago Office – Manager, Forensics Practice

 September 1998 – May 2002               Arthur Andersen LLP, Chicago office – Consultant, Value Solutions
                                         Practice


Educational Background

 June 2006 and subsequent                Certified Public Accountant (CPA) and licensed in Illinois

 June 2004                               Master of Business Administration (MBA) with Majors in Accounting,
                                         Marketing and Management & Strategy
                                         Kellogg Graduate School of Management
                                         Northwestern University

 May 1998                                Bachelor of Science in Finance with an emphasis in Accounting
                                         University of Illinois at Urbana-Champaign
                                         With Honors


Litigation Consulting Experience
 Retained as an expert witness on damages and related topics in matters filed in U.S. District Court, state court,
 and arbitration. Testified in deposition, trial and arbitration as to formulated opinions.
 Conducted complex damages studies involving lost sales, lost profits, incremental profits, manufacturing and
 marketing capacity, fixed and variable costs, product line profitability, price erosion, reasonable royalty, unjust
 enrichment, diminution in value, commercial success, prejudgment interest and presumed economic and non-
 economic loss.
 Cases have involved patent infringement, copyright infringement, trademark infringement, trade dress
 infringement, trade secret misappropriation, misappropriation of confidential information, unfair competition,
 deceptive trade practices, interference with advantageous business relations, tortious interference, unjust
 enrichment, fraud, breach of contract, breach of fiduciary duty, breach of duty of loyalty, breach of express
 warranty, breach of implied warranty, breach of covenant of good faith and fair dealing, dealer termination,
 defamation, violation of the FCRA, wrongful termination and other types of business disputes.
 Industries have included aerospace, agroscience, automotive, bar coding, biotechnology, cable television, call
 processing, carpet fiber, cellular phones, chemicals, computer networking, consumer products, data aggregation
 software, e-commerce, electronics, food flavoring, food processing, home appliances, industrial equipment,
 jewelry, lawn care, media, military equipment, mobile applications, molecular diagnostics, mortgage lending,
 municipal waste management, navigational devices, oil and gas fracking tools, optical networking, pest

                                                                                                                       1
 management, pharmaceuticals, power tools, publishing, roofing equipment, semiconductors, smartphones,
 software, surgical equipment, toys, transportation, USB technology, video gaming and water treatment.

 Prepared expert reports reflecting professional opinions in these areas, assisted trial lawyers in developing
 discovery by analyzing financial issues, developing strategy, preparing interrogatories and document requests,
 participating in the depositions of witnesses, and preparing demonstrative exhibits for trial.


Other Financial Consulting Experience
 Assisted a Chicago-based airport concessionaire with a long-term contract assessment.

 Assisted a major consumer products company in the development of intellectual property strategies and
 performed various analyses in connection with its intellectual property portfolio including a patent portfolio
 analysis, a licensing analysis and a competitive assessment.

 Aided in discovering and determining the value, importance and future potential of all technology, research and
 development projects, equipment and other intellectual property held by an international pet food manufacturer
 and distributor for purposes of tax liability in its acquisition by an international consumer goods company.

 Analysis on asset distribution and expense tracking in a high net worth divorce.

Awards, Publications and Activities
 Named in the 2018 list of IAM Patent 1000 – The World’s Leading Patent Professionals recommended
 economic experts

 “Successful Strategies for Calculating Damages.” 2014 Illinois CPA Society Fraud & Forensic Symposium.
 Standard Club. Chicago, Illinois. 28 October 2014.

 2014 Illinois CPA Society Fraud and Forensic Accounting Conference committee member

 Named Illinois CPA Society and AICPA 2013 Woman to Watch

 Bennis, Melissa A. and Sara D. Rinke. “Communicating with Your Expert Witness.” The Woman Advocate.
  American Bar Association, Section of Litigation, Summer 2009, Vol. 14: (8.)


Membership in Trade Associations
 American Institute of Certified Public Accountants
 Illinois CPA Society
 American Bar Association
 Licensing Executives Society




                                                                                                                   2
                                                      Melissa A. Bennis
                                                    Testimony Experience

      Lawsuit                      Court                    Law Firm                     Type                   Testimony
RELX Inc. v.              U.S. District Court for      Fried, Frank, Harris,    Breach of Contract         Report: 2018
Informatica Corp.;        the Southern District of     Shriver & Jacobson LLP   Copyright Infringement
Informatica Corp. v.      New York
RELX Inc. and RELX
Group PLC
Case No. 1:16-cv-9718-
AKH

Altela, Inc. v. Arizona   American Arbitration         The Miller Law Firm      Breach of Contract         Deposition: 2018
Science and Technology    Association                                                                      Report: 2018
Enterprises, LLC, et al
Case No. 01-17-0000-
3338
Lambda Optical            U.S. District Court for      Ropes & Gray LLP         Patent Infringement        Deposition: 2018
Solutions LLC v.          the District of Delaware                                                         Reports: 2018; 2013
Alcatel-Lucent USA Inc.
and Alcatel-Lucent
Holdings Inc.
C.A. No. 10-487-RGA-
CJB

EcoServices, LLC v.       United States District       Mayer Brown LLP          Patent infringement        Deposition: 2018
Certified Aviation        Court for the Central                                                            Report: 2018
Services, LLC             District of California
Case No. 5:16-cv-01824

JVIS-USA, LLC and         State of Michigan            The Miller Law Firm      Breach of contract,        Arbitration: 2017
JVIS Manufacturing,       In the Circuit Court for     Wienner & Gould          breach of express          Deposition: 2016
LLC d/b/a JVIS USA        the County of Macomb                                  warranty, breach of        Reports: (2) 2016
Manufacturing, LLC v.                                                           implied warranty and
Nartron Corporation,                                                            fraud
n/k/a Gen X
Microsystems and a/k/a
Oldnar Corporation, and
UUSI, LLC d/b/a
Nartron
and
UUSA, LLC d/b/a
Nartron v. JVIS-USA,
LLC and JVIS
Manufacturing, LLC and
Futaba Corporation of
America
Case No: 13-2742-CB


VIA Technologies, Inc.,   United States District       Russ August & Kabat      Trade secret               Deposition: 2017
U.S., VIA Technologies,   Court for the Northern                                misappropriation, patent   Reports: 2017, 2016
Inc. (Taiwan), and VIA    District of California,                               infringement
Labs, Inc. v. ASUS        San Jose Division
Computer International,
ASUSTEK Computer
Inc., and ASMedia
Technology
Case No. 5:14-cv-03586-
BLF




                                                                                                                                 3
       Lawsuit                       Court                   Law Firm                     Type                     Testimony
Toy’n Around, Inc. v.       United States District      Steptoe & Johnson LLP    Violation of Minn. Stat.     Report: 2017
VTech Electronics North     Court for the District of                            § 325E.37, breach of
America, LLC                Minnesota                                            contract, breach of
Case No: 0:16-cv-01413                                                           covenant of good faith
                                                                                 and fair dealing, tortious
                                                                                 interference with
                                                                                 economic opportunity,
                                                                                 and unjust enrichment

Yardi Systems, Inc. v.      U.S. District Court for     Morrison & Foerster      Trade secret                 Reports: 2016, 2015
Property Solutions          the Central District of     LLP                      misappropriation,
International, Inc.         California                                           copyright infringement,
Case No. 2:13-CV-                                                                intentional interference
07764-FMO-CW                                                                     with contractual
                                                                                 relations, breach of
                                                                                 express contract, breach
                                                                                 of implied-in-fact
                                                                                 contract

The Manitowoc               U.S. District Court for     Seyfarth Shaw LLP        Misappropriation of          Deposition: 2016
Company, Inc. v.            the Northern District of                             confidential and/or          Report: 2016
Michael J. Kachmer,         Illinois                                             proprietary information
Craig Reuther, and                                                               and breach of contract
Christopher Brisch
Case No. 1:14-cv-09271

FONA International Inc.     In the Circuit Court of     Ekl, Williams &          Trade secret                 Deposition: 2016
v. Flavor Concepts, Inc.,   the Eighteenth Judicial     Provenzale LLC           misappropriation             Report: 2016
Larry Wadsworth,            Circuit County              Hughes Socol Piers
Chreyl Berger, f/k/a        Department – Chancery       Resnick & Dym Ltd.
Cheryl Pagor,               Division
FlavorFocus, LLC f/k/a      DuPage County, Illinois
FC Ingredients, LLC
No. 2010 CH 003722

Daniel Rivera, Stephen      U.S. District Court for     RDS Law Offices, LLC     Defamation and               Trial: 2016
Kensinger, Deborah Joy      the Northern District of                             Violations of the Fair       Deposition: 2015
Meacock, and Rebecca        Illinois Eastern Division                            Credit Reporting Act         Report: 2015
Scheuneman v. Allstate
Insurance Company
Case No: 1:10-cv-01733

Signal IP, Inc. v.          U.S. District Court for     Fried, Frank, Harris,    Patent infringement          Deposition: 2016
Mercedes-Benz USA,          the Central District of     Shriver & Jacobson LLP                                Report: 2015
LLC                         California, Western
Case No. 14-cv-3109         Division


Exmark Manufacturing        U.S. District Court for     Carlson Caspers          Patent infringement          Trial: 2015
Co., Inc. v. Briggs &       the District of Nebraska    Vanderburgh &                                         Deposition: 2015
Stratton Power Products                                 Lindquist                                             Reports: 2014, 2012
Group, LLC and Schiller
Grounds Care, Inc.
Case No. 8:10-cv-00187

Advanced Ground             U.S. District Court for     Kenyon & Kenyon          Patent infringement          Trial: 2015
Information Systems,        the Southern District of                                                          Deposition: 2015
Inc. v. Life360, Inc.       Florida                                                                           Report: 2014
Case No. 9:14-cv-80651-
DMM




                                                                                                                                    4
       Lawsuit                     Court                   Law Firm                     Type                 Testimony
McAirlaids, Inc. v.        U.S. District Court for    Banner & Witcoff, Ltd.   Patent infringement      Deposition: 2015
Kimberly-Clark             the Western District of                                                      Report: 2014
Corporation, Kimberly-     Virginia
Clark Worldwide, Inc.
and Kimberly-Clark
Global Sales, LLC
Civil Action No. 7:13-
cv-00193


GemEx Systems, Inc.        Circuit Court State of     Boardman & Clark LLP     Negligence and breach    Deposition: 2015
and UGTS, Inc. v.          Wisconsin                                           of contract              Report: 2014
Andrus, Sceales, Starke    Milwaukee County
& Sawall, LLP, Cook &
Franke, S.C., Jeffrey S.
Sokol, Westchester Fire
Insurance Company, and
St. Paul Fire & Marine
Insurance Company
Case No. 11CV000414


Brent E. Smith and AES     U.S. District Court for    Larkin Hoffman Daly &    Patent infringement      Report: 2014
Raptor, LLC v. Garlock     the Western District of    Lindgren Ltd
Equipment Company          Missouri St. Joseph
Case No. 5:13-cv-00104-    Division
GAF

Dwyer Instruments, Inc.    U.S. District Court for    Barnes & Thornburg       Trademark, trade dress   Trial: 2014
v. Sensocon, Inc. and      the Northern District of   LLP                      and copyright            Reports: 2013, 2010
Tony E. Kohl               Indiana, South Bend                                 infringement; unfair
Civil Action No.           Division                                            competition; false
3:09cv10                                                                       designation of origin



Business Logic Holding     Circuit Court of Cook      Swanson, Martin & Bell   Trade secret             Deposition: 2013
Corporation v. Ibbotson    County, Illinois, County                            misappropriation;        Reports: 2014, 2013
Associates, Inc. and       Department, Chancery                                breach of contract
Morningstar, Inc.          Division
No. 09 Ch 46687



Shinsedai Company,         U.S. District Court for    Hagens Berman Sobol      Patent Infringement      Deposition: 2014
Limited v. Nintendo        the Southern District of   Shapiro LLP                                       Report: 2014
Company, Limited and       California, San Diego
Nintendo of America        Division
Inc.
Case 3:11-cv-02799-
CAB-MDD

Peak Completion            District Court of          Raley & Bowick LLP       Trade secret             Trial: 2014
Technologies, Inc. and     Midland County, Texas,                              misappropriation         Report: 2014
Summit Downhole            441st Judicial District
Dynamics, Ltd. v. Team
Oil Tools, L.P., Stephen
Jackson, and Everest
Completion Tools, LLC
Cause No. CV-48344




                                                                                                                              5
       Lawsuit                      Court                   Law Firm                       Type                     Testimony
Alcatel-Lucent USA Inc.    U.S. District Court for     Ropes & Gray LLP           Trade secret                 Report: 2013
and Alcatel-Lucent         the District of Delaware                               misappropriation;
Holdings Inc. v. Lambda                                                           breach of contract;
Optical Solutions LLC,                                                            tortious interference;
Lambda Optical Systems                                                            breach of fiduciary duty;
Corp., and Anastasios                                                             breach of duty of loyalty;
Tzathas                                                                           breach of the implied
C.A. No. 10-487-RGA-                                                              covenant of good faith
CJB                                                                               and fair dealing; unfair
                                                                                  competition; conversion;
                                                                                  aiding and abetting a
                                                                                  breach of fiduciary duty

TNS Media Research,        U.S. District Court for     Goldberg, Lowenstein, &    Patent infringement;         Deposition: 2013
LLC d/b/a Kantar Media     the Southern District of    Weatherwax                 trade secret                 Declaration: 2013
Audiences, and             New York                    Kirkland & Ellis           misappropriation;            Report: 2013
Cavendish Square                                                                  breach of fiduciary duty;
Holding B.V. v. TRA                                                               breach of contract
Global, Inc. (d/b/a TRA,
Inc.)
Civil Action No. 11 CIV
4039

Conxall Corporation v.     Circuit Court of Cook       Howarth & Smith            Trade secret                 Trial: 2013
ICONN Systems, LLC,        County, Illinois            Williams Montgomery &      misappropriation             Deposition: 2012
Richard Regole, Kerry      County Department, Law      John                                                    Reports (2): 2012, 2011
Nelson, Robert Smith,      Division
Manual Sanchez, Mario
Caldera, and Jerome
Vorel
Case No. 08 CH 15396

Ibormeith IP, LLC v.       U.S. District Court for     Shearman & Sterling        Patent infringement          Report: 2012
Mercedes-Benz USA,         the District of New         LLP
LLC and Daimler AG         Jersey
Case No. 2:10-cv-05378




Eazypower Corporation      U.S. District Court for     Christensen O'Connor       Patent infringement          Deposition: 2012
v. Jore Corporation        the Northern District of    Johnson Kindness PLLC                                   Report: 2009
Case No. 1:04-cv-06372     Illinois Eastern Division




Southern California Gas    U.S. District Court for     Fennemore Craig, P.C.      Breach of contract           Deposition: 2011
Company v. Syntellect,     the Southern District of                                                            Reports: (2) 2011
Inc.                       California
Case No. 08-cv-0941
BEN-MDD



LadaTech, LLC v.           U.S. District Court for     Morris, Nichols, Arsht &   Patent infringement          Deposition: 2011
Illumina, Inc. and         the District of Delaware    Tunnell LLP                                             Report: 2011
Solexa, Inc.
Case No. 09-627 (SLR)




                                                                                                                                         6
       Lawsuit                        Court                   Law Firm                        Type                  Testimony
Elliott Equipment            U.S. District Court for     Wharton Levin               Breach of contract;       Report: 2010
Company, Inc. v.             the District of Maryland    Ehrmantraut & Klein,        dealer termination
Navistar, Inc.                                           P.A.
Case No. 1:10-CV-
00638

Eppendorf AG,                U.S. District Court for     Perkins Coie LLP            Patent infringement       Reports (2): 2010
Eppendorf Array              the District of Delaware
Technologies S.A. and
Eppendorf North
America, Inc. v.
Nanosphere, Inc.
Case No. 1:09-cv-00504


BarTex Research, LLC         U.S. District Court for     Niro, Haller & Niro, Ltd.   Patent infringement       Deposition: 2009
v. FedEx Corporation, et     the Eastern District of                                                           Report: 2009
al.                          Texas, Tyler Division
Civil Action No.
6:07cv385


Antonio Lewis v.             U.S. District Court for     Brinks Hofer Gilson &       Race discrimination and   Report: 2008
Chicago Extruded Metals      the Northern District of    Lione                       retaliation
Company                      Illinois Eastern Division
Civil Action No. 05 C
3634


Fast Food Gourmet, Inc.      U.S. District Court for     Tanner & Lehman             Trade secret              Deposition: 2007
v. Little Lady Foods, Inc.   the Northern District of                                misappropriation          Reports: 2007, 2008
and Kraft Foods Global,      Illinois Eastern Division
Inc.
Case No. 05 C 6022

Tokai Corp. and Scripto-     U.S. District Court for     Schiff Hardin LLP           Patent infringement       Deposition: 2006
Tokai, Inc. v. Newell        the Central District of                                                           Report: 2006
Rubbermaid Inc. and          California
Irwin Industrial Tool
Company
Case No. CV 06-1064
PA (PJWX)

Deborah R. Perry v.          U.S. District Court for     Bartlit Beck Herman         Age and sex               Report: 2006
Samuel Bodman,               the Northern District of    Palenchar & Scott LLP       discrimination
Secretary, United States     Illinois Eastern Division
Department of Energy
1:05-cv-03634



Sandra Lozado-               U.S. District Court for     Bartlit Beck Herman         Unlawful termination      Report: 2004
Boulware v. John W.          the Northern District of    Palenchar & Scott LLP
Snow, Secretary,             Illinois Eastern Division
Department of the
Treasury
Case No. 02 CV 2712




                                                                                                                                     7
       Lawsuit                      Court                Law Firm                    Type                  Testimony
Calculation of Presumed      9/11 Fund, New York,   Kirkland & Ellis LLP    Lost earnings and non-    Report: 2002
Economic and Non-            New York                                       economic damages
Economic Loss on behalf
of the family of Mr.
Victor Wald

Underline indicates client




Other Expert Witness Retentions
  ▪    Trademark infringement and trade secret misappropriation in the gaming industry (2018).
  ▪    Breach of contract in the consumer lending industry (2018).
  ▪    Trade secret misappropriation in the outdoor recreational equipment industry (2018).
  ▪    Breach of contract matter in the engine industry (2018).
  ▪    Trade secret misappropriation matter involving military piloting technology (2017).
  ▪    Patent infringement matter involving streaming technology (2017).
  ▪    Patent infringement matter involving fitness tracking technology (2017).
  ▪    Patent infringement, sham litigation and Walker Process Fraud matter in the medical diagnostics industry (2017).
  ▪    Patent infringement matter in the security industry (2017).
  ▪    Patent infringement matter in the packaging industry (2017).
  ▪    Patent infringement matter in the agricultural industry (2016).
  ▪    Patent infringement matter in the window coverings industry (2016).
  ▪    Patent infringement matter involving DSL technology (2014).
  ▪    Breach of contract and fraud in the pharmaceutical industry (2014).
  ▪    Trademark matter involving trademark use in a video game (2014).
  ▪    Patent infringement matter involving laboratory equipment (2014).
  ▪    Patent infringement matter in the automotive industry (2014).
  ▪    Patent infringement matter in the automotive industry (2013).
  ▪    Dealer termination matter in the transportation industry (2012).
  ▪    Patent infringement matter in the toy industry (2012).
  ▪    Patent infringement matter in the semiconductor industry (2012).
  ▪    Breach of contract matter in the health care industry (2011).
  ▪    Patent infringement matter in the semiconductor industry (2011).
  ▪    Patent infringement matter in the pharmaceutical industry (2011).
  ▪    Patent infringement matter in the transportation industry (2007).
  ▪    Patent infringement matter in the transportation industry (2007).
  ▪    Patent infringement matter in the cosmetics industry (2007).
  ▪    Trademark infringement matter in the retail clothing industry (2007).
  ▪    Patent infringement matter in the food industry (2006).
  ▪    Patent infringement matter in the utilities industry (2006).




                                                                                                                          8
                                                    Melissa A. Bennis
                                                  Consulting Experience
       Lawsuit                        Court                  Law Firm                    Type         Industry/Product
Kruse Technology             U.S. District Court for    Shearman & Sterling     Patent infringement   Patent infringement
Partnership v. Daimler       the Central District of    LLP                                           claims related to
AG; Mercedes-Benz USA        California, Southern                                                     combustion engine
LLC; Detroit Diesel          Division                                                                 technology in the
Corporation; Western Star                                                                             automotive industry.
Truck Sales, Inc.;
Volkswagen AG’
Volkswagen Group of
America, Inc.; Chrysler
Group LLC; Daimler
Trucks North America
LLC; Mercedes-Benz
U.S. International, Inc.
and Daimler Vans
Manufacturing LLC
SACV 10-1066 JVS

Triangle Software, LLC v.    U.S. District Court for    Morrison Foerster LLP   Patent infringement   Patent infringement
Garmin International,        the for the Eastern                                                      claims related to traffic
Inc.; TomTom, Inc.;          District of Virginia                                                     features on personal
Volkswagen Group of          Alexandria Division                                                      navigation devices.
America, Inc.; and
Westwood One, Inc.
Civil Action No. 1:10-cv-
01457

Mformation                   U.S. District Court for    Kirkland & Ellis LLP    Patent infringement   Patent infringement
Technologies, Inc. v.        the Northern District of                                                 claims related to
Research In Motion           California, San Jose                                                     mobile device
Limited and Research In      Division                                                                 management
Motion Corporation                                                                                    technology for
Case No. 5:08-cv-04990                                                                                smartphones.
Osmose, Inc. v. Arch         U.S. District Court for    Kilpatrick Townsend &   Patent infringement   Patent infringement
Chemicals, Inc., Arch        the Eastern District of    Stockton LLP                                  claims related to wood
Wood Protection, Inc.,       Virginia, Norfolk                                                        preservative chemicals.
Arch Treatment               Division
Technologies, Inc., Cox
Industries, Inc., and
Rocky Top Building
Products, Inc. and
Madison Wood
Preservers, Inc.
Civil Action No. 2:10-cv-
00108

WiAV Solutions LLC v.        U.S. District Court for    Alston & Bird LLP       Patent infringement   Patent infringement
Motorola, Inc., et al. (on   the Eastern District of                                                  claims related to
behalf of defendant Nokia    Virginia Richmond                                                        cellular phone
Corporation and Nokia        Division                                                                 technology.
Inc.)
3:09cv447 REP




                                                                                                                             9
        Lawsuit                        Court                   Law Firm                     Type         Industry/Product
Semiconductor Energy           U.S. District Court for    Jenner & Block LLP       Patent infringement   Patent infringement
Laboratory Co., Ltd. v.        the Western District of                                                   claims related to LCD
Samsung Electronics Co.,       Wisconsin                                                                 technology.
Ltd.; S-LCD Corporation;
Samsung Electronics
America, Inc.; Samsung
Telecommunications
America, LLC and
Samsung Mobile Display
Co., Ltd.
3:09-CV-00001-BBC
Honeywell International        U.S. District Court for    Robins, Kaplan, Miller   Patent infringement   Patent infringement
Inc. and Honeywell             the District of Delaware   & Ciresi L.L.P.                                claims related to LCD
Intellectual Properties Inc.                                                                             technology.
v. Nikon Corporation, et
al. (against defendants
FUJIFILM Corporation
and FUJIFILM U.S.A.,
Inc.
C.A. No. 04-1337-JJF
(Consolidated)

Honeywell International        U.S. District Court for    Robins, Kaplan, Miller   Patent infringement   Patent infringement
Inc. and Honeywell             the District of Delaware   & Ciresi L.L.P.                                claims related to LCD
Intellectual Properties Inc.                                                                             technology.
v. Nikon Corporation, et
al. (against defendants
Samsung SDI Co., Ltd
and Samsung SDI
America, Inc.) C.A. No.
04-1337-JJF
(Consolidated) C.A. No.
04-1337-JJF
(Consolidated)
Ford Motor Company v.          State of Michigan in the   Kirkland & Ellis LLP     Breach of contract    Breach of contract
Navistar International         Circuit Court For the                                                     claims related to the
Transportation                 County of Oakland                                                         manufacture of diesel
Corporation and                                                                                          engines.
International Truck and
Engine Corporation
and
Navistar International
Transportation
Corporation and
International Truck and
Engine Corporation v.
Ford Motor Company
Case No. 07-080067-CK

Ronald A. Katz                 U.S. District Court for    Alston & Bird LLP        Patent infringement   Patent infringement
Technology Licensing           the District of Delaware                                                  claims related to
LP v. TD Banknorth Inc.        (Wilmington)                                                              automated call
et al (on behalf of                                                                                      processing technology.
defendants Dillard’s Inc.
and Dillard Investment
Co Inc.)
Case No. 1:06-cv-00544-
GMS




                                                                                                                            10
       Lawsuit                       Court                  Law Firm                 Type         Industry/Product
Ronald A. Katz              U.S. District Court for    Alston & Bird LLP    Patent infringement   Patent infringement
Technology Licensing,       the District of Delaware                                              claims related to
L.P. v. Ahold USA Inc.      (Wilmington)                                                          automated call
et al (on behalf of                                                                               processing technology.
defendants Ahold USA
Inc., Stop & Shop
Supermarket Company
LLC, Giant Food Stores
LLC and Giant Food
Inc.)
Case No. 1:06-cv-00545-
GMS

Ronald A. Katz              U.S. District Court for    Alston & Bird LLP    Patent infringement   Patent infringement
Technology Licensing,       the District of Delaware                                              claims related to
L.P. v. Time Warner         (Wilmington)                                                          automated call
Cable Inc. et al (on                                                                              processing technology.
behalf of defendant AOL
LLC, Compuserve
Interactive Services Inc.
and Netscape
Communications
Corporation)
Case No. 1:06-cv-00546-
GMS

Ronald A. Katz              U.S. District Court for    Alston & Bird LLP    Patent infringement   Patent infringement
Technology Licensing,       the District of Delaware                                              claims related to
L.P. v. Time Warner         (Wilmington)                                                          automated call
Cable Inc. et al (on                                                                              processing technology.
behalf of defendant
Charter Communications
Inc., Charter
Communications
Holding Company LLC,
Charter Communications
Operating LLC and
Charter Communications
Entertainment I LLC)
Case No. 1:06-cv-00546-
GMS
Ronald A. Katz              U.S. District Court for    Alston & Bird LLP    Patent infringement   Patent infringement
Technology Licensing,       the District of Delaware                                              claims related to
L.P. v. Time Warner         (Wilmington)                                                          automated call
Cable Inc. et al (on                                                                              processing technology.
behalf of defendant
Time Warner Cable Inc.,
Time Warner NY Cable
LLC and Time Warner
Entertainment Company
LP)
Case No. 1:06-cv-00546-
GMS
Ronald A. Katz              U.S. District Court for    Standley Law Group   Patent infringement   Patent infringement
Technology Licensing,       the Eastern District of    LLP                                        claims related to
L.P. v. Humana, Inc (on     Texas (Lufkin)                                                        automated call
behalf of defendants                                                                              processing technology.
Humana, Inc. and
Humana Military
Healthcare Services,
Inc.)
Case No. 9:06-cv-199-RC


                                                                                                                     11
       Lawsuit                        Court                  Law Firm                       Type                Industry/Product
Repligen Corporation and     U.S. District Court for    Fish & Richardson P.C.    Patent infringement           Patent infringement
The Regents of the           the Eastern District of                                                            claims related to
University of Michigan v.    Texas Marshall Division                                                            rheumatoid arthritis
Bristol-Myers Squibb                                                                                            pharmaceutical.
Company
Case No. 2:06-CV-004-
TJW

Solvay, S.A. v.              U.S. District Court for    Kirkland & Ellis          Patent infringement           Patent infringement
Honeywell Specialty          the District of Delaware                                                           claims related to foam
Materials, LLC and                                                                                              blowing agents
Honeywell International                                                                                         (chemicals).
Inc.
Case No. 06-557-SLR

Abbott Diabetes Care Inc.    U.S. District Court for    Barnes & Thornburg        Patent infringement           Patent infringement
and Abbott Laboratories      the Northern District of   LLP                                                     claims related to at-
v. Roche Diagnostics         California                                                                         home blood insulin
Corporation and Bayer                                                                                           level testing products.
Healthcare LLC
Case No.: C05-3117 MJJ

O'Gara-Hess & Eisenhardt     Common Pleas Court of      Sebaly, Shillito & Dyer   Misappropriation of trade     Misappropriation of
Armoring Company,            Butler County, Ohio                                  secrets; breach of contract   trade secret claims
L.L.C. v. Paul Bartock                                                                                          related to armored
and Ibis Tek, LLC                                                                                               equipment used in
Case No. CV 2006 04                                                                                             conflict.
1157
Spectralytics, Inc. v.       U.S. District Court for    Carlson Caspers           Patent infringement           Patent infringement
Cordis Corporation and       The District of            Vandenburgh &                                           claims related to
Norman Noble, Inc.           Minnesota                  Lindquist                                               surgical stents.
Civil Action No. 05-1464
(PJS/RLE)
DE Technologies, Inc. v.     U.S. District Court for    Robins, Kaplan, Miller    Patent infringement           Patent infringement
DELL Inc.                    the Western District of    & Ciresi L.L.P.                                         claims related to
Civil Action No. 7:04 CV     Virginia                                                                           international e-
00628                                                                                                           commerce
                                                                                                                transactions.
Maytag Corporation v.        U.S. District Court for    Alston & Bird LLP         Patent infringement           Patent infringement
Electrolux Home              the Northern District of                                                           claims on plastic spin
Products, Inc., d/b/a        Iowa, Western Division                                                             basket of a washing
Frigidaire                                                                                                      machine.
Civil Action No. C 04-
4067-MWB

Alcon Manufacturing,         U.S. District Court for    Rader, Fishman &          Patent infringement           Patent infringement
Ltd. and Alcon               the Northern District of   Grauer PLLC                                             claims on surgical
Laboratories, Inc., v.       Texas, Fort Worth                                                                  equipment used to
Advanced Medical             Division                                                                           correct cataracts.
Optics, Inc.
Civil Action No. 4-05CV-
496-A
International Truck and      Circuit Court of           Seyfarth Shaw LLP         Breach of contract            Involved breach of a
Engine Corporation v.        Eighteenth Judicial                                                                dealership agreement
Kile International Trucks,   Circuit, DuPage County,                                                            within the
Inc.                         Illinois, Law Division                                                             transportation industry.
Case No. 2004L000580




                                                                                                                                       12
        Lawsuit                         Court                    Law Firm                      Type            Industry/Product
J.B. Hunt Transport, Inc.      American Arbitration         Crowell & Moring LLP      Breach of contract       Breach of joint service
v. BNSF Railway                Association                                                                     agreement in
Company, J.B. Hunt                                                                                             railroad/trucking
Transport, Inc. v. BNSF                                                                                        business. Non-
Railway Company                                                                                                exclusivity, rates
Case No. 71 181 Y00490                                                                                         charged, etc.
04
Honeywell International        U.S. District Court for      Kirkland & Ellis LLP      Patent infringement      Patent infringement
Inc. and Honeywell             the District of Delaware                                                        claims on auxiliary
Intellectual Properties Inc.                                                                                   power units used on
v. Hamilton Sundstrand                                                                                         regional jets.
Corp.
Civil Action No. 03-1153

Advanced Medical               U.S. District Court for      Kirkland & Ellis LLP      Patent infringement      Patent infringement
Optics, Inc. v. Alcon          the District of Delaware                                                        claims on surgical
Laboratories, Inc. and                                                                                         equipment used to
Alcon Manufacturing Ltd.                                                                                       correct cataracts.
Civil Action No. 03-1095-
KAJ
Dow AgroSciences LLC           U.S. District Court          Barnes & Thornburg        Patent infringement      Patent infringement
v. Crompton Corporation        Southern District of         LLP                                                claims on termite
and Uniroyal Chemical          Indiana, Indianapolis                                                           treatment systems.
Company, Inc.                  Division
Civil Action No. 1:03-
CV-0654-SEB-JPG
Syngenta Seeds, Inc. v.        U.S. District Court for      Kaye Scholer LLP          Patent infringement      Patent infringement
Monsanto Company, et           the District of Delaware                                                        claims on hybrid corn
al., Pioneer Hi-Bred, et al.                                                                                   seed.
Civil Action No. 02-1331
(SLR)
Pinpoint Incorporated v.       U.S. District Court for      Bartlit Beck Herman       Patent infringement      Patent infringement
Amazon.com Inc., et al.        the Northern District of     Palenchar & Scott LLP                              claims on
Civil Action No. 03C-          Illinois                                                                        personalization
4954                                                                                                           features used in
                                                                                                               internet commerce.

Do It Best Corp. v.            U.S. District Court for      Barnes & Thornburg        Copyright infringement   Copyright
Passport Software, Inc.        the Northern District of     LLP                                                infringement claims on
Case No. 01 C 7674             Illinois, Eastern Division                                                      software systems used
                                                                                                               in franchised hardware
                                                                                                               stores for accounting,
                                                                                                               inventory, etc.
Milliken & Company v.          U.S. District Court for      Kilpatrick Stockton LLP   Patent infringement      Patent infringement
Interface, Inc., et al.        the District of South                                                           claims related to carpet
Civil Action No. 7:02-         Carolina                                                                        tile.
3633-20
Rambus, Inc. v. Infineon       U.S. District Court for      Kirkland & Ellis LLP      Patent infringement      Patent infringement
Technologies AG, et al.        the Eastern District of                                                         claims related to
Civil Action No.               Virginia                                                                        semiconductors.
3:00CV524

Europe Container               International Arbitration    Crowell & Moring LLP      Breach of contract       Involved international
Terminus B.V. v. S.L.                                                                                          ocean shipping.
Service, Inc., formerly
Sea-Land Service, Inc.

T. Andrew Janes v. Bose        U.S. District Court for      Fish & Richardson         Patent infringement      Patent infringement
Corporation                    the Northern District of                                                        claims on in-home
Civil Action No. 02C3886       Illinois, Eastern Division                                                      speaker/entertainment
                                                                                                               systems.

                                                                                                                                     13
        Lawsuit                        Court                    Law Firm                       Type               Industry/Product
Honeywell International       U.S. District Court for      Kirkland & Ellis LLP      Patent infringement          Patent infringement
Inc. and Honeywell            the District of Delaware                                                            claims related to carpet
Intellectual Property Inc.                                                                                        fiber.
v. Solutia, Inc.
Civil Action No. 01-423

Ferrari S.p.A., Ferrari       U.S. District Court for      Gardner Carton &          Trademark infringement       Trademark
Idea, S.A. and Mattel, Inc.   the Central District of      Douglas                                                infringement claims
v. Bburago, S.p.A. and        California                                                                          related to Ferrari mark
Bburago USA, Inc.                                                                                                 on model cars.
CV 00-09291 NM(CTx)
EAC Operations, Inc. v.       U.S. District Court for      Brinks, Hofer, Gilson &   Patent infringement          Patent infringement
City of Chicago               the Northern District of     Lione                                                  claims on method of
01 C 6028                     Illinois, Eastern Division                                                          using blue bags in
                                                                                                                  recycling programs.
BorgWarner Inc. and           U.S. District Court for      Brinks Hofer Gilson &     Patent infringement          Patent infringement
BorgWarner TorqTransfer       the Northern District of     Lione                                                  claims on torque on-
Systems Inc. v. New           Illinois, Eastern Division                                                          demand transfer cases
Venture Gear Inc.                                                                                                 for autos.
No. 00-C-7470

Donald D. Harrison, D.C.      U.S. District Court for      Hayes, Hammer, Miles,     Copyright infringement;      Copyright
and Sanghak O. Harrison,      the Central District of      Cox & Ginzkey             unfair competition;          infringement claims on
D.C. d/b/a Harrison CBP       Illinois                                               deceptive trade practices;   chiropractic
Seminars v. Stephan J.                                                               interference with            publishing.
Troyanovich, D.C. and                                                                advantageous business
MPA-Media                                                                            relations
No. 01-1301

TV/Com International,         U.S. District Court for      Oblon, Spivak,            Patent infringement          Patent infringement
Inc. v. MediaOne of           the Middle District of       McClelland, Maier &                                    claims on enciphering
Greater Florida, Inc.,        Florida, Jacksonville        Neustadt                                               and deciphering digital
Canal Plus Technologies       Division                                                                            information signals for
S.A., Canal Plus US                                                                                               radio or television
Technologies, Inc. and                                                                                            broadcasting.
Société Européene de
Contrôle d’ Accés
No. 3:00-CV-1045-J-21 A
Residential Funding           U.S. District Court for      Bartlit Beck Herman       Breach of contract; unfair   Breach of Contract
Corporation v. DeGeorge       the District of              Palenchar & Scott         trade practices              related to residential
Financial Corp., et al.       Connecticut                                                                         construction/mortgage
No. 3:00CV202 (JBA)                                                                                               funding.
Eva Zeisel v. The Orange      American Arbitration         Kirkland & Ellis LLP      Breach of contract;          Breach of Contract
Chicken L.L.C. and            Association Commercial                                 contract termination;        related to design work
Nambe Mille, Inc.             Arbitration Tribunal                                   tortious interference        on home accents.
13 181 00588 00               New York, New York
Honeywell International,      U.S. District Court for      Kirkland & Ellis LLP      Patent infringement          Patent infringement
Inc. and Honeywell            the District of Delaware                                                            related to auxiliary
Intellectual Properties,                                                                                          power units on aircraft.
Inc. v. Hamilton
Sundstrand Corporation
Civil Action No. 99-309
(GMS)

MorphoSys AG v.               U.S. District Court for      Katten Muchin Zavis       Patent infringement          Patent infringement
Cambridge Antibody            the District of Columbia     Marshall Gerstein &                                    claims related to
Technology, Ltd.                                           Borun                                                  human antibody
No. 1:99CV01012                                                                                                   technology.




                                                                                                                                        14
       Lawsuit                        Court              Law Firm                    Type                Industry/Product
AMP Incorporated and         U.S. District Court,   Brinks Hofer Gilson &   Patent infringement; trade   Involved patents on
The Whitaker Corporation     Middle District of     Lione                   secret misappropriation      electrical connectors.
v. Teradyne, Inc.            Pennsylvania
No. 4:CV-98-0975

Underline indicates client




                                                                                                                             15
Attachment 5
John Bone
Managing Director
Damages Expert / Forensic Accountant


                                         John Bone is a Managing Director in the Dispute Consulting group. He has
                                         over 25 years of experience serving as either an expert witness or consultant
                                         in an array of matters, including commercial contract disputes,
                                         franchisor/franchisee disputes, intellectual property disputes including
                                         disputes over FRAND encumbered Standard Essential Patents (SEPs) and
                                         forensic investigations. He has testified in federal court, state court, U.S.
                                         bankruptcy court and at American Arbitration Association proceedings on a
                                         variety of issues, most of which included an analysis and evaluation of
                                         economic and financial data for the purpose of determining the extent of
                                         damages.
                                         Mr. Bone also has experience with the analysis of accounting, production,
                                         and financial data for the purpose of assessing the economic basis for
                                         injunctive relief as well as liability and causation. In performing these
Chicago, IL USA                          analyses, Mr. Bone has applied numerous financial tools and
Office: +1 312.752.3378                  methodologies, such as discounted cash flow analysis, regression models,
Mobile: +1 312.451.2844                  and incremental cost analysis.
jbone@stoutadvisory.com
                                         He has worked across a broad number of industries and subsectors,
Education                                including agriculture, automotive, biotech, chemicals, consumer products,
                                         computer software, computer hardware, insurance, industrial equipment,
M.B.A., Statistics and Finance
                                         medical products, medical equipment, pharmaceuticals, professional
University of Chicago
                                         services, publishing, quick serve restaurants, real estate,
B.B.A., Accounting and Finance
                                         telecommunications, textiles, transportation, and wireless communications.
University of Michigan
                                         Prior to joining Stout, Mr. Bone was a Vice President for Charles River
Designations
                                         Associates (CRA), where he led their Chicago office.
Certified Public Accountant (CPA)
Certified in Financial Forensics (CFF)   Recognition
                                         Mr. Bone has been nationally recognized as a top economic expert witness
Practice Areas                           four consecutive years (2014, 2015, 2016, 2017) by the IAM Patent 1000.
Complex Business Litigation
Intellectual Property Disputes           Professional Memberships
Trade Secrets & Restrictive Covenants    •   American Institute of Certified Public Accountants
Forensic Investigations
Contract Compliance
                                         •   Illinois CPA Society
                                         •   Intellectual Property Owners Association
Industry Focus
Diversified Industrials
Healthcare & Life Sciences
Technology, Media &
Telecommunications




                                                    Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

                                                                                                                    stoutadvisory.com
John Bone
Managing Director
Damages Expert / Forensic Accountant


Testimony Experience: Testimony before Trier of Fact
Trial Testimony—On behalf of Defendants in Samson Lift Technologies LLC v. Jerr-Dan Corporation and Oshkosh
Corporation, Supreme Court of New York County

Trial Testimony—On behalf of Defendants in Sonos, Inc. v. D&M Holdings, Inc. d/b/a The D+M Group, D&M
Holdings U.S. Inc. and Denon Electronics (USA), LLC, U.S. District Court for the District of Delaware

Trial Testimony—On behalf of Plaintiff in Parallel Networks Licensing LLC v. Microsoft Corporation, U.S. District
Court for the District of Delaware

Trial Testimony—On behalf of Defendant in Life Plans, Inc. v. Security Life of Denver Insurance Company, U.S.
District Court for the Northern District of Illinois, Eastern Division

Trial Testimony—On behalf of Defendants in Zylon Corp. and Alan Zamore v. Medtronic, Inc., Medtronic Vascular,
Inc., and Medtronic Vascular Holdings Ltd. f/k/a AVE Galway Ltd., Supreme Court of the State of New York, County
of New York

Pre-Trial Hearing and Trial Testimony—On behalf of Defendant in Michael Anthony G. Wilbern and Wilbern
Enterprises, LLC v. Culver Franchising System, Inc., U.S. District Court for the Northern District of Illinois, Eastern
Division

Trial Testimony—On behalf of Defendant (Briggs) in Exmark Manufacturing Co. Inc., v. Briggs & Stratton Power
Products Group, LLC and Schiller Grounds Care, Inc., U.S. District Court for the District of Nebraska

Arbitration Testimony—On behalf of Plaintiff in The Allant Group, Inc., v. Helzberg’s Diamond Shops, Inc. d/b/a
Helzberg Diamonds, American Arbitration Association – Chicago, IL

Trial Testimony—On behalf of Defendants in Banning Lary, et al. v. Boston Scientific Corporation, et al., U.S.
District Court for the Southern District of Florida

Trial Testimony—On behalf of Plaintiffs in Ericsson, Inc., et al. v. D-Link Corporation, et al., U.S. District Court for
the Eastern District of Texas, Tyler Division

Trial Testimony—On behalf of Defendant in First Merit Venture, First Merit Realty Services, Inc., and Gary Z. Baxter
v. Scott I Canel, Scott I Canel & Associates, Richard Price, Ten South Management, et al., Circuit Court of Cook
County, Illinois, County Department, Law Division

Arbitration Testimony—On behalf of Plaintiff in Halliburton Energy Services, Inc. v. BJ Services Company,
American Arbitration Association – Houston, TX

Arbitration Testimony—On behalf of Respondent in Jeep Eagle 17. v. Chrysler Group LLC. American Arbitration
Association – Wayne, NJ

Arbitration Testimony—On behalf of Respondent in Arlington Chrysler Jeep Dodge. v. Chrysler Group LLC.
American Arbitration Association – Chicago, IL




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                  2
John Bone
Managing Director
Damages Expert / Forensic Accountant


Arbitration Testimony—On behalf of Respondent in Continental Chrysler Jeep, Inc. v. Chrysler Group LLC.
American Arbitration Association – Chicago, IL

Arbitration Testimony—On behalf of Respondent in Montrose Dodge, Inc. v. Chrysler Group LLC. American
Arbitration Association – Washington, D.C.

Trial Testimony—On behalf of Defendants in DNT LLC v. Sprint Spectrum, LP and Nextel Operations, Inc.; Cellco
Partnership d/b/a Verizon Wireless; T-Mobile USA, Inc.; Alltel Communication, LLC; and United States Cellular
Corporation. U.S. District Court, Eastern District of Virginia, Richmond Division

Arbitration Testimony—On behalf of Defendant in Molten Metal Equipment Innovations, Inc. v. Pyrotek Inc.
American Arbitration Association – Cleveland, Ohio

Trial Testimony—On behalf of Defendant in Telecommunication Systems, Inc. v. Mobile 365, Inc. and WiderThan
Americas, Inc. U.S. District Court, Eastern District of Virginia, Richmond Division

Trial Testimony—On behalf of Defendant in Ethos Technologies, Inc. v. RealNetworks, Inc. U.S. District Court—
District of Massachusetts

Trial Testimony—On behalf of Defendant in InsureOne Independent Insurance Agency, LLC, et al. v. James P.
Hallberg, et al. Circuit Court of Cook County, Illinois, County Department, Chancery Division

Arbitration Testimony—On behalf of Plaintiff in Biomet, Inc. and Biomet Orthopedics, Inc. v. Biomet-Ross and B.
Keith Ross. American Arbitration Association—Columbus, Ohio

Testimony at Preliminary Injunction Hearing—On behalf of Defendant in Smith Wholesale Company, Inc. v. R.J.
Reynolds Tobacco Company. U.S. District Court—Eastern District of Tennessee

Trial Testimony—On behalf of Plaintiff in John Donovan Enterprises v. Allied Plastics and Thermo King. U.S.
District Court—Western District of Wisconsin

Trial Testimony—On behalf of Defendant in W.R. Grace & Co.—CONN v. Intercat, Inc. and Conoco, Inc. U.S. District
Court—District of Delaware

Trial Testimony—On behalf of Smart Data, Inc. U.S. Bankruptcy Court—Northern District of Illinois, Eastern
Division



Testimony Experience: Deposition Testimony

On behalf of Plaintiffs in Boston Scientific Corporation and Boston Scientific Neuromodulation Corporation v.
Nevro Corp., U.S. District Court for the District of Delaware

On behalf of Defendants in Nevro Corp. v. Boston Scientific Corporation and Boston Scientific Neuromodulation
Corporation, U.S. District Court for the Northern District of California




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                           3
John Bone
Managing Director
Damages Expert / Forensic Accountant


On behalf of Defendants in Egan Marine Corporation v. ExxonMobil Oil Corporation, Exxon Mobil Corporation, et
al., Circuit Court of Cook County, Illinois, County Department, Law Division

On behalf of Plaintiffs in D&M Holdings, Inc. d/b/a The D+M Group and D&M Holdings U.S. Inc. v. Sonos, Inc.,
U.S. District Court for the District of Delaware

On behalf of Defendant in Fogg Filler Company v. Closure Systems International, Inc., U.S. District Court for the
Western District of Michigan – Southern Division

On behalf of Defendants in Sonos, Inc. v. D&M Holdings, Inc. d/b/a The D+M Group, D&M Holdings U.S. Inc. and
Denon Electronics (USA), LLC, U.S. District Court for the District of Delaware

On behalf of Plaintiffs in United States of America, ex rel. Michael McGee, and People of the State of Illinois ex rel.
Michael McGee v. IBM Corporation, Johnson Controls Incorporated, Wireless Information Technologies
Enterprise, LLC, Technology Alternatives, Inc., TechAlt, Inc., Public Safety Communications, Inc., MWOBE
Controls, Inc., Services by Designwise, Ltd., I.T. Suite, Inc., et al., U.S. District Court for the Northern District of
Illinois, Eastern Division

On behalf of Plaintiff in C.D.S. Inc v. Bradley Zetler, CDS, LLC, Rapid Systems CC, et al., U.S. District Court for the
Southern District of New York

On behalf of Defendant in Sauder Manufacturing Company v. J Squared, Inc. d/b/a University Loft Company, U.S.
District Court for the Northern District of Ohio, Western Division

On behalf of Plaintiffs in C&C Power and uPower Supplies, LLC v. C&D Technologies, Inc., Diversified Assembly
Technologies Corporation, EnXergy, LLC and Gary Gray, Circuit Court of Cook Country, Illinois, County
Department, Law Division

On behalf of Defendant (Marquette Bank) in Daniel L. O’Malley, et al. v. William O’Malley, Thomas O’Malley, Joan
O’Malley Gross, Frank K. Neidhart, Jr., McCarthy Duffy, LLP, Michael P. Rhodes, Kovitz Shifrin & Nesbit, P.P.,
Smart & Associates, Con Murphy, FGMK, LLC and Marquette Bank, Circuit Court of Cook County, Illinois, County
Department, Law Division

On behalf of Defendants in Enzo Life Sciences, Inc. v. Hologic, Inc., and Enzo Life Sciences, Inc. v. Gen-Probe,
Incorporated, U.S. District Court for the District of Delaware

On behalf of Plaintiff in Parallel Networks Licensing LLC v. Microsoft Corporation, U.S. District Court for the
District of Delaware

On behalf of Defendants in Dr. Quingsheng Zhu and Dr. Julio Spinelli, acting jointly as the Stockholder
Representative Committee for Action Medical, Inc. v. Boston Scientific Corporation and Cardiac Pacemakers, Inc.,
U.S. District Court for the District of Delaware

On behalf of Plaintiff in Parallel Networks Licensing LLC v. International Business Machines Corporation, U.S.
District Court for the District of Delaware




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                  4
John Bone
Managing Director
Damages Expert / Forensic Accountant


On behalf of Plaintiffs in Kimberly-Clark Worldwide Inc. and Kimberly-Clark Global Sales, LLC v. First Quality Baby
Products, LLC, First Quality Retail Services, LLC, and First Quality Consumer Products, LLC, U.S. District Court
for the Eastern District of Wisconsin

On behalf of Plaintiff in The Viking Corporation v. Victaulic Company, U.S. District Court for the Western District
of Michigan – Southern Division

On behalf of Defendant (Phoenix Aromas & Essential Oils) in Victorino Huerta, et al. v. Aldrich Chemical Co., et al,
Circuit Court of Cook County, Illinois, County Department, Law Division

On behalf of Plaintiffs in Kangaroo Media, Inc., and Immersion Entertainment LLC, v. Yinzcam, Inc., U.S. District
Court for the Western District of Pennsylvania

On behalf of Defendant (Briggs) in Exmark Manufacturing Co. Inc., v. Briggs & Stratton Power Products Group,
LLC and Schiller Grounds Care, Inc., U.S. District Court for the District of Nebraska

On behalf of Plaintiff in Verco Decking Inc. v. Consolidated Systems Inc., U.S. District Court for the District of
Arizona, Phoenix Division

On behalf of Defendant in Lawrence S. Kirsch, as Shareholders’ Representative of Lawrence S. Kirsch, Charles W.
Kriete, Michael J. Chase and George Puszka v. Brightstar Corp., U.S. District Court for the Northern District of
Illinois, Eastern Division

On behalf of Plaintiff in Nalco Company v. Turner Designs, Inc., U.S. District Court for the Northern District of
California

On behalf of Defendants in Banning Lary, et al., v. Boston Scientific Corporation, et al., U.S. District Court for the
Southern District of Florida

On behalf of Defendants in Samson Lift Technologies LLC v. Jerr-Dan Corporation and Oshkosh Corporation,
Supreme Court of New York County

On behalf of Defendants in Mobile Medical International Corporation v. Advanced Mobile Hospital Systems, Inc.,
Tractus Medical, Inc. and Does 1-10, U.S. District Court for the District of Vermont

On behalf of Plaintiff in Roll-Rite, LLC v. Shur-Co, LLC, U.S. District Court for the Eastern District of Michigan

On behalf of Plaintiff in Medtronic, Inc. and Medtronic USA, Inc. v. Edwards Lifesciences Corp, et al., U.S. District
Court for the District of Minnesota

On behalf of Plaintiff in Medtronic, Inc. v. Edwards Lifesciences Corporation, et al., U.S. District Court for the
Central District of California

On behalf of Defendants in Banning Lary, et al., v. Boston Scientific Corporation, et al., U.S. District Court for the
Southern District of Florida

On behalf of Defendants in Edwards Lifesciences LLC, et al. v. Medtronic Corevalve LLC, et al., U.S. District Court
for the District of Delaware


Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                 5
John Bone
Managing Director
Damages Expert / Forensic Accountant


On behalf of Plaintiffs in Ericsson, Inc., et al. v. D-Link Corporation, et al., U.S. District Court for the Eastern District
of Texas, Tyler Division

On behalf of Defendant in Alexsam, Inc. v. Best Buy Stores, L.P., et al., U.S. District Court for the Eastern District
of Texas, Marshall Division

On behalf of Defendant in Life Plans, Inc. v. Security Life of Denver Insurance Company, U.S. District Court for the
Northern District of Illinois, Eastern Division

On behalf of Defendant in Zylon Corp. and Alan Zamore v. Medtronic, Inc., Medtronic Vascular, Inc., and Medtronic
Vascular Holdings Ltd. f/k/a AVE Galway Ltd., Supreme Court of the State of New York, County of New York

On behalf of Plaintiff in Halliburton Energy Services, Inc. v. BJ Services Company, American Arbitration
Association – Houston, TX

On behalf of Defendant in First Merit Venture, First Merit Realty Services, Inc., and Gary Z. Baxter v. Scott I Canel,
Scott I Canel & Associates, Richard Price, Ten South Management, et al., Circuit Court of Cook County, Illinois,
County Department, Law Division

On behalf of Defendant in Samson Lift Technologies v. Jerr-Dan Corporation and Oshkosh Corporation, U.S.
District Court, Middle District of Pennsylvania

On behalf of Defendant in Synventive Molding Solutions v. Husky Injection Molding Systems, Inc. U.S. District
Court for the District of Vermont

On behalf of Defendants in DNT LLC v. Sprint Spectrum, LP and Nextel Operations, Inc.; Cellco Partnership d/b/a
Verizon Wireless; T-Mobile USA, Inc.; Alltel Communication, LLC; and United States Cellular Corporation. U.S.
District Court, Eastern District of Virginia, Richmond Division

On behalf of Defendant in Molten Metal Equipment Innovations, Inc. v. Pyrotek Inc. American Arbitration
Association

On behalf of Defendant in Telecommunication Systems, Inc. v. Mobile 365, Inc. and WiderThan Americas, Inc. U.S.
District Court, Eastern District of Virginia, Richmond Division

On behalf of Plaintiff/Counterclaim Defendant in Static Control Components, Inc. v. Lexmark International, Inc.
U.S. District Court, Eastern District of Kentucky at Lexington

On behalf of Plaintiff in 7-Eleven, Inc. v. Philip Morris USA, Inc. U.S. District Court, Northern District of Texas,
Dallas Division

On behalf of Defendant in Ethos Technologies, Inc. v. RealNetworks, Inc. U.S. District Court—District of
Massachusetts

On behalf of Defendant in InsureOne Independent Insurance Agency, LLC, et al. v. James P. Hallberg, et al. Circuit
Court of Cook County, Illinois, County Department, Chancery Division




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                       6
John Bone
Managing Director
Damages Expert / Forensic Accountant


On behalf of Plaintiff in Static Control Components, Inc. v. Intersolution Ventures LTD, et al. U.S. District Court,
Middle District of North Carolina, Durham Division

On behalf of Plaintiff in First Midwest Bank, N.A. v. LaSalle National Bank, et al. Circuit Court of Cook County,
County Department, Law Division

On behalf of Defendant in Subhash C. Katial v. Massachusetts Mutual Life Insurance Company. U.S. District Court—
Northern District of Illinois, Eastern Division

On behalf of Plaintiff in John Donovan Enterprises v. Allied Plastics and Thermo King. U.S. District Court—Western
District of Wisconsin

On behalf of Defendant in W. R. Grace & Co.—CONN v. Intercat, Inc. and Conoco, Inc. U.S. District Court—District
of Delaware

On behalf of Defendant in Holder v. USAir, Inc. et al. U.S. District Court—Northern District of Ohio (Cleveland)



Testimony Experience: Written Testimony
Declaration—On behalf of Patent Owner in Nevro Corp. (Petitioner) v. Boston Scientific Neuromodulation Corp.
(Patent Owner) Inter Partes Review, U.S. Patent and Trademark Office before the Patent Trial and Appeal Board

Expert Report—On behalf of Plaintiffs in Boston Scientific Corp. and Boston Scientific Neuromodulation Corp. v.
Nevro Corp., U.S. District Court for the District of Delaware

Expert Report—On behalf of Plaintiffs in Domtar Corporation and Associated Hygienic Products, LLC v. First
Quality Retail Services, LLC, U.S. District Court, Eastern District of North Carolina, Western Division

Expert Report—On behalf of Defendants in Nevro Corp. v. Boston Scientific Corporation and Boston Scientific
Neuromodulation Corporation, U.S. District Court for the Northern District of California

Expert Report and Surrebuttal Expert Report—On behalf of Defendants in Egan Marine Corporation v.
ExxonMobil Oil Corporation, Exxon Mobil Corporation, et al., Circuit Court of Cook County, Illinois, County
Department, Law Division

Rebuttal Expert Report—CE Resource, Inc. d/b/a CME Resource and Net CE v. Elite Continuing Education, U.S.
District Court for the Southern District of Florida

Expert Report—On behalf of Plaintiffs in D&M Holdings Inc. d/b/a The D+M Group, and D&M Holdings U.S. Inc.
v. Sonos, Inc., U.S. District Court for the District of Delaware

Rebuttal Expert Report—On behalf of Defendant in Fogg Filler Company v. Closure Systems International, Inc.,
U.S. District Court for the Western District of Michigan - Southern Division




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                               7
John Bone
Managing Director
Damages Expert / Forensic Accountant


Expert Report and Rebuttal Expert Report—On behalf of Plaintiffs in United States of America, ex rel. Michael
McGee, and People of the State of Illinois ex rel. Michael McGee v. IBM Corporation, Johnson Controls
Incorporated, Wireless Information Technologies Enterprise, LLC, Technology Alternatives, Inc., TechAlt, Inc.,
Public Safety Communications, Inc., MWOBE Controls, Inc., Services by Designwise, Ltd., I.T. Suite, Inc., et al.,
U.S. District Court for the Northern District of Illinois, Eastern Division

Supplemental Expert Report—On behalf of Defendants in Sonos, Inc. v. D&M Holdings Inc. d/b/a The D+M Group,
D&M Holdings U.S. Inc., and Denon Electronics (USA), LLC, U.S. District Court for the District of Delaware

Expert Report—On behalf of Plaintiff in C.D.S. Inc v. Bradley Zetler, CDS, LLC, Rapid Systems CC, et al., U.S.
District Court for the Southern District of New York

Expert Report—On behalf of Defendant in Sauder Manufacturing Company v. J Squared, Inc. d/b/a University Loft
Company, U.S. District Court for the Northern District of Ohio, Western Division

Expert Report—On behalf of Defendant in BlackBerry Limited v. BLU Products, Inc., U.S. District Court for the
Southern District of Florida, Miami Division

Rebuttal Expert Report—On behalf of Defendants in Sonos, Inc. v. D&M Holdings, Inc. d/b/a The D+M Group,
D&M Holdings U.S. Inc. and Denon Electronics (USA), LLC, U.S. District Court for the District of Delaware

Expert Report—On behalf of Plaintiffs in C&C Power and uPower Supplies, LLC v. C&D Technologies, Inc.,
Diversified Assembly Technologies Corporation, Enxergy, LLC and Gary Gray, Circuit Court of Cook Country,
Illinois, County Department, Law Division

Expert Report—On behalf of Defendants in International Biomedical, Ltd. v. General Electric Company and Datex-
Ohmeda, Inc. (d/b/a GE Healthcare), U.S. District Court for the Western District of Texas, Austin Division

Rebuttal Expert Report—On behalf of Defendant in Cornell University, Cornell Research Foundation, Inc., Life
Technologies Corporation and Applied Biosystems, LLC. v. Illumina, Inc., U.S. District Court for the District of
Delaware

Rebuttal Expert Report—On behalf of Defendant (Marquette Bank) in Daniel L. O’Malley, et al. v. William O’Malley,
Thomas O’Malley, Joan O’Malley Gross, Frank K. Neidhart, Jr., McCarthy Duffy, LLP, Michael P. Rhodes, Kovitz
Shifrin & Nesbit, P.P., Smart & Associates, Con Murphy, FGMK, LLC and Marquette Bank, Circuit Court of Cook
County, Illinois, County Department, Law Division

Rebuttal Expert Report—On behalf of Defendant in Michael Anthony G. Wilbern and Wilbern Enterprises, LLC v.
Culver Franchising System, Inc., U.S. District Court for the Northern District of Illinois, Eastern Division

Expert Report, Rebuttal Report and Reply report—On behalf of Defendant in Enzo Life Sciences, Inc. v. Hologic,
Inc., U.S. District Court for the District of Delaware




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                            8
John Bone
Managing Director
Damages Expert / Forensic Accountant


Expert Report, Rebuttal Report and Reply report—On behalf of Defendant in Enzo Life Sciences, Inc. v. Gen-Probe,
Incorporated, U.S. District Court for the District of Delaware

Expert Report—On behalf of Defendant in Ficep Corporation v. Voortman USA Corp., U.S. District Court for the
District of Maryland

Expert Report—On behalf of Plaintiffs in Kimberly-Clark Worldwide Inc. and Kimberly-Clark Global Sales, LLC v.
First Quality Baby Products, LLC, First Quality Retail Services, LLC, and First Quality Consumer Products, LLC,
U.S. District Court for the Eastern District of Wisconsin

Expert Report—On behalf of Plaintiff in Parallel Networks Licensing LLC v. Microsoft Corporation, U.S. District
Court for the District of Delaware

Expert Report—On behalf of Defendants in Dr. Quingsheng Zhu and Dr. Julio Spinelli, acting jointly as the
Stockholder Representative Committee for Action Medical, Inc. v. Boston Scientific Corporation and Cardiac
Pacemakers, Inc., U.S. District Court for the District of Delaware

Expert Report—On behalf of Plaintiff in Parallel Networks Licensing LLC v. International Business Machines
Corporation, U.S. District Court for the District of Delaware

Expert Report—On behalf of Defendant (Phoenix Aromas & Essential Oils) in Victorino Huerta, et al. v. Aldrich
Chemical Co., et al, Circuit Court of Cook County, Illinois, County Department, Law Division

Reply Expert Report—On behalf of Plaintiffs in Kangaroo Media, Inc., and Immersion Entertainment LLC, v.
Yinzcam, Inc., U.S. District Court for the Western District of Pennsylvania

Expert Report—On behalf of Plaintiff in The Viking Corporation v. Victaulic Company, U.S. District Court for the
Western District of Michigan – Southern Division

Expert Report—On behalf of Defendant (Briggs) in Exmark Manufacturing Co., Inc. v. Briggs & Stratton Power
Products Group, LLC and Schiller Grounds Care, Inc., U.S. District Court for the District of Nebraska (update
following removal of stay pending reexamination)

Expert Report—On behalf of Plaintiffs in Kangaroo Media, Inc., and Immersion Entertainment LLC, v. Yinzcam,
Inc., U.S. District Court for the Western District of Pennsylvania

Expert Report—On behalf of Plaintiff in The Allant Group, Inc., v. Helzberg’s Diamond Shops, Inc. d/b/a Helzberg
Diamonds, American Arbitration Association – Chicago, IL

Expert Report—On behalf of Defendant in Lawrence S. Kirsch, as Shareholders’ Representative of Lawrence S.
Kirsch, Charles W. Kriete, Michael J. Chase and George Puszka v. Brightstar Corp., U.S. District Court for the
Northern District of Illinois, Eastern Division

Expert Report—On behalf of Plaintiff in Verco Decking Inc. v. Consolidated Systems Inc., U.S. District Court for the
District of Arizona, Phoenix Division




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                               9
John Bone
Managing Director
Damages Expert / Forensic Accountant


Expert Report—On behalf of Plaintiff in Nalco Company v. Turner Designs, Inc., U.S. District Court for the Northern
District of California

Expert Report—On behalf of Defendants in Banning Lary, et al., v. Boston Scientific Corporation, et al., U.S. District
Court for the Southern District of Florida

Expert Report—On behalf of Defendants in Samson Lift Technologies LLC v. Jerr-Dan Corporation and Oshkosh
Corporation, Supreme Court of New York County

Rebuttal Expert Report—On behalf of Plaintiff in Medtronic, Inc. and Medtronic USA, Inc. v. Edwards Lifesciences
Corp, et al., U.S. District Court for the District of Minnesota

Expert Report—On behalf of Defendants in Mobile Medical International Corporation v. Advanced Mobile Hospital
Systems, Inc., Tractus Medical, Inc. and Does 1-10, U.S. District Court for the District of Vermont

Expert Report—On behalf of Plaintiff in Medtronic, Inc. and Medtronic USA, Inc. v. Edwards Lifesciences Corp, et
al., U.S. District Court for the District of Minnesota

Expert Report—On behalf of Plaintiff in Roll-Rite, LLC v. Shur-Co, LLC, U.S. District Court for the Eastern District
of Michigan

Expert Report—On behalf of Plaintiff in Medtronic, Inc. v. Edwards Lifesciences Corporation, et al., U.S. District
Court for the Central District of California

Expert Report and Response Report —On behalf of Defendants in Banning Lary, et al., v. Boston Scientific
Corporation, et al., U.S. District Court for the Southern District of Florida

Expert Report—On behalf of Defendants in Edwards Lifesciences LLC, et al. v. Medtronic Corevalve LLC, et al., U.S.
District Court for the District of Delaware

Expert Report—On behalf of Plaintiffs in Ericsson, Inc., et al. v. D-Link Corporation, et al., U.S. District Court for
the Eastern District of Texas, Tyler Division

Expert Report—On behalf of Defendant in Alexsam, Inc. v. Best Buy Stores, L.P., et al., U.S. District Court for the
Eastern District of Texas, Marshall Division

Expert Report—On behalf of Defendant in Life Plans, Inc. v. Security Life of Denver Insurance Company, U.S.
District Court for the Northern District of Illinois, Eastern Division

Disclosure—On behalf of Defendant in Zylon Corp. and Alan Zamore v. Medtronic, Inc., Medtronic Vascular, Inc.,
and Medtronic Vascular Holdings Ltd. f/k/a AVE Galway Ltd., Supreme Court of the State of New York, County of
New York

Expert Report—On behalf of Defendant (Briggs) in Exmark Manufacturing Co., Inc. v. Briggs & Stratton Power
Products Group, LLC and Schiller Grounds Care, Inc., U.S. District Court for the District of Nebraska




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                10
John Bone
Managing Director
Damages Expert / Forensic Accountant


Expert Report—On behalf of Plaintiff in Halliburton Energy Services, Inc. v. BJ Services Company, American
Arbitration Association – Houston, TX

Expert Report—On behalf of Defendant in Medversant Technologies, LLC. v. Morrisey Associates, Inc., U.S. District
Court for the Southern District of California

Declaration—On behalf of Defendant in Rally Manufacturing, Inc. v. Federal Mogul Corporation, U.S. District Court
for the Southern District of Florida

Expert Report—On behalf of Defendant in First Merit Venture, First Merit Realty Services, Inc., and Gary Z. Baxter
v. Scott I Canel, Scott I Canel & Associates, Richard Price, Ten South Management, et al., Circuit Court of Cook
County, Illinois, County Department, Law Division

Expert Report—On behalf of Defendant in Rally Manufacturing, Inc. v. Federal Mogul Corporation, U.S. District
Court for the Southern District of Florida

Disclosure—On behalf of Carrols Corporation in Carrols Corporation v. Cain Restaurants Company, U.S. District
Court, Eastern District of Michigan (Detroit)

Expert Report—On behalf of Plaintiff in Osmose, Inc. v. Arch Chemicals, Inc., Arch Wood Protection, Inc., Arch
Treatment Technologies, Inc., Cox Industries, Inc., Rocky Top Building Products, Inc., and Madison Wood
Preservers. U.S. District Court, Eastern District of Virginia, Norfolk Division

Expert Report—On behalf of Defendants in Samson Lift Technologies v. Jerr-Dan Corporation and Oshkosh
Corporation, U.S. District Court, Middle District of Pennsylvania

Disclosure —On behalf of Respondent in Jeep Eagle 17. v. Chrysler Group LLC. American Arbitration Association
– Wayne, NJ

Disclosure —On behalf of Respondent in Arlington Chrysler Jeep Dodge. v. Chrysler Group LLC. American
Arbitration Association – Chicago, IL

Disclosure—On behalf of Respondent in Melchiorre, Inc. D/B/A Warner Chrysler Jeep. v. Chrysler Group LLC.
American Arbitration Association – Philadelphia, PA

Disclosure—On behalf of Respondent in Continental Chrysler Jeep, Inc. v. Chrysler Group LLC. American
Arbitration Association – Chicago, IL

Disclosure—On behalf of Respondent in Montrose Dodge, Inc. v. Chrysler Group LLC. American Arbitration
Association – Washington, D.C.

Disclosure—On behalf of Respondent in D Patrick, Inc. v. Chrysler Group LLC. American Arbitration Association
– Indianapolis, IN.

Declaration—On behalf of Plaintiffs in Kimberly-Clark Worldwide Inc. and Kimberly-Clark Global Sales, LLC v.
First Quality Baby Products, LLC and First Quality Retail Services, LLC. U.S. District Court, Eastern District of
Wisconsin, Green Bay Division



Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                            11
John Bone
Managing Director
Damages Expert / Forensic Accountant


Expert Report—On behalf of Defendant in Synventive Molding Solutions v. Husky Injecting Molding Systems, Inc.
U.S. District Court for the District of Vermont

Expert Report—On behalf of Defendant in Molten Metal Equipment Innovations, Inc. v. Pyrotek Inc. American
Arbitration Association

Expert Report—On behalf of Defendants in DNT LLC v. Sprint Spectrum, LP and Nextel Operations, Inc.; Cellco
Partnership d/b/a Verizon Wireless; T-Mobile USA, Inc.; Alltel Communication, LLC; and United States Cellular
Corporation. U.S. District Court, Eastern District of Virginia, Richmond Division

Expert Report—On behalf of Defendant in Etigra, LLC, et al. v. Bayer CropScience LP, et al. U.S. District Court,
Eastern District of North Carolina, Western Division

Expert Report—On behalf of Plaintiff in Bayer CropScience AG, et al. v. NuFarm Americas, Inc. U.S. District Court,
Eastern District of Virginia, Richmond Division

Expert Report— On behalf of Defendant in Telecommunication Systems, Inc. v. Mobile 365, Inc. and WiderThan
Americas, Inc. U.S. District Court, Eastern District of Virginia, Richmond Division

Expert Report—On behalf of Plaintiff in Patriot Homes, Inc., et al. v. Forest River Housing, Inc., et al. U.S. District
Court of Indiana, South Bend Division

Expert Report—On behalf of Plaintiff/Counterclaim Defendant in Static Control Components, Inc. v. Lexmark
International, Inc. U.S. District Court, Eastern District of Kentucky at Lexington

Expert Report—On behalf of Plaintiff in 7-Eleven, Inc. v. Philip Morris USA, Inc. U.S. District Court, Northern
District of Texas, Dallas Division

Expert Report—On behalf of Defendant in InsureOne Independent Insurance Agency, LLC, et al. v. James P.
Hallberg, et al. Circuit Court of Cook County, Illinois, County Department, Chancery Division

Expert Report and Response Report—On behalf of Plaintiff in Static Control Components, Inc. v. Intersolution
Ventures LTD, et al. U.S. District Court, Middle District of North Carolina, Durham Division

Expert Report—On behalf of Plaintiff in Mobility Electronics, Inc. v. Formosa Electronic Industries, Inc. U.S.
District Court, Eastern District of Texas, Texarkana Division

Expert Reports—On behalf of Defendant in Ethos Technologies, Inc. v. RealNetworks, Inc. U.S. District Court—
District of Massachusetts

Expert Report—On behalf of Defendant in Lampi Corporation v. American Power Products, Inc. U.S. District
Court—Northern District of Illinois, Eastern Division

Expert Report—On behalf of Plaintiff in Biomet, Inc. and Biomet Orthopedics, Inc. v. Biomet-Ross and B. Keith
Ross. American Arbitration Association—Columbus, Ohio

Declaration—On behalf of Defendant in Smith Wholesale Company, Inc. v. R.J. Reynolds Tobacco Company. U.S.
District Court—Eastern District of Tennessee


Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                                12
John Bone
Managing Director
Damages Expert / Forensic Accountant


Expert Report—On behalf of Plaintiff in First Midwest Bank, N.A. v. LaSalle National Bank, et al. Circuit Court of
Cook County, County Department, Law Division

Expert Report—On behalf of Defendant in Subhash C. Katial v. Massachusetts Mutual Life Insurance Company.
U.S. District Court—Northern District of Illinois, Eastern Division

Expert Report—On behalf of Plaintiff in John Donovan Enterprises v. Allied Plastics and Thermo King. U.S. District
Court—Western District of Wisconsin

Report on Valuation of IP Assets—Submitted opinion regarding value of intellectual property on behalf of the Estate
of Sheldon Silverstein (author of children’s books)



Publications
“To Apportion or Not to Apportion?” The Stout Journal, Fall/Winter 2017

“Akamai Technologies, Inc.: Federal Circuit Weighs in on a Lost Profits Opinion Involving Head-to-Head
Competitors,” The SRR Journal, Spring 2016

“VirnetX: Clarity from the Federal Circuit Regarding Reasonable Royalty Determination,” The SRR Journal, Spring
2015

“An Interview of Judge Richard A. Posner on Patent Litigation,” SRR Journal, Fall 2013

“Interview with Former Chief Judge David Folsom of the U.S. District Court for the Eastern District of Texas,” The
SRR Journal, Spring 2013

“View from the Federal Circuit: An Interview with Chief Judge Randall R. Rader,” The SRR Journal, Fall 2012

“Settling on Settlement Negotiation Production,” The SRR Journal, Fall 2012

“Spectralytics, Inc. v. Cordis Corporation and Norman Noble, Inc.,” The SRR Journal, Spring 2012

“Federal Circuit Reaffirms Need to Compare Market Segments in Evaluating Lost Profits: Siemens Medical
Solutions USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc.” The SRR Journal, Fall 2011

“Damage Approach Found Acceptable to the Court at the Time” The SRR Journal, Spring 2011

“Auditing Self-Reporting Agreements,” The SRR Journal, Fall 2010

“Court Once Again Addresses Insufficient Support for Damages Award in a Patent Case,” The SRR Journal, Fall
2010

“Court Weighs in on License Agreements Used in Support of Damages Award”, The SRR Journal, Spring 2010

“Intersection between Litigation and Business Objectives.” With Kathryn Lennox, Esq. Published in connection
with IPO Recent Developments, Strategies, and Tactics in IP Damages Law Conference, March 27, 2007


Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                             13
John Bone
Managing Director
Damages Expert / Forensic Accountant


“Recent Developments Concerning IP Damages” With Michael Berta, Esq. Published in connection with
presentation at the IP Law & Business Spring Briefing on Innovations in IP Litigation, May 17, 2006

“What Expert Should Fear Most” published in Expert Alert, the newsletter of the Expert Witness Committee of the
Section of Litigation, American Bar Association, Volume 1, No. 1, winter 2005

“Court of Appeals Affirms Unprecedented Decision Regarding Patent Infringement Damages, Broadens Definition
of Acceptable Non-Infringing Substitute.” With Raymond S. Sims and Peter Baldwin. Mealey’s Litigation Report—
Intellectual Property, November 19, 1999



Speeches and Seminars
“Patent Damages 2017: A Year in Review,” webinar hosted by the American Intellectual Property Law Association,
February 15, 2018

Guest Lecturer - Trade Secret Law Class, LLM in Intellectual Property Law Program, John Marshall Law School,
November 8, 2017

“Damages in SEP, FRAND and RAND Litigation,” panel discussion at the Intellectual Property Owner’s Association
Patent Damages Summit, Palo Alto, CA, May 24, 2016

“Litigating Reasonable Royalty Damages,” panel discussion at the Intellectual Property Owner’s Association
Damages and Injunctions Committee Conference, Washington DC, May 27, 2015

“Patent Infringement Royalty Damages: Lessons Learned From Recent Federal Circuit Decisions,” with Michele
Riley and Brian Kacedon. Presented by the Bar Association of the District of Columbia, March 27, 2014

 “Leveraging Expert Testimony for Big Wins: Strategies for a Changing Legal Landscape,” panel discussion
sponsored by The National Law Journal at the Union League Club of Chicago on October 16, 2013

“Understanding Patent Damages - Patent damages theories and recent opinions affecting the quantification of
patent damages,” Presented at the 2011 Intellectual Property Spring Seminar presented by the Intellectual Property
Law Section of the State Bar of Michigan and in cooperation with the Institute of Continuing Legal Education, March
28, 2012

“IP Enforcement: Protecting Your Brand and Content within New Media,” Moderated panel discussion at the Inside
Counsel’s 11th Annual Super Conference, May 23, 2011

“Role and Use of the Expert in Developing Damages Evidence,” Presented at the Illinois State Bar Association
Program entitled “Meet the Labor and Employment Experts” October 15, 2010

“Patent Damages: Managing the Risks and Contingent Costs,” With Rick Bero. Presented at the BVR/Morningstar
Summit on Best Practices in Intellectual Property Valuation, September 15, 2010

“Intersection between Litigation and Business Objectives,” IPO Recent Developments, Strategies, and Tactics in
Damages Law Conference, March 27, 2007


Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                             14
John Bone
Managing Director
Damages Expert / Forensic Accountant


“Recent Developments Concerning IP Damages,” With Michael Berta, Esq. Presented at the IP Law & Business
Spring Briefing on Innovations in IP Litigation, May 17, 2006

“The Expert’s Role in the Client’s Discovery Efforts,” presented at Law Seminars International’s two day conference
on “Effective Development & Presentation of Expert Testimony” March 20, 2006

“Understanding the Latest Methods and Tools to Better Manage Risks and Opportunities of IP Litigation and
Licensing,” With Jeffrey Snell. Presented at the IP Law and Business Winter Briefing on Corporate Strategies For
Leveraging Your Intellectual Property, November 29, 2005

“Litigation Strategies that Strengthen the Business without Breaking the Bank,” Panel discussion with Sharon R.
Barner, Esq., Andy Horstman, Esq. and J. Bruce Schelkopf, Esq. in connection with the IP Law & Business Spring
Briefing on Enterprise Management: Integrating IP & Business, May 4, 2005

“Legal and Economic Issues is Cases Involving Non-Infringing Alternatives, Price Erosion and Convoyed Sales,”
Panel discussion with James A. Klenk, Esq. and Kristofer K. Swanson. Presented at Law Seminars International’s
advanced workshop on Calculating & Proving Patent damages, April 20, 2005

“The Use of Experts in Commercial Litigation,” With Raymond S. Sims. Presented at the Northwestern University
School of Law, Dispute Resolution Class, January 25, 2003

“Damages in Patent Infringement Litigation,” With Charles W. Shifley, Esq. Presented at the Licensing Executives
Society 2002 Annual Meeting, September 4, 2002

“The Role of Litigation in Intellectual Property Management,” With Raymond Sims. Presented to the New York
chapter of the Licensing Executives Society, November 11, 1996




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                             15
Attachment 6
                      JOINT PROPOSED QUESTIONS
                FOR JURORS ON VOIR DIRE EXAMINATION


1.    Are you currently employed? If so, where?
      a. How long have you worked there?

2.    What is your educational background?
      a. If you have any degrees or certifications after high school, what degrees or
         certifications do you have?

3.    Have you ever had any special training or experience with the law? If so, please
      describe.

4.    Have you or any member of your family ever been involved in a civil lawsuit?
      a. If so, please describe the suit and whether you (or your family member) were
         satisfied with the result.

5.    Have you ever served as a juror before?
      a. If so, did that trial last longer than two weeks?
      b. Was it a civil or a criminal case?
      c. What was the outcome?
      d. Was that a positive or negative experience for you?

6.    Have you ever served as a juror in a patent infringement case before?
      a. If so, what was the technology?
      b. And what was the outcome?
              i. Was the patent held valid or invalid?
             ii. Was the patent held infringed or not infringed?

7.    Have you ever been called as a witness in any court proceeding?
      a. If so, what was the nature of your testimony?
      b. Was that a positive or negative experience for you?

8.    Have you, or a close friend, or anyone in your family ever been named as an inventor
      on any patents?
      a. If so, how many patents and in what technology area?

9.    Have you ever believed that you should have been named an inventor on a patent?
      a. If so, who was named on the patent instead of you?
      b. And why do you believe that other person was named?

10.   Do you have any experience with patents or the patent office?
      a. If so, what is that experience?
      b. Has that experience been good or bad?
                                          1
             i. Please explain

11.   Do you have any opinions as to whether there are too many or too few patents that
      have been issued by the United States Patent and Trademark Office?
      a. What is your opinion?

12.   Have you or anyone you know ever worked for a commercial landscape company or
      ever mowed grass for a job?
      a. If so, for who, for how long and in what capacity?
      b. If so, what types of mowers did you or the person(s) you know use?

13.   Have you ever hired a commercial landscape company to mow your lawn?
      a. If so, was that a positive or negative experience for you?

14.   Do you have any experience in the design of mechanical equipment?
      a. If so, what kind of experience?
      b. If so, what types of products?

15.   Have you or anyone you know ever worked in the commercial lawnmower industry?
      a. If so, for who, for how long and in what capacity?

16.   Do you have any training or experience in product design or R&D (research and
      development)?
      a. If so, what kind of training or experience?
      b. If so, what kind of products?

17.   Are you a member or have you been a member of any clubs or organizations,
      charitable or otherwise?
      a. Have you ever held a leadership position within such clubs or organizations?

18.   Have you or a significant other ever owned a business?
      a. If so, please describe.




                                          2
19.   Do you have any experience or knowledge of manufacturers of commercial
      lawnmowers?
      a. If so, what kind of experience or knowledge?
      b. If so, what types and brands of commercial mowers are you familiar with?
      c. If so, do you believe that certain types and brands of mowers are better than other
         types and brands of mowers?
              i. If so, which types and brands do you believe to be better and why?

20.   Do you or does anyone you know work for Briggs & Stratton or any of its
      manufacturers, related companies, or licensees?
      a. If so, for how long and in what capacity?

21.   Have you or has anyone you know ever worked for Briggs & Stratton or any of its
      manufacturers or licensees?
      a. If so, for how long and in what capacity?
      b. And when and why did you or that person leave?

22.   Do you or does anyone you know work for Ferris Industries, Snapper, Snapper Pro or
      Simplicity?
      a. If so, for how long and in what capacity?

23.   Have you or has anyone you know ever worked for Ferris Industries, Snapper,
      Snapper Pro or Simplicity?
      a. If so, for how long and in what capacity?
      b. And when and why did you or that person leave?

24.   Do you or does anyone you know work for Exmark Manufacturing Company?
      a. If so, for how long and in what capacity?

25.   Have you or has anyone you know ever worked for Exmark Manufacturing
      Company?
      a. If so, for how long and in what capacity?
      b. And when and why did you or that person leave?

26.   Do you or does anyone you know work for The Toro Company?
      a. If so, for how long and in what capacity?

27.   Have you or anyone you know ever worked for The Toro Company?
      a. If so, for how long and in what capacity?
      b. And when and why did you or that person leave?

28.   Have you ever owned any Toro, Exmark, Ferris, or Snapper-Pro lawn mower
      products?
      a. Has your experience with those products been positive or negative?

                                          3
29.   Do you know or have any connection with the Outdoor Power Equipment Industry,
      known as OPEI?

30.   Do you know or have any connection with any of the law firms or attorneys
      representing the parties in this case?
      a. Plaintiff Exmark is represented by the law firm of Carlson Caspers and its
          attorneys Derek Vandenburgh, Joe Winkels, and Alex Rinn, and also by the law
          firm of Baird Hold and its attorney Jill Robb Ackerman.
      b. Defendant Briggs & Stratton is represented by the law firm of Arnold and Porter
          and its attorneys Matt Wolf, Marc Cohn, Amy DeWitt, and William Louden, and
          also by the law firm of Kutak Rock and its attorneys John Passarelli and Carol
          Svolos.

31.   Have either you or any relative of yours been involved in the creation of new
      products for your employer?

32.   Have either you or any relative of yours been involved in determining whether to file
      a patent application?

33.   Have either you or any relative of yours worked for an employer that obtains patents?

34.   Do you have an understanding as to how patent matters are handled in your
      employer’s business?

35.   Can you follow the instructions given to you by the judge, even if you disagree with
      those instructions?

36.   This case involves requests for damages in excess of 24 million dollars. Does the fact
      that this case may involve millions of dollars bother any of you, or would that keep
      any of you from being a fair and impartial juror in this case?




                                          4
